Exhibit 10.17

 

 

 

Published Deal CUSIP Number: 55303KAA1

Published Revolver CUSIP Number: 55303KAB9

Published Term A CUSIP Number: 55303KAD5

Published Term B CUSIP Number: 55303KAC7

CREDIT AGREEMENT

Dated as of April 25, 2016

among

MGM GROWTH PROPERTIES OPERATING PARTNERSHIP LP,

as the Borrower,

Bank of America, N.A.,

as Administrative Agent and an L/C Issuer,

and

The Other Lenders Party Hereto

Bank of America, N.A., JPMorgan Chase Bank, N.A.,

Barclays Bank PLC, BNP Paribas Securities Corp., Citigroup Global Markets Inc.,

Credit Agricole Corporate and Investment Bank, Deutsche Bank Securities Inc.,

Fifth Third Bank, Morgan Stanley Senior Funding, Inc.,

Sumitomo Mitsui Banking Corporation and SunTrust Robinson Humphrey, Inc.,

as Joint Lead Arrangers and Joint Bookrunners

JPMorgan Chase Bank, N.A.,

as Syndication Agent

Bank of America, N.A., Barclays Bank PLC,

BNP Paribas Securities Corp., Citigroup Global Markets Inc., Citizens Bank, N.A.

Credit Agricole Corporate and Investment Bank, Deutsche Bank Securities Inc.,

Fifth Third Bank, Morgan Stanley Senior Funding, Inc.,

Sumitomo Mitsui Banking Corporation, SunTrust Bank and

The Bank of Nova Scotia,

as Co-Documentation Agents

 

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Section

          Page  

ARTICLE I DEFINITIONS AND ACCOUNTING TERMS

     1   

1.01

    

Defined Terms

     1   

1.02

    

Other Interpretive Provisions

     58   

1.03

    

Accounting Terms

     59   

1.04

    

Rounding

     59   

1.05

    

Times of Day

     59   

1.06

    

Letter of Credit Amounts

     59   

1.07

    

Pro Forma Compliance; Financial Ratio Calculations

     59   

1.08

    

Timing of Conditions Related to Limited Condition Transactions

     61   

ARTICLE II THE COMMITMENTS AND CREDIT EXTENSIONS

     62   

2.01

    

The Loans

     62   

2.02

    

Borrowings, Conversions and Continuations of Loans

     62   

2.03

    

Letters of Credit

     64   

2.04

    

Prepayments

     74   

2.05

    

Termination or Reduction of Commitments

     77   

2.06

    

Repayment of Loans

     78   

2.07

    

Interest

     79   

2.08

    

Fees

     80   

2.09

    

Computation of Interest and Fees

     81   

2.10

    

Evidence of Debt

     81   

2.11

    

Payments Generally; Administrative Agent’s Clawback

     82   

2.12

    

Sharing of Payments by Lenders

     84   

2.13

    

Incremental Facilities

     85   

2.14

    

Refinancing Amendments

     91   

2.15

    

Extensions of Loans and Commitments

     93   

2.16

    

Reverse Dutch Auction Repurchases

     96   

2.17

    

Cash Collateral

     98   

2.18

    

Defaulting Lenders

     99   

2.19

    

Additional Borrowers

     101   

ARTICLE III TAXES, YIELD PROTECTION AND ILLEGALITY

     102   

3.01

    

Taxes

     102   

3.02

    

Illegality

     107   

3.03

    

Inability to Determine Rates

     107   

3.04

    

Increased Costs; Reserves on Eurodollar Rate Loans

     108   

3.05

    

Compensation for Losses

     110   

3.06

    

Mitigation Obligations; Replacement of Lenders

     110   

3.07

    

Survival

     111   

ARTICLE IV CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

     111   

4.01

    

Conditions of Initial Credit Extension

     111   

4.02

    

Conditions to all Credit Extensions

     115   

ARTICLE V REPRESENTATIONS AND WARRANTIES

     116   

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

Section

          Page  

5.01

    

Existence and Qualification; Power; Compliance With Laws

     116   

5.02

    

Authority; Compliance With Other Agreements and Instruments and Government
Regulations

     117   

5.03

    

No Governmental Approvals Required

     117   

5.04

    

Subsidiaries

     117   

5.05

    

Financial Statements

     118   

5.06

    

No Other Liabilities

     118   

5.07

    

Litigation

     118   

5.08

    

Binding Obligations

     118   

5.09

    

No Default

     118   

5.10

    

ERISA

     119   

5.11

    

Use of Proceeds; Regulations T, U and X; Investment Company Act

     119   

5.12

    

Disclosure

     119   

5.13

    

Tax Liability

     119   

5.14

    

Projections

     120   

5.15

    

Hazardous Materials

     120   

5.16

    

Solvency

     120   

5.17

    

Material Adverse Effect

     120   

5.18

    

REIT Status

     120   

5.19

    

Ownership of Property; Liens

     120   

5.20

    

Security Interest; Absence of Financing Statements; Etc

     120   

5.21

    

Licenses and Permits

     121   

5.22

    

Subordinated Debt

     121   

5.23

    

Intellectual Property

     121   

5.24

    

Insurance

     122   

5.25

    

Mortgaged Real Property; No Casualty

     122   

5.26

    

Anti-Corruption Laws; Anti-Money Laundering Laws and Sanctions

     122   

ARTICLE VI AFFIRMATIVE COVENANTS

     123   

6.01

    

Preservation of Existence

     123   

6.02

    

Maintenance of Properties

     123   

6.03

    

Maintenance of Insurance

     124   

6.04

    

Compliance With Laws

     125   

6.05

    

Inspection Rights; Quarterly Lender Calls

     125   

6.06

    

Keeping of Records and Books of Account

     126   

6.07

    

Use of Proceeds

     126   

6.08

    

Additional Loan Parties

     126   

6.09

    

Collateral Matters; Pledge or Mortgage of Real Property

     127   

6.10

    

Security Interests; Further Assurances

     127   

6.11

    

Limitation on Designations of Unrestricted Subsidiaries

     129   

6.12

    

Taxes

     129   

6.13

    

Compliance with Environmental Law

     130   

6.14

    

Maintenance of REIT Status

     130   

6.15

    

Maintenance of Credit Ratings

     130   

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

Section

          Page  

ARTICLE VII INFORMATION AND REPORTING COVENANTS

     131   

7.01

    

Financial Statements, Etc.

     131   

7.02

    

Compliance Certificates

     134   

ARTICLE VIII NEGATIVE COVENANTS

     134   

8.01

    

Mergers, Consolidations and Asset Sales

     134   

8.02

    

Limitation on Lines of Business

     137   

8.03

    

Liens

     137   

8.04

    

Indebtedness

     139   

8.05

    

Payments of Certain Indebtedness

     141   

8.06

    

Investments, Loans and Advances

     142   

8.07

    

Restricted Payments

     145   

8.08

    

Limitation on Certain Restrictions Affecting Subsidiaries

     147   

8.09

    

Transactions with Affiliates

     149   

8.10

    

Limitation on Changes to Fiscal Year

     151   

8.11

    

Financial Covenants

     151   

8.12

    

Master Leases

     151   

8.13

    

Use of Proceeds; Anti-Corruption Law; Sanctions

     152   

8.14

    

Activities of Senior Unsecured Notes Co-Issuer

     152   

ARTICLE IX EVENTS OF DEFAULT AND REMEDIES

     152   

9.01

    

Events of Default

     152   

9.02

    

Remedies upon Event of Default

     155   

9.03

    

Application of Funds

     155   

ARTICLE X ADMINISTRATIVE AGENT

     156   

10.01

    

Appointment and Authority

     156   

10.02

    

Rights as a Lender

     157   

10.03

    

Exculpatory Provisions

     157   

10.04

    

Reliance by Administrative Agent

     158   

10.05

    

Delegation of Duties

     159   

10.06

    

Resignation of Administrative Agent or L/C Issuer

     159   

10.07

    

Non-Reliance on Administrative Agent, Other Lenders and Arrangers

     160   

10.08

    

No Other Duties, Etc.

     161   

10.09

    

Administrative Agent May File Proofs of Claim

     161   

10.10

    

Collateral and Guaranty Matters

     162   

10.11

    

Secured Cash Management Agreements and Secured Hedge Agreements

     164   

ARTICLE XI MISCELLANEOUS

     164   

11.01

    

Amendments, Etc.

     164   

11.02

    

Notices; Effectiveness; Electronic Communications

     167   

11.03

    

No Waiver; Cumulative Remedies; Enforcement

     169   

11.04

    

Expenses; Indemnity; Damage Waiver

     170   

11.05

    

Payments Set Aside

     172   

 

iii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

Section

          Page  

11.06

    

Successors and Assigns

     173   

11.07

    

Treatment of Certain Information; Confidentiality

     181   

11.08

    

Right of Setoff

     182   

11.09

    

Interest Rate Limitation

     183   

11.10

    

Counterparts; Integration; Effectiveness

     183   

11.11

    

Survival of Representations and Warranties

     184   

11.12

    

Severability

     184   

11.13

    

Replacement of Lenders

     184   

11.14

    

Governing Law; Jurisdiction; Etc.

     186   

11.15

    

Waiver of Jury Trial

     187   

11.16

    

No Advisory or Fiduciary Responsibility

     187   

11.17

    

Electronic Execution of Assignments and Certain Other Documents

     188   

11.18

    

USA PATRIOT Act

     188   

11.19

    

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

     188   

11.20

    

Gaming Law

     189   

11.21

    

Joint and Several Obligations

     189   

11.22

     ENTIRE AGREEMENT      190   

 

SCHEDULES   

 

1.01(a)

  

Mortgaged Real Property

1.01(b)

  

Initial Real Estate Assets

2.01

  

Commitments

2.16

  

Auction Procedures

5.04

  

Subsidiaries

5.24

  

Flood Zone Properties

11.02

  

Notice Addresses

 

EXHIBITS

 

A

  

Form of Committed Loan Notice

B-1

  

Form of Term A Note

B-2

  

Form of Term B Note

B-3

  

Form of Revolving Note

C

  

Form of Compliance Certificate

D-1

  

Form of Administrative Questionnaire

D-2

  

Form of Assignment and Assumption

E

  

Forms of U.S. Tax Compliance Certificate

F

  

Form of Assumption Agreement

G

  

Joint Borrower Provisions

 

iv



--------------------------------------------------------------------------------

CREDIT AGREEMENT

This CREDIT AGREEMENT is entered into as of April 25, 2016, among MGM GROWTH
PROPERTIES OPERATING PARTNERSHIP LP, a Delaware limited partnership (the
“Borrower”), each lender from time to time party hereto (collectively, the
“Lenders” and individually, a “Lender”), and BANK OF AMERICA, N.A., as
Administrative Agent and an L/C Issuer. The Parties hereto hereby agree with
reference to the following facts:

WHEREAS, the Borrower has requested that the Lenders and the L/C Issuers provide
revolving credit and term loan facilities and other financial accommodations to
the Borrower for the purposes set forth herein; and

WHEREAS, the Lenders and the L/C Issuers have agreed to provide such revolving
credit and term loan facilities and such other financial accommodations to the
Borrower on the terms and subject to the conditions set forth herein;

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto hereby covenant and agree as follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

1.01 Defined Terms. As used in this Agreement, the following terms shall have
the meanings set forth below:

“Acceptable Land Use Arrangements” means the provisions of any easement
agreements, street dedications or vacations, entitlements, public and/or private
utility easements, licenses, declarations of covenants, conditions and
restrictions, and other similar provisions granted by the Borrower or its
Subsidiaries which (a) now exist, (b) are permitted to be entered into under the
terms of any leases related to the Mortgaged Real Property and which in the
aggregate do not materially burden or impair the fair market value or use of
such Mortgaged Real Property for the purposes for which it is or may reasonably
be expected to be held or (c) which are approved as to their form and substance
by the Administrative Agent in writing, such approval not to be unreasonably
withheld, conditioned or delayed.

“Act” has the meaning specified in Section 11.18.

“Adjusted Total Assets” means, as of any date of determination, Borrower Group
EBITDA (calculated excluding clause (ii) of the definition thereof) for the Test
Period most recently ended on or prior to such date of determination divided by
8.25% plus (i) in the case of any Development Property or Redevelopment Property
(or former Development Property or Redevelopment Property) prior to the date
when financial results for at least one complete Fiscal Quarter following
completion or opening of the applicable development project are available, 100%
of the book value (determined in accordance with GAAP but determined without
giving effect to any depreciation) of any such Development Property or
Redevelopment Property (or former Development Property or Redevelopment
Property) owned or leased under an Eligible Ground Lease by the Borrower Group
as of such date of determination, plus (ii) 100% of the book value (determined
in accordance with GAAP) of any undeveloped land owned or leased

 

1



--------------------------------------------------------------------------------

under an Eligible Ground Lease by the Borrower Group as of such date of
determination, plus (iii) an amount (but not less than zero) equal to all
unrestricted cash and Cash Equivalents on hand of the Borrower Group as of such
date that is not netted against Indebtedness in the determination of Net Funded
Total Indebtedness or Net Funded Senior Secured Indebtedness, as applicable,
plus (iv) an amount (but not less than zero) equal to all earnest money deposits
associated with potential acquisitions by the Borrower Group as of such date
that are not netted against Indebtedness in the determination of Net Funded
Total Indebtedness or Net Funded Senior Secured Indebtedness, as applicable,
plus (v) the book value (determined in accordance with GAAP) (but determined
without giving effect to any depreciation or amortization) of all other
Investments (for the avoidance of doubt, other than Income Properties,
Development Properties, Redevelopment Properties and unimproved land) held by
the Borrower Group as of such date (exclusive of goodwill and other intangible
assets); provided that, (1) the Borrower Group EBITDA attributable to any Income
Property, Development Property or Redevelopment Property that is leased by the
Borrower Group pursuant to a lease that is not an Eligible Ground Lease shall be
excluded, (2) the Borrower Group EBITDA attributable to any Development
Property, Redevelopment Property or undeveloped land (or former Development
Property, Redevelopment Property or undeveloped land) the book value of which is
included in Adjusted Total Assets under clause (i) or (ii) above, shall be
excluded and (3) the portion of Adjusted Total Assets attributable to any single
Income Property shall not exceed 40.0% of Adjusted Total Assets and the portion
of Adjusted Total Assets attributable to any single Redevelopment Property,
Development Property or undeveloped land shall not exceed 30.0% of Adjusted
Total Assets; provided, further that, for purposes of clause (3) of the
immediately preceding proviso, (I) the Adjusted Total Assets attributable to any
such single Income Property that is listed on Schedule 1.01(b) shall be deemed
to be equal to the amount disclosed to the Administrative Agent on the Closing
Date, and such amounts shall be subject to increase or decrease by the
applicable property’s pro rata share of any increase or decrease in the
aggregate Adjusted Total Assets of all properties subject to the Initial Master
Lease at any time after the Closing Date (except as provided in the following
clause (II)), and (II) if any single Income Property, Redevelopment Property,
Development Property or undeveloped land is added to the Initial Master Lease
after the Closing Date, the Adjusted Total Assets of such Income Property,
Redevelopment Property, Development Property or undeveloped land at the time it
is added to the Initial Master Lease shall be an amount equal to the fair market
value thereof as reasonably determined by the Borrower in consultation with the
Administrative Agent, and, thereafter, such Adjusted Total Assets shall be
subject to increase or decrease by its pro rata share of any increase or
decrease in the aggregate Adjusted Total Assets of all properties subject to the
Initial Master Lease.

“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 11.02, or such other address or
account as the Administrative Agent may from time to time notify to the Borrower
and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form of Exhibit D-1 or any other form approved by the
Administrative Agent.

 

2



--------------------------------------------------------------------------------

“Affiliate” means, with respect to any person, any other person that directly or
indirectly controls, or is under common control with, or is controlled by, such
person. As used in this definition, “control” (including, with its correlative
meanings, “controlled by” and “under common control with”) means possession,
directly or indirectly, of power to direct or cause the direction of management
or policies (whether through ownership of securities or partnership or other
ownership interests, by contract or otherwise); provided, that the Creditor
Parties and their Affiliates shall not be deemed to be Affiliates of the
Borrower or any of its Affiliates solely by virtue of being Creditor Parties.

“Agent Parties” means Administrative Agent and its Related Parties.

“Agreement” means this Credit Agreement.

“ALTA” means American Land Title Association.

“Anti-Corruption Laws” means any and all laws or regulations related to
corruption or bribery, such as the U.S. Foreign Corrupt Practices Act of 1977,
as amended, the Bribery Act 2010 of the United Kingdom and any law or regulation
implementing the OECD Convention on Combatting Bribery of Foreign Public
Officials in International Business Transactions.

“Applicable Fee Rate” means, at any time, in respect of the Revolving Facility,
(a) from the Closing Date to the date that is six (6) months after the Closing
Date, 0.50% per annum and (b) thereafter, the applicable percentage per annum
set forth below determined by reference to the Total Net Leverage Ratio as set
forth in the most recent Compliance Certificate received by the Administrative
Agent pursuant to Section 7.02:

 

Pricing Level

   Total Net
Leverage Ratio    Applicable Fee Rate  

1

   Less than or
equal to 5.00:1.00      0.375 % 

2

   Greater than
5.00:1.00      0.50 % 

Any increase or decrease in the Applicable Fee Rate resulting from a change in
the Total Net Leverage Ratio shall become effective as of the first Business Day
immediately following the date a Compliance Certificate is delivered pursuant to
Section 7.02; provided, however, that if a Compliance Certificate is not
delivered when due in accordance with such Section, then, upon the request of
the Required Revolving Lenders, Pricing Level 2 shall apply as of the first
Business Day after the date on which such Compliance Certificate was required to
have been delivered and shall remain in effect until the date on which such
Compliance Certificate is delivered. Notwithstanding anything to the contrary
contained in this definition, the determination of the Applicable Fee Rate for
any period shall be subject to the provisions of Section 2.09.

“Applicable Percentage” means, as to each Lender, the percentage (carried out to
the ninth decimal place) of the Commitments and Loans under a given Facility
held by that Lender. If the commitment of each Revolving Lender to make
Revolving Loans and the obligation of

 

3



--------------------------------------------------------------------------------

each L/C Issuer to make L/C Credit Extensions have been terminated pursuant to
Section 9.02, or if the Revolving Commitments have expired, then the Applicable
Percentage of each Revolving Lender in respect of the Revolving Facility shall
be determined based on the Applicable Percentage of such Revolving Lender in
respect of the Revolving Facility most recently in effect, giving effect to any
subsequent assignments. The initial Applicable Percentage of each Lender in
respect of each Facility is set forth opposite the name of such Lender on
Schedule 2.01 or in the Assignment and Assumption pursuant to which such Lender
becomes a party hereto, as applicable.

“Applicable Rate” means:

(a) in respect of the Revolving Facility and the Term A Facility, (i) from the
Closing Date to the date that is six (6) months after the Closing Date, 1.75%
per annum for Base Rate Loans and 2.75% per annum for Eurodollar Rate Loans and
Letter of Credit Fees and (ii) thereafter, the applicable percentage per annum
set forth below determined by reference to the Total Net Leverage Ratio as set
forth in the most recent Compliance Certificate received by the Administrative
Agent pursuant to Section 7.02:

 

Applicable Rate

 

Pricing Level

   Total Net Leverage
Ratio    Eurodollar Rate +
Letters of Credit     Base Rate  

1

   Less than or equal to
5.00:1.00      2.25 %      1.25 % 

2

   Greater than 5.00:1.00
and less than or equal
to 5.50:1.00      2.50 %      1.50 % 

3

   Greater than 5.50:1.00      2.75 %      1.75 % 

and (b) in respect of the Term B Facility, 2.25% per annum for Base Rate Loans
and 3.25% per annum for Eurodollar Rate Loans.

Any increase or decrease in the Applicable Rate resulting from a change in the
Total Net Leverage Ratio shall become effective as of the first Business Day
immediately following the date a Compliance Certificate is delivered pursuant to
Section 7.02; provided, however, that if a Compliance Certificate is not
delivered when due in accordance with such Section, then, upon the request of
the Required Revolving/Term A Lenders, Pricing Level 3 shall apply in respect of
the Revolving Facility and the Term A Facility as of the first Business Day
after the date on which such Compliance Certificate was required to have been
delivered and shall remain in effect until the date on which such Compliance
Certificate is delivered. Notwithstanding anything to the contrary contained in
this definition, the determination of the Applicable Rate for any period shall
be subject to the provisions of Section 2.09.

“Applicable Revolving Percentage” means with respect to any Revolving Lender at
any time, such Revolving Lender’s Applicable Percentage in respect of the
Revolving Facility at such time.

 

4



--------------------------------------------------------------------------------

“Appropriate Lender” means, at any time, (a) with respect to any Facility, a
Lender that has a Commitment with respect to such Facility or a Loan thereunder
at such time and (b) with respect to the Letter of Credit Sublimit, (i) an L/C
Issuer and (ii) if any Letters of Credit have been issued pursuant to
Section 2.03(a), the Revolving Lenders.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Arrangers” means, collectively, the Joint Lead Arrangers, the Co-Documentation
Agents and the Syndication Agent. The Arrangers are not parties to this
Agreement or the other Loan Documents (other than the Fee Letters, to which
certain Joint Lead Arrangers are party) in their capacities as Arrangers, and
their sole contractual relationship in relation to the Loan Documents is with
the Borrower (and not with any other Loan Party).

“Asset Sale” means (a) any conveyance, sale, lease, transfer or other
disposition (including by way of merger or consolidation and including any sale
and leaseback transaction, but excluding any Casualty Event (without giving
effect to any materiality thresholds set forth in such definition)) of any
Property (including accounts receivable and Equity Interests of any person owned
by the Borrower or the Restricted Subsidiaries but not any Debt Issuance),
whether owned on the Closing Date or thereafter acquired, by the Borrower or the
Restricted Subsidiaries to any Person (excluding operating leases and subleases
and similar arrangements of any real or personal property in the ordinary course
of business) and (b) any issuance or sale by any Restricted Subsidiary of its
Equity Interests to any Person, in the case of clauses (a) and (b), to the
extent that the aggregate value of the interest in such Property conveyed, sold,
leased, transferred, or otherwise disposed of or the Equity Interests issued or
sold, in each case whether in any single transaction or related series of
transactions, is greater than or equal to $100,000,000.

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 11.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit D-2 or any other form approved by the
Administrative Agent and the Borrower.

“Assignment of Rents and Leases” means that certain assignment of rents and
leases dated as of April 25, 2016, by the Initial Landlord in favor of Bank of
America, N.A., as Administrative Agent for the Lenders and other Secured Parties
described therein.

“Assumption Agreement” means each assumption agreement executed by an additional
Borrower pursuant to Section 2.19, substantially in the form of Exhibit F.

“Attorney Costs” means all reasonable and documented in reasonable detail fees,
expenses and disbursements of any law firm or other external legal counsel.

“Auction” has the meaning specified in Section 2.16(a).

 

5



--------------------------------------------------------------------------------

“Auction Manager” has the meaning specified in Section 2.16(a).

“Auto-Extension Letter of Credit” has the meaning specified in Section
2.03(b)(iii).

“Availability Period” means (a) in respect of the Closing Date Revolving
Facility, the period from and including the Closing Date to the earliest of
(i) the Maturity Date for the Closing Date Revolving Facility, (ii) the date of
termination of the Revolving Commitments pursuant to Section 2.05, and (iii) the
date of termination of the commitment of each Revolving Lender to make Revolving
Loans and of the obligation of each L/C Issuer to make L/C Credit Extensions
pursuant to Section 9.02 and (b) in respect of any other Class of Revolving
Commitments, the period from and including the date such Class of Revolving
Commitments is established pursuant to the applicable Extension Amendment,
Refinancing Amendment or Incremental Joinder Agreement to the earliest of (i)
the maturity date set forth in the applicable Extension Amendment, Refinancing
Amendment or Incremental Joinder Agreement, (ii) the date of termination of such
Revolving Commitments pursuant to Section 2.05 and (iii) the date of termination
of the Revolving Commitment of each Revolving Lender to make Revolving Loans and
of the obligation of each L/C Issuer to make L/C Credit Extensions pursuant to
Section 9.02.

“Available Excluded Contribution Amount” means, as of any date of determination,
the sum, without duplication, of (a) the net cash proceeds of any sale or
issuance by the Borrower of its Qualified Equity Interests during the applicable
Available Excluded Contribution Amount Period plus (b) the net cash proceeds or
fair market value of assets (including cash and Cash Equivalents) (as reasonably
determined by the Borrower) contributed to the Borrower as a capital
contribution during the applicable Available Excluded Contribution Amount
Period, in each case (i) that has been designated by the Borrower after the time
of such issuance or contribution for inclusion in the Available Excluded
Contribution Amount in the next required Compliance Certificate, (ii) excluding
the proceeds of the Initial Public Offering and the OP Units Issuance and (iii)
excluding any Permitted Warrant Transaction. The Available Excluded Contribution
Amount will be decreased by any amounts thereof (i) used to make Investments
pursuant to Section 8.06(l), (ii) used to prepay, redeem, purchase, defease or
satisfy Indebtedness pursuant to Section 8.05(d) and (iii) used to make
Restricted Payments pursuant to Section 8.07(f), in each case, effective
immediately upon any such use.

“Available Excluded Contribution Amount Period” means, as of any date of
determination, the period of twelve (12) months ending on such date (or, if
shorter, the period commencing on the day after the Closing Date and ending on
such date).

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bank of America” means Bank of America, N.A.

 

6



--------------------------------------------------------------------------------

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate”, and (c) the Eurodollar Rate plus 1.00%; provided that when used in
connection with the Term B Facility, the Base Rate shall in no event be less
than 1.75% per annum. The “prime rate” is a rate set by Bank of America based
upon various factors including Bank of America’s costs and desired return,
general economic conditions and other factors, and is used as a reference point
for pricing some loans, which may be priced at, above, or below such announced
rate. Any change in such prime rate announced by Bank of America shall take
effect at the opening of business on the day specified in the public
announcement of such change.

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

“Borrower” has the meaning specified in the introductory paragraph hereto.

“Borrower Group” means the Borrower and the Restricted Subsidiaries.

“Borrower Group EBITDA” means, for any fiscal period, (i) the EBITDA of the
Borrower Group for that fiscal period, after eliminating EBITDA of the Borrower
Group attributable to Unconsolidated Affiliates plus, (ii) without duplication,
the aggregate amount of any recurring or ordinary course cash dividends or other
recurring or ordinary cash distributions received by the Borrower Group from
Unconsolidated Affiliates, Unrestricted Subsidiaries or from cost method
investments (for the avoidance of doubt, a dividend or cash distribution shall
be deemed recurring or ordinary course to the extent such distribution was not
intended to be a special dividend or distribution).

For purposes of determining Borrower Group EBITDA for any Test Period that
includes any period occurring prior to the Closing Date, Borrower Group EBITDA
shall be calculated as if the Initial Master Lease had been in effect throughout
such period, and the Restructuring and Contribution and the other Transactions
occurred at the beginning of such fiscal period, in each case, as reasonably
determined by the Borrower in good faith.

“Borrower Materials” has the meaning specified in Section 7.01.

“Borrower Party” means the Borrower or any of its Subsidiaries.

“Borrowing” means, in respect of any Facility, a borrowing under that Facility.

“Bridge Credit Agreement” means that certain credit agreement dated as of the
Closing Date, among MGM Resorts, MGM Grand Detroit, LLC, a Delaware limited
liability company, Mandalay Corp., a Nevada corporation, Ramparts, Inc., a
Nevada corporation, New Castle Corp, a Nevada corporation, Victoria Partners, a
Nevada partnership, MGM Resorts Mississippi, Inc., a Mississippi corporation,
Bank of America, as administrative agent and the lenders party thereto.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, (i) the State of New York or (ii) the state where the Administrative
Agent’s Office is located and, if such day

 

7



--------------------------------------------------------------------------------

relates to any Eurodollar Rate Loan, means any such day on which dealings in
Dollar deposits are conducted by and between banks in the London interbank
eurodollar market.

“Capital Lease” as applied to any Person, means any lease of any Property by
that Person as lessee that, in conformity with GAAP, is required to be
classified and accounted for as a capital lease on the balance sheet of that
Person; provided, that for the avoidance of doubt, any lease that is accounted
for by any Person as an operating lease as of the Closing Date and any Similar
Lease entered into after the Closing Date by any Person may, in the sole
discretion of the Borrower, be treated as an operating lease and not a Capital
Lease; provided, further, that the Initial Master Lease will not be deemed to be
a Capital Lease.

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of one or more of the L/C Issuers and the
Lenders, as collateral for L/C Obligations or obligations of Lenders to fund
participations in respect thereof, cash or deposit account balances or, if the
Administrative Agent and the applicable L/C Issuer shall agree in their sole
discretion, other credit support, in each case pursuant to documentation in form
and substance satisfactory to (a) the Administrative Agent and (b) the
applicable L/C Issuer (as applicable). “Cash Collateral” shall have a meaning
correlative to the foregoing and shall include the proceeds of such cash
collateral and other credit support.

“Cash Equivalents” means any of the following types of Investments:

(a) Government Securities due within one year after the date of the making of
the Investment;

(b) readily marketable direct obligations of any State of the United States or
any political subdivision of any such State or any public agency or
instrumentality thereof given on the date of such Investment a credit rating of
at least Aa by Moody’s or AA by S&P in each case due within one year from the
making of the Investment;

(c) time deposits with, or insured certificates of deposit or bankers’
acceptances of, any commercial bank that (i) is organized under the laws of the
United States, any state thereof or the District of Columbia or is the principal
banking subsidiary of a bank holding company organized under the laws of the
United States, any state thereof or the District of Columbia, and is a member of
the Federal Reserve System, (ii) issues (or the parent of which issues)
commercial paper rated as described in clause (g) of this definition and
(iii) has combined capital and surplus of at least $1,000,000,000, in each case
with maturities of not more than 180 days from the date of acquisition thereof;

(d) certificates of deposit issued by, bank deposits in, eurodollar deposits
through, bankers’ acceptances of, and repurchase agreements covering Government
Securities executed by any bank incorporated under the Laws of the United
States, any State thereof or the District of Columbia and having on the date of
such Investment combined capital, surplus and undivided profits of at least
$250,000,000, or total assets of at least $5,000,000,000, in each case due
within one year after the date of the making of the Investment;

 

8



--------------------------------------------------------------------------------

(e) certificates of deposit issued by, bank deposits in, eurodollar deposits
through, bankers’ acceptances of, and repurchase agreements covering Government
Securities executed by any branch or office located in the United States of a
bank incorporated under the Laws of any jurisdiction outside the United States
having on the date of such Investment combined capital, surplus and undivided
profits of at least $500,000,000, or total assets of at least $15,000,000,000,
in each case due within one year after the date of the making of the Investment;

(f) repurchase agreements covering Government Securities executed by a broker or
dealer registered under Section 15(b) of the Securities Exchange Act of 1934, as
amended, having on the date of the Investment capital of at least $500,000,000,
due within 90 days after the date of the making of the Investment; provided that
the maker of the Investment receives written confirmation of the transfer to it
of record ownership of the Government Securities on the books of a “primary
dealer” in such Government Securities or on the books of such registered broker
or dealer, as soon as practicable after the making of the Investment;

(g) commercial paper issued by any Person organized under the laws of any state
of the United States and rated at least “Prime-1” (or the then equivalent grade)
by Moody’s or at least “A-1” (or the then equivalent grade) by S&P, in each case
with maturities of not more than 180 days from the date of acquisition thereof;

(h) “money market preferred stock” issued by a corporation incorporated under
the Laws of the United States or any State thereof (i) given on the date of such
Investment a credit rating of at least Aa by Moody’s and AA by S&P, in each case
having an investment period not exceeding 50 days or (ii) to the extent that
investors therein have the benefit of a standby letter of credit issued by a
Lender or a bank described in clauses (c) or (d) above;

(i) a readily redeemable “money market mutual fund” sponsored by a bank
described in clause (d) or (e) hereof, or a registered broker or dealer
described in clause (f) hereof, that has and maintains an investment policy
limiting its investments primarily to instruments of the types described in
clauses (a) through (h) hereof and given on the date of such Investment a credit
rating of at least Aa by Moody’s and AA by S&P;

(j) corporate notes or bonds having an original term to maturity of not more
than one year issued by a corporation incorporated under the Laws of the United
States or any State thereof, or a participation interest therein; provided that
any commercial paper issued by such corporation is given on the date of such
Investment a credit rating of at least Aa by Moody’s and AA by S&P; and

(k) Investments, classified in accordance with GAAP as current assets, in money
market investment programs registered under the Investment Company Act of 1940,
which are administered by financial institutions that have the highest rating
obtainable from either Moody’s or S&P, and the portfolios of which are limited
solely to Investments of the character, quality and maturity described in
clauses (a), (c) and (g) of this definition.

 

9



--------------------------------------------------------------------------------

“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card,
electronic funds transfer and other cash management arrangements.

“Cash Management Bank” means (a) any Person that, at the time it enters into a
Cash Management Agreement, is a Lender or an Affiliate of a Lender or the
Administrative Agent or an Affiliate of the Administrative Agent, in its
capacity as a party to such Cash Management Agreement and (b) any Person that,
at the time it, or its Affiliate, became a Lender or the Administrative Agent
hereunder, was a party to a Cash Management Agreement.

“Cash Management Obligations” means all obligations of any Loan Party under a
Cash Management Agreement.

“Casualty Event” means any loss of title or any loss of or damage to or
destruction of, or any condemnation or other taking (including by any
Governmental Authority) of, any Property for which the Borrower or the
Restricted Subsidiaries receive cash insurance proceeds or proceeds of a
condemnation award or other similar compensation (excluding proceeds of business
interruption insurance); provided, no such event shall constitute a “Casualty
Event” if such proceeds or other compensation in respect thereof is less than
$50,000,000. “Casualty Event” shall include, but not be limited to, any taking
of all or any part of any Real Property of the Borrower or the Restricted
Subsidiaries or any part thereof, in or by condemnation or other eminent domain
proceedings pursuant to any Law, or by reason of the temporary requisition of
the use or occupancy of all or any part of any Real Property of the Borrower or
the Restricted Subsidiaries or any part thereof by any Governmental Authority.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or implementation of any request, rule,
guideline or directive (whether or not having the force of Law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law,” regardless of the date enacted,
adopted or issued.

“Change of Control” means an event or series of events by which:

(a) any “Person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Exchange Act (but excluding any employee benefit plan of such Person or
its subsidiaries, any Person or entity acting in its capacity as trustee, agent
or other fiduciary or administrator of any such plan, or any Person formed as a
holding company for the Company (in a transaction where the voting stock of the
Company outstanding prior to such transaction is converted into or exchanged for
the voting stock of the surviving or transferee Person constituting all or
substantially all of the outstanding shares of such

 

10



--------------------------------------------------------------------------------

voting stock of such surviving or transferee Person (immediately after giving
effect to such issuance)) and MGM Resorts and its Affiliates)), becomes the
“beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Exchange Act,
except that a Person or group shall be deemed to have “beneficial ownership” of
all securities that such Person or group has the right to acquire, whether such
right is exercisable immediately or only after the passage of time (such right,
an “option right”)), directly or indirectly, of more than 35% of the equity
securities of Parent entitled to vote for members of the board of directors or
equivalent governing body of the Parent on a fully-diluted basis (and taking
into account all such securities that such “Person” or “group” has the right to
acquire pursuant to any option right); or

(b) Parent (or a Wholly Owned Subsidiary of Parent) shall cease to be the sole
general partner of Borrower; or

(c) the Initial Landlord shall not be either (i) a directly or indirectly Wholly
Owned Subsidiary of the Borrower or (ii) the Borrower; or

(d) the Initial Landlord shall cease to be the “Landlord” under the Initial
Master Lease.

“Class” means, when used with respect to Loans or Commitments, each of the
following classes of Loans or Commitments: (a) (i) the Closing Date Revolving
Commitments and Revolving Loans incurred pursuant to the Closing Date Revolving
Commitments and (ii) any Increase Revolving Commitments of the same Class and
Revolving Loans incurred thereunder, (b) such other Class of Revolving Loans or
Revolving Commitments created pursuant to an Extension Amendment, a Refinancing
Amendment or an Incremental Joinder Agreement, (c) Term B Loans or Term B
Commitments and any Increase Term Loan Commitments or Increase Term Loans of the
same Class, (d) Term A Loans or Term A Commitments and any Increase Term Loan
Commitments or Increase Term Loans of the same Class and (e) such other Class of
Term Loans or Term Commitments created pursuant to an Extension Amendment, a
Refinancing Amendment or an Incremental Joinder Agreement. New Term Loans, Loans
under New Revolving Commitments, Extended Term Loans, Loans under Extended
Revolving Commitments, Other Term Loans and Loans under Other Revolving
Commitments, in each case, that have different terms and conditions shall be
construed (together with the Commitments in respect thereof) to be in different
Classes.

“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 11.01.

“Closing Date Revolving Commitment” means a Revolving Commitment established on
the Closing Date. The Closing Date Revolving Commitments of all of the Revolving
Lenders on the Closing Date shall be $600,000,000.

“Closing Date Revolving Facility” means the credit facility comprising the
Closing Date Revolving Commitments and any Increase Revolving Commitments of the
same Class.

“Co-Documentation Agents” means, collectively, Bank of America, N.A., Barclays
Bank PLC, BNP Paribas Securities Corp., Citigroup Global Markets Inc., Citizens
Bank, N.A., Credit

 

11



--------------------------------------------------------------------------------

Agricole Corporate and Investment Bank, Deutsche Bank Securities Inc., Fifth
Third Bank, Morgan Stanley Senior Funding, Inc., Sumitomo Mitsui Banking
Corporation, SunTrust Bank and The Bank of Nova Scotia.

“Co-Issuer” means MGP Escrow Co-Issuer, Inc., a Delaware corporation.

“Code” means the Internal Revenue Code of 1986, as amended.

“Collateral” means, at any date, all of the “Collateral”, “Mortgage Estates” and
“Trust Estates” then referred to in the Collateral Documents, including the
Mortgaged Real Property.

“Collateral Documents” means, collectively, the Security Agreement, the Pledge
Agreement, the Mortgages, the Assignment of Rents and Leases and any supplements
or other similar agreements delivered to the Administrative Agent pursuant to
Section 6.09 and Section 6.10, and each other agreement, instrument or document
that creates, perfects or purports to create or perfect a Lien in favor of the
Administrative Agent for the benefit of the Secured Parties.

“Commitment” means a commitment to make Loans (and, in the case of the Revolving
Facility, to participate in Letters of Credit) under a Facility.

“Committed Loan Notice” means a notice of (a) a Term Borrowing, (b) a Revolving
Borrowing, (c) a conversion of Loans from one Type to the other, or (d) a
continuation of Eurodollar Rate Loans, pursuant to Section 2.02(a), which, if in
writing, shall be substantially in the form of Exhibit A or such other form as
may be approved by the Administrative Agent (including any form on an electronic
platform or electronic transmission system as shall be approved by the
Administrative Agent), completed and signed by a Responsible Officer of the
Borrower.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. §1 et seq.),
as amended from time to time, and any successor statute.

“Competitor” means a Person or Affiliate of any Person, other than the Borrower,
MGM Resorts or their respective Subsidiaries, which is among the top 25 global
gaming companies by annual revenues, or any lodging company having any material
hotel business in Las Vegas, or any person proposing to build, own or operate a
casino resort in any jurisdiction in which the Borrower, MGM Resorts or any of
their respective Subsidiaries does any material business or proposes to do
business but excluding commercial or corporate banks, and any funds that are
managed or controlled by such commercial or corporate banks which funds
principally invest in commercial loans or debt securities, in each case
designated by written notice to the Administrative Agent and the Lenders
(including by posting such notice to the Platform) prior to the Closing Date (or
as updated by the Borrower in writing after the Closing Date).

“Compliance Certificate” means a certificate substantially in the form of
Exhibit C with such amendments or modifications as may be approved by the
Administrative Agent and the Borrower.

 

12



--------------------------------------------------------------------------------

“continuing” means, with respect to any Default or Event of Default, that such
Default or Event of Default has not been cured or waived.

“Contractual Obligation” means as to any Person, any provision of any security
issued by such Person or of any contractual obligation to which such Person is a
party or by which it or any of its Property is bound or subject.

“Convertible Debt” means Indebtedness of the Borrower (which may be guaranteed
by the Guarantors) permitted to be incurred under the terms of this Agreement
that is (i) either (a) convertible into common stock of Parent (and cash in lieu
of fractional shares) and/or cash (in an amount determined by reference to the
price of such common stock) or (b) sold as units with call options, warrants or
rights to purchase (or substantially equivalent derivative transactions) that
are exercisable for common stock of Parent and/or cash (in an amount determined
by reference to the price of such common stock) and (ii) subordinated to the
Obligations on terms customary at the time for convertible subordinated debt
securities.

“Corporate Services Agreement” means the corporate services agreement among MGM
Resorts, Parent and the Borrower entered into on the Closing Date.

“Credit Agreement Refinancing Indebtedness” means other Indebtedness incurred
pursuant to a Refinancing Amendment (including, without limitation, Other Term
Loans), in each case, issued, incurred or otherwise obtained (including by means
of the extension or renewal of Existing Indebtedness) in exchange for, or to
extend, renew, replace or refinance, in whole or part, then existing Term Loans
or Revolving Commitments, or any then existing Credit Agreement Refinancing
Indebtedness (“Refinanced Debt”); provided that (i) such Indebtedness has a
later maturity and a Weighted Average Life to Maturity equal to or greater than
the Refinanced Debt, (ii) such Indebtedness shall not have a greater principal
amount than the principal amount of the Refinanced Debt plus accrued interest,
fees and premiums (if any) thereon and reasonable fees and expenses associated
with the refinancing, (iii) such Refinanced Debt shall be repaid, defeased or
satisfied and discharged on a dollar-for-dollar basis, and all accrued interest,
fees and premiums (if any) in connection therewith shall be paid, on the date
such Credit Agreement Refinancing Indebtedness is issued, incurred or obtained,
(iv) the aggregate unused revolving commitments under such Credit Agreement
Refinancing Indebtedness shall not exceed the unused Revolving Commitments being
replaced, (v) such Credit Agreement Refinancing Indebtedness consisting of Term
Loans may participate on a pro rata basis or a less than pro rata basis (but not
greater than a pro rata basis) in any optional or mandatory prepayments or
prepayment of Term Loans hereunder in each case as specified in the respective
Refinancing Amendment and (vi) all other terms and conditions of any such Credit
Agreement Refinancing Indebtedness shall be as agreed between the Borrower and
the lenders providing any such Credit Agreement Refinancing Indebtedness.

“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

“Creditor Parties” means each of the Administrative Agent, each L/C Issuer and
each Lender, and to the extent relevant, each Cash Management Bank, Hedge Bank
and Arranger.

 

13



--------------------------------------------------------------------------------

“Customary Non-Recourse Exclusions” means usual and customary exceptions and
non-recourse carve-outs in nonrecourse debt financings of real property and
other carve-outs appropriate in the good faith determination of the Borrower to
the financing, including, without limitation, exceptions by reason of (a) any
fraudulent misrepresentation made by the Borrower or any of its Restricted
Subsidiaries in or pursuant to any document evidencing any Indebtedness, (b) any
unlawful act on the part of the Borrower or any of its Restricted Subsidiaries
in respect of the Indebtedness or other liabilities of any Restricted Subsidiary
of the Borrower, (c) any waste or misappropriation of funds by the Borrower or
any of its Restricted Subsidiaries in contravention of the provisions of the
Indebtedness or other liabilities of any Restricted Subsidiary, (d) customary
environmental indemnities associated with the real property of any Restricted
Subsidiary, (e) voluntary bankruptcy, (f) failure of the Borrower or any of its
Restricted Subsidiaries to comply with applicable special purpose entity
covenants, (g) any failure to maintain insurance required pursuant to any
document evidencing any Indebtedness, or (h) any failure to comply with
restrictions on the transfer of real property set forth in any document
evidencing any Indebtedness, but excluding exceptions by reason of (i)
non-payment of the debt incurred in such non-recourse financing (other than
usual and customary exceptions in respect of the first debt service payment), or
(ii) the failure of the relevant Restricted Subsidiary to comply with financial
covenants.

“Debt Issuance” means the incurrence by the Borrower or any Restricted
Subsidiary of any Indebtedness after the Closing Date (other than as permitted
by Section 8.04).

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Declined Proceeds” has the meaning specified in Section 2.04(d).

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans plus (iii) 2% per annum;
provided, that with respect to a Eurodollar Rate Loan, the Default Rate shall be
an interest rate equal to the interest rate (including any Applicable Rate)
otherwise applicable to such Loan plus 2% per annum and (b) when used with
respect to Letter of Credit Fees, a rate equal to the Applicable Rate plus 2%
per annum.

“Defaulting Lender” means subject to Section 2.18, any Lender (a) that has
failed to fund any portion of the Loans or participations in L/C Obligations
required to be funded by it hereunder within two Business Days of the date
required to be funded by it hereunder unless such Lender notifies the
Administrative Agent, the applicable L/C Issuer and the Borrower in writing that
such failure is the result of such Lender’s determination that one or more
conditions precedent to funding (each of which conditions precedent, together
with any applicable default,

 

14



--------------------------------------------------------------------------------

shall be specifically identified in such writing) has not been satisfied,
(b) that has otherwise failed to pay over to the Administrative Agent, any L/C
Issuer or any other Lender any other amount required to be paid by it hereunder
within two Business Days of the date when due, unless the subject of a good
faith dispute, (c) for which the Administrative Agent has received notification
that such Lender has, or has a direct or indirect parent company that is
(i) insolvent, or is generally unable to pay its debts as they become due, or
admits in writing its inability to pay its debts as they become due, or makes a
general assignment for the benefit of its creditors, (ii) the subject of a
bankruptcy, insolvency, reorganization, liquidation or similar proceeding, or a
receiver, trustee, conservator, intervenor or sequestrator or the like has been
appointed for such Lender or its direct or indirect parent company, or such
Lender or its direct or indirect parent company has taken any action in
furtherance of or indicating its consent to or acquiescence in any such
proceeding or appointment or (iii) become the subject of a Bail-in Action;
provided that a Lender shall not be a Defaulting Lender solely by virtue of the
ownership or acquisition of any Equity Interest in that Lender or any direct or
indirect parent company thereof by a Governmental Authority so long as such
ownership interest does not result in or provide such Lender with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender, (d) that has
notified the Borrower, the Administrative Agent or any L/C Issuer, in writing
that it does not intend to comply with its funding obligations hereunder, or has
made a public statement to that effect (unless such writing or public statement
relates to such Lender’s obligation to fund a Loan hereunder and states that
such position is based on such Lender’s determination that a condition precedent
to funding (which condition precedent, together with the applicable default, if
any, shall be specifically identified in such writing or public statement)
cannot be satisfied) or (e) that has failed, within three Business Days after
written request by the Administrative Agent or the Borrower, to confirm in
writing to the Administrative Agent and the Borrower that it will comply with
its prospective funding obligations hereunder (provided that such Lender shall
cease to be a Defaulting Lender pursuant to this clause (e) upon receipt of such
written confirmation by the Administrative Agent and the Borrower). Any
determination by the Administrative Agent that a Lender is a Defaulting Lender
under any one or more of clauses (a) through (e) above, and of the effective
date of such status, shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender (subject to Section
2.18(b)) as of the date established therefor by the Administrative Agent in a
written notice of such determination, which shall be delivered by the
Administrative Agent to the Borrower, the L/C Issuers and each Lender promptly
following such determination.

“Designated Jurisdiction” means any country or territory that is the subject of
comprehensive Sanctions broadly prohibiting dealings in, with or involving such
country or territory.

“Designation” has the meaning specified in Section 6.11.

“Development Property” means real property acquired for purposes of becoming, or
currently under development into, an Income Property that is owned, operated or
leased or otherwise controlled by the Borrower or its Restricted
Subsidiaries. Each Development Property shall continue to be classified as a
Development Property hereunder until the Borrower notifies

 

15



--------------------------------------------------------------------------------

the Administrative Agent that it desires to reclassify such Property as an
Income Property for purposes of this Agreement, upon and after which such
property shall be classified as an Income Property hereunder.

“Discharged” means Indebtedness that has been defeased (pursuant to a
contractual or legal defeasance) or discharged pursuant to the prepayment or
deposit of amounts sufficient to satisfy such Indebtedness as it becomes due or
irrevocably called for redemption (and regardless of whether such Indebtedness
constitutes a liability on the balance sheet of the obligors thereof); provided,
however, that the Indebtedness shall be deemed Discharged if the payment or
deposit of all amounts required for defeasance or discharge or redemption
thereof have been made even if certain conditions thereto have not been
satisfied, so long as such conditions are reasonably expected to be satisfied
within 95 days after such prepayment or deposit.

“Disqualified Equity Interest” means, with respect to any Person, any Equity
Interest of such Person that, by its terms (or by the terms of any security into
which it is convertible or for which it is exchangeable), or upon the happening
of any event, matures (excluding any maturity as the result of an optional
redemption by the issuer thereof) or is mandatorily redeemable or redeemable at
the sole option of the holder thereof (other than solely for Qualified Equity
Interests or upon a sale of assets or a change of control that constitutes an
Asset Sale or a Change of Control and is subject to the prior payment in full of
the Obligations or as a result of a redemption required by Gaming Law), pursuant
to a sinking fund obligation or otherwise (other than solely for Qualified
Equity Interests) or exchangeable or convertible into debt securities of the
issuer thereof at the sole option of the holder thereof, in whole or in part, on
or prior to the date that is 90 days after the Final Maturity Date then in
effect at the time of issuance thereof.

“Disqualified Lenders” has the meaning specified in Section 11.06(j)(i).

“Dollar” and “$” mean lawful money of the United States.

“DQ List” has the meaning specified in Section 11.06(j)(iv).

“Drop-Down Transaction” means an acquisition of Property by the Borrower or any
Restricted Subsidiary from MGM Resorts or one of its Subsidiaries in one or a
series of related transactions.

“EBITDA” means, with respect to any fiscal period and with respect to any
Person, the sum of (a) Net Income of such Person for that period, plus (b) any
extraordinary loss reflected in such Net Income, and, without duplication, any
loss associated with the early retirement of Indebtedness and with any
disposition not in the ordinary course of business, minus (c) any extraordinary
gain reflected in such Net Income, and, without duplication, any gains
associated with the early retirement of Indebtedness and with any disposition
not in the ordinary course of business, plus (d) Interest Charges of such Person
for that period, plus (e) the aggregate amount of expense for federal, foreign,
state and local taxes on or measured by income of such Person for that period
(whether or not payable during that period), minus (f) the aggregate amount of
benefit for federal, foreign, state and local taxes on or measured by income of
such Person for that period (whether or not receivable during that period), plus
(g) depreciation, amortization and all unusual or non-recurring and/or non-cash
expenses to the extent deducted in arriving at Net

 

16



--------------------------------------------------------------------------------

Income for that period, plus (h) expenses classified as “pre-opening and
start-up expenses” on the applicable financial statements of that Person for
that fiscal period, plus (i) rental revenues receivable in cash related to any
Master Lease and not recognized under GAAP (so long as such amount is actually
received for such period), minus (j) rental revenues recognized under GAAP but
not currently receivable in cash under any Master Lease, plus (k)
non-controlling or minority interest reflected in Net Income, and, without
duplication, in each case as determined in accordance with GAAP. For purposes of
determining EBITDA for any Test Period that includes any period occurring prior
to the Closing Date, EBITDA shall be determined as if the Initial Master Lease
has been in effect throughout such period, and the Restructuring and
Contribution and the other Transactions occurred at the beginning of such fiscal
period, in each case, as reasonably determined by the Borrower in good faith.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 11.06(b)(i), (iii), (v) and (vi) (subject to such
consents, if any, as may be required under Section 11.06(b)(iii)); provided that
no Defaulting Lender shall be an Eligible Assignee for purposes of any
assignment in respect of the Revolving Facility or any Term Facility. For the
avoidance of doubt, any Disqualified Lender is subject to Section 11.06(j).

“Eligible Ground Lease” means each ground lease with respect to an Income
Property, Redevelopment Property, Development Property or undeveloped land
executed by the Borrower, or any Restricted Subsidiary, as lessee, that (i) has
a remaining lease term (including extension or renewal rights exercisable at the
sole option of the tenant thereunder) of at least twenty-five (25) years,
calculated as of the date such property becomes included in the calculation of
Adjusted Total Assets hereunder, (ii) is free and clear of any Liens (other than
Liens permitted by Section 8.03) and Negative Pledges and (iii) contains
customary financing provisions including, without limitation, notice and cure
rights; provided that the MGM National Harbor Hotel and Casino Ground Lease
shall be considered an “Eligible Ground Lease” at the time the Borrower or one
of its Restricted Subsidiaries acquires the hotel and casino constituting MGM
National Harbor.

“Environment” means ambient air, surface water and groundwater (including
potable water, navigable water and wetlands), the land surface or subsurface
strata or natural resources.

 

17



--------------------------------------------------------------------------------

“Environmental Law” means any and all applicable treaties, Federal, state,
local, and foreign laws, statutes, ordinances, regulations, rules, decrees,
judgments, directives, orders, consent orders, consent decrees, permits,
licenses, and the common law, relating to pollution or protection of public
health or the Environment, Hazardous Materials, natural resource damages or
occupational safety or health to the extent related to exposure to Hazardous
Materials.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), directly or indirectly resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the Release or threatened Release
of any Hazardous Materials or (e) any contract or agreement pursuant to which
liability is assumed or imposed with respect to any of the foregoing.

“Equity Interests” means, with respect to any Person, any and all shares,
interests, participations or other equivalents, including membership interests
(however designated, whether voting or non-voting), of equity of such Person,
including, if such Person is a partnership, partnership interests (whether
general or limited) and any other interest or participation that confers on a
Person the right to receive a share of the profits and losses of, or
distributions of assets of, such partnership, whether outstanding on the Closing
Date or issued after the Closing Date; provided that Convertible Debt shall not
be deemed to be Equity Interests, unless and until any such instruments are so
converted or exchanged.

“ERISA” means the Employee Retirement Income Security Act of 1974, and any
regulations issued pursuant thereto, as amended or replaced and as in effect
from time to time.

“ERISA Affiliate” means, with respect to any Person, any other Person (or any
trade or business, whether or not incorporated) that is under common control
with that Person within the meaning of Section 414 of the Code.

“ERISA Event” means (a) any “reportable event,” as defined in Section 4043 of
ERISA or the regulations issued thereunder, with respect to a Pension Plan
(other than an event for which the 30-day notice requirement is waived); (b)
with respect to any Pension Plan, the failure to satisfy the minimum funding
standard under Section 412 or 430 of the Code and Section 302 or 303 of ERISA,
whether or not waived, the failure by any ERISA Affiliate to make by its due
date a required installment under Section 430(j) of the Code with respect to any
Pension Plan or the failure by the Borrower, the Restricted Subsidiaries or any
of their respective ERISA Affiliates to make any required contribution to a
Multiemployer Plan; (c) the filing pursuant to Section 412(c) of the Code or
Section 302(c) of ERISA of an application for a waiver of the minimum funding
standard with respect to any Pension Plan; (d) the incurrence by the Borrower,
the Restricted Subsidiaries or any of their respective ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Pension
Plan; (e) the receipt by the Borrower, the Restricted Subsidiaries or any of
their respective ERISA Affiliates from the PBGC or a plan administrator of any
notice indicating an intent to terminate any Pension Plan or to appoint a
trustee to administer any Pension Plan; (f) the occurrence of any event or
condition which would reasonably constitute grounds under ERISA for the
termination of or the appointment of a trustee to administer, any Pension Plan;
(g) the termination of any Pension Plan

 

18



--------------------------------------------------------------------------------

or the incurrence by the Borrower, the Restricted Subsidiaries or any of their
respective ERISA Affiliates of any liability with respect to the withdrawal or
partial withdrawal from any Pension Plan or Multiemployer Plan; (h) the receipt
by the Borrower, the Restricted Subsidiaries or any of their respective ERISA
Affiliates of any notice, or the receipt by any Multiemployer Plan from the
Borrower, the Restricted Subsidiaries or any of their respective ERISA
Affiliates of any notice, concerning the imposition of Withdrawal Liability or a
determination that a Multiemployer Plan is, or is expected to be, insolvent or
in reorganization, within the meaning of Title IV of ERISA, or in “endangered”
or “critical” status, within the meaning of Section 432 of the Code or Section
305 of ERISA; (i) the making of any amendment to any Pension Plan which would be
reasonably likely to result in the imposition of a lien or the posting of a bond
or other security under ERISA or the Code; (j) the withdrawal of the Borrower,
the Restricted Subsidiaries or any of their respective ERISA Affiliates from a
Pension Plan subject to Section 4063 of ERISA during a plan year in which such
entity was a “substantial employer” as defined in Section 4001(a)(2) of ERISA or
a cessation of operations that is treated as such a withdrawal under Section
4062(e) of ERISA; or (k) the occurrence of a nonexempt prohibited transaction
(within the meaning of Section 4975 of the Code or Section 406 of ERISA) which
would reasonably be expected to result in liability to the Borrower or the
Restricted Subsidiaries.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Eurodollar Rate” means:

(a) for any Interest Period with respect to a Eurodollar Rate Loan, the rate per
annum equal to the London Interbank Offered Rate (“LIBOR”) or a comparable or
successor rate, which rate is approved by the Administrative Agent, as published
on the applicable Bloomberg screen page (or such other commercially available
source providing such quotations as may be designated by the Administrative
Agent from time to time) at approximately 11:00 a.m., London time, two Business
Days prior to the commencement of such Interest Period, for Dollar deposits (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period;

(b) for any interest calculation with respect to a Base Rate Loan on any date,
the rate per annum equal to LIBOR, at or about 11:00 a.m., London time
determined two Business Days prior to such date for U.S. Dollar deposits with a
term of one month commencing that day; and

(c) (i) when used in connection with the Revolving Facility or the Term A
Facility, if the Eurodollar Rate shall be less than zero, such rate shall be
deemed zero for purposes of this Agreement and (ii) when used in connection with
the Term B Facility, the Eurodollar Rate for any Interest Period shall in no
event be less than 0.75% per annum;

provided that to the extent a comparable or successor rate is approved by the
Administrative Agent in connection herewith, the approved rate shall be applied
in a manner consistent with market practice; provided, further that to the
extent such market practice is not administratively feasible for the
Administrative Agent, such approved rate

 

19



--------------------------------------------------------------------------------

shall be applied in a manner as otherwise reasonably determined by the
Administrative Agent.

“Eurodollar Rate Loan” means a Revolving Loan or a Term Loan that bears interest
at a rate based on clause (a) of the definition of “Eurodollar Rate.”

“Event of Default” has the meaning specified in Section 9.01.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the SEC promulgated thereunder.

“Excluded Assets” means (i) any real property other than the Mortgaged Real
Property; (ii) any asset or property (other than those described in clause (vi)
below) to the extent the grant of a security interest is prohibited by Law or
requires a consent not obtained of any Governmental Authority pursuant to such
Law; (iii) (w) Equity Interests in excess of 65% of the voting Equity Interests
and 100% of the non-voting Equity Interests of (A) any Foreign Subsidiaries or
(B) any FSHCO; (x) Equity Interests of any Subsidiary of a Foreign Subsidiary or
FSHCO; (y) Equity Interests of any Joint Venture to the extent such security
interest is not permitted under the applicable organizational or joint venture
agreement; and (z) Equity Interests in any Unrestricted Subsidiary or any
Immaterial Subsidiary; (iv) any lease, license or other agreement or contract
(including joint venture agreements) or any property subject to a purchase money
security interest or similar arrangement to the extent that a grant of a
security interest therein would violate or invalidate such lease, license or
agreement or contract or purchase money arrangement or create a right of
termination in favor of any other party thereto (other than the Borrower or a
Wholly Owned Subsidiary) after giving effect to the applicable anti-assignment
provisions of the UCC or other applicable law; (v) assets as to which the
Administrative Agent and the Borrower reasonably agree in writing that the cost
of obtaining such a security interest or perfection thereof are excessive in
relation to the benefit to the Lenders of the security to be afforded thereby;
(vi) any governmental licenses or state or local franchises, charters and
authorizations (including Gaming Licenses) but only to the extent creation,
attachment or perfection of security interests in such licenses, franchises,
charters or authorizations are prohibited or restricted by applicable Law or the
terms thereof or requires a consent not obtained of any Governmental Authority,
after giving effect to the applicable anti-assignment provisions of the UCC or
other applicable Law, and other than proceeds and receivables thereof, the
assignment of which is expressly deemed effective under the UCC or other
applicable Law notwithstanding such prohibition; (vii) any aircraft and assets
directly related to the operation thereof and any limited liability company or
other special purpose vehicle that has been organized solely to own any aircraft
and related assets; (viii) any assets subject to a Capital Lease or to purchase
money Indebtedness to the extent that, and for so long as, granting a security
interest in such assets would violate the terms of such Capital Lease or such
purchase money Indebtedness secured by such assets; (ix) any intent-to-use
trademark application prior to the filing of a “Statement of Use” or “Amendment
to Allege Use” with respect thereto, to the extent, if any, that, and solely
during the period, if any, in which, the grant of a security interest therein
would impair the validity or enforceability of such intent-to-use trademark
application under applicable federal Law; (x) any Property that is subject to a
Lien permitted under Section 8.03(j) to the extent and for so long as the
contract or other agreement in which such Lien is granted validly prohibits the
creation of any other Lien on such Property after

 

20



--------------------------------------------------------------------------------

giving effect to the applicable anti-assignment provisions of the UCC; and (xi)
any other assets or property to the extent the grant of a security interest
therein would result in material adverse tax consequences to the Borrower or its
Subsidiaries as reasonably determined by the Borrower in consultation with the
Administrative Agent.

“Excluded Swap Obligations” means, with respect to any Guarantor, any obligation
(a “Swap Obligation”) to pay or perform under any agreement, contract or
transaction that constitutes a “swap” within the meaning of section 1a(47) of
the Commodity Exchange Act, if, and to the extent that, all or a portion of the
guarantee of such Guarantor of, or the grant by such Guarantor of a security
interest to secure, such Swap Obligation (or any Guaranty Obligation thereof) is
or becomes illegal under the Commodity Exchange Act or any rule, regulation or
order of the Commodity Futures Trading Commission (or the application or
official interpretation of any thereof) by virtue of such Guarantor’s failure
for any reason not to constitute an “eligible contract participant” as defined
in the Commodity Exchange Act.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured in whole or in part by net income or
overall gross income (however denominated) or franchise Taxes, in each case, (i)
imposed as a result of such Recipient being organized under the laws of or
“doing business” in, or having its principal office or, in the case of any
Lender, its applicable Lending Office located in, the jurisdiction imposing such
Tax (or any political subdivision thereof) or (ii) that are Other Connection
Taxes, (b) any branch profits Taxes imposed under Section 884(a) of the Code or
any similar Tax imposed by any jurisdiction described in clause (a) of this
definition, (c) in the case of a Lender, any U.S. federal withholding Taxes
imposed on amounts payable to or for the account of such Lender with respect to
an applicable interest in a Loan or Commitment pursuant to a Law in effect on
the date on which (i) such Lender acquires such interest in the Loan or
Commitment (other than pursuant to an assignment request by the Borrower under
Section 11.13) or (ii) such Lender changes its Lending Office, except in each
case to the extent that, pursuant to Section 3.01, amounts with respect to such
Taxes were payable either to such Lender’s assignor immediately before such
Lender became a party hereto or to such Lender immediately before it changed its
Lending Office, (d) Taxes attributable to such Recipient’s failure to comply
with Section 3.01(e) and (e) any Taxes imposed under FATCA.

“Existing Indebtedness” means Indebtedness outstanding on the Closing Date.

“Existing Revolving Class” has the meaning specified in Section 2.15(b).

“Existing Revolving Loans” has the meaning specified in Section 2.15(b).

“Existing Term Loan Class” has the meaning specified in Section 2.15(a).

“Extended Loans” means Extended Revolving Loans or Extended Term Loans.

“Extended Revolving Commitments” has the meaning specified in Section 2.15(b).

“Extended Revolving Facility” means a credit facility comprising a series of
Extended Revolving Commitments and the corresponding Extended Revolving Loans,
if any.

 

21



--------------------------------------------------------------------------------

“Extended Revolving Loans” has the meaning specified in Section 2.15(b).

“Extended Revolving Note” means any promissory note executed and delivered in
connection with any Extended Revolving Commitments and the related Extended
Revolving Loans, the form of which shall be specified in the applicable
Extension Amendment.

“Extended Term Facility” means a credit facility comprising a Class of Extended
Term Loans, if any.

“Extended Term Lender” means a Lender in respect of Extended Term Loans.

“Extended Term Loans” has the meaning specified in Section 2.15(a).

“Extended Term Note” means any promissory note executed and delivered in
connection with any Extended Term Loans, the form of which shall be specified in
the applicable Extension Amendment.

“Extending Lender” has the meaning specified in Section 2.15(c).

“Extension Amendment” has the meaning specified in Section 2.15(d).

“Extension Date” means any date on which any Existing Term Loan Class or any
Existing Revolving Class is modified to extend the related scheduled maturity
dates in accordance with Section 2.15 (with respect to Lenders under such
Existing Term Loan Class or such Existing Revolving Class which agree to such
modification).

“Extension Election” has the meaning specified in Section 2.15(c).

“Extension Request” means any Term Loan Extension Request or Revolving Extension
Request.

“Extension Series” means all Extended Term Loans or Extended Revolving
Commitments, as applicable, that are established pursuant to the same Extension
Amendment (or any subsequent Extension Amendment to the extent such subsequent
Extension Amendment expressly provides that the Extended Term Loans or Extended
Revolving Commitments, as applicable, provided for therein are intended to be a
part of any previously established Extension Series).

“Facility” means any Term Facility or any Revolving Facility, as the context may
require.

“FATCA” means Sections 1471 through 1474 of the Code as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to current Section 1471(b)(1) of the Code (or any amended or successor
version described above) and any intergovernmental agreement between the United
States and any other jurisdiction (and any related treaty, law, regulation or
other official guidance) implementing the foregoing.

 

22



--------------------------------------------------------------------------------

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent. If the Federal Funds Rate shall be less than zero, such rate shall be
deemed zero for purposes of this Agreement.

“Fee Letters” means, collectively, the Amended and Restated Fee Letter, dated as
of April 22, 2016, by and among the Borrower and the Arrangers, the Agency Fee
Letter, dated as of April 25, 2016, by and between the Borrower and the
Administrative Agent, and each other fee letter entered into with the
Administrative Agent or any Arranger from time to time in connection with this
Agreement or the Facilities.

“Final Maturity Date” means, as of any date of determination, the latest
Maturity Date for any of the Facilities or Loans then governed by this
Agreement.

“Financial Covenant Event of Default” has the meaning specified in
Section 9.01(c).

“Financial Ratios” means, collectively, the Total Net Leverage Ratio, the
Interest Coverage Ratio, the Total Net Debt to Adjusted Total Assets Ratio and
the Senior Secured Net Debt to Adjusted Total Assets Ratio.

“First Priority” means, with respect to any Lien purported to be created in any
collateral pursuant to any Loan Document, that such Lien is the only Lien to
which such collateral is subject, other than any Lien permitted under this
Agreement.

“Fiscal Quarter” means the fiscal quarter of the Borrower consisting of the
three calendar month periods ending on each March 31, June 30, September 30 and
December 31.

“Fiscal Year” means the fiscal year of the Borrower consisting of the
twelve-month period ending on each December 31.

“Flood Insurance Laws” means, collectively, (a) the National Flood Insurance Act
of 1968 as now or hereafter in effect or any successor statute thereto, (b) the
Flood Disaster Protection Act of 1973 as now or hereafter in effect or any
successor statue thereto, (c) the National Flood Insurance Reform Act of 1994 as
now or hereafter in effect or any successor statute thereto, (d) the Flood
Insurance Reform Act of 2004 as now or hereafter in effect or any successor
statute thereto and (e) the Biggert Waters Flood Insurance Reform Act of 2012 as
now or hereafter in effect or any successor statute thereto.

“Foreign Lender” means any Lender that is not a “United States Person” within
the meaning of section 7701(a)(30) of the Code.

 

23



--------------------------------------------------------------------------------

“Foreign Subsidiary” means each Subsidiary that is organized under the laws of a
jurisdiction other than the United States or any state thereof, or the District
of Columbia.

“Fronting Exposure” means, at any time there is a Defaulting Lender, with
respect to an L/C Issuer, such Defaulting Lender’s pro rata portion of the L/C
Obligations issued by such L/C Issuer other than such L/C Obligations as to
which such Defaulting Lender’s participation obligation has been reallocated to
other Lenders or Cash Collateralized in accordance with the terms hereof.

“FSHCO” means any Restricted Subsidiary that is organized under the laws of the
United States, any state thereof or the District of Columbia and substantially
all of whose assets consists of the capital stock of one or more Foreign
Subsidiaries.

“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

“Funds From Operations” means, with respect to the immediately prior Fiscal
Quarter or Fiscal Year period, as the case may be, Borrower Group EBITDA minus
Interest Charges of such Person for that period; provided, however, for purposes
of calculating Funds From Operations, (a) Interest Charges of the Borrower Group
related to any amortization of deferred financing costs and original issue
discount shall be excluded and (b) Borrower Group EBITDA shall not include any
amounts attributable to any period prior to the Closing Date.

“GAAP” means generally accepted accounting principles in the United States set
forth in the Financial Accounting Standards Board (“FASB”) Accounting Standards
Codification® and rules and interpretive releases of the Securities and Exchange
Commission under authority of federal securities laws, that are applicable to
the circumstances as of the date of determination, consistently applied.

“Gaming Approval” means any and all licenses, findings of suitability,
approvals, authorizations, permits, consents, rulings, orders or directives of
any Governmental Authority (a) necessary to enable Borrower or the Restricted
Subsidiaries to engage in the casino, gambling, racing or gaming business, or in
the business of owning or leasing real property or vessels used in the casino,
gambling, pai gow poker, racing or gaming business or otherwise to continue to
conduct its business substantially as is presently conducted or contemplated to
be conducted following the Closing Date (after giving effect to the
Transactions), (b) required by any Gaming Law or (c) required to accomplish the
financing and other transactions contemplated hereby after giving effect to the
Transactions.

“Gaming Authority” means any governmental agency, authority, board, bureau,
commission, department, office or instrumentality with regulatory, licensing or
permitting authority or jurisdiction over any gaming business or enterprise or
any Gaming Facility or with regulatory, licensing or permitting authority or
jurisdiction over any gaming or racing operation (or proposed gaming or racing
operation) owned, leased, managed or operated by the Borrower or the Restricted
Subsidiaries.

 

24



--------------------------------------------------------------------------------

“Gaming Facility” means any casino, hotel, resort, race track, off-track
wagering site, venue at which gaming or wagering is conducted, and all related
or ancillary property and assets.

“Gaming Laws” means all applicable provisions of all (a) constitutions,
treaties, statutes or laws governing Gaming Facilities (including, without
limitation, card club casinos and pari mutual race tracks) and rules,
regulations, codes and ordinances of, and all administrative or judicial orders
or decrees or other laws pursuant to which, any Gaming Authority possesses
regulatory, licensing or permit authority over gambling, gaming, racing or
Gaming Facility activities conducted by the Borrower or the Restricted
Subsidiaries within its jurisdiction; (b) Gaming Approvals; and (c) orders,
decisions, determinations, judgments, awards and decrees of any Gaming
Authority.

“Gaming License” means any Gaming Approval or other casino, gambling, racing or
gaming license issued by any Gaming Authority covering any Gaming Facility.

“Government Securities” means readily marketable (a) direct full faith and
credit obligations of the United States or obligations guaranteed by the full
faith and credit of the United States and (b) obligations of an agency or
instrumentality of, or corporation owned, controlled or sponsored by, the United
States that are generally considered in the securities industry to be implicit
obligations of the United States.

“Governmental Authority” means any government or political subdivision of the
United States or any other country, whether national, federal, state,
provincial, local or otherwise, or any agency, authority, board, bureau, central
bank, commission, department or instrumentality thereof or therein, including,
without limitation, any court, tribunal, grand jury or arbitrator, in each case
whether foreign or domestic, or any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to such
government or political subdivision (including any supra-national bodies such as
the European Union or the European Central Bank) including, without limitation,
any Gaming Authority.

“Granting Lender” has the meaning specified in Section 11.06(h).

“Grantor” means, as of any date of determination, each Loan Party that has
granted a Lien to the Administrative Agent for the benefit of the Secured
Parties in any of its Property pursuant to any Collateral Document.

“Guarantors” means, collectively, each wholly-owned Restricted Subsidiary (other
than an Immaterial Subsidiary, any Foreign Subsidiary, any Subsidiary of a
Foreign Subsidiary and any FSHCO) of the Borrower that is a party to the
Guaranty on the Closing Date and each Restricted Subsidiary that is required to
execute and deliver the Guaranty pursuant to Section 6.08; provided that such
other Subsidiaries that may be formed or acquired after the date hereof that are
subject to the jurisdiction of a Gaming Authority that requires approval prior
to the execution and delivery of a guaranty shall not be Guarantors unless and
until such approval is obtained.

“Guaranty” means, collectively, the Guaranty made by the Borrower and the
Guarantors in favor of the Secured Parties on the Closing Date together with
each guaranty supplement delivered pursuant to Section 6.08.

 

25



--------------------------------------------------------------------------------

“Guaranty Obligation” means, as to any Person, any obligation of such Person
guaranteeing or intended to guarantee any Indebtedness (“primary obligations”)
of any other Person (the “primary obligor”) in any manner, whether directly or
indirectly, and any obligation of such Person, whether or not contingent, (i) to
purchase any such primary obligation or any property constituting direct or
indirect security therefor; (ii) to advance or supply funds (A) for the purchase
or payment of any such primary obligation or (B) to maintain working capital or
equity capital of the primary obligor or otherwise to maintain the net worth or
solvency of the primary obligor; (iii) to purchase property, securities or
services primarily for the purpose of assuring the owner of any such primary
obligation of the ability of the primary obligor to make payment of such primary
obligation; or (iv) otherwise to assure or hold harmless the holder of such
primary obligation against loss in respect thereof; provided, that the term
Guaranty Obligation shall not include endorsements of instruments for deposit or
collection in the ordinary course of business. The amount of any Guaranty
Obligation shall be deemed to be an amount equal to the stated or determinable
amount of the primary obligation in respect of which such Guaranty Obligation is
made (or, if less, the maximum amount of such primary obligation for which such
Person may be liable pursuant to the terms of the instrument evidencing such
Guaranty Obligation) or, if not stated or determinable, the maximum reasonably
anticipated potential liability in respect thereof (assuming such Person is
required to perform thereunder) as determined by such Person in good faith.

“Hazardous Material” means any hazardous or toxic material, substance, waste,
constituent, compound, pollutant or contaminant including, without limitation,
petroleum (including, without limitation, crude oil or any fraction thereof or
any petroleum product or waste) listed under any Environmental Law or subject to
regulation under Environmental Law.

“Hedge Bank” means any Person that, at the time it enters into a Swap Contract,
is a Lender or an Affiliate of a Lender or the Administrative Agent or an
Affiliate of the Administrative Agent, in its capacity as a party to such Swap
Contract.

“Honor Date” has the meaning specified in Section 2.03(c)(i).

“Immaterial Subsidiary” means, at any time, any Restricted Subsidiary that, as
of the last day of the most recently ended Test Period on or prior to the date
of determination, does not have assets (when combined with the assets of all
other Immaterial Subsidiaries, after eliminating intercompany obligations) in
excess of $50,000,000.

“Income Property” means any real property or assets or vessels (including any
personal property ancillary thereto or used in connection therewith) owned,
operated or leased or otherwise controlled by the Borrower Group and earning, or
intended to earn, current income, whether from rent, lease payments, operations
or otherwise. “Income Property” shall not include any Development Property,
Redevelopment Property or undeveloped land. Each Income Property shall continue
to be classified as an Income Property hereunder until the Borrower notifies the
Administrative Agent that it desires to reclassify such Property as a
Redevelopment Property for purposes of this Agreement, upon and after which such
property shall be classified as a Redevelopment Property hereunder.

“Increase Revolving Commitments” has the meaning specified in Section
2.13(a)(i).

 

26



--------------------------------------------------------------------------------

“Increase Term Loan Commitment” has the meaning specified in Section
2.13(a)(iii).

“Increase Term Loans” has the meaning specified in Section 2.13(a)(iii).

“Incremental Commitment” means any Incremental Revolving Commitment and any
Incremental Term Loan Commitment.

“Incremental Effective Date” has the meaning specified in Section 2.13(b).

“Incremental Joinder Agreement” has the meaning specified in Section 2.13(b).

“Incremental Lender” has the meaning specified in Section 2.13(a).

“Incremental Revolving Commitment” has the meaning specified in Section
2.13(a)(ii).

“Incremental Revolving Lender” has the meaning set forth in Section 2.13(e).

“Incremental Term Loan Commitments” means, collectively, the Increase Term Loan
Commitments and the New Term Loan Commitments.

“Incremental Term Loan Facility” means a credit facility comprising a Class of
Incremental Term Loan Commitments and Incremental Term Loans, if any.

“Incremental Term Loans” means, collectively, the Increase Term Loans and the
New Term Loans.

“Incremental Term Note” means any promissory note executed and delivered in
connection with any Incremental Term Loan Commitments and the related
Incremental Term Loans, the form of which shall be specified in the applicable
Incremental Joinder Agreement.

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money; (b) all obligations of such Person evidenced by
bonds, debentures, notes, loan agreements or similar instruments; (c) all
obligations of such Person under conditional sale or other title retention
agreements relating to property purchased by such Person; (d) all obligations of
such Person issued or assumed as the deferred purchase price of property or
services (excluding (x) trade accounts payable and accrued obligations incurred
in the ordinary course of business or other accounts payable in the ordinary
course of business in accordance with ordinary trade terms, (y) financing of
insurance premiums and (z) any earn-out obligation or purchase price adjustment
until such obligation becomes a liability on the balance sheet (excluding the
footnotes thereto) in accordance with GAAP); (e) all Indebtedness of others to
the extent secured by any Lien on property owned or acquired by such Person,
whether or not the obligations secured thereby have been assumed; provided, that
if such obligations have not been assumed, the amount of such Indebtedness
included for the purposes of this definition will be the amount equal to the
lesser of the fair market value of such property and the amount of the
Indebtedness secured; (f) with respect to any Capital Leases of such Person, the
capitalized amount thereof that would appear on a balance sheet of such Person
prepared as of such date in accordance with GAAP; (g) the net amount of the
obligations of such Person in respect of interest rate protection agreements,
foreign currency exchange agreements or other interest or

 

27



--------------------------------------------------------------------------------

exchange rate hedging arrangements (including Swap Contracts); (h) all
obligations of such Person as an account party in respect of letters of credit
and bankers’ acceptances, except obligations in respect of letters of credit
issued in support of obligations not otherwise constituting Indebtedness shall
not constitute Indebtedness except to the extent such letter of credit is drawn
and not reimbursed within ten Business Days; and (i) all Guaranty Obligations of
such Person in respect of Indebtedness of others of the kinds referred to in
clauses (a) through (h) above (other than, for the avoidance of doubt, in
connection with any completion guarantee); provided that for purposes of this
definition, deferred purchase obligations shall be calculated based on the net
present value thereof. The Indebtedness of any Person shall include the
Indebtedness of any partnership in which such Person is a general partner unless
recourse is limited, in which case the amount of such Indebtedness shall be the
amount such Person is liable therefor (except to the extent the terms of such
Indebtedness expressly provide that such Person is not liable therefor). The
amount of Indebtedness of the type described in clause (d) shall be calculated
based on the net present value thereof. The amount of Indebtedness of the type
referred to in clause (g) above of any Person shall be zero unless and until
such Indebtedness becomes due, in which case the amount of such Indebtedness
shall be the amount due that is payable by such Person. For the avoidance of
doubt, it is understood and agreed that (x) any obligations of such Person in
respect of Cash Management Agreements and (y) any obligations of such Person in
respect of employee deferred compensation and benefit plans shall not constitute
Indebtedness. For all purposes hereof, the Indebtedness of the Borrower Group
shall exclude (i) any obligations under the Initial Master Lease or any Similar
Leases and (ii) intercompany liabilities arising from their cash management,
tax, and accounting operations and intercompany loans, advances or Indebtedness
having a term not exceeding 364 days (inclusive of any rollover or extensions of
terms) and made in the ordinary course of business.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
(a), Other Taxes.

“Indemnitees” has the meaning specified in Section 11.04(b).

“Information” has the meaning specified in Section 11.07.

“Initial Landlord” means, with respect to the Initial Master Lease, MGP Lessor,
LLC, a Delaware limited liability company, in its capacity as landlord under the
Initial Master Lease, and its permitted successors or assigns in such capacity.

“Initial Master Lease” means the Master Lease between the Initial Landlord and
the Tenant entered into on the Closing Date. The Initial Master Lease shall be
treated as an operating lease for all purposes hereunder.

“Initial Master Lease Guaranty” means the Guaranty of Master Lease by MGM
Resorts in favor of the Initial Landlord entered into on the Closing Date.

“Initial Public Offering” means Parent’s initial public offering of its Class A
limited liability company interests on the Closing Date.

“Initial Real Estate Assets” means the Real Properties listed on Schedule
1.01(b).

 

28



--------------------------------------------------------------------------------

“Intellectual Property” has the meaning specified in Section 5.23.

“Interest Charges” means, for any Test Period, the sum of interest expense of
the Borrower Group for such Test Period as determined in accordance with GAAP,
plus, to the extent deducted in arriving at Net Income and without duplication,
(a) the interest portion of payments paid or payable (without duplication) on
Capital Leases, (b) amortization of financing fees, debt issuance costs and
interest or deferred financing or debt issuance costs, (c) arrangement,
commitment or upfront fees, original issue discount, redemption or prepayment
premiums, (d) commissions, discounts and other fees and charges owed with
respect to letters of credit and bankers’ acceptance financing, (e) interest
with respect to Indebtedness that has been Discharged, (f) the accretion or
accrual of discounted liabilities during such period, (g) interest expense
attributable to the movement of the mark-to-market valuation of obligations
under Swap Contracts or other derivative instruments, (h) payments made under
Swap Contracts relating to interest rates with respect to such Test Period and
any costs associated with breakage in respect of hedging agreements for interest
rates, (i) all interest expense consisting of liquidated damages for failure to
timely comply with registration rights obligations and financing fees, (j) fees
and expenses associated with the consummation of the Transactions, (k) annual or
quarterly agency fees paid to Administrative Agent and (l) costs and fees
associated with obtaining Swap Contracts and fees payable thereunder, all as
calculated in accordance with GAAP.

“Interest Coverage Ratio” means, as of any date of determination, the ratio of
(a) Borrower Group EBITDA for the most recently ended Test Period to (b)
Interest Charges of the Borrower Group for the most recently ended Test Period;
provided, however, for purposes of calculating the Interest Coverage Ratio,
Interest Charges of the Borrower Group related to any amortization of deferred
financing costs and original issue discount shall be excluded. Notwithstanding
the foregoing, for purposes of calculating the Interest Coverage Ratio for any
Test Period that includes any period occurring prior to the Closing Date,
Borrower Group EBITDA shall be determined as if the Initial Master Lease had
been in effect throughout such period, and the Restructuring and Contribution
and the other Transactions occurred at the beginning of such fiscal period, in
each case, as reasonably determined by the Borrower in good faith.

“Interest Payment Date” means, (a) as to any Eurodollar Rate Loan, the last day
of each Interest Period applicable to such Loan and the Maturity Date of the
Facility under which such Loan was made; provided, that if any Interest Period
for a Eurodollar Rate Loan exceeds three months, the respective dates that fall
every three months after the beginning of such Interest Period shall also be
Interest Payment Dates; and (b) as to any Base Rate Loan, the last Business Day
of each March, June, September and December and the Maturity Date of the
Facility under which such Loan was made.

“Interest Period” means as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two, three or six months
thereafter or one week thereafter, as selected by the Borrower in the relevant
Committed Loan Notice, or such other period that is twelve months or less
requested by the Borrower and consented to by all Appropriate Lenders; provided
that:

 

29



--------------------------------------------------------------------------------

(a) any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless such Business
Day falls in another calendar month, in which case such Interest Period shall
end on the next preceding Business Day;

(b) any Interest Period that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
the calendar month at the end of such Interest Period; and

(c) no Interest Period shall extend beyond the Maturity Date of the Facility
under which such Loan was made.

“Interim Assumed Drop-Down Indebtedness” means any short-term or interim
Indebtedness assumed by the Borrower or any Restricted Subsidiary in connection
with a Drop-Down Transaction that is intended to be replaced or refinanced
within fifteen (15) days of its initial incurrence by the Borrower or such
Restricted Subsidiary.

“Investments” means (a) any direct or indirect purchase or other acquisition by
the Borrower or any of its respective Subsidiaries of, or of a beneficial
interest in, any of the Equity Interest of any other Person (other than a Loan
Party), or of the assets of a Person that constitute a business unit; (b) any
direct or indirect redemption, retirement, purchase or other acquisition for
value, by the Borrower or any Subsidiary of the Borrower from any Person, of any
Equity Interest of such Person (other than a Loan Party); (c) any direct or
indirect loan, advance or capital contribution by the Borrower or any of its
respective Subsidiaries to any other Person (other than a Loan Party), including
all indebtedness and accounts receivable from that other Person that are not
current assets or did not arise from sales to that other Person in the ordinary
course of business; (d) the purchase or other acquisition (in one transaction or
a series of transactions) of any Real Property (and in the case of a Development
Property or a Redevelopment Property, capital expenditures with respect to the
development or redevelopment thereof, as the case may be); provided that, in the
case of this clause (d), Investments shall not include any single transaction or
series of related transactions with an aggregate value of less than $25,000,000;
or (e) any payment under any Guaranty Obligation by such Person in respect of
Indebtedness or other obligation of any other Person. The amount of any
Investment at any time shall be the amount actually invested (measured at the
time made) (minus any Returns of the Borrower or a Restricted Subsidiary in
respect of such Investment which has actually been received in cash or Cash
Equivalents or has been converted into cash or Cash Equivalents), without
adjustment for subsequent increases or decreases in the value of such
Investment.

“IP License Agreement” means the intellectual property license agreement between
MGM Resorts and Parent entered into on the Closing Date.

“IRS” means the United States Internal Revenue Service.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

 

30



--------------------------------------------------------------------------------

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the applicable L/C Issuer and the Borrower (or any Subsidiary) or in
favor of such L/C Issuer and relating to such Letter of Credit.

“Joint Lead Arrangers” means, collectively, Bank of America, N.A. (or any other
registered broker-dealer wholly-owned by Bank of America Corporation to which
all or substantially all of Bank of America Corporation’s or any of its
subsidiaries’ investment banking, commercial lending services or related
businesses may be transferred following the date of this Agreement), JPMorgan
Chase Bank, N.A., Barclays Bank PLC, BNP Paribas Securities Corp., Citigroup
Global Markets Inc., Credit Agricole Corporate and Investment Bank, Deutsche
Bank Securities Inc., Fifth Third Bank, Morgan Stanley Senior Funding, Inc.,
Sumitomo Mitsui Banking Corporation and SunTrust Robinson Humphrey, Inc.

“Joint Venture” means any Person, other than an individual or a Wholly Owned
Subsidiary of the Borrower, in which the Borrower or a Restricted Subsidiary
holds or acquires an ownership interest (whether by way of capital stock,
partnership or limited liability company interest, or other evidence of
ownership).

“L/C Advance” means, with respect to each Revolving Lender, such Lender’s
funding of its participation in any L/C Borrowing in accordance with its
Applicable Revolving Percentage.

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Revolving Borrowing. All L/C Borrowings shall be denominated in
Dollars.

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

“L/C Issuer” means Bank of America and each other L/C Issuer designated pursuant
to Section 2.03(l), in each case in its capacity as an issuer of Letters of
Credit hereunder, and its successors in such capacity as provided in
Section 11.06(a). An L/C Issuer may, in its discretion, arrange for one or more
Letters of Credit to be issued by Affiliates of such L/C Issuer, in which case
the term “L/C Issuer” shall include any such Affiliate with respect to Letters
of Credit issued by such Affiliate. In the event that there is more than one L/C
Issuer at any time, references herein and in the other Loan Documents to the L/C
Issuer shall be deemed to refer to the L/C Issuer in respect of the applicable
Letter of Credit or to all L/C Issuers, as the context requires.

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings. For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.06. For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

 

31



--------------------------------------------------------------------------------

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities (including, without
limitation, all Gaming Laws, Liquor Laws and Environmental Laws), including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

“LCT Election” has the meaning specified in Section 1.08.

“LCT Test Date” has the meaning specified in Section 1.08.

“Lender” has the meaning specified in the introductory paragraph hereto and, as
the context requires, includes any Incremental Lender from time to time party
hereto pursuant to Section 2.13 and any Person that becomes an Other Revolving
Lender or Other Term Lender from time to time party hereto pursuant to
Section 2.14.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.

“Letter of Credit” means any standby letter of credit issued hereunder. Letters
of Credit shall be issued in Dollars.

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the applicable L/C Issuer.

“Letter of Credit Expiration Date” means the day that is seven days prior to the
Maturity Date then in effect for the Revolving Facility (or, if such day is not
a Business Day, the next preceding Business Day).

“Letter of Credit Fee” has the meaning specified in Section 2.03(h).

“Letter of Credit Sublimit” means an amount equal to $75,000,000. The Letter of
Credit Sublimit is part of, and not in addition to, the Revolving Facility.

“LIBOR” has the meaning specified in the definition of “Eurodollar Rate.”

“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment for
security, security interest, encumbrance or lien of any kind, whether
voluntarily incurred or arising by operation of Law or otherwise, affecting any
Property, including any agreement to grant any of the foregoing, any conditional
sale or other title retention agreement, any lease in the nature of a security
interest, and/or the filing of or agreement to give any financing
statement (other than a precautionary financing statement with respect to a
lease that is not in the nature of a security interest) under the UCC or
comparable Law of any jurisdiction with respect to any Property.

 

32



--------------------------------------------------------------------------------

“Limited Condition Transaction” means any Permitted Acquisition or other
Investment permitted hereunder and any related incurrence of Indebtedness by the
Borrower or one or more Restricted Subsidiaries whose consummation is not
conditioned on the availability of, or on obtaining, third party financing.

“Liquor Authority” has the meaning specified in Section 11.20(a).

“Liquor Laws” has the meaning specified in Section 11.20(a).

“Loan” means an extension of credit by a Lender to the Borrower under Article II
in the form of a Term Loan, a Revolving Loan, an Other Revolving Loan or an
Extended Revolving Loan.

“Loan Documents” means, collectively, this Agreement, the Notes, the Guaranty,
the Collateral Documents, the Fee Letters and each Issuer Document.

“Loan Parties” means, collectively, the Borrower and each Guarantor.

“Mandatory Prepayment Date” has the meaning specified in Section 2.04(d).

“Margin Stock” means margin stock within the meaning of Regulation T,
Regulation U and Regulation X.

“Master Agreement” has the meaning specified in the definition of “Swap
Contract.”

“Master Contribution Agreement” means the master contribution agreement among
MGM Resorts, Parent and the Borrower entered into on the Closing Date.

“Master Lease Guaranty” means the Initial Master Lease Guaranty and each similar
guaranty of a Master Lease entered into after the Closing Date by MGM Resorts or
any of its Subsidiaries.

“Master Leases” means the Initial Master Lease and each Similar Lease entered
into after the Closing Date by Borrower or any of its Restricted Subsidiaries
and any other Person (other than a Loan Party).

“Material Adverse Effect” means a material adverse effect on (i) the business,
assets, properties, or financial condition of the Borrower and its Subsidiaries,
taken as a whole; (ii) the ability of the Borrower or any material Guarantor,
taken as a whole, to perform its obligations under any Loan Document to which it
is a party; or (iii) the rights and remedies of the Administrative Agent or the
Lenders under the Loan Documents, taken as a whole.

“Material Indebtedness” means any Indebtedness the outstanding principal amount
of which is in excess of $75,000,000.

“Material Subsidiary” means any Restricted Subsidiary that is not an Immaterial
Subsidiary.

 

33



--------------------------------------------------------------------------------

“Maturity Date” means (a) (i) with respect to the Closing Date Revolving
Facility and the Term A Facility, April 25, 2021 or if the maturity is extended
pursuant to Section 2.15, such extended maturity date as determined pursuant to
such Section, and (ii) with respect to the Term B Facility, April 25, 2023 or if
the maturity is extended pursuant to Section 2.15, such extended maturity date
as determined pursuant to such Section, and (b) with respect to any other
Facility, such maturity date as is specified in the relevant Incremental Joinder
Agreement, Refinancing Amendment or Extension Amendment or if the maturity is
extended pursuant to Section 2.15, such extended maturity date as determined
pursuant to such Section; provided, that, in each case, if such date is not a
Business Day, the Maturity Date shall be the next preceding Business Day.

“Maximum Rate” has the meaning specified in Section 11.09.

“MGM National Harbor” means the mixed use hotel and casino in National Harbor,
Maryland commonly known as MGM National Harbor.

“MGM National Harbor Hotel and Casino Ground Lease” means that certain Hotel and
Casino Ground Lease, dated as of April 26, 2013 by and between National Harbor
Beltway L.L.C., a Virginia limited liability company, as landlord, and MGM
National Harbor, LLC, a Nevada limited liability company, as tenant, (i) as
amended by the First Amendment to Hotel and Casino Ground Lease, dated as of
July 23, 2014, (ii) as amended by the Second Amendment to Hotel and Casino
Ground Lease, dated as of November 24, 2015, and (iii) as may be further amended
from time to time; provided that any such amendment, taken as a whole, is not
adverse to the Lenders in any material respect.

“MGM Resorts” means MGM Resorts International, a Delaware corporation.

“MGM Resorts Material Adverse Effect” means a material adverse effect on (i) the
business, assets, properties, or financial condition of MGM Resorts and its
Subsidiaries, taken as a whole; (ii) the ability of the Borrower or any material
Guarantor, taken as a whole, to perform its obligations under any Loan Document
to which it is a party; or (iii) the rights and remedies of the Administrative
Agent or the Lenders under the Loan Documents, taken as a whole.

“Minimum Collateral Amount” means, at any time, (i) with respect to Cash
Collateral consisting of cash or deposit account balances provided to reduce or
eliminate Fronting Exposure during the existence of a Defaulting Lender, an
amount equal to 103% of the Fronting Exposure of the L/C Issuer with respect to
Letters of Credit issued and outstanding at such time, (ii) with respect to Cash
Collateral consisting of cash or deposit account balances provided in accordance
with the provisions of Section 2.17(a)(i), (a)(ii) or (a)(iii), an amount equal
to 103% of the Outstanding Amount of all LC Obligations, and (iii) otherwise, an
amount determined by the Administrative Agent and the L/C Issuer in their sole
discretion.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Mortgage” means any deed of trust, trust deed, deed to secure debt, mortgage,
preferred ship mortgage, leasehold mortgage or leasehold deed of trust covering
Mortgaged Real Property.

“Mortgaged Real Property” means (a) each of the fee and leasehold parcels of
Real Property or vessels identified on Schedule 1.01(a) and (b) each fee and
leasehold parcel of Real

 

34



--------------------------------------------------------------------------------

Property or vessels, if any, which shall be required to be subject to a Mortgage
delivered after the Closing Date pursuant to Section 6.09 other than any such
property subsequently released from the Lien of the Collateral Documents in
accordance with the terms of this Agreement.

“Multiemployer Plan” means a multiemployer plan within the meaning of Section
3(37) or Section 4001(a)(3) of ERISA (a) to which any ERISA Affiliate is then
making or has an obligation to make contributions, (b) to which any ERISA
Affiliate has within the preceding six plan years made or had an obligation to
make contributions, including any Person which ceased to be an ERISA Affiliate
during such six-year period or (c) with respect to which the Borrower or any
Restricted Subsidiary is making or has an obligation to make contributions or is
reasonably likely to incur liability under Title IV of ERISA.

“Negative Pledge” means, with respect to any Person, any agreement, document or
instrument that in whole or in part prohibits the creation of any Lien on any
assets of such Person (it being understood that, for the avoidance of doubt, (a)
a requirement to deliver customary certificates or a subordination and
non-disturbance agreement or similar agreement and (b) the consent of the
applicable landlord to the extent such consent has been obtained (except for the
consent of any landlord under the MGM National Harbor Hotel and Casino Ground
Lease), shall not constitute a prohibition); provided, however, that an
agreement that conditions such Person’s ability to encumber its assets upon the
maintenance of one or more specified ratios (including any financial ratio) or
financial tests that limit such Person’s ability to encumber its assets but that
do not generally prohibit the encumbrance of its assets or the encumbrance of
specific assets shall not constitute a “Negative Pledge” for purposes of this
Agreement.

“Net Available Proceeds” means:

(a) in the case of any Asset Sale, the aggregate amount of all cash payments
(including any cash payments received by way of deferred payment of principal
pursuant to a note or otherwise, but only as and when received) received by the
Borrower or any Restricted Subsidiary directly or indirectly in connection with
such Asset Sale, net (without duplication) of (A) the amount of all fees and
expenses and transaction costs paid by or on behalf of the Borrower or any
Restricted Subsidiary in connection with such Asset Sale (including, without
limitation, any underwriting, brokerage or other customary selling commissions
and legal, advisory and other fees and expenses, including survey, title and
recording expenses, transfer taxes and expenses incurred for preparing such
assets for sale, associated therewith); (B) any Taxes paid or estimated in good
faith to be payable by or on behalf of any Borrower Party as a result of such
Asset Sale (after application of all credits and other offsets that arise from
such Asset Sale); (C) any repayments by or on behalf of any Borrower Party of
Indebtedness (other than the Obligations) to the extent that such Indebtedness
is secured by a Permitted Encumbrance or any other Lien permitted by
Section 8.03 on the subject Property required to be repaid as a condition to the
purchase or sale of such Property; (D) amounts required to be paid to any Person
(other than any Borrower Party) owning a beneficial interest in the subject
Property; and (E) amounts reserved, in accordance with GAAP, against any
liabilities associated with such Asset Sale and retained by the Borrower or any
of its Restricted Subsidiaries after such Asset Sale and related thereto,
including pension and other post-employment benefit liabilities, purchase price
adjustments,

 

35



--------------------------------------------------------------------------------

liabilities related to environmental matters and liabilities under any
indemnification obligations associated with such Asset Sale;

(b) in the case of any Casualty Event, the aggregate amount of cash proceeds of
insurance, condemnation awards and other compensation (excluding proceeds
constituting business interruption insurance or other similar compensation for
loss of revenue) received by the Person whose Property was subject to such
Casualty Event in respect of such Casualty Event net of (A) fees and expenses
incurred by or on behalf of the Borrower or any Restricted Subsidiary in
connection with recovery thereof, (B) repayments of Indebtedness (other than
Indebtedness hereunder) to the extent that such Indebtedness is secured by a
Permitted Encumbrance or any other Lien permitted by Section 8.03 on the subject
Property required to be repaid as a result of such Casualty Event, and (C) any
Taxes paid or payable by or on behalf of the Borrower or any Restricted
Subsidiary in respect of the amount so recovered (after application of all
credits and other offsets arising from such Casualty Event) and amounts required
to be paid to any Person (other than any Borrower Party) owning a beneficial
interest in the subject Property; and

(c) in the case of any Debt Issuance or incurrence of any Credit Agreement
Refinancing Indebtedness, the aggregate amount of all cash received in respect
thereof by the Person consummating such Debt Issuance or incurrence of Credit
Agreement Refinancing Indebtedness in respect thereof net of all investment
banking fees, discounts and commissions, legal fees, consulting fees,
accountants’ fees, underwriting discounts and commissions and other fees and
expenses, actually incurred in connection therewith.

“Net Funded Senior Secured Indebtedness” means, as of any date of determination,
Net Funded Total Indebtedness that is then secured by Liens on the Collateral as
of such date (other than any such Net Funded Total Indebtedness that is
expressly subordinated in right of payment to the Obligations pursuant to a
written agreement).

“Net Funded Total Indebtedness” means, as of each date of determination, (a) the
sum, without duplication, of the aggregate principal amount of all outstanding
Indebtedness of the Borrower Group (other than any such Indebtedness that has
been Discharged) of the kind described in clause (a) of the definition of
“Indebtedness”, Indebtedness evidenced by promissory notes and similar
instruments and Guaranty Obligations in respect of any of the foregoing (to be
included only to the extent set forth in clause (ii) below); provided that (i)
Net Funded Total Indebtedness shall not include Indebtedness in respect of
letters of credit (including Letters of Credit), except to the extent of
unreimbursed amounts thereunder and (ii) Net Funded Total Indebtedness shall not
include Guaranty Obligations; provided, however, that if and when any such
Guaranty Obligation is demanded for payment from the Borrower or any of its
Restricted Subsidiaries, then the amounts of such Guaranty Obligations shall be
included in such calculations, minus (b) Unrestricted Cash in an amount not to
exceed $100,000,000.

“Net Income” means, with respect to any fiscal period and with respect to any
Person, the net income (or net loss) of that Person for that period, determined
in accordance with GAAP.

“New Financing” has the meaning specified in Section 2.04(a).

 

36



--------------------------------------------------------------------------------

“New Revolving Commitment” has the meaning specified in Section 2.13(a)(ii).

“New Term Loan Commitments” has the meaning specified in Section 2.13(a)(iv).

“New Term Loans” has the meaning specified in Section 2.13(a)(iv).

“Non-Compliant Lender” has the meaning specified in Section 11.13.

“Non-Consenting Lender” has the meaning specified in Section 11.13.

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

“Non-Extension Notice Date” has the meaning specified in Section 2.03(b)(iii).

“Non-Recourse Indebtedness” means indebtedness for borrowed money of any Person
other than a Loan Party with respect to which recourse for payment is limited to
specific assets encumbered by a Lien securing such indebtedness; provided,
however, such indebtedness may be recourse to (i) the Person or Persons that own
the assets encumbered by the Lien securing such indebtedness so long as (x) such
Person or Persons do not own any material assets that are not subject to such
Lien (other than assets customarily excluded from an all-assets financing), and
(y) in the event such Person or Persons directly or indirectly own Equity
Interests in any other Person, substantially all assets of such other Person
(other than assets customarily excluded from an all-assets financing) are also
encumbered by the Lien securing such financing and (ii) the parent entity of the
Persons described in clause (i)(x) above so long as such parent entity does not
own any material assets other than the Equity Interests in such Persons;
provided, further, that personal recourse of a holder of indebtedness against
any obligor with respect thereto for Customary Non-Recourse Exclusions shall
not, by itself, prevent any indebtedness from being characterized as
Non-Recourse Indebtedness.

“Note” means a Term A Note, a Term B Note, a Revolving Note, an Incremental Term
Note, an Other Term Note, an Other Revolving Note, an Extended Term Note or an
Extended Revolving Note, as the context may require.

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan, Letter of Credit, Secured Cash Management
Agreement or Secured Hedge Agreement, in each case whether direct or indirect
(including those acquired by assumption), absolute or contingent, due or to
become due, now existing or hereafter arising and including interest and fees
that accrue after the commencement by or against any Loan Party or any Affiliate
thereof of any proceeding under any Debtor Relief Laws naming such Person as the
debtor in such proceeding, regardless of whether such interest and fees are
allowed claims in such proceeding, provided that the Obligations of a Guarantor
shall not include any Excluded Swap Obligations with respect to such Guarantor.

“Officer’s Certificate” means, as applied to any entity, a certificate executed
on behalf of such entity by its Responsible Officer.

 

37



--------------------------------------------------------------------------------

“OP Units Issuance” means, collectively, (a) the purchase by Parent of
57,500,000 operating partnership units of the Borrower and (b) the issuance by
the Borrower of 158,071,429 of its operating partnership units to MGM Resorts
and certain of its Subsidiaries.

“Operator” means (a) the lessee of any Income Property owned or leased by the
Borrower Group, including, without limitation, the Tenant and (b) the parent
company of any such lessee, including, without limitation, the Tenant.

“Other Connection Taxes” means, with respect to any Lender, Taxes imposed as a
result of a present or former connection between such Lender and the
jurisdiction imposing such Tax (other than connections arising solely from such
Lender having executed, delivered, become a party to, performed its obligations
under, received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to or enforced any Loan Document, or
sold or assigned an interest in any Loan or Loan Document).

“Other Revolving Commitments” means one or more Classes of revolving commitments
hereunder that result from a Refinancing Amendment.

“Other Revolving Facility” means any credit facility comprising a Class of Other
Revolving Commitments and Other Revolving Loans, if any.

“Other Revolving Lender” means a Lender in respect of Other Revolving Loans.

“Other Revolving Loans” means one or more Classes of Revolving Loans that result
from a Refinancing Amendment.

“Other Revolving Note” means any promissory note executed and delivered in
connection with any Other Revolving Commitments and related Other Revolving
Loans, the form of which shall be specified in the applicable Refinancing
Amendment.

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, this Agreement or any other Loan Document.

“Other Term Commitments” means one or more Classes of Term Commitments hereunder
that result from a Refinancing Amendment.

“Other Term Facility” means any credit facility comprising a Class of Other Term
Commitments and Other Term Loans, if any.

“Other Term Lender” means a Lender in respect of Other Term Loans.

“Other Term Loans” means one or more Classes of Term Loans that result from a
Refinancing Amendment.

 

38



--------------------------------------------------------------------------------

“Other Term Note” means any promissory note executed and delivered in connection
with any Other Term Commitments and the related Other Term Loans, the form of
which shall be specified in the applicable Refinancing Amendment.

“Outstanding Amount” means (a) with respect to one or more Classes of Loans, as
the context requires, the aggregate outstanding principal amount thereof after
giving effect to any borrowings and prepayments or repayments of such Class(es)
occurring on such date; and (b) with respect to any L/C Obligations on any date,
the amount of the aggregate outstanding amount of such L/C Obligations on such
date after giving effect to any L/C Credit Extension occurring on such date and
any other changes in the aggregate amount of the L/C Obligations as of such
date, including as a result of any reimbursements by the Borrower of
Unreimbursed Amounts.

“Parent” means MGM Growth Properties LLC, a Delaware limited liability company.

“Participant” has the meaning specified in Section 11.06(d).

“Participant Register” has the meaning specified in Section 11.06(e).

“Party” means any Person other than the Administrative Agent, any Lender or any
L/C Issuer which now or hereafter is a party to any of the Loan Documents.

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Plan” means any “employee pension benefit plan”, as such term is
defined in Section 3(2) of ERISA (other than a Multiemployer Plan), which is
subject to Title IV of ERISA and is maintained by the Borrower, the Restricted
Subsidiaries or any of their ERISA Affiliates or to which the Borrower, the
Restricted Subsidiaries or any of their ERISA Affiliates contributes or has an
obligation to contribute.

“Permits” has the meaning specified in Section 5.21.

“Permitted Acquisitions” means any acquisition, whether by purchase, merger,
consolidation or otherwise, by the Borrower or the Restricted Subsidiaries of
all or substantially all the business, property or assets of, or Equity
Interests in, a Person or any division or line of business of a Person or any
Joint Venture, or which results in the Borrower owning (directly or indirectly)
more than 50% of the Equity Interests in a Person; provided that:

(a) such acquisition shall not have been consummated pursuant to a tender offer
that has not been approved by the board of directors (or functional equivalent)
of such Person;

(b) subject to Section 1.08 hereof, no Event of Default has occurred and is
continuing or would result therefrom;

(c) the Borrower shall be in Pro Forma Compliance with the financial covenants
set forth in Section 8.11 (including after giving effect to such acquisition and
any Indebtedness and Liens incurred or to be incurred in connection therewith)
as of the last

 

39



--------------------------------------------------------------------------------

day of the most recent Test Period (regardless of whether the Revolving Facility
or the Term A Facility is then in effect); provided that any ratio calculated
under this clause (c) shall be calculated subject to Section 1.07 to the extent
applicable and, in the case of a Limited Condition Transaction, compliance with
the financial covenants set forth in Section 8.11 will be determined in
accordance with Section 1.08;

(d) with respect to an acquisition for consideration in excess of $100,000,000,
the Borrower has delivered to the Administrative Agent an Officer’s Certificate
to the effect set forth in clauses (b) and (c) above, together with all relevant
financial information for the Person or assets to be acquired;

(e) in the case of a Permitted Acquisition consisting of a purchase or
acquisition of the Equity Interests in any Person that does not become a
Guarantor hereunder (except to the extent becoming a Guarantor is prohibited by
applicable Gaming Laws) or of an acquisition by a Person that is not a Guarantor
(and does not become a Guarantor) hereunder (“Permitted Non-Loan Party
Acquisitions”) (except to the extent becoming a Guarantor is prohibited by
applicable Gaming Laws), the consideration paid in all such Permitted
Acquisitions shall not exceed an aggregate amount equal to the sum of (i)
$75,000,000 during the term of this Agreement plus (ii) the amounts available
for Investments set forth in Sections 8.06(l) and 8.06(n);

(f) except in the case of a Permitted Non-Loan Party Acquisition, each Person
acquired or formed in connection with, or holding the assets acquired pursuant
to, such acquisitions shall become a Guarantor in accordance with, Section 6.08
and the Borrower shall have complied with the requirements of Section 6.09 with
respect thereto; and

(g) in the event that 30% or more of the consideration paid in a Permitted
Acquisition relates to Redevelopment Properties, Development Properties and
undeveloped land (as reasonably determined by the Borrower acting in good
faith), the portion of such Permitted Acquisition relating to Redevelopment
Properties, Development Properties and undeveloped land shall not exceed the sum
of (i) the amount available for Investments in such Properties set forth in
Section 8.06(i) plus (ii) any amounts available for Investments set forth in
Sections 8.06(l) and 8.06(n).

“Permitted Bond Hedge Transaction” means any call or capped call option (or
substantively equivalent derivative transaction) on Parent’s common stock
purchased by the Borrower in connection with the issuance of any Convertible
Debt; provided that the purchase price for such Permitted Bond Hedge
Transaction, less the proceeds received by the Borrower from the sale of any
related Permitted Warrant Transaction, does not exceed the net proceeds received
by the Borrower from the sale of such Convertible Debt issued in connection with
the Permitted Bond Hedge Transaction.

“Permitted Convertible Debt Call Transaction” means any Permitted Bond Hedge
Transaction and any Permitted Warrant Transaction.

“Permitted Debt Conditions” means, in respect of any unsecured Indebtedness,
that such Indebtedness (i) does not have a stated maturity prior to the date
that is 91 days after the Final

 

40



--------------------------------------------------------------------------------

Maturity Date in effect at the time of issuance of that Indebtedness (excluding
bridge facilities allowing extensions on customary terms to at least 91 days
after such Final Maturity Date), (ii) does not have scheduled amortization
payments of principal or payments of principal and is not subject to mandatory
redemption, repurchase, prepayment or sinking fund obligation (except customary
asset sale or change of control provisions that provide for the prior repayment
in full of the Loans and all other Obligations and as required by Gaming Laws
and in connection with escrowed proceeds or similar special mandatory redemption
provisions) (excluding bridge facilities allowing extensions on customary terms
to at least 91 days after such Final Maturity Date), in each case prior to the
Final Maturity Date then in effect at the time of issuance and (iii) contains
(x) covenants and events of default that reflect market terms and conditions at
the time of incurrence or issuance of such Indebtedness (as determined in good
faith by the Borrower) or (y) terms and conditions not materially less favorable
to the Borrower, taken as a whole, than the terms and conditions of such
Indebtedness being modified, refinanced, replaced, refunded, renewed or extended
(as determined in good faith by the Borrower) (other than any covenants or any
other provisions applicable only to periods after the latest Maturity Date as of
such date or which are on then current market terms for the applicable type of
Indebtedness); it being agreed that covenants substantially similar to those in
the Senior Unsecured Note Documents are not materially less favorable to the
Borrower than those set forth in this Agreement.

“Permitted Encumbrances” means:

(a) inchoate Liens incident to construction on or maintenance of Property; or
Liens incident to construction on or maintenance of Property now or hereafter
filed or recorded for which adequate reserves have been established in
accordance with GAAP (or deposits made pursuant to applicable Law or bonds
obtained from reputable insurance companies) and which are being contested in
good faith by appropriate proceedings and have not proceeded to judgment;
provided that, by reason of nonpayment of the obligations secured by such Liens,
no such Property is subject to a material risk of loss or forfeiture;

(b) Liens for Taxes and assessments on Property which are not yet past due; or
Liens for Taxes and assessments on Property for which adequate reserves have
been set aside and are being contested in good faith by appropriate proceedings
and have not proceeded to judgment; provided that, by reason of nonpayment of
the obligations secured by such Liens, no such Property is subject to a material
risk of loss or forfeiture;

(c) minor defects and irregularities in title to any Property which individually
or in the aggregate do not materially impair or burden the fair market value or
use of the Property for the purposes for which it is or may reasonably be
expected to be held;

(d) easements, exceptions, reservations, or other agreements for the purpose of
pipelines, conduits, cables, wire communication lines, power lines and
substations, streets, trails, walkways, traffic signals, drainage, irrigation,
water, electricity and sewerage purposes, dikes, canals, ditches, the removal of
oil, gas, coal, or other minerals, and other like purposes affecting Property,
facilities, or equipment which individually or in the aggregate do not
materially burden or impair the fair market value or use of such Property for
the purposes for which it is or may reasonably be expected to be held;

 

41



--------------------------------------------------------------------------------

(e) easements, exceptions, reservations, or other agreements for the purpose of
facilitating the joint or common use of Property in or adjacent to a neighboring
development, shopping center, utility company, public facility or other projects
affecting Property which individually or in the aggregate do not materially
burden or impair the fair market value or use of such Property for the purposes
for which it is or may reasonably be expected to be held;

(f) rights reserved to or vested in any Governmental Authority to control or
regulate, or obligations or duties to any Governmental Authority with respect
to, the use or development of any Property;

(g) rights reserved to or vested in any Governmental Authority to control or
regulate, or obligations or duties to any Governmental Authority with respect
to, any right, power, franchise, grant, license, or permit;

(h) present or future zoning laws and ordinances or other laws and ordinances
restricting the occupancy, use, or enjoyment of Property;

(i) statutory Liens, other than those described in clauses (a) or (b) above,
arising in the ordinary course of business with respect to obligations which are
not delinquent or are being contested in good faith; provided that, if
delinquent, adequate reserves have been set aside with respect thereto and, by
reason of nonpayment, no Property is subject to a material risk of loss or
forfeiture;

(j) covenants, conditions, and restrictions affecting the use of Property which
individually or in the aggregate do not materially impair or burden the fair
market value or use of the Property for the purposes for which it is or may
reasonably be expected to be held;

(k) rights of tenants under leases and rental agreements covering Property
entered into in the ordinary course of business of the Person owning such
Property;

(l) Liens consisting of pledges or deposits to secure obligations under workers’
compensation laws, unemployment insurance and other social security laws or
similar legislation, including Liens of judgments thereunder which are not
currently dischargeable;

(m) Liens consisting of pledges or deposits of Property to secure performance in
connection with operating leases made in the ordinary course of business to
which the Borrower or a Restricted Subsidiary is a party as lessee; provided the
aggregate value of all such pledges and deposits in connection with any such
lease does not at any time exceed 20 % of the annual fixed rentals payable under
such lease;

(n) Liens consisting of deposits of Property to secure bids made with respect
to, or performance of, contracts (other than contracts creating or evidencing an
extension of credit to the depositor);

 

42



--------------------------------------------------------------------------------

(o) Liens consisting of any right of offset, or statutory bankers’ lien, on bank
deposit accounts maintained in the ordinary course of business so long as such
bank deposit accounts are not established or maintained for the purpose of
providing such right of offset or bankers’ lien;

(p) Liens consisting of deposits of Property to secure statutory obligations of
the Borrower or a Restricted Subsidiary of the Borrower;

(q) Liens consisting of deposits of Property to secure (or in lieu of) surety,
appeal or customs bonds in proceedings to which the Borrower or a Restricted
Subsidiary is a party;

(r) Liens created by or resulting from any litigation or legal proceeding
involving the Borrower or a Restricted Subsidiary in the ordinary course of its
business which is currently being contested in good faith by appropriate
proceedings, provided that adequate reserves have been set aside by the Borrower
or relevant Restricted Subsidiary and no material Property is subject to a
material risk of loss or forfeiture;

(s) non-consensual Liens incurred in the ordinary course of business but not in
connection with an extension of credit, which do not in the aggregate, when
taken together with all other Liens, materially impair the value or use of the
Property of the Borrower and the Restricted Subsidiaries, taken as a whole;

(t) Liens arising under applicable Gaming Laws or Liquor Laws;

(u) Liens on each Mortgaged Real Property, which Liens are identified in the
title policies delivered on the Closing Date pursuant to Section 4.01(a)(iv);

(v) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for the sale of goods entered into by the Borrower or any
Restricted Subsidiary in the ordinary course of business;

(w) Liens arising from precautionary UCC financing statements filings regarding
operating leases, consignment of goods or with respect to leases of gaming
equipment entered into in the ordinary course of business;

(x) Liens on cash and Cash Equivalents deposited to discharge, redeem or defease
Indebtedness;

(y) (i) Liens pursuant to operating leases, licenses or similar arrangements
entered into for the purpose of, or with respect to, operating or managing
Gaming Facilities, hotels, nightclubs, restaurants and other assets used or
useful in the business of the Borrower or its Restricted Subsidiaries, which
Liens, operating leases, licenses or similar arrangements are limited to the
leased property under the applicable lease and granted to the landlord under
such lease for the purpose of securing the obligations of the tenant under such
lease to such landlord and (ii) Liens on cash and Cash Equivalents (and on the
related escrow accounts or similar accounts, if any) required to be paid to the
lessors (or lenders to such lessors) under such leases or maintained in an
escrow account

 

43



--------------------------------------------------------------------------------

or similar account pending application of such proceeds in accordance with the
applicable lease;

(z) licenses, leases or subleases granted to other Persons not materially
interfering with the conduct of the business of the Borrower and the Restricted
Subsidiaries of the Borrower, taken as a whole; provided that such licenses,
leases or subleases are in the ordinary course of business of the Borrower or
the Restricted Subsidiaries of the Borrower and the applicable Borrower or
Restricted Subsidiary remains the primary operator of such property;

(aa) Liens arising from grants of licenses or sublicenses of Intellectual
Property made in the ordinary course of business;

(bb) (i) Liens on capital stock of joint ventures or Unrestricted Subsidiaries
securing capital contributions to or obligations of such Persons and (ii)
customary rights of first refusal and tag, drag and similar rights in joint
venture agreements and agreements with respect to non-Wholly Owned Subsidiaries;

(cc) Liens consisting of any condemnation or eminent domain proceeding or
compulsory purchase order affecting real property;

(dd) any interest or title of a lessor, sublessor, licensee or licensor under
any lease or license agreement permitted by this Agreement;

(ee) Acceptable Land Use Arrangements, including Liens related thereto;

(ff) Liens for landlord financings (and refinancings thereof) secured by the fee
estate of any Eligible Ground Lease; provided that the lender thereunder (or
agent on behalf of such lenders) takes subject to an Eligible Ground Lease or
has entered into a customary non-disturbance agreement with respect to such
Eligible Ground Lease; and

(gg) Liens in favor of the Borrower and the Guarantors on any property which
does not then comprise Collateral.

“Permitted Refinancing” means any Indebtedness with respect to which the
application of proceeds of such Indebtedness is used directly or indirectly to
effect the modification, refinancing, replacement, refunding, renewal or
extension of existing Indebtedness (as determined by the Borrower in its
reasonable discretion) (without for the avoidance of doubt, regard to the
maturity date of the Indebtedness being modified, refinanced, replaced,
refunded, renewed or extended and without requiring that any such proceeds be
used contemporaneously to repay such debt); provided, that (other than with
respect to Section 8.04(e)): (a) any such Indebtedness shall (i) not have a
stated maturity or Weighted Average Life to Maturity that is shorter than that
of the Indebtedness being modified, refinanced, replaced, refunded, renewed or
extended (other than to the extent of nominal amortization for periods where
amortization has been eliminated or reduced as a result of prepayments of such
Indebtedness) (provided that the stated maturity or Weighted Average Life to
Maturity may be shorter if the stated maturity of any principal payment
(including any amortization payments) is not earlier than the earlier of (1) the
stated maturity in effect prior to such refinancing or (2) 91 days after the
Final Maturity

 

44



--------------------------------------------------------------------------------

Date then in effect at the time of issuance) (excluding in the case of this
clause (i), bridge facilities allowing extensions on customary terms to at least
91 days after such Final Maturity Date), (ii) if the Indebtedness being
refinanced is subordinated by its terms or by the terms of any agreement or
instrument relating to such Indebtedness, be at least as subordinate to the
Obligations as the Indebtedness being refinanced, (iii) be in a principal amount
that does not exceed an amount equal to the sum of the principal amount so
refinanced, plus an amount equal to any existing commitments unutilized
thereunder, plus accrued interest, plus any premium or other payment required to
be paid in connection with such refinancing, plus, in either case, the amount of
fees and expenses of the Borrower Group incurred in connection with such
refinancing, plus any additional amounts permitted to be incurred pursuant to
Section 8.04 (so long as such additional Indebtedness meets the other applicable
requirements of this definition and, if secured, Section 8.03) and (iv) in the
case of the modification, refinancing, replacement, refunding, renewal or
extension of any unsecured Indebtedness, the Permitted Debt Conditions are
satisfied; and (b) the sole obligor on such Indebtedness shall be the Borrower
or the original obligor on such Indebtedness being modified, refinanced,
replaced, refunded, renewed or extended; provided, that (i) any guarantor of the
Indebtedness being modified, refinanced, replaced, refunded, renewed or extended
shall be permitted to guarantee the refinancing Indebtedness (subject to receipt
of any required approvals from any Gaming Authority) and (ii) any Loan Party
shall be permitted to guarantee any such Indebtedness of any other Loan Party.

“Permitted Replacement Lease” means (a) any new lease entered into pursuant to
Section 1.05 of the Initial Master Lease or the corresponding section of any
other Master Lease, (b) any new lease entered into with a Qualified Successor
Tenant or (c) any assignment of a Master Lease to a Qualified Successor Tenant,
in each case, whether in respect of all or a portion of the Gaming Facilities
(or Related Business) subject to such Master Lease; provided, that no Permitted
Replacement Lease may contain terms and provisions that would have been
prohibited by Section 8.12(a) if such terms and provisions had been effected
pursuant to an amendment or modification of such Master Lease.

“Permitted Sale Leaseback” means any Sale Leaseback consummated by the Borrower
or any of the Restricted Subsidiaries pursuant to Section 8.01(o); provided,
that no Real Property shall be subject to any such Sale Leaseback.

“Permitted Warrant Transaction” means any call option, warrant or right to
purchase (or substantively equivalent derivative transaction) on Parent’s common
stock sold by the Borrower substantially concurrently with any purchase by the
Borrower of a related Permitted Bond Hedge Transaction.

“Person” means any natural Person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan of Reorganization” has the meaning specified in Section 11.06(j)(iii).

“Platform” has the meaning specified in Section 7.01.

“Pledge Agreement” has the meaning specified in Section 4.01(a)(iii).

 

45



--------------------------------------------------------------------------------

“Post-Refinancing Revolving Lenders” has the meaning specified in Section
2.14(d).

“Pre-Refinancing Revolving Lenders” has the meaning specified in Section
2.14(d).

“Prepayment Restricted Indebtedness” means any series, class or issue of
Indebtedness (i) that is subordinated in right of payment to the Obligations or
that is secured by a Lien that is junior in priority to the Liens securing the
Obligations and (ii) the original aggregate principal amount of which is in
excess of $100,000,000 on the date of issuance thereof.

“Pro Forma Basis” or “Pro Forma Compliance” means, with respect to compliance
with any test or covenant or calculation of any ratio hereunder, the
determination or calculation of such test, covenant or ratio in accordance with
Section 1.07.

“Projections” has the meaning specified in Section 5.14.

“Property” means any right, title or interest in or to property or assets of any
kind whatsoever, whether real, Personal or mixed and whether tangible or
intangible and including all contract rights, income or revenue rights, real
property interests, trademarks, trade names, equipment and proceeds of the
foregoing and, with respect to any Person, Equity Interests or other ownership
interests of any other Person owned by the first Person.

“Property Holdco” has the meaning specified in the definition of “Reorganization
and Contribution”.

“Public Lender” has the meaning specified in Section 7.01.

“Qualified Equity Interest” means, with respect to any Person, any Equity
Interests of such Person that are not Disqualified Equity Interests.

“Qualified Successor Tenant” means a Person that: (a) in the reasonable judgment
of the Borrower, has sufficient experience (directly or through one or more of
its Subsidiaries) operating or managing casinos (or the applicable Related
Business) or is owned, controlled or managed by a Person with such experience,
to operate properties subject to a Permitted Replacement Lease and (b) to the
extent applicable, is licensed or certified by each Gaming Authority with
jurisdiction over any Gaming Facility subject to the applicable Permitted
Replacement Lease as of the initial date of the effectiveness of the applicable
Permitted Replacement Lease.

“Real Property” means (i) each parcel of real property leased or operated by the
Borrower or the Restricted Subsidiaries, whether by lease, license or other use
or occupancy agreement, and (ii) each parcel of real property owned by the
Borrower or the Restricted Subsidiaries, together with all buildings,
structures, improvements and fixtures located thereon, together with all
easements, licenses, rights, privileges, appurtenances, interests and
entitlements related thereto.

“Recipient” means (a) the Administrative Agent, (b) any Lender or (c) any L/C
Issuer, as applicable.

 

46



--------------------------------------------------------------------------------

“Recourse Indebtedness” means, with respect to the Borrower or any Restricted
Subsidiary, all Indebtedness of the Borrower or such Restricted Subsidiary other
than Non-Recourse Indebtedness.

“Redevelopment Property” means any real property that operates or is intended to
operate as an Income Property (a) that is designated by the Borrower in a notice
to the Administrative Agent as a “Redevelopment Property”, (b) (i) (X) that has
been acquired by the Borrower Group with a view toward renovating or
rehabilitating such real property at an aggregate anticipated cost of at least
10% of the acquisition cost thereof and such renovation or rehabilitation is
expected to disrupt the occupancy of at least 30% of the square footage of such
property or (Y) that the Borrower Group intends to renovate or rehabilitate at
an aggregate anticipated cost in excess of 10% of the Adjusted Total Assets
consisting of or related to such real property immediately prior to such
renovation or rehabilitation and such renovation or rehabilitation is expected
to temporarily reduce the EBITDA attributable to such property by at least 30%
as compared to the immediately preceding comparable prior period and (ii) with
respect to which the Borrower Group thereof has entered into a binding
construction contract or construction has commenced and (c) that does not
qualify as a “Development Property”. Each Redevelopment Property shall continue
to be classified as a Redevelopment Property hereunder until the Borrower
notifies the Administrative Agent that it desires to reclassify such Property as
an Income Property for purposes of this Agreement, upon and after which such
property shall be classified as an Income Property hereunder.

“Reduction Amount” has the meaning set forth in Section 2.04(b)(vi).

“Refinance” means refinance, renew, extend, exchange, replace, defease (covenant
or legal) (with proceeds of Indebtedness), discharge (with proceeds of
Indebtedness) or refund (with proceeds of Indebtedness), in whole or in part,
including successively; and “refinancing” and “refinanced” have correlative
meanings.

“Refinancing Amendment” means an amendment to this Agreement reasonably
satisfactory to the Administrative Agent and the Borrower executed by each of
(a) the Borrower, (b) the Administrative Agent and (c) each additional Lender
and each existing Lender that agrees to provide any portion of the Credit
Agreement Refinancing Indebtedness being incurred pursuant thereto, in
accordance with Section 2.14.

“Register” has the meaning specified in Section 11.06(c).

“Registration Rights Agreement” means the registration rights agreement between
the Borrower and certain of its existing and future subsidiaries, MGM Escrow
Issuer, LLC and certain financial institutions party thereto.

“Regulations T, U and X” means Regulation T (12 C.F.R. Part 220), Regulation U
(12 C.F.R. Part 221) and Regulation X (12 C.F.R. Part 224), respectively, of the
Board of Governors of the Federal Reserve System of the United States (or any
successor), as the same may be amended, modified or supplemented and in effect
from time to time and all official rulings and interpretations thereunder or
thereof.

 

47



--------------------------------------------------------------------------------

“REIT” means a “real estate investment trust” under Sections 856 through 860 of
the Code.

“Rejection Notice” has the meaning specified in Section 2.04(d).

“Related Businesses” means the development, ownership, leasing or operation of
Gaming Facilities, hotel facilities, retail facilities and entertainment
facilities related or ancillary to Gaming Facilities, hotel facilities, retail
facilities, entertainment facilities and land held for potential development or
under development as Gaming Facilities, hotel facilities, retail facilities and
entertainment facilities (including related or ancillary uses and including
Investments in any such Related Businesses or assets related thereto).

“Related Indemnified Person” of an Indemnitee means (a) any controlling Person
or controlled Affiliate of such Indemnitee, (b) the respective directors,
officers, or employees of such Indemnitee or any of its controlling Persons or
controlled Affiliates and (c) the respective agents of such Indemnitee or any of
its controlling Persons or controlled Affiliates, in the case of this
clause (c), acting at the instructions of such Indemnitee, controlling Person or
such controlled Affiliate; provided that each reference to a controlled
Affiliate or controlling Person in this definition shall be limited to a
controlled Affiliate or controlling Person involved in the negotiation or
syndication of the Facilities.

“Related Parties” means, with respect to any Person, that Person, its Affiliates
and their respective partners, directors, officers, employees, agents, trustees
and advisors.

“Release” means any spilling, leaking, pumping, pouring, emitting, emptying,
discharging, injecting, escaping, leaching, dumping, disposing, depositing,
dispersing, emanating or migrating of any Hazardous Material, into, from or
through the Environment.

“Removal Effective Date” has the meaning specified in Section 10.06(b).

“Reorganization and Contribution” means (i) the transfer by Subsidiaries of MGM
Resorts of the Initial Real Estate Assets to newly formed property company
Subsidiaries indirectly controlled by MGM Resorts (each, a “Property Holdco”);
(ii) the transfer by MGM Resorts or certain Subsidiaries of MGM Resorts, as
applicable, of 100% of the ownership interest in the Property Holdcos to the
Borrower; (iii) the contribution by the Borrower of the Equity Interests in the
Property Holdcos to a Restricted Subsidiary of the Borrower and subsequent
merger of the Property Holdcos into the Initial Landlord; and (iv) the
transactions related thereto.

“Repricing Event” means (i) any optional prepayment or repayment of Term B Loans
with the proceeds of, or any conversion of Term B Loans into, any new or
replacement tranche of term loans bearing interest at an “effective” interest
rate (taking into account, for example, upfront fees, interest rate spreads,
interest rate benchmark floors and original issue discount) less than the
“effective” interest rate applicable to the Term B Loans and (ii) an assignment
by a Lender of a Term B Loan pursuant to Section 11.13 as a result of its
failure to consent to an amendment that would, directly or indirectly, reduce
the “effective” interest rate applicable to the Term B Loans (in each case, with
original issue discount and upfront fees, which shall be deemed to constitute
like amounts of original issue discount, being equated to interest margins in

 

48



--------------------------------------------------------------------------------

a manner consistent with generally accepted financial practice based on an
assumed four-year life to maturity) then in effect, in each case, to the extent
the primary purpose of such transaction is to obtain a lower “effective”
interest rate and, in each case, other than in connection with a Change of
Control or a Permitted Acquisition (as certified by a Responsible Officer of the
Borrower).

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Loans, a Committed Loan Notice, and (b) with respect to an
L/C Credit Extension, a Letter of Credit Application.

“Required Facility Lenders” means, at any time, (a) with respect to any Term
Facility, Lenders holding more than 50% of the Outstanding Amount of the Term
Loans under such Facility on such date; provided, that the portion of such Term
Loans held by any Defaulting Lender shall be disregarded in making the
determination of Required Facility Lenders for such purpose and (b) with respect
to any Revolving Facility, the Required Revolving Lenders under such Facility.

“Required Lenders” means, as of any date of determination, Lenders holding more
than 50% of the sum of the (a) Total Outstandings (with the aggregate amount of
each Revolving Lender’s risk participation and funded participation in L/C
Obligations being deemed “held” by such Revolving Lender for purposes of this
definition) and (b) aggregate unused Revolving Commitments; provided that
Commitments of, and the Obligations held or deemed held by, any Defaulting
Lender shall be excluded for purposes of making a determination of Required
Lenders.

“Required Revolving Lenders” means, as of any date of determination, Lenders
holding more than 50% of the sum of the (a) Total Revolving Outstandings (with
the aggregate amount of each Revolving Lender’s risk participation and funded
participation in L/C Obligations being deemed “held” by such Revolving Lender
for purposes of this definition) and (b) aggregate unused Revolving Commitments;
provided that the unused Revolving Commitment of, and the portion of the Total
Revolving Outstandings held or deemed held by, any Defaulting Lender shall be
excluded for purposes of making a determination of Required Revolving Lenders.

“Required Revolving/Term A Lenders” means, as of any date of determination,
Lenders holding more than 50% of the sum of the (a) Total Revolving Outstandings
(with the aggregate amount of each Revolving Lender’s risk participation and
funded participation in L/C Obligations being deemed “held” by such Revolving
Lender for purposes of this definition), (b) aggregate unused Revolving
Commitments and (c) the Term A Facility and Incremental Term Loans of such Class
on such date; provided that the unused Revolving Commitment of, and the portion
of the Total Revolving Outstandings and the portion of the Term A Facility and
Incremental Term Loans of such Class held or deemed held by, any Defaulting
Lender shall be excluded for purposes of making a determination of Required
Revolving/Term A Lenders.

“Requirement of Law” means, as to any Person, any Law or determination of an
arbitrator or any Governmental Authority, in each case applicable to or binding
upon such Person or any of its Property or to which such Person or any of its
Property is subject.

 

49



--------------------------------------------------------------------------------

“Resignation Effective Date” has the meaning specified in Section 10.06(a).

“Responsible Officer” means the Borrower’s or other Loan Party’s chief executive
officer, chief operating officer, treasurer, assistant treasurer, secretary,
assistant secretary, executive vice presidents and senior vice presidents and,
regardless of designation, the chief financial officer of the Borrower; provided
that the Borrower may designate one or more other officers as Responsible
Officers for the purpose of executing requests for credit extensions under this
Agreement by delivery of an incumbency certificate to the Administrative
Agent. Any document delivered hereunder that is signed by a Responsible Officer
on behalf of a Loan Party shall be conclusively presumed to have been authorized
by all necessary corporate, partnership and other action, as applicable, on the
part of such Loan Party and such Responsible Officer shall be conclusively
presumed to have acted on behalf of such Loan Party.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of any Person or any of its Subsidiaries, or any payment (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, defeasance,
acquisition, cancellation or termination of any such capital stock or other
Equity Interest, or on account of any return of capital to the holders of Equity
Interests in such Person; provided that (i) the exercise by the Borrower of
rights under derivative securities linked to Equity Interests underlying
Convertible Debt or similar products purchased by the Borrower in connection
with the issuance of such Convertible Debt and (ii) any termination fees or
similar payments in connection with the termination of warrants or other Equity
Interests issued in connection with such Convertible Debt shall not be
considered to be a “Restricted Payment.”

“Restricted Subsidiaries” means all existing and future Subsidiaries of the
Borrower other than the Unrestricted Subsidiaries.

“Returns” means, with respect to any Investment, any dividends, distributions,
interest, fees, premium, return of capital, repayment of principal, income,
profits (from a disposition or otherwise) and other amounts received or realized
in respect of such Investment.

“Revocation” has the meaning specified in Section 6.11.

“Revolving Borrowing” means a borrowing consisting of simultaneous Revolving
Loans of the same Type and Class and, in the case of Eurodollar Rate Loans,
having the same Interest Period made by each of the Appropriate Lenders.

“Revolving Class Exposure” means, as to any Revolving Lender and Class of
Revolving Commitments at any time, (i) the Outstanding Amount at such time of
such Lender’s Revolving Loans of such Class, plus (ii) the Outstanding Amount of
such Lender’s participation in L/C Obligations under such Class, in each case,
at such time.

“Revolving Commitment” means, as to each Revolving Lender, its obligation to
(a) make Revolving Loans to the Borrower pursuant to Section 2.01(c), and
(b) purchase participations in L/C Obligations, in an aggregate principal amount
at any one time outstanding not to exceed the amount set forth opposite such
Lender’s name on Schedule 2.01 under the caption “Revolving Commitment” or
opposite such caption in the Assignment and Assumption pursuant to which

 

50



--------------------------------------------------------------------------------

such Lender becomes a party hereto, as applicable, as such amount may be
adjusted from time to time in accordance with this Agreement; it being
understood that a Lender’s Revolving Commitment shall include any Incremental
Revolving Commitments, any Extended Revolving Commitments and any Other
Revolving Commitments of such Lender.

“Revolving Exposure” means, as to any Revolving Lender at any time, (i) the
Outstanding Amount at such time of such Lender’s Revolving Loans, plus (ii) the
Outstanding Amount of such Lender’s participation in L/C Obligations, in each
case, at such time.

“Revolving Extension Request” has the meaning specified in Section 2.15(b).

“Revolving Facility” means, collectively, the Closing Date Revolving Facility,
each credit facility comprising a Class of Extended Revolving Commitments, if
any, and each credit facility comprising a Class of New Revolving Commitments,
if any, and each credit facility comprising a Class of Other Revolving
Commitments, if any.

“Revolving Lender” means, at any time, any Lender that has a Revolving
Commitment at such time.

“Revolving Loan” has the meaning specified in Section 2.01(c).

“Revolving Note” means a promissory note made by the Borrower in favor of a
Revolving Lender evidencing Revolving Loans made by such Revolving Lender,
substantially in the form of Exhibit B-3.

“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The
McGraw-Hill Companies, Inc., and any successor thereto.

“Sale Leaseback” means any transaction or series of related transactions
pursuant to which the Borrower or any of the Restricted Subsidiaries (a) sells,
transfers or otherwise disposes of any property, real or personal, whether now
owned or hereafter acquired, and (b) as part of such transaction, thereafter
rents or leases such property or other property that it intends to use for
substantially the same purpose or purposes as the property being sold,
transferred or disposed of.

“Sanction(s)” means any economic sanctions administered or enforced by any
Sanctions Authority.

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by any Sanctions
Authority, (b) any Person organized or resident in a Designated Jurisdiction or
(c) any Person 50% or more owned or controlled by any such Person described in
clause (a) or (b) above.

“Sanctions Authority” means the United States (including, without limitation,
the Office of Foreign Assets Control of the U.S. Department of the Treasury),
the United Nations Security Council, the European Union, the United Kingdom
(including, without limitation, Her Majesty’s Treasury) or any other relevant
sanctions authority with jurisdiction over the Borrower.

 

51



--------------------------------------------------------------------------------

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Secured Cash Management Agreement” means any Cash Management Agreement that is
entered into by and between a Loan Party and any Cash Management Bank.

“Secured Hedge Agreement” means any Swap Contract permitted under Article VIII
that is entered into by and between a Loan Party and any Hedge Bank.

“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
the L/C Issuers, the Hedge Banks, the Cash Management Banks, each co-agent or
sub-agent appointed by the Administrative Agent from time to time pursuant to
Section 10.05, and the other Persons the Obligations owing to which are or are
purported to be secured by the Collateral under the terms of the Collateral
Documents.

“Security Agreement” has the meaning specified in Section 4.01(a)(iii).

“Senior Secured Net Debt to Adjusted Total Assets Ratio” means, as of any date
of determination, the ratio of (a) the outstanding principal amount of Net
Funded Senior Secured Indebtedness to (b) Adjusted Total Assets, in each case,
as of such date of determination.

“Senior Unsecured Note Documents” means the Indenture governing the Senior
Unsecured Notes, the Senior Unsecured Notes and all other agreements,
instruments and other documents pursuant to which the Senior Unsecured Notes
have been or will be issued or otherwise setting forth the terms of the Senior
Unsecured Notes.

“Senior Unsecured Notes” means the 5.625% senior unsecured notes of the Borrower
due 2024 in an aggregate principal amount of $1,050,000,000 issued on the
Closing Date pursuant to the Senior Unsecured Note Documents.

“Significant Acquisition” means an acquisition permitted under Section 8.06;
provided that the aggregate consideration (whether in the form of cash,
securities, goodwill, or otherwise) with respect to such acquisition is not less
than 5.0% of Adjusted Total Assets.

“Significant Acquisition Period” means the Fiscal Quarter in which a Significant
Acquisition is consummated and the three consecutive Fiscal Quarters immediately
succeeding such Fiscal Quarter.

“Similar Lease” means a lease that (x) reflects commercially reasonable terms at
the time entered into (as determined in good faith by the Borrower) and (y) is
entered into by the Borrower or a Restricted Subsidiary with MGM Resorts or its
Subsidiaries or with another Person (other than a Loan Party), for the purpose
of, or with respect to operating or managing Gaming Facilities, Related
Businesses, lodging, leisure and entertainment-related Real Property assets of
the Borrower or a Restricted Subsidiary.

“Solvent” and “Solvency” means, for any Person on a particular date, that on
such date (a) the fair value of the Property of such Person is greater than the
total amount of liabilities, including, without limitation, contingent
liabilities, of such Person, (b) the present fair salable

 

52



--------------------------------------------------------------------------------

value of the assets of such Person is not less than the amount that will be
required to pay the probable liability of such Person on its debts as they
become absolute and matured, (c) such Person does not intend to, and does not
believe that it will, incur debts and liabilities beyond such Person’s ability
to pay as such debts and liabilities mature, (d) such Person is not engaged in a
business or a transaction, and is not about to engage in a business or a
transaction, for which such Person’s Property would constitute an unreasonably
small capital and (e) such Person is able to pay its debts as they become due
and payable. For purposes of this definition, the amount of contingent
liabilities at any time shall be computed as the amount that, in the light of
all the facts and circumstances existing at such time, represents the amount
that can reasonably be expected to become an actual or matured liability,
without duplication.

“SPC” has the meaning specified in Section 11.06(h).

“SPC Register” has the meaning specified in Section 11.06(i).

“Specified Transaction” means (a) any incurrence or repayment of Indebtedness
(other than for working capital purposes or under any revolving facility), (b)
any Investment that results in a Person becoming a Restricted Subsidiary of the
Borrower, (c) any acquisition that results in a Person becoming a Restricted
Subsidiary of the Borrower, (d) any disposition that results in a Restricted
Subsidiary ceasing to be a Restricted Subsidiary of the Borrower, (e) any
acquisition of assets constituting a business unit, line of business or division
of another Person or constituting an Investment (other than intercompany
Indebtedness or Investments in cash and cash equivalents) or an acquisition of
Real Property or interests in Real Property, in each case under this clause (e),
with a fair market value of at least $10,000,000 or constituting all or
substantially all of the assets of a Person and (f) any disposition permitted
under Section 8.01 of (i) Real Property or interests in Real Property with a
fair market value of at least $10,000,000, a business unit, line of business or
division of the Borrower or any of its Restricted Subsidiaries or (ii) a
Restricted Subsidiary or all or substantially all of the assets of a Restricted
Subsidiary, in each case whether by merger, consolidation, amalgamation or
otherwise.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Borrower.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing),

 

53



--------------------------------------------------------------------------------

whether or not any such transaction is governed by or subject to any master
agreement, and (b) any and all transactions of any kind, and the related
confirmations, which are subject to the terms and conditions of, or governed by,
any form of master agreement published by the International Swaps and
Derivatives Association, Inc., any International Foreign Exchange Master
Agreement, or any other master agreement (any such master agreement, together
with any related schedules, a “Master Agreement”), including any such
obligations or liabilities under any Master Agreement. For the avoidance of
doubt, any Permitted Convertible Debt Call Transaction will not constitute a
Swap Contract.

“Swap Obligation” has the meaning specified in the definition of “Excluded Swap
Obligation”.

“Syndication Agent” means JPMorgan Chase Bank, N.A.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Tenant” means (a) with respect to the Initial Master Lease, MGM Lessee, LLC, a
Delaware limited liability company, in its capacity as tenant under the Initial
Master Lease, and its permitted successors and assigns in such capacity and (b)
with respect to any other Master Lease, the tenant thereunder.

“Term A Commitment” means, as to each Term A Lender, its obligation to make Term
A Loans to the Borrower pursuant to Section 2.01(a) in an aggregate principal
amount at any one time outstanding not to exceed the amount set forth opposite
such Lender’s name on Schedule 2.01 under the caption “Term A Commitment” or
opposite such caption in the Assignment and Assumption pursuant to which such
Term A Lender becomes a party hereto, as applicable, as such amount may be
adjusted from time to time in accordance with this Agreement. The aggregate
amount of the Term A Commitment as of the Closing Date is $300,000,000.

“Term A Facility” means, at any time, (a) on or prior to the Closing Date, the
aggregate amount of the Term A Commitments at such time and (b) thereafter, the
aggregate principal amount of the Term A Loans of all Term A Lenders outstanding
at such time.

“Term A Lender” means at any time, any Lender that holds Term A Loan Commitments
or Term A Loans at such time.

“Term A Loan” means an advance made by any Term A Lender under the Term A
Facility.

“Term A Note” means a promissory note made by the Borrower in favor of a Term A
Lender, evidencing Term A Loans made by such Term A Lender, substantially in the
form of Exhibit B-1.

“Term B Commitment” means, as to each Term B Lender, its obligation to make Term
B Loans to the Borrower pursuant to Section 2.01(b) in an aggregate principal
amount at any one

 

54



--------------------------------------------------------------------------------

time outstanding not to exceed the amount set forth opposite such Lender’s name
on Schedule 2.01 under the caption “Term B Commitment” or opposite such caption
in the Assignment and Assumption pursuant to which such Term B Lender becomes a
party hereto, as applicable, as such amount may be adjusted from time to time in
accordance with this Agreement. The aggregate amount of the Term B Commitment as
of the Closing Date is $1,850,000,000.

“Term B Facility” means, at any time, (a) on or prior to the Closing Date, the
aggregate amount of the Term B Commitments at such time and (b) thereafter, the
aggregate principal amount of the Term B Loans of all Term B Lenders outstanding
at such time.

“Term B Lender” means at any time, (a) on the Closing Date, Bank of America and
(b) at any time after the Closing Date, any Lender that holds Term B Loans at
such time.

“Term B Loan” means an advance made by any Term B Lender under the Term B
Facility.

“Term B Note” means a promissory note made by the Borrower in favor of a Term B
Lender, evidencing Term B Loans made by such Term B Lender, substantially in the
form of Exhibit B-2.

“Term Borrowing” means a borrowing consisting of simultaneous Term Loans of the
same Class and Type and, in the case of Eurodollar Rate Loans, having the same
Interest Period made by each of the Appropriate Lenders.

“Term Commitment” means any of a Term A Commitment, a Term B Commitment, an
Incremental Term Loan Commitment and an Other Term Commitment.

“Term Facilities” means, at any time, the Term A Facility, the Term B Facility,
each credit facility comprising a Class of New Term Loans, if any, each credit
facility comprising a Class of Extended Term Loans, if any, and each credit
facility comprising a Class of Other Term Loans, if any.

“Term Loan” means a Term A Loan, a Term B Loan, an Incremental Term Loan, an
Other Term Loan or an Extended Term Loan.

“Term Loan Extension Request” has the meaning specified in Section 2.15(a).

“Termination Conditions” means, collectively, (a) the payment in full in cash of
the Obligations (other than (i) contingent indemnification obligations as to
which no claim has been asserted and (ii) Obligations under Secured Hedge
Agreements and Cash Management Obligations) and (b) the termination of the
Commitments and the termination or expiration of all Letters of Credit under
this Agreement (unless Cash Collateralized).

“Test Period” means, (a) at any time prior to the date on which financial
statements have been or are required to have been delivered pursuant to Section
7.01(a) or (b) for the Fiscal Quarter of the Borrower ending June 30, 2016, the
four Fiscal Quarters ending March 31, 2016 and (b) at any subsequent time, the
most recently completed Fiscal Quarter of the Borrower for

 

55



--------------------------------------------------------------------------------

which financial statements have been or are required to have been delivered
pursuant to Section 7.01(a) or (b) and the three Fiscal Quarters immediately
preceding such Fiscal Quarter; provided that (i) the calculations of EBITDA for
any Fiscal Quarter ended on or prior to June 30, 2016 shall be as set forth in
the definition of “EBITDA”, (ii) the calculations of Borrower Group EBITDA for
any Fiscal Quarter ended on or prior to June 30, 2016 shall be as set forth in
the definition of “Borrower Group EBITDA” and (iii) the calculations of Interest
Coverage Ratio for any Fiscal Quarter ended on or prior to June 30, 2016 shall
be as set forth in the definition of “Interest Coverage Ratio”.

“Total Net Debt to Adjusted Total Assets Ratio” means, as of any date of
determination, the ratio, expressed as a percentage, of (a) Net Funded Total
Indebtedness to (b) Adjusted Total Assets.

“Total Net Leverage Ratio” means, as of any date of determination, the ratio of
(a) the aggregate amount of the Net Funded Total Indebtedness as of such date to
(b) Borrower Group EBITDA for the most recently ended Test Period.

“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.

“Total Revolving Outstandings” means the aggregate Outstanding Amount of all
Revolving Loans, Swingline Loans, and L/C Obligations.

“Trade Date” has the meaning specified in Section 11.06(j)(i).

“Transaction Agreements” means, collectively, the Initial Master Lease, the
Initial Master Lease Guaranty, the Master Contribution Agreement, the IP License
Agreement, the Registration Rights Agreement and the Corporate Services
Agreement.

“Transactions” means, collectively, (a) the entering into by the Loan Parties
and their applicable Subsidiaries of the Senior Unsecured Note Documents and the
issuance and sale of the Senior Unsecured Notes, (b) the entering into by the
Loan Parties and their applicable Subsidiaries of the Loan Documents and the
borrowings hereunder on the Closing Date, (c) the Initial Public Offering, (d)
the OP Units Issuance, (e) the refinancing of the Bridge Credit Agreement, (f)
the Reorganization and Contribution, (g) the entering into of the Transaction
Agreements and (h) the payment of certain fees and expenses incurred in
connection with the consummation of the foregoing.

“Transfer Agreement” means any trust or similar arrangement required by any
Gaming Authority from time to time with respect to the Equity Interests of any
Restricted Subsidiary (or any Person that was a Restricted Subsidiary) or any
Gaming Facility.

“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.

“UCC” means the Uniform Commercial Code as in effect in the State of New York;
provided that, if perfection or the effect of perfection or non-perfection or
the priority of any security interest in any Collateral is governed by the
Uniform Commercial Code as in effect in a

 

56



--------------------------------------------------------------------------------

jurisdiction other than the State of New York, “UCC” means the
Uniform Commercial Code as in effect from time to time in such other
jurisdiction for purposes of the provisions hereof relating to such perfection,
effect of perfection or non-perfection or priority.

“Unconsolidated Affiliate” means any Person for which the Borrower or a
Restricted Subsidiary accounts for its interests in such person under the equity
method of accounting in accordance with GAAP.

“United States” and “U.S.” mean the United States of America.

“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).

“Unrestricted Cash” means, as of any date of determination, the greater of (a)
(i)all cash and Cash Equivalents included in the balance sheets of the Borrower
and the Restricted Subsidiaries as of such date that, in each case, are free and
clear of all Liens, other than Liens in favor of the Administrative Agent for
the benefit of the Secured Parties and non-consensual Liens that are permitted
under Section 8.03, minus (ii) $5,000,000 and (b) zero.

“Unrestricted Subsidiaries” means (a) the Subsidiaries listed on Schedule 5.04
as a “Specified Unrestricted Subsidiary”, (b) each Subsidiary of the Borrower
designated as an “Unrestricted Subsidiary” pursuant to and in compliance with
Section 6.11 and Section 8.06, and (c) any Subsidiary of a Person that is an
Unrestricted Subsidiary of the type described in clauses (a) through (b) above.

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” has the meaning specified in Section
3.01(e)(ii)(B)(III).

“Weighted Average Life to Maturity” means, on any date and with respect to the
aggregate amount of the Term Loans or any applicable Class(es) of Term Loans, an
amount equal to (a) the scheduled repayments of such Term Loans (or Class(es) of
Term Loans) to be made after such date, multiplied by the number of days from
such date to the date of such scheduled repayments divided by (b) the aggregate
principal amount of such Term Loans (or Class(es) of Term Loans).

“Wholly Owned Subsidiary” means, with respect to any Person, any corporation,
partnership, limited liability company or other entity of which all of the
Equity Interests (other than directors’ qualifying shares, nominee shares or
other similar securities) are directly or indirectly owned or controlled by such
Person. Unless the context clearly requires otherwise, all references to any
Wholly Owned Subsidiary means a Wholly Owned Subsidiary of the Borrower.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part 1 of Subtitle E of Title IV of ERISA.

 

57



--------------------------------------------------------------------------------

“Withholding Agent” means any Loan Party, the Administrative Agent and any other
applicable withholding agent.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

1.02 Other Interpretive Provisions. With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:

(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document shall be construed as referring to such agreement, instrument or other
document as from time to time amended, restated, modified, supplemented,
extended, renewed, refunded, replaced or refinanced from time to time in one or
more agreements (in each case with the same or new lenders, institutional
investors or agents), including any agreement extending the maturity thereof or
otherwise restructuring all or any portion of the Indebtedness thereunder,
(ii) any reference herein to any Person shall be construed to include such
Person’s successors and permitted assigns, (iii) the words “herein,” “hereof”
and “hereunder,” and words of similar import when used in any Loan Document,
shall be construed to refer to such Loan Document in its entirety and not to any
particular provision thereof, (iv) all references in a Loan Document to
Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending, replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, (vi) the words “asset” and “property” shall be
construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights and (vii) the word “lease” shall be construed to
mean any lease, sublease, franchise agreement, license, occupancy or concession
agreement.

(b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

(c) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

 

58



--------------------------------------------------------------------------------

1.03 Accounting Terms.

(a) Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis (except as otherwise disclosed in such financial statements),
as in effect from time to time.

(b) Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and the Borrower or the Required Revolving/Term A Lenders shall so
request, the Administrative Agent, the Required Revolving/Term A Lenders and the
Borrower shall negotiate in good faith to amend such ratio or requirement to
preserve the original intent thereof in light of such change in GAAP (subject to
the approval of the Required Revolving/Term A Lenders); provided that, until so
amended, (i) such ratio or requirement shall continue to be computed in
accordance with GAAP prior to such change therein and (ii) the Borrower shall
provide to the Administrative Agent and the Lenders financial statements and
other documents required under this Agreement or as reasonably requested
hereunder setting forth a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in GAAP.

(c) Consolidation of Variable Interest Entities. All references herein to
consolidated financial statements of the Borrower and its Subsidiaries or to the
determination of any amount for the Borrower and its Subsidiaries on a
consolidated basis or any similar reference shall, in each case, be deemed to
include each variable interest entity that the Borrower is required to
consolidate pursuant to FASB Accounting Standards Codification 810
“Consolidation,” as if such variable interest entity were a Subsidiary as
defined herein.

1.04 Rounding. Any financial ratios required to be maintained by the Borrower
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).

1.05 Times of Day. Unless otherwise specified, all references herein to times of
day shall be references to Pacific time (daylight or standard, as applicable).

1.06 Letter of Credit Amounts. Unless otherwise specified herein, the amount of
a Letter of Credit at any time shall be deemed to be the stated amount of such
Letter of Credit in effect at such time; provided, that with respect to any
Letter of Credit that, by its terms or the terms of any Issuer Document related
thereto, provides for one or more automatic increases in the stated amount
thereof, the amount of such Letter of Credit shall be deemed to be the maximum
stated amount of such Letter of Credit after giving effect to all such
increases, whether or not such maximum stated amount is in effect at such time.

1.07 Pro Forma Compliance; Financial Ratio Calculations.

 

59



--------------------------------------------------------------------------------

(a) Notwithstanding anything to the contrary herein, the Financial Ratios shall
be calculated in the manner prescribed by this Section 1.07; provided that
notwithstanding anything to the contrary in clauses (b) or (c) of this Section
1.07, when calculating the Financial Ratios, as applicable, for purposes of
determining actual compliance (and not Pro Forma Compliance or compliance on a
Pro Forma Basis) with any financial covenant pursuant to Section 8.11, the
events described in this Section 1.07 that occurred subsequent to the end of the
applicable Test Period shall not be given pro forma effect.

(b) For purposes of calculating the Financial Ratios, Specified Transactions
(and the incurrence or repayment of any Indebtedness in connection therewith)
that have been made (i) during the applicable Test Period and (ii) except as set
forth in Section 1.07(a), subsequent to such Test Period and prior to or
simultaneously with the event for which the calculation of any such ratio is
made shall be calculated on a pro forma basis assuming that all such Specified
Transactions (and any increase or decrease in Net Income, EBITDA, Borrower Group
EBITDA or Adjusted Total Assets and the component financial definitions used
therein attributable to any Specified Transaction) had occurred on the first day
of the applicable Test Period. If since the beginning of any applicable Test
Period any Person that subsequently became a Restricted Subsidiary of the
Borrower or was merged, amalgamated or consolidated with or into the Borrower or
any of its Restricted Subsidiaries since the beginning of such Test Period shall
have made any Specified Transaction that would have required adjustment pursuant
to this Section 1.07, then the Financial Ratios shall be calculated to give pro
forma effect thereto in accordance with this Section 1.07.

(c) In the event that the Borrower or any of its Restricted Subsidiaries incurs
(including by assumption or guarantees) or repays (including by redemption,
repayment, prepayment, retirement, exchange or extinguishment or discharge) any
Indebtedness included in the calculations of any of the Financial Ratios (in
each case, other than Indebtedness incurred or repaid under any revolving credit
facility), (i) during the applicable Test Period and/or (ii) except as set forth
in Section 1.07(a), subsequent to the end of the applicable Test Period and
prior to or simultaneously with the event for which the calculation of any such
ratio is made, then the Financial Ratios shall be calculated giving pro forma
effect to such incurrence or repayment or discharge of Indebtedness, to the
extent required, as if the same had occurred on (A) the last day of the
applicable Test Period in the case of the Total Net Leverage Ratio, Total Net
Debt to Adjusted Total Assets Ratio and the Senior Secured Net Debt to Adjusted
Total Assets Ratio and (B) the first day of the applicable Test Period in the
case of the Interest Coverage Ratio. If any Indebtedness bears a floating rate
of interest and is being given pro forma effect, the interest on such
Indebtedness shall be calculated as if the rate in effect on the date of the
event for which the calculation of the Interest Coverage Ratio is made had been
the applicable rate for the entire period (taking into account any hedging
obligations applicable to such Indebtedness); provided that, in the case of
repayment of any Indebtedness, to the extent actual interest related thereto was
included during all or any portion of the applicable Test Period, the actual
interest may be used for the applicable portion of such Test Period and to give
pro forma effect to such repayment. Interest on a Capital Lease shall be deemed
to accrue at an interest rate reasonably determined by a responsible financial
or accounting officer of the Borrower to be the rate of interest implicit in
such Capital Lease in accordance with GAAP. Interest on Indebtedness that may
optionally be determined at an interest rate based upon a factor of a prime or
similar rate, a London interbank offered rate, or

 

60



--------------------------------------------------------------------------------

other rate, shall be determined to have been based upon the rate actually
chosen, or if none, then based upon such optional rate chosen as the Borrower
may designate.

(d) When used in reference to the calculation of Financial Ratios for purposes
of determining actual compliance with Section 8.11 (and not Pro Forma Compliance
or compliance on a Pro Forma Basis), references to the date of determination
shall mean the last day of the relevant Fiscal Quarter then being tested. When
used in reference to the calculation of Financial Ratios for purposes of
determining Pro Forma Compliance or compliance on a Pro Forma Basis (other than
for purposes of actual compliance with Section 8.11), references to the date of
determination shall mean the calculation of Financial Ratios as of the last day
of the most recent Test Period on a Pro Forma Basis. For purposes of determining
Pro Forma Compliance or compliance on a Pro Forma Basis with covenants set forth
in Section 8.11 prior to the date on which such covenants would otherwise apply,
the covenants set forth in Section 8.11 shall be deemed to be applicable for
purposes of such test.

1.08 Timing of Conditions Related to Limited Condition
Transactions. Notwithstanding anything in this Agreement or any Loan Document to
the contrary, when determining compliance with any applicable conditions to the
consummation of any Limited Condition Transaction (including, without
limitation, any Default or Event of Default condition), the date of
determination of such applicable conditions shall, at the option of the Borrower
(the Borrower’s election to exercise such option in connection with any Limited
Condition Transaction, an “LCT Election”), be deemed to be the date the
definitive agreements for such Limited Condition Transaction are entered into
(the “LCT Test Date”). If on a Pro Forma Basis after giving effect to such
Limited Condition Transaction and the other transactions to be entered into in
connection therewith (including any incurrence of Indebtedness and the use of
proceeds thereof) such applicable conditions are calculated as if such Limited
Condition Transaction and other related transactions had occurred at the
beginning of the most recent Test Period ending prior to the LCT Test Date for
which financial statements are available to the Administrative Agent, the
Borrower or applicable Restricted Subsidiary could have taken such action on the
relevant LCT Test Date in compliance with the applicable conditions thereto,
such applicable conditions shall be deemed to have been complied with, unless an
Event of Default pursuant to Section 9.01(a) or 9.01(i) shall be continuing on
the date such Limited Condition Transaction is actually consummated. For the
avoidance of doubt, if an LCT Election is made, the applicable conditions
thereto shall not be tested at the time of consummation of such Limited
Condition Transaction. If the Borrower has made an LCT Election for any Limited
Condition Transaction, then in connection with any subsequent calculation of any
ratio or basket availability with respect to any other Specified Transaction on
or following the relevant LCT Test Date and prior to the earlier of the date on
which such Limited Condition Transaction is consummated or the date that the
definitive agreement for such Limited Condition Transaction is terminated or
expires without consummation of such Limited Condition Transaction, any such
ratio or basket shall be calculated both (x) on a Pro Forma Basis assuming such
Limited Condition Transaction and other related transactions in connection
therewith (including any incurrence of Indebtedness and the use of proceeds
thereof) have been consummated and (y) on a Pro Forma Basis assuming such
Limited Condition Transaction and other related transactions in connection
therewith (including any incurrence of Indebtedness and the use of proceeds
thereof) have not been consummated, and the applicable action shall only be
permitted if there is sufficient availability under the applicable ratio or
basket under both of the calculations pursuant to clause (x) and (y).

 

61



--------------------------------------------------------------------------------

ARTICLE II

THE COMMITMENTS AND CREDIT EXTENSIONS

2.01 The Loans.

(a) The Term A Borrowing. Subject to the terms and conditions set forth herein,
on the Closing Date, each of the Term A Lenders severally agrees to make Term A
Loans to the Borrower in the aggregate principal amount of $300,000,000 in
Dollars. The Borrowing of Term A Loans on the Closing Date shall consist of Term
A Loans made simultaneously by the Term A Lenders in accordance with their
respective Applicable Percentage of the Term A Facility. Amounts borrowed under
this Section 2.01(a) and repaid or prepaid may not be reborrowed. Term A Loans
may be Base Rate Loans or Eurodollar Rate Loans as further provided herein.

(b) The Term B Borrowing. Subject to the terms and conditions set forth herein,
on the Closing Date, Bank of America will make Term B Loans to the Borrower in
the aggregate principal amount of $1,850,000,000 in Dollars. Amounts borrowed
under this Section 2.01(b) and repaid or prepaid may not be reborrowed. Term B
Loans may be Base Rate Loans or Eurodollar Rate Loans as further provided
herein.

(c) The Revolving Borrowings. Subject to the terms and conditions set forth
herein, each Revolving Lender severally agrees to make loans (each such loan, a
“Revolving Loan”) to the Borrower from time to time in Dollars, on any Business
Day during the Availability Period, in an aggregate amount not to exceed at any
time outstanding the amount of such Lender’s Revolving Commitment; provided,
that after giving effect to any Revolving Borrowing, (i) the Revolving Exposure
of any Revolving Lender shall not exceed such Revolving Lender’s Revolving
Commitment, (ii) the Revolving Class Exposure of any Revolving Lender in respect
of any Class shall not exceed such Revolving Lender’s Revolving Commitment of
such Class, (iii) the Revolving Class Exposure of all Revolving Lenders in
respect of any Class of Revolving Commitments shall not exceed the aggregate
outstanding Revolving Commitments of such Class, (iv) the aggregate Revolving
Exposures shall not exceed the total Revolving Commitments and (v) the Total
Revolving Outstandings shall not exceed the aggregate outstanding Revolving
Commitments. Within the limits of each Revolving Lender’s Revolving Commitment,
and subject to the other terms and conditions hereof, the Borrower may borrow
under this Section 2.01(c), prepay under Section 2.04, and reborrow under this
Section 2.01(c). Revolving Loans may be Base Rate Loans or Eurodollar Rate
Loans, as further provided herein.

2.02 Borrowings, Conversions and Continuations of Loans.

(a) Each Term Borrowing, each Revolving Borrowing, each conversion of Term Loans
or Revolving Loans from one Type to the other, and each continuation of
Eurodollar Rate Loans shall be made upon the Borrower’s irrevocable notice to
the Administrative Agent, which may be given by (A) telephone, or (B) a
Committed Loan Notice; provided that any telephone notice must be confirmed
promptly by delivery to the Administrative Agent of a Committed Loan
Notice. Each such notice must be received by the Administrative Agent not later
than 10:00 a.m. (i) three Business Days prior to the requested date of any
Borrowing of, conversion to or continuation of Eurodollar Rate Loans or of any
conversion of Eurodollar Rate Loans to Base Rate Loans, or (ii) on the requested
date of any Borrowing of Base Rate Loans; provided that, if

 

62



--------------------------------------------------------------------------------

the Borrower wishes to request Eurodollar Rate Loans having an Interest Period
other than one, two, three or six months or one week in duration as provided in
the definition of “Interest Period,” the applicable notice must be received by
the Administrative Agent not later than 10:00 a.m. four Business Days prior to
the requested date of such Borrowing, conversion or continuation, whereupon the
Administrative Agent shall give prompt notice to Appropriate Lenders of such
request and determine whether the requested Interest Period is acceptable to all
of them, and not later than 10:00 a.m., three Business Days before the requested
date of such Borrowing, conversion or continuation, the Administrative Agent
shall notify the Borrower (which notice may be by telephone) whether or not the
requested Interest Period has been consented to by all Appropriate Lenders. Each
Borrowing of, conversion to or continuation of Eurodollar Rate Loans shall be in
a principal amount of $5,000,000 or a whole multiple of $1,000,000 in excess
thereof. Except as provided in Section 2.03(c)(ii), each Borrowing of or
conversion to Base Rate Loans shall be in a principal amount of $500,000 or a
whole multiple of $100,000 in excess thereof. Each Committed Loan Notice shall
specify (i) whether the Borrower is requesting a Borrowing, a conversion of
Loans from one Type to the other, or a continuation of Eurodollar Rate Loans,
and the Class of Loans to be borrowed, converted or continued, (ii) the
requested date of the Borrowing, conversion or continuation, as the case may be
(which shall be a Business Day), (iii) the principal amount of Loans to be
borrowed, converted or continued, (iv) the Type of Loans to be borrowed or to
which existing Loans are to be converted, and (v) if applicable, the duration of
the Interest Period with respect thereto. If the Borrower fails to specify a
Type of Loan in a Committed Loan Notice or if the Borrower fails to give a
timely notice requesting a conversion or continuation, then the applicable Loans
shall be made as, or converted to, Base Rate Loans. Any such automatic
conversion to Base Rate Loans shall be effective as of the last day of the
Interest Period then in effect with respect to the applicable Eurodollar Rate
Loans. If the Borrower requests a Borrowing of, conversion to, or continuation
of Eurodollar Rate Loans in any such Committed Loan Notice, but fails to specify
an Interest Period, it will be deemed to have specified an Interest Period of
one month.

(b) Following receipt of a Committed Loan Notice, the Administrative Agent shall
promptly notify each Lender of the amount of its Applicable Percentage under the
applicable Facility of the applicable Loans, and if no timely notice of a
conversion or continuation is provided by the Borrower, the Administrative Agent
shall notify each Lender of the details of any automatic conversion to Base Rate
Loans described in Section 2.02(a). In the case of a Borrowing, each Appropriate
Lender shall make the amount of its Loan available to the Administrative Agent
in immediately available funds at the Administrative Agent’s Office not later
than 11:00 a.m. on the Business Day specified in the applicable Committed Loan
Notice. Upon satisfaction of the applicable conditions set forth in Section 4.02
(and, if such Borrowing is the initial Credit Extension, Section 4.01), the
Administrative Agent shall make all funds so received available to the Borrower
in like funds as received by the Administrative Agent either by (i) crediting
the account of the Borrower, as specified in such Committed Loan Notice, on the
books of Bank of America with the amount of such funds or (ii) wire transfer of
such funds, in each case in accordance with instructions provided to (and
reasonably acceptable to) the Administrative Agent by the Borrower; provided,
that if, on the date a Committed Loan Notice with respect to a Revolving
Borrowing is given by the Borrower, there are L/C Borrowings outstanding, then
the proceeds of such Revolving Borrowing, first, shall be applied to the payment
in full of any such L/C Borrowings, and second, shall be made available to the
Borrower as provided above.

 

63



--------------------------------------------------------------------------------

(c) Except as otherwise provided herein, a Eurodollar Rate Loan may be continued
or converted only on the last day of an Interest Period for such Eurodollar Rate
Loan. Upon the occurrence and during the continuation of an Event of Default,
the Required Lenders may require by notice to the Borrower that no Loans may be
converted to or continued as Eurodollar Rate Loans.

(d) The Administrative Agent shall promptly notify the Borrower and the Lenders
of the interest rate applicable to any Interest Period for Eurodollar Rate Loans
upon determination of such interest rate. At any time that Base Rate Loans are
outstanding, the Administrative Agent shall notify the Borrower and the Lenders
of any change in Bank of America’s prime rate used in determining the Base Rate
promptly following the public announcement of such change.

(e) After giving effect to all Term Borrowings of Term A Loans, all conversions
of Term A Loans from one Type to the other, and all continuations of Term A
Loans as the same Type, there shall not be more than 10 Interest Periods in
effect in respect of the Term A Facility. After giving effect to all Term
Borrowings of Term B Loans, all conversions of Term B Loans from one Type to the
other, and all continuations of Term B Loans as the same Type, there shall not
be more than 10 Interest Periods in effect in respect of the Term B Facility.
After giving effect to all Revolving Borrowings, all conversions of Revolving
Loans from one Type to the other, and all continuations of Revolving Loans as
the same Type, there shall not be more than 8 Interest Periods in effect in
respect of the Revolving Facility. The maximum number of Interest Periods in
respect of any other Facility shall be set forth in the relevant Incremental
Joinder Agreement, Refinancing Amendment or Extension Amendment, as applicable.

2.03 Letters of Credit.

(a) The Letter of Credit Commitment.

(i) Subject to the terms and conditions set forth herein, (A) each L/C Issuer
agrees, in reliance upon the agreements of the Revolving Lenders set forth in
this Section 2.03, (1) from time to time on any Business Day during the period
from the Closing Date until the Letter of Credit Expiration Date, to issue
Letters of Credit denominated in Dollars for the account of the Borrower or any
of its Subsidiaries, and to amend or extend Letters of Credit previously issued
by it, in accordance with Section 2.03(b), and (2) to honor drawings under the
Letters of Credit issued by it; and (B) the Revolving Lenders severally agree to
participate in Letters of Credit issued under this Agreement and any drawings
thereunder; provided that after giving effect to any L/C Credit Extension with
respect to any Letter of Credit, (1) the Total Revolving Outstandings shall not
exceed the aggregate outstanding Revolving Commitments, (2) the Revolving
Exposure of any Revolving Lender shall not exceed such Lender’s Revolving
Commitment, (3) the Outstanding Amount of all L/C Obligations shall not exceed
the Letter of Credit Sublimit, (4) the Revolving Class Exposure of any Revolving
Lender in respect of any Class shall not exceed such Revolving Lender’s
Revolving Commitment of such Class, and (5) the Revolving Class Exposure of all
Revolving Lenders in respect of any Class of Revolving Commitments shall not
exceed the aggregate outstanding Revolving Commitments of such Class. Each
request by the Borrower for the issuance or amendment of a Letter of Credit
shall be deemed to be a representation by the Borrower

 

64



--------------------------------------------------------------------------------

that the L/C Credit Extension so requested complies with the conditions set
forth in the proviso to the preceding sentence. Within the foregoing limits, and
subject to the terms and conditions hereof, the Borrower’s ability to obtain
Letters of Credit shall be fully revolving, and accordingly the Borrower may,
during the foregoing period, obtain Letters of Credit to replace Letters of
Credit that have expired or that have been drawn upon and reimbursed.

(ii) No L/C Issuer shall issue any Letter of Credit if:

(A) subject to Section 2.03(b)(iii), the expiry date of such requested Letter of
Credit would occur more than twelve months after the date of issuance or last
extension, unless the Required Revolving Lenders have approved such expiry date;
or

(B) the expiry date of such requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless (x) all the Revolving Lenders and the
L/C Issuer have approved such expiry date or (y) such Letter of Credit is Cash
Collateralized on terms and pursuant to arrangements satisfactory to the
applicable L/C Issuer; provided that, in the case of any such Letter of Credit
that is so Cash Collateralized, the obligations of the Revolving Lenders to
participate in such Letter of Credit pursuant to Section 2.03(c) shall terminate
upon the Letter of Credit Expiration Date.

(iii) No L/C Issuer shall be under any obligation to issue any Letter of Credit
if:

(A) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain such L/C Issuer from issuing
such Letter of Credit, or any Law applicable to such L/C Issuer or any request
or directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over such L/C Issuer shall prohibit, or request that
such L/C Issuer refrain from, the issuance of letters of credit generally or
such Letter of Credit in particular or shall impose upon such L/C Issuer with
respect to such Letter of Credit any restriction, reserve or capital requirement
(for which such L/C Issuer is not otherwise compensated hereunder) not in effect
on the Closing Date, or shall impose upon such L/C Issuer any unreimbursed loss,
cost or expense which was not applicable on the Closing Date and which such L/C
Issuer in good faith deems material to it;

(B) the issuance of such Letter of Credit would violate one or more policies of
such L/C Issuer applicable to letters of credit generally;

(C) except as otherwise agreed by the Administrative Agent and such L/C Issuer,
such Letter of Credit is in an initial stated amount less than $250,000;

(D) the Letter of Credit is to be denominated in a currency other than Dollars;

 

65



--------------------------------------------------------------------------------

(E) the L/C Issuer does not as of the issuance date of the requested Letter of
Credit issue Letters of Credit in the requested currency;

(F) such Letter of Credit contains any provisions for automatic reinstatement of
the stated amount after any drawing thereunder; or

(G) a default of any Lender’s obligations to fund under Section 2.03(c) exists
or any Lender is at such time a Defaulting Lender hereunder, unless such L/C
Issuer has entered into satisfactory arrangements, including the delivery of
Cash Collateral in an amount equal to 103% of L/C Obligations with respect to
any such Letter of Credit or otherwise in an amount and/or in a manner
reasonably acceptable to such L/C Issuer, with the Borrower or such Lender to
eliminate such L/C Issuer’s actual or potential Fronting Exposure (after giving
effect to Section 2.18(a)(iii)) with respect to such Lender arising from either
the Letter of Credit then proposed to be issued or that Letter of Credit and all
other L/C Obligations as to which such L/C Issuer has actual or potential
Fronting Exposure, as it may elect in its reasonable discretion.

(iv) No L/C Issuer shall amend any Letter of Credit if such L/C Issuer would not
be permitted at such time to issue such Letter of Credit in its amended form
under the terms hereof.

(v) No L/C Issuer shall have any obligation to amend any Letter of Credit if
(A) such L/C Issuer would have no obligation at such time to issue such Letter
of Credit in its amended form under the terms hereof, or (B) the beneficiary of
such Letter of Credit does not accept the proposed amendment to such Letter of
Credit.

(vi) Each L/C Issuer shall act on behalf of the Revolving Lenders with respect
to any Letters of Credit issued by it and the documents associated therewith,
and each L/C Issuer shall have all of the benefits and immunities (A) provided
to the Administrative Agent in Article X with respect to any acts taken or
omissions suffered by such L/C Issuer in connection with Letters of Credit
issued by it or proposed to be issued by it and Issuer Documents pertaining to
such Letters of Credit as fully as if the term “Administrative Agent” as used in
Article X included such L/C Issuer with respect to such acts or omissions, and
(B) as additionally provided herein with respect to such L/C Issuer.

(b) Procedures for Issuance and Amendment of Letters of Credit; Auto-Extension
Letters of Credit.

(i) Each Letter of Credit shall be issued or amended, as the case may be, upon
the request of the Borrower delivered to an L/C Issuer (with a copy to the
Administrative Agent) in the form of a Letter of Credit Application, signed by a
Responsible Officer. Such Letter of Credit Application may be sent by facsimile,
by United States mail, by overnight courier, by electronic transmission using
the system provided by the applicable L/C Issuer, by personal delivery or by any
other means acceptable to such L/C Issuer. Such Letter of Credit Application
must be received by the applicable L/C Issuer and the

 

66



--------------------------------------------------------------------------------

Administrative Agent not later than 1:00 p.m. at least three Business Days (or
such later date and time as the Administrative Agent and such L/C Issuer may
agree in a particular instance in their reasonable discretion) prior to the
proposed issuance date or date of amendment, as the case may be. In the case of
a request for an initial issuance of a Letter of Credit, such Letter of Credit
Application shall specify in form and detail satisfactory to such L/C
Issuer: (A) the proposed issuance date of the requested Letter of Credit (which
shall be a Business Day); (B) the amount and currency thereof; (C) the expiry
date thereof; (D) the name and address of the beneficiary thereof; (E) the
documents to be presented by such beneficiary in case of any drawing thereunder;
(F) the full text of any certificate to be presented by such beneficiary in case
of any drawing thereunder; (G) the purpose and nature of the requested Letter of
Credit; and (H) such other matters as such L/C Issuer may reasonably require. In
the case of a request for an amendment of any outstanding Letter of Credit, such
Letter of Credit Application shall specify in form and detail satisfactory to
such L/C Issuer (1) the Letter of Credit to be amended; (2) the proposed date of
amendment thereof (which shall be a Business Day); (3) the nature of the
proposed amendment; and (4) such other matters as such L/C Issuer may reasonably
require. Additionally, the Borrower shall furnish to such L/C Issuer and the
Administrative Agent such other documents and information pertaining to such
requested Letter of Credit issuance or amendment, including any Issuer
Documents, as such L/C Issuer or the Administrative Agent may reasonably
require.

(ii) Promptly after receipt of any Letter of Credit Application, the applicable
L/C Issuer will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has received a copy of such Letter of
Credit Application from the Borrower and, if not, such L/C Issuer will provide
the Administrative Agent with a copy thereof. Unless such L/C Issuer has
received written notice from any Revolving Lender, the Administrative Agent or
any Loan Party, at least one Business Day prior to the requested date of
issuance or amendment of the applicable Letter of Credit, that one or more
applicable conditions contained in Article IV shall not then be satisfied, then,
subject to the terms and conditions hereof, such L/C Issuer shall, on the
requested date, issue a Letter of Credit for the account of the Borrower (or the
applicable Subsidiary), as specified in such Letter of Credit Application, or
enter into the applicable amendment, as the case may be, in each case in
accordance with such L/C Issuer’s usual and customary business practices.
Immediately upon the issuance of each Letter of Credit, each Revolving Lender
shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from such L/C Issuer a risk participation in such Letter of Credit in
an amount equal to the product of such Revolving Lender’s Applicable Revolving
Percentage times the amount of such Letter of Credit.

(iii) If the Borrower so requests in any applicable Letter of Credit
Application, the applicable L/C Issuer may, in its sole and absolute discretion,
agree to issue a Letter of Credit that has automatic extension provisions (each,
an “Auto-Extension Letter of Credit”); provided that any such Auto-Extension
Letter of Credit must permit such L/C Issuer to prevent any such extension at
least once in each twelve-month period (commencing with the date of issuance of
such Letter of Credit) by giving prior notice to the beneficiary thereof not
later than a day (the “Non-Extension Notice Date”) in each such twelve-month
period to be agreed upon at the time such Letter of Credit is issued.

 

67



--------------------------------------------------------------------------------

Unless otherwise directed by such L/C Issuer, the Borrower shall not be required
to make a specific request to such L/C Issuer for any such extension. Once an
Auto-Extension Letter of Credit has been issued, the Revolving Lenders shall be
deemed to have authorized (but may not require) such L/C Issuer to permit the
extension of such Letter of Credit at any time to an expiry date not later than
the Letter of Credit Expiration Date (unless (x) all the Revolving Lenders and
the L/C Issuer have approved such expiry date or (y) such Letter of Credit is
Cash Collateralized on terms and pursuant to arrangements satisfactory to the
applicable L/C Issuer); provided, that such L/C Issuer shall not permit any such
extension if (A) such L/C Issuer has determined that it would not be permitted,
or would have no obligation at such time to issue such Letter of Credit in its
revised form (as extended) under the terms hereof (by reason of the provisions
of clause (ii) or (iii) of Section 2.03(a) or otherwise), or (B) it has received
notice (which may be by telephone or in writing) on or before the day that is
seven Business Days before the Non-Extension Notice Date (1) from the
Administrative Agent that the Required Revolving Lenders have elected to not
permit such extension or (2) from the Administrative Agent, any Revolving Lender
or the Borrower that one or more of the applicable conditions specified in
Section 4.02 is not then satisfied, and in each such case directing such L/C
Issuer not to permit such extension.

(iv) Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the applicable L/C Issuer will also deliver to the Borrower and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment.

(c) Drawings and Reimbursements; Funding of Participations.

(i) Upon receipt from the beneficiary of any Letter of Credit of any notice of a
drawing under such Letter of Credit, the applicable L/C Issuer shall notify the
Borrower and the Administrative Agent thereof. Not later than 11:00 a.m. on the
date of any payment by such L/C Issuer under a Letter of Credit (each such date,
an “Honor Date”), the Borrower shall reimburse such L/C Issuer through the
Administrative Agent in an amount equal to the amount of such drawing. If the
Borrower fails to so reimburse such L/C Issuer by such time, the applicable L/C
Issuer shall promptly notify the Administrative Agent who shall promptly notify
each Revolving Lender of the Honor Date, the amount of the unreimbursed drawing
(the “Unreimbursed Amount”), and the amount of such Revolving Lender’s
Applicable Revolving Percentage thereof. In such event, the Borrower shall be
deemed to have requested a Revolving Borrowing of Base Rate Loans to be
disbursed on the Honor Date in an amount equal to the Unreimbursed Amount,
without regard to the minimum and multiples specified in Section 2.02 for the
principal amount of Base Rate Loans, but subject to the amount of the unutilized
portion of the Revolving Commitments and the conditions set forth in
Section 4.02 (other than the delivery of a Committed Loan Notice). Any notice
given by such L/C Issuer or the Administrative Agent pursuant to this
Section 2.03(c)(i) may be given by telephone if immediately confirmed in
writing; provided that the lack of such an immediate confirmation shall not
affect the conclusiveness or binding effect of such notice.

 

68



--------------------------------------------------------------------------------

(ii) Each Revolving Lender (including each Revolving Lender that is an L/C
Issuer) shall upon any notice pursuant to Section 2.03(c)(i) make funds
available (and the Administrative Agent may apply Cash Collateral for this
purpose) for the account of the applicable L/C Issuer at the Administrative
Agent’s Office in an amount equal to its Applicable Revolving Percentage of the
Unreimbursed Amount not later than 1:00 p.m. on the Business Day specified in
such notice by the Administrative Agent, whereupon, subject to the provisions of
Section 2.03(c)(iii), each Revolving Lender that so makes funds available shall
be deemed to have made a Base Rate Loan to the Borrower in such amount. The
Administrative Agent shall remit the funds so received to the applicable L/C
Issuer.

(iii) With respect to any Unreimbursed Amount that is not fully refinanced by a
Revolving Borrowing of Base Rate Loans because the conditions set forth in
Section 4.02 cannot be satisfied or for any other reason, the Borrower shall be
deemed to have incurred from the applicable L/C Issuer an L/C Borrowing in the
amount of the Unreimbursed Amount that is not so refinanced, which L/C Borrowing
shall be due and payable on demand (together with interest) and shall bear
interest at the Default Rate. In such event, each Revolving Lender’s payment to
the Administrative Agent for the account of such L/C Issuer pursuant to
Section 2.03(c)(ii) shall be deemed payment in respect of its participation in
such L/C Borrowing and shall constitute an L/C Advance from such Lender in
satisfaction of its participation obligation under this Section 2.03.

(iv) Until each Revolving Lender funds its Revolving Loan or L/C Advance
pursuant to this Section 2.03(c) to reimburse the applicable L/C Issuer for any
amount drawn under any Letter of Credit, interest in respect of such Lender’s
Applicable Revolving Percentage of such amount shall be solely for the account
of such L/C Issuer.

(v) Each Revolving Lender’s obligation to make Revolving Loans or L/C Advances
to reimburse each L/C Issuer for amounts drawn under Letters of Credit, as
contemplated by this Section 2.03(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Lender may have
against such L/C Issuer, the Borrower or any other Person for any reason
whatsoever; (B) the occurrence or continuance of a Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided, that each Revolving Lender’s obligation to make Revolving Loans
pursuant to this Section 2.03(c) is subject to the conditions set forth in
Section 4.02 (other than delivery by the Borrower of a Committed Loan
Notice). No such making of an L/C Advance shall relieve or otherwise impair the
obligation of the Borrower to reimburse such L/C Issuer for the amount of any
payment made by such L/C Issuer under any Letter of Credit, together with
interest as provided herein.

(vi) If any Revolving Lender fails to make available to the Administrative Agent
for the account of any L/C Issuer any amount required to be paid by such Lender
pursuant to the foregoing provisions of this Section 2.03(c) by the time
specified in Section 2.03(c)(ii), then, without limiting the other provisions of
this Agreement, such L/C Issuer shall be entitled to recover from such Lender
(acting through the Administrative Agent), on demand, such amount with interest
thereon for the period from

 

69



--------------------------------------------------------------------------------

the date such payment is required to the date on which such payment is
immediately available to such L/C Issuer at a rate per annum equal to the
greater of the Federal Funds Rate and a rate determined by such L/C Issuer in
accordance with banking industry rules on interbank compensation, plus any
administrative, processing or similar fees customarily charged by such L/C
Issuer in connection with the foregoing. If such Lender pays such amount (with
interest and fees as aforesaid), the amount so paid shall constitute such
Lender’s Loan included in the relevant Borrowing or L/C Advance in respect of
the relevant L/C Borrowing, as the case may be. A certificate of such L/C Issuer
submitted to any Revolving Lender (through the Administrative Agent) with
respect to any amounts owing under this Section 2.03(c)(vi) shall be conclusive
absent manifest error.

(d) Repayment of Participations.

(i) At any time after any L/C Issuer has made a payment under any Letter of
Credit and has received from any Revolving Lender such Lender’s L/C Advance in
respect of such payment in accordance with Section 2.03(c), if the
Administrative Agent receives for the account of such L/C Issuer any payment in
respect of the related Unreimbursed Amount or interest thereon (whether directly
from the Borrower or otherwise, including proceeds of Cash Collateral applied
thereto by the Administrative Agent), the Administrative Agent will distribute
to such Lender its Applicable Revolving Percentage thereof in the same funds as
those received by the Administrative Agent.

(ii) If any payment received by the Administrative Agent for the account of any
L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under any
of the circumstances described in Section 11.05 (including pursuant to any
settlement entered into by such L/C Issuer in its discretion), each Revolving
Lender shall pay to the Administrative Agent for the account of such L/C Issuer
its Applicable Revolving Percentage thereof on demand of the Administrative
Agent, plus interest thereon from the date of such demand to the date such
amount is returned by such Lender, at a rate per annum equal to the Federal
Funds Rate from time to time in effect. The obligations of the Lenders under
this clause shall survive the satisfaction of the Termination Conditions and the
termination of this Agreement.

(e) Obligations Absolute. The obligation of the Borrower to reimburse each L/C
Issuer for each drawing under each Letter of Credit issued by such L/C Issuer
and to repay each L/C Borrowing shall be absolute, unconditional and
irrevocable, and shall be paid strictly in accordance with the terms of this
Agreement under all circumstances, including the following:

(i) any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;

(ii) the existence of any claim, counterclaim, setoff, defense or other right
that the Borrower or any Subsidiary may have at any time against any beneficiary
or any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), such L/C Issuer or any other
Person, whether in connection with this Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction;

 

70



--------------------------------------------------------------------------------

(iii) any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

(iv) waiver by such L/C Issuer of any requirement that exists for such L/C
Issuer’s protection and not the protection of the Borrower or any waiver by such
L/C Issuer which does not in fact materially prejudice the Borrower;

(v) honor of a demand for payment presented electronically even if such Letter
of Credit requires that demand be in the form of a draft;

(vi) any payment made by such L/C Issuer in respect of an otherwise complying
item presented after the date specified as the expiration date of, or the date
by which documents must be received under such Letter of Credit if presentation
after such date is authorized by the UCC, the ISP;

(vii) any payment by such L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by such L/C Issuer under
such Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; or

(viii) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrower or any of its
Subsidiaries.

The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will immediately notify the applicable L/C Issuer. The Borrower shall
be conclusively deemed to have waived any such claim against such L/C Issuer and
its correspondents unless such notice is given as aforesaid.

(f) Role of L/C Issuer. Each Lender and the Borrower agree that, in paying any
drawing under a Letter of Credit, the applicable L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of such L/C Issuer,
the Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of such L/C Issuer shall be liable to any
Lender for (i) any action taken or omitted in connection herewith at the request
or with the approval of the Revolving Lenders or the Required Revolving Lenders,
as applicable; (ii) any action taken or omitted in the absence of gross
negligence or willful misconduct; or (iii) the due execution, effectiveness,
validity or enforceability of any document or instrument related to any Letter
of

 

71



--------------------------------------------------------------------------------

Credit or Issuer Document. The Borrower hereby assumes all risks of the acts or
omissions of any beneficiary or transferee with respect to its use of any Letter
of Credit; provided, that this assumption is not intended to, and shall not,
preclude the Borrower from pursuing such rights and remedies as it may have
against the beneficiary or transferee at law or under any other agreement. None
of such L/C Issuer, the Administrative Agent, any of their respective Related
Parties nor any correspondent, participant or assignee of such L/C Issuer shall
be liable or responsible for any of the matters described in clauses (i) through
(viii) of Section 2.03(e); provided, that anything in such clauses to the
contrary notwithstanding, the Borrower may have a claim against such L/C Issuer,
and such L/C Issuer may be liable to the Borrower, to the extent, but only to
the extent, of any direct, as opposed to consequential or exemplary, damages
suffered by the Borrower which the Borrower proves (as determined by a final
non-appealable judgment of a court of competent jurisdiction) were caused by
such L/C Issuer’s willful misconduct, gross negligence or such L/C Issuer’s
willful failure to pay under any Letter of Credit after the presentation to it
by the beneficiary of a sight draft and certificates strictly complying with the
terms and conditions of a Letter of Credit. In furtherance and not in limitation
of the foregoing, such L/C Issuer may accept documents that appear on their face
to be in order, without responsibility for further investigation, regardless of
any notice or information to the contrary, and such L/C Issuer shall not be
responsible for the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign a Letter of Credit or the rights
or benefits thereunder or proceeds thereof, in whole or in part, which may prove
to be invalid or ineffective for any reason. Each L/C Issuer may send a Letter
of Credit or conduct any communication to or from the beneficiary via the
Society for Worldwide Interbank Financial Telecommunication (“SWIFT”) message or
overnight courier, or any other commercially reasonable means of communicating
with a beneficiary.

(g) Applicability of ISP. Unless otherwise expressly agreed by the applicable
L/C Issuer and the Borrower when a Letter of Credit is issued, the rules of the
ISP shall apply to each Letter of Credit. Notwithstanding the foregoing, no L/C
Issuer shall be responsible to the Borrower for, and no L/C Issuer’s rights and
remedies against the Borrower shall be impaired by, any action or inaction of
any L/C Issuer required or permitted under any law, order, or practice that is
required or permitted to be applied to any Letter of Credit or this Agreement,
including the Law or any order of a jurisdiction where any L/C Issuer or the
beneficiary is located, the practice stated in the ISP, or in the decisions,
opinions, practice statements, or official commentary of the ICC Banking
Commission, the Bankers Association for Finance and Trade - International
Financial Services Association (BAFT-IFSA), or the Institute of International
Banking Law & Practice, whether or not any Letter of Credit chooses such law or
practice.

(h) Letter of Credit Fees. The Borrower shall pay to the Administrative Agent
for the account of each Revolving Lender in accordance with its Applicable
Revolving Percentage a Letter of Credit fee (the “Letter of Credit Fee”) for
each Letter of Credit equal to the Applicable Rate with respect to the Revolving
Facility times the daily amount available to be drawn under such Letter of
Credit. For purposes of computing the daily amount available to be drawn under
any Letter of Credit, the amount of such Letter of Credit shall be determined in
accordance with Section 1.06. Letter of Credit Fees shall be (A) due and payable
on the last Business Day of each March, June, September and December, commencing
with the first such date to occur after the issuance of such Letter of Credit,
on the Letter of Credit Expiration Date and thereafter on demand and
(B) computed on a quarterly basis in arrears. If there is any change in the

 

72



--------------------------------------------------------------------------------

Applicable Rate during any quarter, the daily amount available to be drawn under
each standby Letter of Credit shall be computed and multiplied by the Applicable
Rate separately for each period during such quarter that such Applicable Rate
was in effect. Notwithstanding anything to the contrary contained herein, upon
the request of the Required Revolving Lenders, while any Event of Default
exists, all Letter of Credit Fees shall accrue at the Default Rate.

(i) Fronting Fee and Documentary and Processing Charges Payable to L/C
Issuer. The Borrower shall pay directly to each L/C Issuer for its own account a
fronting fee with respect to each Letter of Credit, at the rate per annum
specified in the applicable Fee Letter between the Borrower and such L/C Issuer,
computed on the daily amount available to be drawn under such Letter of Credit
on a quarterly basis in arrears. Such fronting fee shall be due and payable on
the last Business Day of each March, June, September and December in respect of
the most recently-ended quarterly period (or portion thereof, in the case of the
first payment), commencing with the first such date to occur after the issuance
of such Letter of Credit, on the Letter of Credit Expiration Date and thereafter
on demand. For purposes of computing the daily amount available to be drawn
under any Letter of Credit, the amount of such Letter of Credit shall be
determined in accordance with Section 1.06. In addition, the Borrower shall pay
directly to each L/C Issuer for its own account the customary issuance,
presentation, amendment and other processing fees, and other standard costs and
charges, of such L/C Issuer relating to letters of credit as from time to time
in effect. Such customary fees and standard costs and charges are due and
payable on demand and are nonrefundable.

(j) Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.

(k) Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter of
Credit issued or outstanding hereunder is in support of any obligations of, or
is for the account of, a Subsidiary, the Borrower shall be obligated to
reimburse each L/C Issuer hereunder for any and all drawings under such Letter
of Credit. The Borrower hereby acknowledges that the issuance of Letters of
Credit for the account of Subsidiaries inures to the benefit of the Borrower,
and that the Borrower’s business derives substantial benefits from the
businesses of such Subsidiaries.

(l) Additional L/C Issuers. From time to time, the Borrower may by notice to the
Administrative Agent with the consent of the Administrative Agent (such consent
not to be unreasonably withheld or delayed) and the applicable Revolving Lender
designate such Revolving Lender (in addition to Bank of America) to act as an
L/C Issuer hereunder. In the event that there shall be more than one L/C Issuer
hereunder, each reference to “the L/C Issuer” hereunder with respect to any L/C
Issuer shall refer to the person that issued such Letter of Credit and each such
additional L/C Issuer shall be entitled to the benefits of this Agreement as an
L/C Issuer to the same extent as if it had been originally named as the L/C
Issuer hereunder. Promptly after its delivery of any Letter of Credit or any
amendment to a Letter of Credit to an advising bank with respect thereto or to
the beneficiary thereof, each L/C Issuer (other than Bank of America) will also
deliver to the Administrative Agent a true and complete copy of such Letter of
Credit or amendment. On the last Business Day of each March, June, September and
December (and on such other dates as the Administrative Agent may request), each
L/C Issuer shall provide the Administrative Agent a list of all Letters of
Credit issued by it that are

 

73



--------------------------------------------------------------------------------

outstanding at such time together with such other information as the
Administrative Agent may reasonably request.

2.04 Prepayments.

(a) Optional. Subject to the last sentence of this Section 2.04(a), the Borrower
may, upon notice to the Administrative Agent, at any time or from time to time
voluntarily prepay any Class or Classes of Loans in whole or in part without
premium or penalty; provided that (A) such notice must be received by the
Administrative Agent not later than 9:00 a.m. (1) three Business Days prior to
any date of prepayment of Eurodollar Rate Loans and (2) on the date of
prepayment of Base Rate Loans; (B) any prepayment of Eurodollar Rate Loans shall
be in a principal amount of $5,000,000 or a whole multiple of $1,000,000 in
excess thereof; and (C) any prepayment of Base Rate Loans shall be in a
principal amount of $500,000 or a whole multiple of $100,000 in excess thereof
or, in each case, if less, the entire principal amount thereof then outstanding.
Each such notice shall specify the date and amount of such prepayment and the
Types and Classes of Loans to be prepaid and, if Eurodollar Rate Loans are to be
prepaid, the Interest Periods of such Loans. The Administrative Agent will
promptly notify each Lender of its receipt of each such notice, and of the
amount of such Lender’s ratable portion of such prepayment (based on such
Lender’s Applicable Percentage in respect of the relevant Facility). If such
notice is given by the Borrower, the Borrower shall make such prepayment and the
payment amount specified in such notice shall be due and payable on the date
specified therein. Any prepayment of a Eurodollar Rate Loan shall be accompanied
by all accrued interest on the amount prepaid, together with any additional
amounts required pursuant to Section 3.05. Each prepayment of outstanding Term
Loans pursuant to this Section 2.04(a) shall be applied (x) to the Class or
Classes of Term Loans as directed by the Borrower and (y) to the principal
repayment installments thereof as directed by the Borrower, and each such
prepayment shall be paid to the Lenders in accordance with their respective
Applicable Percentages in respect of each of the relevant
Facilities. Notwithstanding anything to the contrary contained herein, any
prepayment of the Term B Facility made after the Closing Date but on or prior to
the six (6) month anniversary of the Closing Date in connection with a Repricing
Event shall be accompanied by the payment of the fee described in
Section 2.08(c). Notwithstanding the foregoing, if such notice of prepayment
indicates that such prepayment is to be funded with the proceeds of a new
financing that would result in the repayment of all Obligations in connection
therewith, the termination of the Loans and Commitments under this Agreement and
the release or termination of all Liens securing the Obligations hereunder (a
“New Financing”), such notice of prepayment may be revoked if such New Financing
is not consummated.

(b) Mandatory.

(i) Within ten Business Days after receipt by the Borrower or any Restricted
Subsidiary of any Net Available Proceeds from any Asset Sale or series of
related Asset Sales permitted by Section 8.01(d), (m), (n) or (o), the Borrower
shall either (1) prepay an aggregate principal amount of Loans or (2) commit to
prepay, redeem, purchase, defease or otherwise satisfy other term Indebtedness
of the Borrower to the extent permitted by Section 8.05 (and thereafter
consummate such prepayment, redemption, purchase, defeasance or satisfaction
within an additional 45 days), or any combination of the foregoing in an
aggregate amount equal to 100% of such Net Available Proceeds

 

74



--------------------------------------------------------------------------------

(with any prepayments of the Loans to be applied as set forth in clauses (iv)
and (vi) below); provided, that at the election of the Borrower (as notified by
the Borrower to the Administrative Agent within ten Business Days following the
date of receipt of such Net Available Proceeds of such Asset Sale), the Borrower
and its Restricted Subsidiaries may reinvest all or any portion of such Net
Available Proceeds in assets that are used or useful in the business of the
Borrower and the Restricted Subsidiaries (including by way of merger or
Investment) (x) within 365 days following the date of receipt of such Net
Available Proceeds of such Asset Sale or (y) if the Borrower and its Restricted
Subsidiaries enter into a legally binding commitment to use such Net Available
Proceeds before the expiration of the 365-day period referred to in preceding
clause (x), within 180 days after the end of such 365-day period; provided
further, however, that any Net Available Proceeds not subject to such legally
binding commitment or so reinvested within such 365-day period (as such period
may be extended as permitted above) (or, in either case, such earlier date, if
any, as the Borrower or such Restricted Subsidiary determines not to reinvest
the Net Available Proceeds from such Asset Sale as set forth above) shall be
immediately applied to the prepayment of the Loans or other term Indebtedness as
set forth in this Section 2.04(b)(i).

(ii) Within ten days after the receipt by the Borrower or any Restricted
Subsidiary of any Net Available Proceeds from any Debt Issuance or incurrence of
Credit Agreement Refinancing Indebtedness, the Borrower shall prepay an
aggregate principal amount of Loans equal to 100% of all such Net Available
Proceeds (such prepayments to be applied as set forth in clauses (iv) and
(vi) below).

(iii) Within ten days after the receipt by the Borrower or any Restricted
Subsidiary of any Net Available Proceeds of any Casualty Event, the Borrower
shall prepay an aggregate principal amount of Loans equal to 100% of all Net
Available Proceeds received therefrom (such prepayments to be applied as set
forth in clauses (iv) and (vi) below); provided, that, with respect to any Net
Available Proceeds realized with respect to any such Casualty Event, (A) at the
election of the Borrower (as notified by the Borrower to the Administrative
Agent within 45 days following the date of receipt of such Net Available
Proceeds of such Casualty Event), the Borrower and its Restricted Subsidiaries
may reinvest all or any portion of such Net Available Proceeds in the
replacement or restoration of any properties or assets in respect of which such
Net Available Proceeds were paid or in assets that are used or useful in the
business of the Borrower and the Restricted Subsidiaries (including by way of
merger or Investment) (x) within 365 days following the date of receipt of such
Net Available Proceeds of such Casualty Event or (y) if the Borrower and its
Restricted Subsidiaries enter into a legally binding commitment to use such Net
Available Proceeds before the expiration of the 365-day period referred to in
preceding clause (x), within 180 days after the end of such 365-day period; and
provided further, however, that any Net Available Proceeds not subject to such
legally binding commitment or so reinvested within such 365-day period (as such
period may be extended as permitted above) (or, in either case, such earlier
date, if any, as the Borrower or such Restricted Subsidiary determines not to
reinvest such Net Available Proceeds as set forth above) shall be immediately
applied to the prepayment of the Loans as set forth in this
Section 2.04(b)(iii); and provided further, however, that with respect to any
such replacement or restoration of property or assets constituting

 

75



--------------------------------------------------------------------------------

Collateral, the Borrower shall take all actions specified in Section 6.09 in
order that such property or asset shall constitute Collateral upon the
acquisition or construction thereof and (B) if the Borrower and its Restricted
Subsidiaries are required to apply any such Net Available Proceeds under the
applicable Master Lease to any other purpose, such Net Available Proceeds may be
applied to such purpose in lieu of making the prepayment of the Loans required
by this Section 2.04(b)(iii); provided however, that any Net Available Proceeds
not subject to any such requirements under the applicable Master Lease, or that
are subsequently released from such use, shall be immediately applied to the
prepayment of the Loans as otherwise set forth in this Section 2.04(b)(iii).

(iv) Each prepayment of Loans pursuant to the foregoing provisions of this
Section 2.04(b) shall be applied first (a) ratably to each Class of Term Loans
(or, in the case of New Term Loans, Extended Term Loans and Other Term Loans, on
a less than pro rata basis if elected in the applicable Incremental Joinder
Agreement, Extension Amendment or Refinancing Amendment) and (b) (x) for the
Term A Loans, to the principal repayment installments thereof on a pro rata
basis, (y) for the Term B Loans, to the principal repayment installments thereof
in forward order of maturity and (z) for any other Class of Term Loans, as set
forth for such Class in the applicable Extension Amendment, Refinancing
Amendment or Incremental Joinder Agreement and second, to the Revolving Facility
in the manner set forth in clause (vi) below; provided that, notwithstanding the
foregoing, each prepayment pursuant to Section 2.04(b)(ii) above with the
proceeds of Credit Agreement Refinancing Indebtedness shall be applied solely to
the applicable Refinanced Debt. Any prepayment of the Term B Facility on or
prior to the first anniversary of the Closing Date pursuant to
Section 2.04(b)(ii) in connection with a Repricing Event described in clause (i)
of the definition thereof shall be accompanied by the payment of the fee
described in Section 2.08(c).

(v) If for any reason the Total Revolving Outstandings at any time exceed the
Revolving Facility at such time, the Borrower shall immediately prepay Revolving
Loans and L/C Borrowings and/or Cash Collateralize the L/C Obligations (other
than the L/C Borrowings) in an aggregate amount equal to such excess.

(vi) Prepayments of the Revolving Facility made pursuant to this
Section 2.04(b), first, shall be applied ratably to the L/C Borrowings, second,
shall be applied ratably to the outstanding Revolving Loans, and, third, shall
be used to Cash Collateralize the remaining L/C Obligations; and, in the case of
prepayments of the Revolving Facility required pursuant to clauses (i), (ii) or
(iii) of this Section 2.04(b), the amount remaining, if any, after the
prepayment in full of all L/C Borrowings and Revolving Loans outstanding at such
time and the Cash Collateralization of the remaining L/C Obligations in full
(the sum of such prepayment amounts, cash collateralization amounts and
remaining amount being, collectively, the “Reduction Amount”) may be retained by
the Borrower for use in the ordinary course of their business. Upon the drawing
of any Letter of Credit that has been Cash Collateralized, the funds held as
Cash Collateral shall be applied (without any further action by or notice to or
from the Borrower or any other Loan Party) to reimburse the applicable L/C
Issuer or the Revolving Lenders, as applicable.

 

76



--------------------------------------------------------------------------------

(c) If the terms of any agreement, instrument or indenture pursuant to which any
Indebtedness (other than the Obligations) pari passu with or junior in right of
payment to the Loans is outstanding (or pursuant to which such Indebtedness is
guaranteed) require prepayment of such Indebtedness out of the Net Available
Proceeds of any Asset Sale unless such Net Available Proceeds are used to prepay
other Indebtedness, then, to the extent not otherwise required by this
Section 2.04(c), if the Borrower and the Restricted Subsidiaries shall not have
reinvested the Net Available Proceeds thereof as permitted by Section 2.04(b)(i)
within the time frame permitted thereby (but prior to the date required to be
applied to such Indebtedness), the Loans shall be repaid in an amount not less
than the minimum amount that would be required to be prepaid not later than the
latest time as, and upon such terms, so that such other Indebtedness will not be
required to be prepaid pursuant to the terms of the agreement, indenture or
instrument or guarantee governing such other Indebtedness.

(d) Right to Decline Proceeds. The Borrower shall deliver to the Administrative
Agent (who will notify each Appropriate Lender) notice signed by a Responsible
Officer of each prepayment required under Section 2.04(b) not less than three
Business Days prior to the date such prepayment shall be made (each such date, a
“Mandatory Prepayment Date”). Such notice shall set forth (i) the Mandatory
Prepayment Date, (ii) the principal amount of each Class of Loan (or portion
thereof) to be prepaid, (iii) the Type of each Loan being prepaid and (iv) the
calculation of the amount of such prepayment in reasonable detail. The
Administrative Agent will promptly notify each Lender holding the applicable
Class of Loans of the contents of the Borrower’s repayment notice and of such
Lender’s pro rata share of any repayment. Except for prepayments made pursuant
to Section 2.04(b)(ii), each Term A Lender and each Term B Lender (and each
Other Term Lender, Lender of New Term Loans and Extended Term Lender, if
permitted by the applicable Refinancing Amendment, Incremental Joinder Agreement
or Extension Amendment) may reject all or a portion of its pro rata share of any
mandatory repayment of the applicable Class of Term Loans required to be made
pursuant to Section 2.04(b) (such declined amounts, the “Declined Proceeds”) by
providing written notice (each, a “Rejection Notice”) to the Administrative
Agent and the Borrower no later than 5:00 p.m. (New York City time) on the
Business Day after the date of such Lender’s receipt of notice from
Administrative Agent regarding such repayment. Each Rejection Notice shall
specify the principal amount of the mandatory repayment of Term Loans to be
rejected by such Lender. If a Lender fails to deliver such Rejection Notice to
the Administrative Agent within the time frame specified above or such Rejection
Notice fails to specify the principal amount of the Term Loans to be rejected,
any such failure will be deemed an acceptance of the total amount of such
mandatory repayment of Term Loans to which such Lender is otherwise entitled.
Any Declined Proceeds remaining thereafter shall be retained by the Borrower.

2.05 Termination or Reduction of Commitments.

(a) Optional. The Borrower may, upon notice to the Administrative Agent,
terminate the Revolving Facility or the Letter of Credit Sublimit, or from time
to time permanently reduce the Revolving Facility or the Letter of Credit
Sublimit; provided that (i) any such notice shall be received by the
Administrative Agent not later than 9:00 a.m. 3 Business Days prior to the date
of termination or reduction, (ii) any such partial reduction shall be in an
aggregate amount of $10,000,000 or any whole multiple of $1,000,000 in excess
thereof and (iii) the Borrower shall not terminate or reduce (A) the Revolving
Facility if, after giving effect thereto and to any

 

77



--------------------------------------------------------------------------------

concurrent prepayments hereunder, the Total Revolving Outstandings would exceed
the Revolving Facility, or (B) the Letter of Credit Sublimit if, after giving
effect thereto, the Outstanding Amount of L/C Obligations not fully Cash
Collateralized hereunder would exceed the Letter of Credit
Sublimit. Notwithstanding the foregoing, if such notice of reduction indicates
that such reduction is to be funded with the proceeds of a New Financing, such
notice of reduction may be revoked if such New Financing is not consummated.

(b) Mandatory.

(i) The aggregate Term A Commitments shall be automatically and permanently
reduced to zero after giving effect to the Term A Loans borrowed (if any) on the
Closing Date.

(ii) The aggregate Term B Commitments shall be automatically and permanently
reduced to zero after giving effect to the Term B Loans borrowed (if any) on the
Closing Date.

(iii) If after giving effect to any reduction or termination of Revolving
Commitments under this Section 2.05, the Letter of Credit Sublimit exceeds the
Revolving Facility at such time, the Letter of Credit Sublimit shall be
automatically reduced by the amount of such excess.

(iv) With respect to any New Term Loans, Other Term Facility, Extended Term
Facility, Other Revolving Facility or Extended Revolving Facility, the
commitments therefor shall be reduced and/or terminated as provided in the
applicable Incremental Joinder Agreement, Refinancing Amendment or Extension
Amendment.

(c) Application of Commitment Reductions; Payment of Fees. The Administrative
Agent will promptly notify the Lenders of any termination or reduction of the
Letter of Credit Sublimit or the Revolving Commitment under this Section 2.05.
Upon any reduction of the Revolving Commitments, the Revolving Commitment of
each Revolving Lender shall be reduced by such Lender’s Applicable Revolving
Percentage of such reduction amount. All fees in respect of the Revolving
Facility accrued until the effective date of any termination of the Revolving
Facility shall be paid on the effective date of such termination.

2.06 Repayment of Loans.

(a) Term A Loans. The Borrower shall repay to the Term A Lenders on the last
Business Day of each calendar quarter from and after June 30, 2016, an amount
equal to 1.25% of the aggregate principal amount of the Term A Loans outstanding
as of the Closing Date; provided, that (i) such principal repayment installments
shall be reduced as a result of the application of prepayments in accordance
with the order of priority set forth in Section 2.04, (ii) such principal
installments shall be increased as a result of the incurrence of any Increase
Term Loans that comprise an increase to the Term A Loans as set forth in the
applicable Incremental Joinder Agreement (which shall include such adjustments
as are necessary in order to provide for the “fungibility” of such Increase Term
Loans) and (iii) the final principal repayment installment of the Term A Loans
shall be repaid on the Maturity Date for the Term A Facility and in any

 

78



--------------------------------------------------------------------------------

event shall be in an amount equal to the aggregate principal amount of all Term
A Loans outstanding on such date.

(b) Term B Loans. The Borrower shall repay to the Term B Lenders on the last
Business Day of each calendar quarter from and after June 30, 2016, an amount
equal to 0.25% of the aggregate principal amount of the Term B Loans outstanding
as of the Closing Date; provided, that (i) such principal repayment installments
shall be reduced as a result of the application of prepayments in accordance
with the order of priority set forth in Section 2.04, (ii) such principal
installments shall be increased as a result of the incurrence of any Increase
Term Loans that comprise an increase to the Term B Loans as set forth in the
applicable Incremental Joinder Agreement (which shall include such adjustments
as are necessary in order to provide for the “fungibility” of such Increase Term
Loans) and (iii) the final principal repayment installment of the Term B Loans
shall be repaid on the Maturity Date for the Term B Facility and in any event
shall be in an amount equal to the aggregate principal amount of all Term B
Loans outstanding on such date.

(c) Revolving Loans. The Borrower shall repay to the Revolving Lenders on the
Maturity Date for the Revolving Facility the aggregate principal amount of all
Revolving Loans outstanding on such date.

(d) Incremental Term Loans; Extended Term Loans; Other Term Loans. New Term
Loans shall mature in installments as specified in the related Incremental
Joinder Agreement pursuant to which such New Term Loans were made, subject,
however, to Section 2.13(b). Extended Term Loans shall mature in installments as
specified in the applicable Extension Amendment pursuant to which such Extended
Term Loans were established, subject, however, to Section 2.15(a). Other Term
Loans shall mature in installments as specified in the related Refinancing
Amendment pursuant to which such Other Term Loans were made, subject, however,
to Section 2.14(a).

(e) Extended Revolving Loans; Other Revolving Loans. The Borrower shall repay to
the Extending Lenders and the Other Revolving Lenders, as applicable, the
aggregate principal amount of all Extended Revolving Loans and Other Revolving
Loans outstanding on the Maturity Date for such Extended Revolving Facility or
such Other Revolving Facility, as applicable, as specified in the applicable
Extension Amendment or Refinancing Amendment.

2.07 Interest.

(a) Subject to the provisions of Section 2.07(b), (i) each Eurodollar Rate Loan
under a Facility shall bear interest on the outstanding principal amount thereof
for each Interest Period at a rate per annum equal to the Eurodollar Rate for
such Interest Period plus the Applicable Rate for such Facility; and (ii) each
Base Rate Loan under a Facility shall bear interest on the outstanding principal
amount thereof from the applicable borrowing date at a rate per annum equal to
the Base Rate plus the Applicable Rate for such Facility.

(b) (i) If any amount of principal of any Loan is not paid when due (without
regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise,

 

79



--------------------------------------------------------------------------------

such amount shall thereafter bear interest at a fluctuating interest rate per
annum at all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.

(ii) If any amount (other than principal of any Loan) payable by the Borrower
under any Loan Document is not paid when due (without regard to any applicable
grace periods), whether at stated maturity, by acceleration or otherwise, then
upon the request of the Required Lenders such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.

(iii) Accrued and unpaid interest on past due amounts (including interest on
past due interest) shall be due and payable upon demand.

(c) Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein. Interest hereunder shall be due and payable in accordance with the terms
hereof before and after judgment, and before and after the commencement of any
proceeding under any Debtor Relief Law.

2.08 Fees. In addition to certain fees described in Sections 2.03(h) and (i):

(a) Commitment Fee. The Borrower shall pay to the Administrative Agent for the
account of each Revolving Lender in accordance with its Applicable Revolving
Percentage, a commitment fee equal to the Applicable Fee Rate times the actual
daily amount by which the Revolving Facility exceeds the sum of (i) the
Outstanding Amount of Revolving Loans and (ii) the Outstanding Amount of L/C
Obligations. The commitment fee shall accrue at all times during the
Availability Period, including at any time during which one or more of the
conditions in Article IV is not met, and shall be due and payable quarterly in
arrears on the last Business Day of each March, June, September and December,
commencing with the first such date to occur after the Closing Date, and on the
last day of the Availability Period for the Revolving Facility. The commitment
fee shall be calculated quarterly in arrears, and if there is any change in the
Applicable Fee Rate during any quarter, the actual daily amount shall be
computed and multiplied by the Applicable Fee Rate separately for each period
during such quarter that such Applicable Fee Rate was in effect.

(b) Other Fees. The Borrower shall pay to the Arrangers and the Administrative
Agent for their own respective accounts fees in the amounts and at the times
specified in the Fee Letters. Such fees shall be fully earned when paid and
shall not be refundable for any reason whatsoever.

(c) Repricing Fee. If a Repricing Event is consummated on or prior to the six
(6) month anniversary of the Closing Date, the Borrower agrees to pay to the
Administrative Agent, for the ratable account of (i) each Term B Lender with
Term B Loans that are repaid and (ii) each Term B Lender that withholds its
consent to such Repricing Event and is replaced or terminated as a Term B Lender
under Section 11.13, a fee in an amount equal to 1.00% of (x) in the case of a
Repricing Event described in clause (i) of the definition thereof, the aggregate
principal amount of all Term B Loans of such Term B Lender that are prepaid in
connection with

 

80



--------------------------------------------------------------------------------

such Repricing Event and (y) in the case of a Repricing Event described in
clause (ii) of the definition thereof, the aggregate principal amount of all
Term B Loans of such Term B Lender that are so assigned or terminated and repaid
under Section 11.13. Such fees shall be earned, due and payable upon the date of
the effectiveness of such Repricing Event.

(d) Term B Loan Closing Fee. On the Closing Date, the Borrower shall pay to the
Administrative Agent for the account of each Term B Lender a fee in the amount
of 0.25% of the initial aggregate principal amount of the Term B Loans borrowed
on the Closing Date.

2.09 Computation of Interest and Fees.

(a) All computations of interest for Base Rate Loans when the Base Rate is
determined by Bank of America’s “prime rate” shall be made on the basis of a
year of 365 or 366 days, as the case may be, and actual days elapsed. All other
computations of fees and interest shall be made on the basis of a 360-day year
and actual days elapsed (which results in more fees or interest, as applicable,
being paid than if computed on the basis of a 365-day year). Interest shall
accrue on each Loan for the day on which the Loan is made, and shall not accrue
on a Loan, or any portion thereof, for the day on which the Loan or such portion
is paid, provided that any Loan that is repaid on the same day on which it is
made shall, subject to Section 2.11(a), bear interest for one day. Each
determination by the Administrative Agent of an interest rate or fee hereunder
shall be conclusive and binding for all purposes, absent manifest error.

(b) In the event that the Borrower or the Lenders determine that (i) the Total
Net Leverage Ratio as calculated by the Borrower as of any applicable date was
inaccurate and (ii) a proper calculation of the Total Net Leverage Ratio would
have resulted in higher pricing for such period, the Borrower shall immediately
and retroactively be obligated to pay to the Administrative Agent for the
account of the applicable Lenders or the applicable L/C Issuer, as the case may
be, promptly on demand by the Administrative Agent (or, after the occurrence of
an actual or deemed entry of an order for relief with respect to the Borrower
under the Bankruptcy Code of the United States, automatically and without
further action by the Administrative Agent, any Lender or any L/C Issuer), an
amount equal to the excess of the amount of interest and fees that should have
been paid for such period over the amount of interest and fees actually paid for
such period. This paragraph shall not limit the rights of the Administrative
Agent, any Lender or any L/C Issuer, as the case may be, under Section
2.03(c)(iv), 2.03(i) or 2.07(b) or under Article IX.

2.10 Evidence of Debt.

(a) The Credit Extensions made by each Lender shall be evidenced by one or more
accounts or records maintained by such Lender and by the Administrative Agent in
the ordinary course of business. The accounts or records maintained by the
Administrative Agent and each Lender shall be conclusive absent manifest error
of the amount of the Credit Extensions made by the Lenders to the Borrower and
the interest and payments thereon. Any failure to so record or any error in
doing so shall not, however, limit or otherwise affect the obligation of the
Borrower hereunder to pay any amount owing with respect to the Obligations. In
the event of any conflict between the accounts and records maintained by any
Lender and the accounts and records of the Administrative Agent in respect of
such matters, the accounts and records of the Administrative

 

81



--------------------------------------------------------------------------------

Agent shall control in the absence of manifest error. Upon the request of any
Lender made through the Administrative Agent, the Borrower shall execute and
deliver to such Lender (through the Administrative Agent) a Note, which shall
evidence such Lender’s Loans in addition to such accounts or records. Each
Lender may attach schedules to its Note and endorse thereon the date, Type (if
applicable), amount and maturity of its Loans and payments with respect thereto.

(b) In addition to the accounts and records referred to in Section 2.10(a), each
Lender and the Administrative Agent shall maintain in accordance with its usual
practice accounts or records evidencing the purchases and sales by such Lender
of participations in Letters of Credit. In the event of any conflict between the
accounts and records maintained by the Administrative Agent and the accounts and
records of any Lender in respect of such matters, the accounts and records of
the Administrative Agent shall control in the absence of manifest error.

2.11 Payments Generally; Administrative Agent’s Clawback.

(a) General. All payments to be made by the Borrower shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff.
Except as otherwise expressly provided herein, all payments by the Borrower
hereunder shall be made to the Administrative Agent, for the account of the
respective Lenders to which such payment is owed, at the Administrative Agent’s
Office in Dollars and in immediately available funds not later than 12:00 p.m.
on the date specified herein. The Administrative Agent will promptly distribute
to each Lender its Applicable Percentage in respect of the relevant Facility (or
other applicable share as provided herein) of such payment in like funds as
received by wire transfer to such Lender’s Lending Office. All payments received
by the Administrative Agent after 12:00 p.m., in the case of payments in Dollars
shall in each case be deemed received on the next succeeding Business Day and
any applicable interest or fee shall continue to accrue. If any payment to be
made by the Borrower shall come due on a day other than a Business Day, payment
shall be made on the next following Business Day, and such extension of time
shall be reflected on computing interest or fees, as the case may be.

(b) (i) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of Eurodollar Rate Loans (or, in the case of any
Borrowing of Base Rate Loans, prior to 10:00 a.m. on the date of such Borrowing)
that such Lender will not make available to the Administrative Agent such
Lender’s share of such Borrowing, the Administrative Agent may assume that such
Lender has made such share available on such date in accordance with
Section 2.02 (or, in the case of a Borrowing of Base Rate Loans, that such
Lender has made such share available in accordance with and at the time required
by Section 2.02) and may, in reliance upon such assumption, make available to
the Borrower a corresponding amount. In such event, if a Lender has not in fact
made its share of the applicable Borrowing available to the Administrative
Agent, then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount in
immediately available funds with interest thereon, for each day from and
including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the greater of the Federal Funds Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on

 

82



--------------------------------------------------------------------------------

interbank compensation, plus any administrative, processing or similar fees
customarily charged by the Administrative Agent in connection with the
foregoing, and (B) in the case of a payment to be made by the Borrower, the
interest rate applicable to Base Rate Loans. If the Borrower and such Lender
shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period. If
such Lender pays its share of the applicable Borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Loan included in
such Borrowing. Any payment by the Borrower shall be without prejudice to any
claim the Borrower may have against a Lender that shall have failed to make such
payment to the Administrative Agent.

(ii) Payments by Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
time at which any payment is due to the Administrative Agent for the account of
the Lenders or any L/C Issuer hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Appropriate Lenders or such L/C Issuer, as the
case may be, the amount due. In such event, if the Borrower has not in fact made
such payment, then each of the Appropriate Lenders or such L/C Issuer, as the
case may be, severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender or such L/C Issuer, in
immediately available funds with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation.

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this clause (b) shall be conclusive, absent manifest
error.

(c) Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to the Borrower by the Administrative Agent because the
conditions to the applicable Credit Extension set forth in Article IV are not
satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.

(d) Obligations of Lenders Several. The obligations of the Lenders hereunder to
make Loans, to fund participations in Letters of Credit and to make payments
pursuant to Section 11.04(c) are several and not joint. The failure of any
Lender to make any Loan, to fund any such participation or to make any payment
under Section 11.04(c) on any date required hereunder shall not relieve any
other Lender of its corresponding obligation to do so on such date, and no
Lender shall be responsible for the failure of any other Lender to so make its
Loan, to purchase its participation or to make its payment under
Section 11.04(c).

 

83



--------------------------------------------------------------------------------

(e) Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

(f) Insufficient Funds. If at any time insufficient funds are received by and
available to the Administrative Agent to pay fully all amounts of principal, L/C
Borrowings, interest and fees then due hereunder, such funds shall be applied
(i) first, toward payment of interest and fees then due hereunder, ratably among
the parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties, and (ii) second, toward payment of principal and L/C
Borrowings then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of principal and L/C Borrowings then due to such
parties.

2.12 Sharing of Payments by Lenders. If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment in respect of
(a) Obligations in respect of any the Facilities due and payable to such Lender
hereunder and under the other Loan Documents at such time in excess of its
ratable share (according to the proportion of (i) the amount of such Obligations
due and payable to such Lender at such time to (ii) the aggregate amount of the
Obligations in respect of the Facilities due and payable to all Lenders
hereunder and under the other Loan Documents at such time) of payments on
account of the Obligations in respect of the Facilities due and payable to all
Lenders hereunder and under the other Loan Documents at such time obtained by
all the Lenders at such time or (b) Obligations in respect of any of the
Facilities owing (but not due and payable) to such Lender hereunder and under
the other Loan Documents at such time in excess of its ratable share (according
to the proportion of (i) the amount of such Obligations owing (but not due and
payable) to such Lender at such time to (ii) the aggregate amount of the
Obligations in respect of the Facilities owing (but not due and payable) to all
Lenders hereunder and under the other Loan Parties at such time) of payment on
account of the Obligations in respect of the Facilities owing (but not due and
payable) to all Lenders hereunder and under the other Loan Documents at such
time obtained by all of the Lenders at such time, then the Lender receiving such
greater proportion shall (a) notify the Administrative Agent of such fact, and
(b) purchase (for cash at face value) participations in the Loans and
subparticipations in L/C Obligations of the other Lenders, or make such other
adjustments as shall be equitable, so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of Obligations in respect of the Facilities then due and payable to the Lenders
or owing (but not due and payable) to the Lenders, as the case may be, provided
that:

(i) if any such participations or subparticipations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and

(ii) the provisions of this Section 2.12 shall not be construed to apply to
(A) any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement or (B) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or subparticipations in L/C Obligations to any assignee or participant,
other than to

 

84



--------------------------------------------------------------------------------

the Borrower or any Subsidiary thereof (as to which the provisions of this
Section 2.12 shall apply except in connection with assignments permitted by
Section 11.06(l) and purchases of Term Loans permitted by Section 2.16).

The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Borrower in the amount of
such participation.

2.13 Incremental Facilities.

(a) Borrower Request. The Borrower may, at any time, or from time to time on one
or more occasions, by written notice to the Administrative Agent, request:

(i) the establishment of one or more additional revolving credit commitments
with terms and conditions identical to the terms and conditions of any existing
Class of Revolving Commitments hereunder (“Increase Revolving Commitments”);
provided, that, upfront fees may be paid to Lenders providing such Increase
Revolving Commitments;

(ii) the establishment of one or more new tranches of revolving credit
commitments (a “New Revolving Commitment” and, together with any Increase
Revolving Commitments, the “Incremental Revolving Commitments”);

(iii) the establishment of one or more additional Term Loans with terms and
conditions identical to the terms and conditions of any existing Class of Term
Loans hereunder (“Increase Term Loans” and the related commitments, the
“Increase Term Loan Commitments”); provided, that, upfront fees or original
issue discount may be paid to Lenders providing such Increase Term Loans; and/or

(iv) the establishment of one or more new tranches of term loans (“New Term
Loans” and the related commitments, “New Term Loan Commitments”);

provided, that (x) immediately after giving effect to any such Incremental
Revolving Commitments and Incremental Term Loans and the use of proceeds thereof
(including any related acquisition or Investment permitted hereunder), on a Pro
Forma Basis, (1) the Senior Secured Net Debt to Adjusted Total Assets Ratio
would not exceed 0.40 to 1.00 and (2) the Total Net Debt to Adjusted Total
Assets Ratio would not exceed 0.60 to 1.00; (provided, however, that during a
Significant Acquisition Period (or if such Incremental Commitments are being
incurred in connection with a Significant Acquisition), the Total Net Debt to
Adjusted Total Assets Ratio shall not exceed 0.65 to 1.00) (provided that, for
the purposes of such calculation, (A) any such Incremental Revolving Commitments
shall be treated as fully drawn and (B) the cash proceeds of such Incremental
Revolving Commitments and Incremental Term Loans shall not be taken into account
for any cash netting) and (y) any such request for Incremental Term Loan
Commitments or

 

85



--------------------------------------------------------------------------------

Incremental Revolving Commitments shall be in a minimum amount of
$50,000,000. Each such notice shall specify the identity of each Eligible
Assignee (and any existing Lender) to whom the Borrower proposes any portion of
such Incremental Commitments be allocated and the amounts of such allocations;
provided, that (A) any existing Lender approached to provide all or a portion of
the Incremental Commitments may elect or decline, in its sole discretion, to
provide all or any portion of such Incremental Commitment offered to it and
(B) any Eligible Assignee that is not an existing Lender which agrees to make
available an Incremental Commitment shall be approved by the Administrative
Agent (such approval not to be unreasonably withheld or delayed) (each
Incremental Lender or existing Lender which agrees to make available an
Incremental Commitment shall be referred to as an “Incremental Lender”). Any
ratio calculated under this proviso to this clause (a) for purposes of
determining the amount of Incremental Revolving Commitments and Incremental Term
Loans permitted hereunder shall be calculated subject to Section 1.07 to the
extent applicable and, if the proceeds of the relevant Incremental Commitments
will be applied to finance a Limited Condition Transaction, compliance with the
Senior Secured Net Debt to Adjusted Total Assets Ratio and Total Net Debt to
Adjusted Total Assets Ratio will be determined in accordance with Section 1.08.

(b) Incremental Effective Date. The Incremental Commitments shall be effected by
a joinder agreement to this Agreement (an “Incremental Joinder Agreement”) and,
as appropriate, the other Loan Documents, executed by the Borrower, the
Administrative Agent and each Incremental Lender making or providing such
Incremental Commitment, reasonably satisfactory to each of them (including,
without limitation, such technical amendments as may be necessary or advisable,
in the reasonable opinion of the Administrative Agent and the Borrower, to give
effect to the terms and provisions of any Incremental Commitments (and any Loans
made in respect thereof)), subject, however, to the satisfaction of the
conditions precedent set forth in this Section 2.13. Each Incremental Joinder
Agreement may, without the consent of any other Lenders, effect such amendments
to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the reasonable opinion of the Administrative Agent, to effect
the provisions of this Section 2.13. If the Incremental Commitments are provided
in accordance with this Section 2.13, the Borrower shall determine the effective
date (each, an “Incremental Effective Date”) and the final allocation of such
Incremental Commitments. As a condition precedent to any such Incremental
Commitments the following shall have been satisfied:

(i) (A) no Event of Default exists or would exist after giving effect to such
Incremental Commitments and (B) the representations and warranties of the
Borrower and each other Loan Party contained in Article V or any other Loan
Document, or which are contained in any document furnished at any time under or
in connection herewith or therewith, shall be true and correct in all material
respects (or, in the case of any representation and warranty qualified by
“Material Adverse Effect” or “materiality”, true and correct in all respects) on
and as of the effective date of such Incremental Commitments, except to the
extent that such representations and warranties refer to an earlier date, in
which case they shall be true and correct in all material respects (or, in the
case of any representation and warranty qualified by “Material Adverse Effect”
or “materiality”, true and correct

 

86



--------------------------------------------------------------------------------

in all respects) as of such earlier date, and except that for purposes of this
Section 2.13, the representations and warranties contained in Section 5.05 and
Section 5.06 shall be deemed to refer to the most recent financial statements
furnished pursuant to Sections 7.01(a) and (b);

(ii) all fees required to be paid in connection therewith at the time of such
effectiveness shall have been paid;

(iii) the Borrower shall deliver or cause to be delivered any legal opinions
reasonably requested by the Administrative Agent covering matters similar to
those covered in the opinions delivered on the Closing Date;

(iv) an Incremental Joinder Agreement shall have been duly executed and
delivered by the Borrower, the Administrative Agent and each applicable
Incremental Lender making or providing such Incremental Commitment; and

(v) after giving effect to any such Incremental Revolving Commitments and
Incremental Term Loans and the use of proceeds thereof (including any related
acquisition or Investment permitted hereunder), the Borrower would be in Pro
Forma Compliance with the financial covenants set forth in Section 8.11 as of
the last day of the Test Period ended immediately preceding the date of the
effectiveness of such Incremental Revolving Commitments or Incremental Term
Loans (including the proviso to Section 8.11(b) if applicable) (provided that,
for the purposes of such calculation, (A) any such Incremental Revolving
Commitments shall be deemed to be fully drawn and (B) the cash proceeds of such
Incremental Revolving Commitments and Incremental Term Loans shall not be taken
into account for any cash netting), whether or not the Revolving Facility or the
Term A Facility is then in effect; provided that any ratio calculated under this
clause (v) shall be calculated subject to Section 1.07 to the extent applicable
and, if the proceeds of the relevant Incremental Commitments will be applied to
finance a Limited Condition Transaction, compliance with the financial covenants
in Section 8.11 will be determined in accordance with Section 1.08.

Upon the effectiveness of any Incremental Commitment pursuant to this
Section 2.13, any Incremental Lender that was not a Lender hereunder at such
time shall become a Lender hereunder. The Administrative Agent shall promptly
notify each Lender as to the effectiveness of any Incremental Commitments, and
(i) any Incremental Term Loans (to the extent funded) shall be deemed to be Term
Loans hereunder, (ii) any Increase Term Loans (to the extent funded) shall be
deemed to be Term Loans of the applicable Class hereunder, (iii) any Incremental
Revolving Commitments shall be deemed to be Revolving Commitments hereunder and
(iv) any Increase Revolving Commitments shall be deemed to be Revolving
Commitments of the applicable Class hereunder. Notwithstanding anything to the
contrary contained herein, the Borrower and the Administrative Agent may (and
the Administrative Agent is authorized by each Lender to) execute such
amendments and/or amendments and restatements of any Loan Documents as may be
necessary or advisable to effectuate the provisions of this Section 2.13.

 

87



--------------------------------------------------------------------------------

Notwithstanding anything to the contrary in this Section 2.13 or in any other
provisions of any Loan Document, if the proceeds of any Incremental Term Loan
Commitments are intended to be applied to finance an acquisition and the Lenders
or additional Lenders providing such Incremental Term Loan Commitments so agree,
the availability thereof may be subject to customary “SunGard” or “certain
funds” conditionality; provided that in any event such Incremental Term Loan
Commitments shall be subject to there being no Default or Event of Default under
Section 9.01(a) or (i) on the effective date thereof.

(c) Terms of Incremental Commitments and Loans. The terms and provisions of the
Incremental Commitments and Loans made pursuant thereto shall be as follows:

(i) the terms and provisions of any Increase Revolving Commitments shall be
substantially identical to the terms of the existing Revolving Commitments of
the relevant Class; provided, however, that upfront fees may be paid to Lenders
providing such Increase Revolving Commitments as agreed by such Lenders and the
Borrower. Interest Periods applicable to Revolving Loans advanced pursuant to
Incremental Revolving Commitments may, at the election of the Administrative
Agent and the Borrower, be made with Interest Period(s) identical to the
Interest Period(s) applicable to existing Revolving Loans of the applicable
Class (and allocated to such Interest Period(s) on a proportional basis);

(ii) the maturity date of any New Revolving Commitments shall not be earlier
than the Maturity Date of the Closing Date Revolving Facility and such New
Revolving Commitments shall not have any scheduled commitment reductions or
amortization prior to the Maturity Date of the Closing Date Revolving Facility;

(iii) the terms and provisions of Increase Term Loans shall be substantially
identical to the existing Term Loans of the relevant Class, with appropriate
adjustments to the amortization schedule set forth in Section 2.06(a) and/or
Section 2.06(b), as applicable, to address such Increase Term Loans (which shall
in any event include such adjustments as necessary to provide for the
“fungibility” of such Increase Term Loans with the existing Term Loans of such
Class); provided, however, that upfront fees or original issue discount may be
paid to Lenders providing such Increase Term Loans as agreed by such Lenders and
the Borrower. Interest Periods applicable to Increase Term Loans may, at the
election of the Administrative Agent and the Borrower, be made with Interest
Period(s) identical to the Interest Period(s) applicable to existing Term Loans
of the relevant Class (and allocated to such Interest Period(s) on a
proportional basis); provided, further, that the Weighted Average Life to
Maturity and maturity date of any Increase Term Loans that are of the same Class
as the Term A Facility or of any prior New Term Loans that were incurred as
“term A loans” shall be subject to clauses (v) and (vii) below, respectively;

(iv) the Weighted Average Life to Maturity of any Class of New Term Loans that
are “term B loans” shall be no shorter than the Weighted Average Life

 

88



--------------------------------------------------------------------------------

to Maturity of the Term B Facility as of the effective date of such Class of New
Term Loans;

(v) the Weighted Average Life to Maturity of any Class of New Term Loans that
are “term A loans” shall be no shorter than the Weighted Average Life to
Maturity of the Term B Facility as of the effective date of such Class of New
Term Loans; provided that an aggregate amount of up to $200,000,000 of (A) New
Term Loans that are “term A loans” and (B) Increase Term Loans that are of the
same Class as the Term A Facility or of any prior New Term Loans that were
incurred as “term A loans” may have a Weighted Average Life to Maturity shorter
than the Term B facility as of the effective date of such Class of New Term
Loans but in no event shorter than the Term A Facility as of the effective date
of such Class of New Term Loans;

(vi) the maturity date of any New Term Loans that are “term B loans” shall not
be earlier than the Maturity Date of the Term B Facility;

(vii) the maturity date of any New Term Loans that are “term a loans” shall not
be earlier than the Maturity Date of the Term B Facility; provided that an
aggregate amount of up to $200,000,000 of (A) New Term Loans that are “term A
loans” and (B) Increase Term Loans that are of the same Class as the Term A
Facility or of any prior New Term Loans that were incurred as “term A loans” may
have a maturity date earlier than the Term B facility but in no event may such
New Term Loans have a maturity date earlier than the Term A Facility;

(viii) the commitment fees and yield applicable to the New Revolving Commitments
shall be determined by the Borrower and the applicable Lenders and shall be set
forth in each applicable Incremental Joinder Agreement;

(ix) the yield applicable to any Incremental Term Loans shall be determined by
the Borrower and the applicable Lenders and shall be set forth in each
applicable Incremental Joinder Agreement; provided, that, with respect to
existing Term B Loans only, the yield applicable to Incremental Term Loans that
are “term B loans” shall not be greater than the yield payable with respect to
existing Term B Loans pursuant to the terms of this Agreement (as amended
through the date of such calculation with respect to existing Term B Loans),
plus 50 basis points per annum unless the interest rate margins with respect to
the existing Term B Loans are increased so as to cause the then applicable yield
on the existing Term B Loans under this Agreement to equal the yield then
applicable to such Incremental Term Loans that are “term B loans” minus 50 basis
points; provided, further, that in determining the applicable yield: (w)
original issue discount or upfront fees paid by the Borrower in connection with
the Term B Loans incurred on the Closing Date, as applicable, or such
Incremental Term Loans on the closing date thereof (based on a four-year average
life to maturity), shall be included, (x) any amendments to the Applicable Rate
for the Term B Loans that became effective subsequent to the Closing Date but
prior to the time of the addition of such Incremental Term Loans shall be
included, (y)

 

89



--------------------------------------------------------------------------------

arrangement, commitment, structuring and underwriting fees and any amendment
fees paid or payable to the Arrangers (or their Affiliates) in their respective
capacities as such in connection with the Term B Loans incurred on the Closing
Date, as applicable, or to one or more arrangers (or their Affiliates) in their
capacities as such applicable to such Incremental Term Loans shall be excluded
and (z) if such Incremental Term Loans include any “LIBOR” interest rate floor
greater than that applicable to the existing Term B Loans and such “LIBOR” floor
is applicable at the time such Incremental Term Loans are incurred, such excess
amount shall be equated to interest margin for determining the increase;
provided further, the Borrower and the Administrative Agent shall determine the
yield payable with respect to Term B Loans and each Class of such Incremental
Term Loans for purposes of the foregoing calculation and such determination
shall be conclusive absent manifest error;

(x) New Term Loans may participate on a pro rata basis or a less than pro rata
basis (but not greater than a pro rata basis) in any optional or mandatory
prepayments or prepayment of Term Loans hereunder; and

(xi) except as expressly provided in clauses (i) through (x) above, any New
Revolving Commitments and New Term Loans shall have terms, covenants and events
of default that, taken as a whole, are no more favorable (as reasonably
determined by the Borrower in good faith) to the Lenders providing such new
Revolving Commitments and New Term Loans than those under the Closing Date
Revolving Facility, Term A Facility or Term B Facility, as applicable, except
for those terms, covenants and events of default applicable solely after the
then-latest Maturity Date under the Closing Date Revolving Commitments, Term A
Facility and Term B Facility.

(d) Equal and Ratable Benefit. The Loans and Commitments established pursuant to
this Section 2.13 shall constitute Loans and Commitments under, and shall be
entitled to all the benefits afforded by, this Agreement and the other Loan
Documents, and shall, without limiting the foregoing, benefit equally and
ratably from the Guaranty and the security interests created by the Collateral
Documents. The Loan Parties shall take any actions reasonably required by the
Administrative Agent to ensure and/or demonstrate that the Lien and security
interests granted by the Collateral Documents continue to be perfected under the
UCC or otherwise after giving effect to the establishment of any Incremental
Commitments or the funding of Loans thereunder.

(e) Reallocations. Upon the effectiveness of any Incremental Revolving
Commitments pursuant to this Section 2.13, (x) each Revolving Lender immediately
prior to the relevant Incremental Effective Date will automatically and without
further act be deemed to have assigned to each Incremental Lender providing a
portion of such Incremental Revolving Commitment (each, an “Incremental
Revolving Lender”), and each such Incremental Revolving Lender will
automatically and without further act be deemed to have assumed, a portion of
such Revolving Lender’s participations hereunder in outstanding Letters of
Credit (but not, for the avoidance of doubt, the related Revolving Commitments)
such that, after giving effect to each such deemed assignment and assumption of
participations, the percentage

 

90



--------------------------------------------------------------------------------

of the aggregate outstanding participations hereunder in Letters of Credit held
by each Revolving Lender (including each such Incremental Revolving Lender) will
equal the percentage of the aggregate Revolving Commitments of all Revolving
Lenders represented by such Revolving Lender’s Revolving Commitment and (y) in
the case of the provision of any Increase Revolving Commitments, the Borrower
shall prepay any Revolving Loans of the applicable Class held by Revolving
Lenders immediately prior to the relevant Incremental Effective Date with
proceeds of such Increase Revolving Commitments (which may be effected through
assignments of funded Revolving Loans of such Class from Revolving Lenders
immediately prior to such increase to the relevant Incremental Lenders), as
directed by the Administrative Agent such that after giving effect to such
prepayment or assignments the percentage of the aggregate outstanding Revolving
Loans of such Class held by each Revolving Lender holding Revolving Commitments
of such Class (including Incremental Lenders holding Increase Revolving
Commitments of such Class) will equal the percentage of the aggregate Revolving
Commitments of such Class of all Revolving Lenders holding Revolving Commitments
of such Class (including Incremental Lenders with Increase Revolving Commitments
of such Class) represented by such Revolving Lender’s Revolving Commitment of
such Class (including Increase Revolving Commitments of such Class). In
addition, in connection with the incurrence of any Increase Term Loans, the
Administrative Agent is hereby authorized to make such adjustments necessary to
ensure that such Increase Term Loans are included ratably in each applicable
Term Borrowing and each Lender’s Applicable Percentage of the applicable Class
of Term Loans is adjusted to reflect the increased size of such Class. The
Administrative Agent and the Lenders hereby agree that the minimum borrowing,
pro rata borrowing and pro rata payment requirements contained elsewhere in this
Agreement shall not apply to the transactions effected pursuant to the
immediately preceding sentences, and such transactions shall not be required to
be effected in accordance with Section 11.06. For the avoidance of doubt,
Revolving Loans and participations in Letters of Credit assigned pursuant to
this Section 2.13(e) shall, upon receipt thereof by the relevant Incremental
Revolving Lenders, be deemed to be Revolving Loans and participations in Letters
of Credit in respect of the Incremental Revolving Commitments acquired by such
Incremental Revolving Lenders on the applicable Incremental Effective Date, and
the terms of such Revolving Loans and participation interests (including without
limitation the interest rate and maturity applicable thereto) shall be adjusted
accordingly. The Letter of Credit Sublimit may be increased as part of any
Incremental Revolving Commitments in an amount not to exceed the amount of such
Incremental Revolving Commitments, subject to consent of each L/C Issuer.

(f) Conflicting Provisions. This Section shall supersede any provisions in
Section 2.12 or Section 11.01 to the contrary.

2.14 Refinancing Amendments.

(a) At any time after the Closing Date, the Borrower may obtain Credit Agreement
Refinancing Indebtedness advanced hereunder in respect of all or any portion of
the Term Loans and the Revolving Loans (or unused Revolving Commitments) of any
Class then outstanding under this Agreement, in the form of one or more Classes
of Other Term Loans, Other Term Commitments, Other Revolving Loans or Other
Revolving Commitments pursuant to a Refinancing Amendment; provided that,
notwithstanding anything to the contrary in this

 

91



--------------------------------------------------------------------------------

Section 2.14 or otherwise, (1) the borrowing and repayment (except for
(A) payments of interest and fees at different rates on Other Revolving
Commitments (and related outstandings), (B) repayments required upon the
maturity date of the Other Revolving Commitments and (C) repayment made in
connection with a permanent repayment and termination of commitments (subject to
clause (3) below)) of Loans with respect to Other Revolving Commitments after
the date of obtaining any Other Revolving Commitments shall be made on a pro
rata basis with all other Revolving Commitments, (2) the permanent repayment of
Revolving Loans with respect to, and termination of, Other Revolving Commitments
after the date of obtaining any Other Revolving Commitments shall be made on a
pro rata basis with all other Revolving Commitments, except that the Borrower
shall be permitted to permanently repay and terminate commitments of any such
Class on a better than a pro rata basis as compared to any other Class with a
later maturity date than such Class and (3) assignments and participations of
Other Revolving Commitments and Other Revolving Loans shall be governed by the
same assignment and participation provisions applicable to the existing
Revolving Commitments and Revolving Loans. The effectiveness of any Refinancing
Amendment shall be subject to the satisfaction on the date thereof of each of
the conditions set forth in Section 4.02, and to the extent reasonably requested
by the Administrative Agent, receipt by the Administrative Agent of legal
opinions reasonably requested by the Administrative Agent relating to the
matters described above covering matters similar to those covered in the
opinions delivered on the Closing Date. No Lender shall have any obligation to
participate in any Refinancing Amendment. Each issuance of Credit Agreement
Refinancing Indebtedness under this Section 2.14(a) shall be in an aggregate
principal amount that is (x) not less than $5,000,000 and (y) an integral
multiple of $1,000,000 in excess thereof.

(b) The Administrative Agent shall promptly notify each Lender as to the
effectiveness of each Refinancing Amendment. Each of the parties hereto hereby
agrees that, upon the effectiveness of any Refinancing Amendment, this Agreement
shall be deemed amended to the extent (but only to the extent) necessary to
reflect the existence and terms of the Credit Agreement Refinancing Indebtedness
incurred pursuant thereto (including any amendments necessary to treat the Loans
and Commitments subject thereto as a Class of Other Term Loans, Other Revolving
Loans, Other Term Commitments and Other Revolving Commitments, as applicable).
Any Refinancing Amendment may, without the consent of any other Lenders, effect
such amendments to this Agreement and the other Loan Documents as may be
necessary or appropriate, in the reasonable opinion of the Administrative Agent
and the Borrower, to effect the provisions of this Section 2.14.

(c) The Loans and Commitments established pursuant to this Section 2.14 shall
constitute Loans and Commitments under, and shall be entitled to all the
benefits afforded by, this Agreement and the other Loan Documents, and shall,
without limiting the foregoing, benefit equally and ratably from the Guaranties
and the Liens created by the Collateral Documents. The Loan Parties shall take
any actions reasonably requested by the Administrative Agent to ensure and/or
demonstrate that the Liens and security interests granted by the Collateral
Documents continue to secure all Obligations and continue to be perfected under
the UCC or otherwise after giving effect to the applicable Refinancing
Amendment.

(d) To the extent the Revolving Commitments are being refinanced on the
effective date of any Refinancing Amendment, then each of the Revolving Lenders
having a Revolving

 

92



--------------------------------------------------------------------------------

Commitment prior to the effective date of such Refinancing Amendment (such
Revolving Lenders the “Pre-Refinancing Revolving Lenders”) shall assign or
transfer to any Revolving Lender which is acquiring an Other Revolving
Commitment on the effective date of such amendment (the “Post-Refinancing
Revolving Lenders”), and such Post-Refinancing Revolving Lenders shall purchase
from each such Pre-Refinancing Revolving Lender, at the principal amount
thereof, such interests in Revolving Loans and participation interests in
Letters of Credit (but not, for the avoidance of doubt, the related Revolving
Commitments) outstanding on the effective date of such Refinancing Amendment as
shall be necessary in order that, after giving effect to all such assignments or
transfers and purchases, such Revolving Loans and participation interests in
Letters of Credit will be held by Pre-Refinancing Revolving Lenders and
Post-Refinancing Revolving Lenders ratably in accordance with their Revolving
Commitments and Other Revolving Commitments, as applicable, after giving effect
to such Refinancing Amendment (and after giving effect to any Revolving Loans
made on the effective date of such Refinancing Amendment). Such assignments or
transfers and purchases shall be made pursuant to such procedures as may be
designated by Administrative Agent and shall not be required to be effectuated
in accordance with Section 11.06. For the avoidance of doubt, Revolving Loans
and participation interests in Letters of Credit assigned or transferred and
purchased pursuant to this Section 2.14(d) shall, upon receipt thereof by the
relevant Post-Refinancing Revolving Lenders, be deemed to be Other Revolving
Loans and participation interests in Letters of Credit in respect of the
relevant Class of Other Revolving Commitments acquired by such Post-Refinancing
Revolving Lenders on the relevant amendment effective date and the terms of such
Revolving Loans and participation interests (including, without limitation, the
interest rate and maturity applicable thereto) shall be adjusted accordingly.

(e) This Section shall supersede any provisions in Section 2.12, Section 11.01
or Section 11.08 to the contrary.

2.15 Extensions of Loans and Commitments.

(a) The Borrower may, at any time request that all or a portion of the Term
Loans of any Class (an “Existing Term Loan Class”) be modified to constitute
another Class of Term Loans in order to extend the scheduled final maturity date
thereof (any such Term Loans which have been so modified, “Extended Term Loans”)
and to provide for other terms consistent with this Section 2.15. In order to
establish any Extended Term Loans, the Borrower shall provide a notice to the
Administrative Agent (who shall provide a copy of such notice to each of the
Lenders of the applicable Existing Term Loan Class) (a “Term Loan Extension
Request”) setting forth the proposed terms of the Extended Term Loans to be
established, which terms shall be identical to those applicable to the Term
Loans of the Existing Term Loan Class from which they are to be modified except
(i) the scheduled final maturity date shall be extended to the date set forth in
the applicable Extension Amendment, (ii) (A) the yield with respect to such
Extended Term Loans may be higher or lower than the yield for the Term Loans of
such Existing Term Loan Class and/or (B) additional fees may be payable to the
Lenders providing such Extended Term Loans in addition to or in lieu of any
increased yield contemplated by the preceding clause (A), in each case, to the
extent provided in the applicable Extension Amendment, (iii) any Extended Term
Loans may participate on a pro rata basis or a less than pro rata basis (but not
greater than a pro rata basis) in any optional or mandatory prepayments

 

93



--------------------------------------------------------------------------------

or prepayment of Term Loans hereunder in each case as specified in the
respective Extension Amendment, (iv) the amortization schedule set forth in
Section 2.06 or the applicable Incremental Joinder Agreement or Refinancing
Amendment applicable to such Existing Term Loan Class shall be adjusted to
reflect the scheduled final maturity date of such Extended Term Loans and the
amortization schedule (including the principal amounts payable pursuant thereto)
in respect of such Extended Term Loans set forth in the applicable Extension
Amendment; provided, that the Weighted Average Life to Maturity of such Extended
Term Loans shall be no shorter than the Weighted Average Life to Maturity of the
Term Loans of such Existing Term Loan Class and (v) the covenants set forth in
Section 8.11 may be modified in a manner acceptable to the Borrower, the
Administrative Agent and the Lenders party to the applicable Extension
Amendment, such modifications to become effective only after the Final Maturity
Date of the applicable Existing Term Loan Class in effect immediately prior to
giving effect to such Extension Amendment (it being understood that each Lender
providing Extended Term Loans, by executing an Extension Amendment, agrees to be
bound by such provisions and waives any inconsistent provisions set forth in
Section 2.12 or Section 11.08). Each Lender holding Extended Term Loans shall be
entitled to all the benefits afforded by this Agreement (including, without
limitation, the provisions set forth in Section 2.04(a) and 2.04(b)(iv)
applicable to Term Loans) and the other Loan Documents, and shall, without
limiting the foregoing, benefit equally and ratably from the Guaranties and the
Liens created by the Collateral Documents. The Loan Parties shall take any
actions reasonably requested by the Administrative Agent to ensure and/or
demonstrate that the Liens and security interests granted by the Collateral
Documents continue to secure all Obligations and continue to be perfected under
the UCC or otherwise after giving effect to the extension of any Term Loans. No
Lender shall have any obligation to agree to have any of its Term Loans of any
Existing Term Loan Class modified to constitute Extended Term Loans pursuant to
any Term Loan Extension Request. Any Extended Term Loans of any Extension Series
shall constitute a separate Class of Term Loans from the Existing Term Loan
Class from which they were modified.

(b) The Borrower may, at any time request that all or a portion of the Revolving
Commitments of any Class (an “Existing Revolving Class” and any related
Revolving Loans thereunder, “Existing Revolving Loans”) be modified to
constitute another Class of Revolving Commitments in order to extend the
termination date thereof (any such Revolving Commitments which have been so
modified, “Extended Revolving Commitments” and any related Revolving Loans,
“Extended Revolving Loans”) and to provide for other terms consistent with this
Section 2.15. In order to establish any Extended Revolving Commitments, the
Borrower shall provide a notice to the Administrative Agent (who shall provide a
copy of such notice to each of the Lenders of the applicable Existing Revolving
Class) (a “Revolving Extension Request”) setting forth the proposed terms of the
Extended Revolving Commitments to be established, which terms shall be identical
to those applicable to the Revolving Commitments of the Existing Revolving Class
from which they are to be modified except (i) the scheduled termination date of
such Extended Revolving Commitments and the related scheduled maturity date of
the related Extended Revolving Loans shall be extended to the date set forth in
the applicable Extension Amendment, (ii) (A) the yield with respect to such
Extended Revolving Loans may be higher or lower than the yield for the Revolving
Loans of such Existing Revolving Class and/or (B) additional fees may be payable
to the Lenders providing such Extended Revolving Commitments in addition to or
in lieu of any increased yield contemplated by the preceding clause (A), in each
case, to the extent provided in the

 

94



--------------------------------------------------------------------------------

applicable Extension Amendment, (iii) the Applicable Fee Rate with respect to
such Extended Revolving Commitments may be higher or lower than the Applicable
Fee Rate for the Revolving Commitments of such Existing Revolving Class and
(iv) the financial covenants set forth in Section 8.11 may be modified in a
manner acceptable to the Borrower, the Administrative Agent and the Lenders
party to the applicable Extension Amendment, such modifications to become
effective only after the Final Maturity Date of the applicable Existing
Revolving Class in effect immediately prior to giving effect to such Extension
Amendment (it being understood that each Lender providing Extended Revolving
Commitments, by executing an Extension Amendment, agrees to be bound by such
provisions and waives any inconsistent provisions set forth in Section 2.12 or
Section 11.08). Each Lender holding Extended Revolving Commitments shall be
entitled to all the benefits afforded by this Agreement (including, without
limitation, the provisions set forth in Section 2.04(a) and 2.04(b)(iv)
applicable to Existing Revolving Loans) and the other Loan Documents, and shall,
without limiting the foregoing, benefit equally and ratably from the Guaranties
and security interests created by the Collateral Documents. The Loan Parties
shall take any actions reasonably requested by the Administrative Agent to
ensure and/or demonstrate that the Liens and security interests granted by the
Collateral Documents continue to secure all Obligations and continue to be
perfected under the UCC or otherwise after giving effect to the extension of any
Revolving Commitments. No Lender shall have any obligation to agree to have any
of its Revolving Commitments of any Existing Revolving Class modified to
constitute Extended Revolving Commitments pursuant to any Revolving Extension
Request. Any Extended Revolving Commitments of any Extension Series shall
constitute a separate Class of Revolving Commitments from the Existing Revolving
Class from which they were modified. If, on any Extension Date, any Revolving
Loans of any Extending Lender are outstanding under the applicable Existing
Revolving Class, such Revolving Loans (and any related participations) shall be
deemed to be allocated as Extended Revolving Loans (and related participations)
and Existing Revolving Loans (and related participations) in the same proportion
as such Extending Lender’s Extended Revolving Commitments bear to its remaining
Revolving Commitments of the Existing Revolving Class. In addition, if so
provided in the relevant Extension Amendment and with the consent of the
applicable L/C Issuer, participations in Letters of Credit expiring on or after
the latest Maturity Date for any Revolving Loans then in effect shall be
re-allocated from Lenders of the Existing Revolving Class to Lenders holding
Extended Revolving Commitments in accordance with the terms of such Extension
Amendment; provided, that such participation interests shall, upon receipt
thereof by the relevant Lenders holding Extended Revolving Commitments, be
deemed to be participation interests in respect of such Extended Revolving
Commitments and the terms of such participation interests (including, without
limitation, the commission applicable thereto) shall be adjusted accordingly.

(c) Borrower shall provide the applicable Extension Request at least five
Business Days prior to the date on which Lenders under the existing Class are
requested to respond. Any Lender wishing to have all or a portion of its Term
Loans or Revolving Commitments of the existing Class subject to such Extension
Request modified to constitute Extended Loans/Commitments (an “Extending
Lender”) shall notify the Administrative Agent (an “Extension Election”) on or
prior to the date specified in such Extension Request of the amount of its Term
Loans or Revolving Commitments of the existing Class which it has elected to
modify to constitute Extended Loans/Commitments. In the event that the aggregate
amount of

 

95



--------------------------------------------------------------------------------

Term Loans or Revolving Commitments of the existing Class subject to Extension
Elections exceeds the amount of Extended Loans/Commitments requested pursuant to
the Extension Request, Term Loans or Revolving Commitments subject to such
Extension Elections shall be modified to constitute Extended Loans/Commitments
on a pro rata basis based on the amount of Term Loans or Revolving Commitments
included in such Extension Elections. The Borrower shall have the right to
withdraw any Extension Request upon written notice to the Administrative Agent
in the event that the aggregate amount of Term Loans or Revolving Commitments of
the existing Class subject to such Extension Request is less than the amount of
Extended Loans/Commitments requested pursuant to such Extension Request.

(d) Extended Loans/Commitments shall be established pursuant to an amendment (an
“Extension Amendment”) to this Agreement. Each Extension Amendment shall be
executed by the Borrower, the Administrative Agent and the Extending Lenders (it
being understood that such Extension Amendment shall not require the consent of
any Lender other than the Extending Lenders with respect to the Extended
Loans/Commitments established thereby). An Extension Amendment may, subject to
Sections 2.15(a) and (b), without the consent of any other Lenders, effect such
amendments to this Agreement and the other Loan Documents as may be necessary or
advisable, in the reasonable opinion of the Administrative Agent and the
Borrower, to effect the provisions of this Section 2.15 (including, without
limitation, such technical amendments as may be necessary or advisable, in the
reasonable opinion of the Administrative Agent and the Borrower, to give effect
to the terms and provisions of any Extended Loans/Commitments); provided that
each Lender whose Loans or Commitments are affected by such Extension Amendment
shall have approved such Extension Amendment.

(e) This Section shall supersede any provisions in Section 2.12 or Section 11.01
to the contrary.

2.16 Reverse Dutch Auction Repurchases.

(a) Notwithstanding anything to the contrary contained in this Agreement or any
other Loan Document, the Borrower may, at any time and from time to time after
the Closing Date, conduct reverse Dutch auctions in order to purchase Term Loans
with respect to any Term Facility (each, an “Auction”), each such Auction to be
managed exclusively by an investment bank of recognized standing selected by the
Borrower following consultation with the Administrative Agent in such capacity
(the “Auction Manager”), so long as the following conditions are satisfied:

(i) each Auction shall be conducted in accordance with the procedures, terms and
conditions set forth in this Section 2.16 and Schedule 2.16;

(ii) no Event of Default shall have occurred and be continuing on the date of
the delivery of each auction notice and at the time of purchase of any Term
Loans in connection with any Auction;

(iii) the minimum principal amount (calculated on the face amount thereof) of
all Term Loans that the Borrower offers to purchase in any such

 

96



--------------------------------------------------------------------------------

Auction shall be no less than $25,000,000 (unless another amount is agreed to by
the Administrative Agent) and the offered purchase price shall be at a discount
to par;

(iv) the aggregate principal amount (calculated on the face amount thereof) of
all Term Loans so purchased by the Borrower shall automatically be cancelled and
retired by the Borrower on the settlement date of the relevant purchase (and may
not be resold);

(v) each Auction shall be open and offered to all Lenders of the relevant Term
Facility on a pro rata basis and shall be revocable and/or conditional at the
Borrower’s option;

(vi) no proceeds of any Revolving Facility shall be used to effect such purchase
of Term Loans; and

(vii) at the time of each purchase of Term Loans through an Auction, the
Borrower shall have delivered to the Auction Manager and the Administrative
Agent an officer’s certificate of a Responsible Officer certifying compliance
with preceding clause (ii).

(b) With respect to all purchases of Term Loans made by the Borrower pursuant to
this Section 2.16, (x) the Borrower shall pay on the settlement date of each
such purchase all accrued and unpaid interest (except to the extent otherwise
set forth in the relevant offering documents), if any, on the purchased Term
Loan up to, but not including (if paid prior to 12:00 p.m.) the settlement date
of such purchase and (y) such purchases (and the payments made by the Borrower
and the cancellation of the purchased Term Loans, in each case in connection
therewith) shall not constitute voluntary or mandatory payments or prepayments
for purposes of this Agreement (including Sections 2.04(a), 2.04(b), 2.12 and
11.03) (although the par principal amount of Term Loans of the respective Class
so purchased pursuant to this Section 2.16 shall be applied to reduce the
remaining scheduled amortization payments with respect to such Term Facility of
the applicable Lenders being repaid on a pro rata basis).

(c) The Administrative Agent and the Lenders hereby consent to the Auctions and
the other transactions contemplated by this Section 2.16 (provided that no
Lender shall have an obligation to participate in any such Auctions) and hereby
waive the requirements of any provision of this Agreement (including, without
limitation, Sections 2.04(a), 2.04(b), 2.12 and 11.03 (it being understood and
acknowledged that purchases of the Term Loans by the Borrower contemplated by
this Section 2.16 shall not constitute Investments by the Borrower)) or any
other Loan Document that may otherwise prohibit or conflict with any Auction or
any other transaction contemplated by this Section 2.16 or result in an Event of
Default as a result of the Auction or purchase of Term Loans pursuant to this
Section 2.16. The Auction Manager acting in its capacity as such hereunder shall
be entitled to the benefits of the provisions of Article X and Section 11.04
mutatis mutandis as if each reference therein to the “Administrative Agent” were
a reference to the Auction Manager, and the Administrative Agent shall cooperate
with the Auction Manager as reasonably requested by the Auction

 

97



--------------------------------------------------------------------------------

Manager in order to enable it to perform its responsibilities and duties in
connection with each Auction.

2.17 Cash Collateral.

(a) Certain Credit Support Events. If (i) any L/C Issuer has honored any full or
partial drawing request under any Letter of Credit and such drawing has resulted
in an L/C Borrowing, (ii) as of the Letter of Credit Expiration Date, any L/C
Obligation for any reason remains outstanding, (iii) the Borrower shall be
required to provide Cash Collateral pursuant to Section 9.02(c), or (iv) there
shall exist a Defaulting Lender, the Borrower shall immediately (in the case of
clause (iii) above) or within one Business Day (in all other cases), following
any request by the Administrative Agent or the applicable L/C Issuer, provide
Cash Collateral in an amount not less than the applicable Minimum Collateral
Amount (determined in the case of Cash Collateral provided pursuant to clause
(iv) above, after giving effect to Section 2.18 (a)(iv) and any Cash Collateral
provided by the Defaulting Lender). If at any time the Administrative Agent
determines that any funds held as Cash Collateral are subject to any right or
claim of any Person other than the Administrative Agent or that the total amount
of such funds is less than the aggregate Outstanding Amount of all L/C
Obligations, the Borrower will, forthwith upon demand by the Administrative
Agent, pay to the Administrative Agent, as additional funds to be deposited as
Cash Collateral, an amount equal to the excess of (x) such aggregate Outstanding
Amount over (y) the total amount of funds, if any, then held as Cash Collateral
that the Administrative Agent determines to be free and clear of any such right
and claim. Upon the drawing of any Letter of Credit for which funds are on
deposit as Cash Collateral, such funds shall be applied, to the extent permitted
under applicable Laws, to reimburse the applicable L/C Issuer.

(b) Grant of Security Interest. The Borrower, and to the extent provided by any
Defaulting Lender, such Defaulting Lender, hereby grants to (and subjects to the
control of) the Administrative Agent, for the benefit of the Administrative
Agent, the L/C Issuers and the Lenders, and agrees to maintain, a first priority
security interest in all such cash, deposit accounts and all balances therein,
and all other property so provided as collateral pursuant hereto, and in all
proceeds of the foregoing, all as security for the obligations to which such
Cash Collateral may be applied pursuant to Section 2.17(c). If at any time the
Administrative Agent determines that Cash Collateral is subject to any right or
claim of any Person other than the Administrative Agent or any L/C Issuer or
Lender as herein provided, or that the total amount of such Cash Collateral is
less than the Minimum Collateral Amount, the Borrower will, promptly upon demand
by the Administrative Agent, pay or provide to the Administrative Agent
additional Cash Collateral in an amount sufficient to eliminate such
deficiency. All Cash Collateral (other than credit support not constituting
funds subject to deposit) shall be maintained in one or more blocked,
non-interest bearing deposit accounts at Bank of America. The Borrower shall pay
on demand therefor from time to time all customary account opening, activity and
other administrative fees and charges in connection with the maintenance and
disbursement of Cash Collateral.

(c) Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 2.17 or Sections
2.03, 2.04, 2.05, 2.18 or 9.02 in respect of Letters of Credit shall be held and
applied to the satisfaction of

 

98



--------------------------------------------------------------------------------

the specific L/C Obligations, obligations to fund participations therein
(including, as to Cash Collateral provided by a Defaulting Lender, any interest
accrued on such obligation) and other obligations for which the Cash Collateral
was so provided, prior to any other application of such property as may be
provided for herein.

(d) Release. Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or to secure other obligations shall be released
promptly following (i) the elimination of the applicable Fronting Exposure or
other obligations giving rise thereto (including by the termination of
Defaulting Lender status of the applicable Lender (or, as appropriate, its
assignee following compliance with Section 11.06(b)(vii))) or (ii) the
determination by the Administrative Agent and the applicable L/C Issuers that
there exists excess Cash Collateral; provided, however, (x) any such release
shall be without prejudice to, and any disbursement or other transfer of Cash
Collateral shall be and remain subject to, any other Lien conferred under the
Loan Documents and the other applicable provisions of the Loan Documents, and
(y) the Person providing Cash Collateral and the applicable L/C Issuers may
agree that Cash Collateral shall not be released but instead held to support
future anticipated Fronting Exposure or other obligations.

2.18 Defaulting Lenders.

(a) Defaulting Lender Adjustments. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by applicable law:

(i) Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article IX or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 9.03 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to each L/C Issuer hereunder; third, to Cash
Collateralize each L/C Issuer’s Fronting Exposure with respect to such
Defaulting Lender in accordance with Section 2.17; fourth, as the Borrower may
request (so long as no Default or Event of Default shall have occurred and be
continuing), to the funding of any Loan in respect of which such Defaulting
Lender has failed to fund its portion thereof as required by this Agreement, as
determined by the Administrative Agent; fifth, if so determined by the
Administrative Agent and the Borrower, to be held in a deposit account and
released pro rata in order to (x) satisfy such Defaulting Lender’s potential
future funding obligations with respect to Loans under this Agreement and
(y) Cash Collateralize each L/C Issuer’s future Fronting Exposure with respect
to such Defaulting Lender with respect to future Letters of Credit issued under
this Agreement, in accordance with Section 2.17; sixth, to the payment of any
amounts owing to the Lenders or the L/C Issuers as a result of any judgment of a
court of competent jurisdiction obtained by any Lender or L/C Issuer against
such Defaulting Lender as a result

 

99



--------------------------------------------------------------------------------

of such Defaulting Lender’s breach of its obligations under this Agreement;
seventh, so long as no Default or Event of Default shall have occurred and be
continuing, to the payment of any amounts owing to the Borrower as a result of
any judgment of a court of competent jurisdiction obtained by the Borrower
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; and eighth, to such Defaulting Lender or
as otherwise directed by a court of competent jurisdiction; provided that if
(x) such payment is a payment of the principal amount of any Loans or
reimbursement obligations with respect to Letters of Credit in respect of which
such Defaulting Lender has not fully funded its appropriate share, and (y) such
Loans were made or the related Letters of Credit were issued at a time when the
conditions set forth in Section 4.02 were satisfied or waived, such payment
shall be applied solely to pay the Loans of, and reimbursement obligations with
respect to Letters of Credit owed to, all Non-Defaulting Lenders on a pro rata
basis prior to being applied to the payment of any Loans of, or reimbursement
obligations with respect to Letters of Credit owed to, such Defaulting Lender
until such time as all Loans and funded and unfunded participations in Letters
of Credit are held by the Lenders pro rata in accordance with the applicable
Commitments without giving effect to Section 2.18(a)(iii). Any payments,
prepayments or other amounts paid or payable to a Defaulting Lender that are
applied (or held) to pay amounts owed by a Defaulting Lender or to post Cash
Collateral pursuant to this Section 2.18(a)(i) shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.

(ii) Certain Fees.

(A) No Defaulting Lender shall be entitled to receive any fee pursuant to
Section 2.08(a) for any period during which that Lender is a Defaulting Lender
(and the Borrower shall not be required to pay any such fee that otherwise would
have been required to have been paid to that Defaulting Lender); provided such
Defaulting Lender shall be entitled to receive fees pursuant to Section 2.08 for
any period during which that Lender is a Defaulting Lender only to extent
allocable to its pro rata portion of the stated amount of Letters of Credit for
which it has provided Cash Collateral pursuant to Section 2.17.

(B) With respect to any fees not required to be paid to any Defaulting Lender
pursuant to clause (A) above, the Borrower shall (x) pay to each Non-Defaulting
Lender that portion of any such fee otherwise payable to such Defaulting Lender
with respect to such Defaulting Lender’s participation in Letters of Credit that
have been reallocated to such Non-Defaulting Lender pursuant to clause (iii)
below, (y) pay to the applicable L/C Issuer the amount of any such fee otherwise
payable to such Defaulting Lender to the extent allocable to such L/C Issuer’s
Fronting Exposure to such Defaulting Lender, and (z) not be required to pay the
remaining amount of any such fee.

 

100



--------------------------------------------------------------------------------

(iii) Reallocation of Participations to Reduce Fronting Exposure. All or any
part of such Defaulting Lender’s participation in Letters of Credit shall be
reallocated among the Non-Defaulting Lenders in accordance with their respective
pro rata portion of the L/C Obligations but only to the extent that (x) the
conditions set forth in Section 4.02 are satisfied at the time of such
reallocation (and, unless the Borrower shall have otherwise notified the
Administrative Agent at such time, the Borrower shall be deemed to have
represented and warranted that such conditions are satisfied at such time), and
(y) such reallocation does not cause the Revolving Exposure of any
Non-Defaulting Lender to exceed such Non-Defaulting Lender’s Revolving
Commitment. Subject to Section 11.19, no reallocation hereunder shall constitute
a waiver or release of any claim of any party hereunder against a Defaulting
Lender arising from that Lender having become a Defaulting Lender, including any
claim of a Non-Defaulting Lender as a result of such Non-Defaulting Lender’s
increased exposure following such reallocation.

(iv) Cash Collateral. If the reallocation described in clause (iii) above
cannot, or can only partially, be effected, the Borrower shall, without
prejudice to any right or remedy available to it hereunder or under law, Cash
Collateralize L/C Issuer’s Fronting Exposure in accordance with the procedures
set forth in Section 2.17.

(b) Defaulting Lender Cure. If the Borrower, the Administrative Agent and each
L/C Issuer agrees in writing that a Lender is no longer a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash Collateral),
that Lender will, to the extent applicable, purchase at par that portion of
outstanding Loans of the other Lenders or take such other actions as the
Administrative Agent may determine to be necessary to cause the Loans and funded
and unfunded participations in Letters of Credit to be held pro rata by the
Lenders in accordance with the applicable Commitments (without giving effect to
Section 2.18(a)(iii)), whereupon such Lender will cease to be a Defaulting
Lender; provided that no adjustments will be made retroactively with respect to
fees accrued or payments made by or on behalf of the Borrower while that Lender
was a Defaulting Lender; and provided further, that except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Lender will constitute a waiver or release of any claim of
any party hereunder arising from that Lender having been a Defaulting Lender.

(c) New Letters of Credit. So long as any Lender is a Defaulting Lender, no L/C
Issuer shall be required to issue, extend, renew or increase any Letter of
Credit unless it is satisfied that the participations in any existing Letters of
Credit as well as the new, extended, renewed or increased Letter of Credit have
been or will be fully allocated among the Non-Defaulting Lenders in a manner
consistent with clause (a)(iii) above and such Defaulting Lender shall not
participate therein except to the extent such Defaulting Lender’s participation
has been or will be fully Cash Collateralized in accordance with Section 2.17.

2.19 Additional Borrowers. Upon 30 days’ prior notice to the Administrative
Agent

 

101



--------------------------------------------------------------------------------

(or such shorter period of time to which the Administrative Agent may agree) and
subject to the written consent of the Revolving Lenders, which consent of each
Revolving Lender shall not be unreasonably withheld (it being understood that a
Revolving Lender shall be deemed to have acted reasonably in withholding its
consent if (i) it is unlawful for such Revolving Lender to make Revolving Loans
under this Agreement to the proposed additional Borrower, (ii) if such Revolving
Lender cannot or has not determined that it is lawful to do so, (iii) the making
of a Revolving Loan to the proposed additional Borrower might subject such
Lender to adverse tax consequences, (iv) such Lender is required or has
determined that it is prudent to register or file in the jurisdiction of
formation or organization of the proposed additional Borrower and it does not
wish to do so or (v) such Lender is restricted by operational or administrative
procedures or other applicable internal policies from extending credit under
this Agreement to Persons in the jurisdiction in which the proposed additional
Borrower is located), the Borrower may designate one or more Guarantors to be
additional joint and several direct borrowers hereunder by written request to
the Administrative Agent accompanied by (a) an executed Assumption Agreement and
appropriate Notes (to the extent requested by any Lender) executed by the
designated Guarantor and the Borrower, (b) a certificate of good standing of the
designated Guarantor in the jurisdiction of its incorporation or organization,
(c) certified resolutions of such Guarantor’s board of directors or other
governing body authorizing the execution and delivery of the Assumption
Agreement and such Notes, (d) a written consent to the Assumption Agreement
executed by each Guarantor, (e) appropriate written legal opinions reasonably
requested by the Administrative Agent with respect to such new Borrower and the
Assumption Agreement covering matters similar to those covered in the opinions
delivered on the Closing Date and (f) such documentation and other evidence as
is reasonably requested by the Administrative Agent or any Lender in order for
the Administrative Agent or such Lender to carry out and be satisfied it has
complied with the results of all necessary “know your customer” or other similar
checks under the USA PATRIOT Act and under similar regulations and is not
otherwise prohibited by Law from making Loans to such new Borrower. The
Obligations of any additional borrower designated pursuant to this Section 2.19,
in its capacity as a Borrower, may be limited as to amount as directed by the
Borrower; provided, however, that any such limitation shall not reduce such
Person’s obligations as a Guarantor of the Obligations, if applicable, unless
required by a Gaming Authority. The Administrative Agent shall promptly notify
the Lenders of such request, together with copies of such of the foregoing as
any Lender may request, and upon receipt of the written consents of the
Revolving Lenders and satisfaction of the conditions set forth above in this
Section, the designated Guarantor shall become a Borrower hereunder.

ARTICLE III

TAXES, YIELD PROTECTION AND ILLEGALITY

3.01 Taxes.

(a) Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes.

(i) Any and all payments by or on account of any obligation of any Loan Party
hereunder or under any other Loan Document shall to the extent permitted by
applicable Laws be made free and clear of and without reduction or withholding
for any Taxes. If, however, applicable Laws require a Withholding Agent to
withhold or deduct

 

102



--------------------------------------------------------------------------------

any Tax, such Tax shall be withheld or deducted in accordance with such Laws as
determined by the Withholding Agent in its good faith discretion.

(ii) If the applicable Withholding Agent shall be required by applicable Laws to
withhold or deduct any Taxes from any payment, then (A) such Withholding Agent
shall withhold or make such deductions as are determined by such Withholding
Agent in its good faith discretion, (B) the applicable Withholding Agent shall
timely pay the full amount withheld or deducted to the relevant Governmental
Authority in accordance with applicable Laws, and (C) to the extent that the
withholding or deduction is made on account of Indemnified Taxes, the sum
payable by the applicable Loan Party shall be increased as necessary so that
after any required withholding or the making of all required deductions
(including deductions applicable to additional sums payable under this Section
3.01) the applicable Recipient receives an amount equal to the sum it would have
received had no such withholding or deduction been made.

(iii) For purposes of this Section 3.01, the term “Lender” includes any L/C
Issuer and the term “applicable Laws” includes FATCA.

(b) Payment of Other Taxes by the Borrower. Without limiting the provisions of
clause (a) above, the Loan Parties shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable Laws.

(c) Tax Indemnifications.

(i) Without limiting the provisions of clause (a) or (b) above, the Loan Parties
shall, and do hereby, jointly and severally indemnify each Recipient, and shall
make payment in respect thereof within 10 days after demand therefor, for the
full amount of any Indemnified Taxes (including Indemnified Taxes imposed or
asserted on or attributable to amounts payable under this Section 3.01) withheld
or deducted by a Withholding Agent or paid or payable by such Recipient, and any
penalties, interest and reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority. A certificate as to the
amount of any such payment or liability delivered to the Borrower by any Lender
(with a copy to the Administrative Agent), or by the Administrative Agent on its
own behalf or on behalf of any Lender, shall be conclusive absent manifest
error.

(ii) Each Lender shall severally indemnify, within 10 days after demand
therefor, (A) the Administrative Agent for any Indemnified Taxes attributable to
such Lender (but only to the extent that any Loan Party has not already
indemnified the Administrative Agent for such Indemnified Taxes and without
limiting the obligation of the Loan Parties to do so), (B) the Administrative
Agent for any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 11.06(e) relating to the maintenance of a Participant
Register and (C) the Administrative Agent and the Borrower for any Excluded
Taxes attributable to such Lender, in each case, that are payable or paid by the
Administrative Agent in connection with any Loan Document, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were

 

103



--------------------------------------------------------------------------------

correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to any Lender by the Administrative Agent or the Borrower (as applicable) shall
be conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent and the Borrower to set off and apply any and all amounts
at any time owing to such Lender under any Loan Document or otherwise payable by
the Administrative Agent or the Borrower (as applicable) to the Lender from any
other source against any amount due to the Administrative Agent or the Borrower
(as applicable) under this clause (c)(ii).

(d) Evidence of Payments. As soon as practicable after any payment of Taxes by
any Loan Party to a Governmental Authority as provided in this Section 3.01,
such Loan Party shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of any return required by Laws to report such payment or
other evidence of such payment reasonably satisfactory to the Administrative
Agent.

(e) Status of Lenders; Tax Documentation.

(i) Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver to the
Borrower and the Administrative Agent, at the time or times reasonably requested
by the Borrower or the Administrative Agent, such properly completed and
executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 3.01(e)(ii)(A) and (ii)(B) and Section 3.01(g) below) shall
not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.

(ii) Without limiting the generality of the foregoing, if the Borrower is
resident for tax purposes in the United States,

(A) any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent) executed copies
of IRS Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding tax; and

 

104



--------------------------------------------------------------------------------

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

(I) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed copies of IRS Form W-8BEN or W-8BEN-E
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN or
W-8BEN-E establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “business profits” or “other income” article of
such tax treaty,

(II) executed originals of IRS Form W-8ECI,

(III) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit E-1 to the effect that such Foreign Lender
is not (A) a “bank” within the meaning of Section 881(c)(3)(A) of the Code,
(B) a “10 percent shareholder” of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or (C) a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) executed originals of IRS Form W-8BEN or W-8BEN-E,

(IV) to the extent a Foreign Lender is not the beneficial owner, executed copies
of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or W-8BEN-E,
a U.S. Tax Compliance Certificate substantially in the form of Exhibit E-2 or
Exhibit E-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit E-4 on
behalf of each such direct and indirect partner; and

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed copies of any other form prescribed by applicable Laws as a

 

105



--------------------------------------------------------------------------------

basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable Laws to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made.

(iii) Each Lender agrees that if any form or certification it previously
delivered expires or becomes obsolete or inaccurate in any respect, it shall
update such form or certification or promptly notify the Borrower and the
Administrative Agent in writing of its legal inability to do so.

(f) Treatment of Certain Refunds. If any party determines, in its reasonable
discretion, that it has received a refund of any Taxes as to which it has been
indemnified pursuant to this Section 3.01 (including by the payment of
additional amounts pursuant to this Section 3.01), it shall pay to the
indemnifying party an amount equal to such refund (including any amount in
respect of any such refund that is applied to offset future Taxes payable) (but
only to the extent of indemnity payments made under this Section 3.01 with
respect to the Taxes giving rise to such refund), net of all out-of-pocket
expenses (including Taxes) of such indemnified party and without interest (other
than any interest paid by the relevant Governmental Authority with respect to
such refund). Such indemnifying party, upon the request of such indemnified
party, shall repay to such indemnified party the amount paid over pursuant to
this clause (f) (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) in the event that such indemnified party is
required to repay such refund to such Governmental Authority. Notwithstanding
anything to the contrary in this clause (f), in no event will the indemnified
party be required to pay any amount to an indemnifying party pursuant to this
clause (f) the payment of which would place the indemnified party in a less
favorable net after-Tax position than the indemnified party would have been in
if the Tax subject to indemnification and giving rise to such refund had not
been deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts with respect to such Tax had never been paid. This clause (f)
shall not be construed to require any indemnified party to make available its
tax returns (or any other information relating to its Taxes that it deems
confidential) to the indemnifying party or any other Person.

(g) FATCA. If a payment made to the Administrative Agent or any Lender under any
Loan Document would be subject to U.S. federal withholding Tax imposed by FATCA
if the Administrative Agent or such Lender were to fail to comply with FATCA
(including those contained in Section 1471(b) or Section 1472(b) of the Code, as
applicable), the Administrative Agent or such Lender, as the case may be, shall
deliver to the Borrower (and in the case of a Lender, the Administrative Agent)
at the time or times prescribed by Law and at such time or times reasonably
requested by the Borrower or the Administrative Agent such documentation
prescribed by applicable Law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by the Borrower or the Administrative Agent as may be necessary for
the Borrower and the Administrative Agent to comply with their obligations under
FATCA and to determine that the Administrative Agent or such Lender has complied
with the Administrative Agent’s or such Lender’s obligations under FATCA or to
determine the amount to deduct and withhold from such payment. Solely for
purposes of this clause (g), “FATCA” shall include any amendments made to FATCA
after the date of this Agreement.

 

106



--------------------------------------------------------------------------------

(h) Survival. Each party’s obligations under this Section 3.01 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the satisfaction of the Termination
Conditions and the termination of this Agreement.

3.02 Illegality. If any Lender determines that any Law has made it unlawful, or
that any Governmental Authority has asserted that it is unlawful, for any Lender
or its applicable Lending Office to make, maintain or fund Loans whose interest
is determined by reference to the Eurodollar Rate, or to determine or charge
interest rates based upon the Eurodollar Rate, or any Governmental Authority has
imposed material restrictions on the authority of such Lender to purchase or
sell, or to take deposits of, Dollars in the London interbank market, then, on
notice thereof by such Lender to the Borrower through the Administrative Agent,
(i) any obligation of such Lender to make or continue Eurodollar Rate Loans or
to convert Base Rate Loans to Eurodollar Rate Loans shall be suspended, and (ii)
if such notice asserts the illegality of such Lender making or maintaining Base
Rate Loans the interest rate on which is determined by reference to the
Eurodollar Rate component of the Base Rate, the interest rate on which Base Rate
Loans of such Lender shall, if necessary to avoid such illegality, be determined
by the Administrative Agent without reference to the Eurodollar Rate component
of the Base Rate, in each case until such Lender notifies the Administrative
Agent and the Borrower that the circumstances giving rise to such determination
no longer exist. Upon receipt of such notice, (x) the Borrower shall, upon
demand from such Lender (with a copy to the Administrative Agent), prepay or, if
applicable, convert all Eurodollar Rate Loans of such Lender to Base Rate Loans
(the interest rate on which Base Rate Loans of such Lender shall, if necessary
to avoid such illegality, be determined by the Administrative Agent without
reference to the Eurodollar Rate component of the Base Rate), either on the last
day of the Interest Period therefor, if such Lender may lawfully continue to
maintain such Eurodollar Rate Loans to such day, or immediately, if such Lender
may not lawfully continue to maintain such Eurodollar Rate Loans and (y) if such
notice asserts the illegality of such Lender determining or charging interest
rates based upon the Eurodollar Rate, the Administrative Agent shall during the
period of such suspension compute the Base Rate applicable to such Lender
without reference to the Eurodollar Rate component thereof until the
Administrative Agent is advised in writing by such Lender that it is no longer
illegal for such Lender to determine or charge interest rates based upon the
Eurodollar Rate. Upon any such prepayment or conversion, the Borrower shall also
pay accrued interest on the amount so prepaid or converted.

3.03 Inability to Determine Rates. If the Required Lenders determine that for
any reason in connection with any request for a Eurodollar Rate Loan or a
conversion to or continuation thereof that (a) Dollar deposits are not being
offered to banks in the London interbank eurodollar market for the applicable
amount and Interest Period of such Eurodollar Rate Loan, (b) adequate and
reasonable means do not exist for determining the Eurodollar Rate for any
requested Interest Period with respect to a proposed Eurodollar Rate Loan or in
connection with an existing or proposed Base Rate Loan, or (c) the Eurodollar
Rate for any requested Interest Period with respect to a proposed Eurodollar
Rate Loan does not adequately and fairly reflect the cost to such Lenders of
funding such Loan, the Administrative Agent will promptly so notify the Borrower
and each Lender. Thereafter, (x) the obligation of the Lenders to make or
maintain Eurodollar Rate Loans shall be suspended and (y) in the event of a
determination described in the preceding sentence with respect to the Eurodollar
Rate component

 

107



--------------------------------------------------------------------------------

of the Base Rate, the utilization of the Eurodollar Rate component in
determining the Base Rate shall be suspended, in each case until the
Administrative Agent (upon the instruction of the Required Lenders) revokes such
notice. Upon receipt of such notice, the Borrower may revoke any pending request
for a Borrowing of, conversion to or continuation of Eurodollar Rate Loans or,
failing that, will be deemed to have converted such request into a request for a
Borrowing of Base Rate Loans in the amount specified therein.

3.04 Increased Costs; Reserves on Eurodollar Rate Loans.

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve (whether for liquidity,
capital adequacy or otherwise), special deposit, compulsory loan, insurance
charge or similar requirement against assets of, deposits with or for the
account of, or credit extended or participated in by, any Lender (except any
reserve requirement contemplated by Section 3.04(e)) or any L/C Issuer;

(ii) subject any Recipient to any Tax of any kind whatsoever with respect to
this Agreement, any Letter of Credit, any participation in a Letter of Credit or
any Eurodollar Rate Loan made by it, or change the basis of taxation of payments
to such Recipient in respect thereof (except for Indemnified Taxes or Other
Taxes covered by Section 3.01 and the imposition of, or any change in the rate
of, any Excluded Tax payable by such Recipient); or

(iii) impose on any Lender or any L/C Issuer or the London interbank market any
other condition, cost or expense affecting this Agreement or Eurodollar Rate
Loans made by such Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Loan the interest
on which is determined by reference to the Eurodollar Rate (or of maintaining
its obligation to make any such Loan), or to increase the cost to such Lender or
such L/C Issuer of participating in, issuing or maintaining any Letter of Credit
(or of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender or such L/C Issuer hereunder (whether of principal, interest or any other
amount) then, upon request of such Lender or such L/C Issuer, the Borrower will
pay to such Lender or such L/C Issuer, as the case may be, such additional
amount or amounts as will compensate such Lender or such L/C Issuer, as the case
may be, for such additional costs incurred or reduction suffered; provided that
(x) the Borrower shall not be treated less favorably with respect to such
amounts than how other similarly situated borrowers of such Lender or L/C Issuer
are generally treated (it being understood that this provision shall not be
construed to obligate any Lender or L/C Issuer to make available any information
that, in its sole discretion, it deems confidential), (y) the Borrower shall not
be liable for such compensation if the relevant Change in Law occurs on a date
prior to the date such Lender becomes a party hereto and (z) such circumstances
in the case of requests for reimbursement under clause (iii) above resulting
from a market disruption are not generally affecting the banking market, or the
applicable request has not been made by Lenders constituting Required Lenders.

 

108



--------------------------------------------------------------------------------

(b) Capital Requirements. If any Lender or any L/C Issuer determines that any
Change in Law affecting such Lender or such L/C Issuer or any Lending Office of
such Lender or such Lender’s or such L/C Issuer’s holding company, if any,
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or such L/C Issuer’s capital or on
the capital of such Lender’s or such L/C Issuer’s holding company, if any, as a
consequence of this Agreement, the Commitments of such Lender or the Loans made
by, or participations in Letters of Credit held by, such Lender, or the Letters
of Credit issued by such L/C Issuer, to a level below that which such Lender or
such L/C Issuer or such Lender’s or such L/C Issuer’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s or
such L/C Issuer’s policies and the policies of such Lender’s or such L/C
Issuer’s holding company with respect to capital adequacy), then from time to
time the Borrower will pay to such Lender or such L/C Issuer, as the case may
be, such additional amount or amounts as will compensate such Lender or such L/C
Issuer or such Lender’s or such L/C Issuer’s holding company for any such
reduction suffered; provided that (x) the Borrower shall not be treated less
favorably with respect to such amounts than how other similarly situated
borrowers of such Lender or L/C Issuer are generally treated (it being
understood that this provision shall not be construed to obligate any Lender or
L/C Issuer to make available any information that, in its sole discretion, it
deems confidential) and (y) the Borrower shall not be liable for such
compensation if the relevant Change in Law occurs on a date prior to the date
such Lender becomes a party hereto.

(c) Certificates for Reimbursement. A certificate of a Lender or any L/C Issuer
setting forth the amount or amounts necessary to compensate such Lender or such
L/C Issuer or its holding company, as the case may be, as specified in
clause (a) or (b) of this Section 3.04 and delivered to the Borrower shall be
conclusive absent manifest error. The Borrower shall pay such Lender or such L/C
Issuer, as the case may be, the amount shown as due on any such certificate
within 30 days after receipt thereof.

(d) Delay in Requests. Failure or delay on the part of any Lender or any L/C
Issuer to demand compensation pursuant to the foregoing provisions of this
Section 3.04 shall not constitute a waiver of such Lender’s or such L/C Issuer’s
right to demand such compensation, provided that the Borrower shall not be
required to compensate a Lender or an L/C Issuer pursuant to the foregoing
provisions of this Section 3.04 for any increased costs incurred or reductions
suffered more than nine months prior to the date that such Lender or such L/C
Issuer, as the case may be, notifies the Borrower of the Change in Law giving
rise to such increased costs or reductions and of such Lender’s or such L/C
Issuer’s intention to claim compensation therefor (except that, if the Change in
Law giving rise to such increased costs or reductions is retroactive, then the
nine-month period referred to above shall be extended to include the period of
retroactive effect thereof).

(e) Reserves on Eurodollar Rate Loans. The Borrower shall pay to each Lender, as
long as such Lender shall be required to maintain reserves with respect to
liabilities or assets consisting of or including Eurodollar funds or deposits
(currently known as “Eurodollar liabilities”), additional interest on the unpaid
principal amount of each Eurodollar Rate Loan equal to the actual costs of such
reserves allocated to such Loan by such Lender (as determined by such Lender in
good faith, which determination shall be conclusive), which shall be due and
payable on each date on which interest is payable on such Loan, provided the
Borrower shall

 

109



--------------------------------------------------------------------------------

have received at least 30 days’ prior notice (with a copy to the Administrative
Agent) of such additional interest from such Lender. If a Lender fails to give
notice 30 days prior to the relevant Interest Payment Date, such additional
interest shall be due and payable 30 days from receipt of such notice.

3.05 Compensation for Losses. Upon written demand of any Lender (with a copy to
the Administrative Agent) from time to time, the Borrower shall promptly
compensate such Lender for and hold such Lender harmless from any actual loss,
cost or expense incurred by it as a result of:

(a) any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate Loan on a day other than the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);

(b) any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Borrower;

(c) any failure by the Borrower to make payment of any drawing under any Letter
of Credit (or interest due thereon) on its scheduled due date or any payment
thereof in a currency other than Dollars; or

(d) any assignment of a Eurodollar Rate Loan on a day other than the last day of
the Interest Period therefor as a result of a request by the Borrower pursuant
to Section 11.13;

including any loss or expense arising from the liquidation or reemployment of
funds obtained by it to maintain such Loan or from fees payable to terminate the
deposits from which such funds were obtained. A certificate of a Lender setting
forth in reasonable detail the amount or amounts necessary to compensate such
Lender as specified in this Section 3.05 and delivered to the Borrower shall be
conclusive absent manifest error.

3.06 Mitigation Obligations; Replacement of Lenders.

(a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or the Borrower is required to pay any
additional amount to any Lender, any L/C Issuer, or any Governmental Authority
for the account of any Lender or any L/C Issuer pursuant to Section 3.01, or if
any Lender gives a notice pursuant to Section 3.02, then such Lender or such L/C
Issuer shall, as applicable, use reasonable efforts to designate a different
Lending Office for funding or booking its Loans hereunder or to assign its
rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender or such L/C Issuer, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 3.01 or 3.04, as the case may be, in the future, or eliminate the
need for the notice pursuant to Section 3.02, as applicable, and (ii) in each
case, would not subject such Lender or such L/C Issuer, as the case may be, to
any unreimbursed cost or expense and would not otherwise be disadvantageous to
such Lender or such L/C Issuer, as the case may be. The Borrower hereby agrees
to pay all reasonable costs and expenses incurred by any Lender or any L/C
Issuer in connection with any such designation or assignment.

 

110



--------------------------------------------------------------------------------

(b) Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, and in each case, such Lender has declined or is unable to
designate a different lending office in accordance with Section 3.06(a), the
Borrower may replace such Lender in accordance with Section 11.13.

3.07 Survival. All of the Borrower’s obligations under this Article III shall
survive the satisfaction of the Termination Conditions and the termination of
this Agreement. Notwithstanding the foregoing, (a) the Borrower shall not be
required to make any payments to any Lender under Section 3.01, 3.02 or 3.04 for
any costs or reductions incurred more than nine months prior to the date that
such Lender notifies the Borrower of the circumstances giving rise to such costs
or reductions and of such Lender’s intention to claim compensation therefor;
provided that if the event giving rise to such costs or reductions is given
retroactive effect, then the nine month period referred to above shall be
extended to include the period of retroactive effect therefor; and (b) the
Borrower shall not be obligated to compensate any Lender under Section 3.05 for
any such losses, expenses or liabilities attributable to any such circumstance
occurring prior to the date that is 30 days prior to the date on which such
Lender requested such compensation from the Borrower.

ARTICLE IV

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

4.01 Conditions of Initial Credit Extension. The obligation of the L/C Issuers
and the Lenders to make the initial Credit Extension hereunder is subject to
satisfaction of the following conditions precedent:

(a) The Administrative Agent’s receipt of the following, each of which shall be
originals or facsimiles unless otherwise specified, each executed by a
Responsible Officer on behalf of the signing Loan Party to the extent execution
thereof is contemplated thereby (and, if applicable, by the Administrative Agent
and/or the Lenders) each dated the Closing Date (or, in the case of certificates
of governmental officials, a recent date before the Closing Date) and reasonably
satisfactory to the Administrative Agent:

(i) executed counterparts of this Agreement and the Guaranty;

(ii) a Note executed by the Borrower in favor of each Lender requesting a Note;

(iii) (x) a security agreement (together with each other security agreement and
security agreement supplement delivered pursuant to Section 6.09, in each case
as amended, the “Security Agreement”) and (y) a pledge agreement (together with
each other pledge agreement and pledge agreement supplement delivered pursuant
to Section 6.09, in each case as amended, the “Pledge Agreement”), in each case
duly executed by each Loan Party, together with:

(A) to the extent certificated, certificates representing the “Pledged Equity”
referred to therein accompanied by undated stock powers executed in blank,

 

111



--------------------------------------------------------------------------------

(B) proper Financing Statements in form appropriate for filing under the Uniform
Commercial Code of all jurisdictions that the Administrative Agent may deem
necessary or desirable in order to perfect the Liens created under the Security
Agreement and the Pledge Agreement, covering the Collateral described in the
Security Agreement and the Pledge Agreement,

(C) evidence of the completion of all other searches, actions, recordings and
filings of or with respect to the Security Agreement and the Pledge Agreement
that the Administrative Agent may deem necessary or desirable in order to
perfect the Liens created thereby (including receipt of duly executed payoff
letters and UCC-3 termination statements) free and clear of all other Liens
other than Permitted Encumbrances and Liens permitted by Section 8.03, and

(iv) the Mortgages, duly executed and in a form suitable for recordation, along
with:

(A) evidence that counterparts of the Mortgages for each of the Initial Real
Estate Assets have been duly executed, acknowledged and delivered and are in
form suitable for filing or recording in all filing or recording offices that
the Administrative Agent may deem necessary in order to create a valid first and
subsisting Lien on the property described therein in favor of the Administrative
Agent for the benefit of the Secured Parties and that all filing, documentary,
stamp, intangible and recording taxes and fees have been paid or shall be paid
substantially concurrently with the Closing Date,

(B) for each Mortgaged Real Property, ALTA mortgagee’s title insurance policies,
including customary endorsements thereto in favor of Administrative Agent, in an
amount and otherwise reasonably acceptable to the Administrative Agent, dated as
of the date of recording of such Mortgage,

(C) for each Mortgaged Real Property either (I) a new and current ALTA survey
(or equivalent) certified to the Administrative Agent sufficient for the issuers
of the title insurance delivered pursuant to Section 4.01(a)(iv)(B) above to
remove all standard survey exceptions and issue the customary survey-related
endorsements, or (II) the most recent ALTA survey (or equivalent) of such
premises, together with an affidavit from the Borrower or the applicable
Restricted Subsidiary, as applicable, stating that there has been no change, in
each case of clauses (I) and (II) such documentation being sufficient for the
issuers of such title insurance policies to remove all standard survey
exceptions and issue the customary survey-related endorsements,

 

112



--------------------------------------------------------------------------------

(D) for each Mortgaged Real Property, (i) a completed “Life-of-Loan” Federal
Emergency Management Agency standard flood hazard determination (together with a
notice about special flood hazard area status and flood disaster assistance duly
executed by Borrower and the applicable Loan Party relating thereto) and (ii) if
any portion of any such Mortgaged Real Property is located in an area identified
by the Federal Emergency Management Agency (or any successor agency) as a
special flood hazard area with respect to which flood insurance has been made
available under the National Flood Insurance Act of 1968, the applicable Loan
Party shall have, with a financially sound and reputable insurer (determined at
the time such insurance was obtained), flood insurance in an amount and
otherwise sufficient to comply with all applicable rules and regulations
promulgated pursuant to such Flood Insurance Laws and deliver evidence of such
compliance in form and substance reasonably acceptable to Administrative Agent,

(E) evidence of the insurance required by the terms of this Agreement and the
other Loan Documents (which evidence the Administrative Agent has received and
acknowledges being satisfied with such evidence),

(F) opinions of counsel in customary form and substance confirming that each
Mortgage creates a Lien on the Mortgaged Real Property purported to be covered
by the related Mortgage, which shall be from local counsel in each state where a
Mortgaged Real Property is located covering the enforceability, due
authorization, execution and delivery of the relevant Mortgages and any other
opinions reasonably requested by Administrative Agent;

(v) such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of each Loan Party as the
Administrative Agent may require evidencing the identity, authority and capacity
of each such Responsible Officer authorized to act on behalf of each Loan Party
in connection with this Agreement and the other Loan Documents;

(vi) such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Loan Party is duly organized or formed,
validly existing, in good standing and qualified to engage in business in its
jurisdiction of organization;

(vii) a favorable opinion of Milbank, Tweed, Hadley & McCloy LLP, counsel to the
Loan Parties, and of local counsel to the Loan Parties in each jurisdiction in
which the Loan Parties are formed, addressed to the Administrative Agent and
each Lender, reasonably satisfactory to the Administrative Agent;

(viii) a certificate signed by a Responsible Officer certifying (A) that the
conditions specified in Sections 4.02(a) and (b) have been satisfied, (B) that
there

 

113



--------------------------------------------------------------------------------

has been no event or condition since December 31, 2015 that has had or could be
reasonably expected to have, either individually or in the aggregate, an MGM
Resorts Material Adverse Effect, (C) the accuracy of the representation and
warranty set forth in Section 5.16 and the extent of the inquiry made by such
Responsible Officer in connection therewith, (D) as to the absence of any
action, suit, investigation or proceeding relating to the Transactions pending
or, to the knowledge of the Borrower, threatened in any court or before any
arbitrator or Governmental Authority that could reasonably be expected to have a
Material Adverse Effect and (E) that Parent will elect to be treated as a REIT
commencing with its taxable year ending December 31, 2016 and, commencing with
its taxable year ending December 31, 2016, Parent will be organized and operate
in conformity with the requirements for qualification and taxation as a REIT,
and its proposed method of operation will enable Parent to meet the requirements
for qualification as a REIT;

(ix) environmental assessment reports in respect of each Mortgaged Real Property
reasonably satisfactory to the Administrative Agent (which reports the
Administrative Agent has received and acknowledges being satisfied with);

(x) (A) a business plan and budget of the Borrower and its Restricted
Subsidiaries on a consolidated basis, including forecasts prepared by management
of the Borrower, of consolidated balance sheets and statements of operations and
cash flows of the Borrower and its Restricted Subsidiaries on a quarterly basis
for the first year following the Closing Date and (B) an unaudited balance sheet
of the Borrower and the Restricted Subsidiaries as at December 31, 2015
(including the notes thereto), prepared as if the Transactions had occurred on
December 31, 2015, in each case reasonably satisfactory to the Administrative
Agent; and

(xi) evidence that the Administrative Agent, on behalf of the Lenders, has been
named as an additional insured or loss payee, as the case may be, under all
insurance policies maintained with respect to the assets and properties of the
Loan Parties that constitute Collateral pursuant to endorsements reasonably
satisfactory to the Administrative Agent.

(b) The Administrative Agent shall have received evidence that all indebtedness
and other obligations under the Bridge Credit Agreement has been paid in full
and all Guarantees and Liens thereunder have been released.

(c) (i) All fees required to be paid to the Administrative Agent and the
Arrangers on or before the Closing Date shall concurrently be paid and (ii) all
fees required to be paid to the Lenders on or before the Closing Date shall
concurrently be paid.

(d) Unless waived by the Administrative Agent, the Borrower shall have paid all
Attorney Costs of counsel to the Administrative Agent (directly to such counsel
if requested by the Administrative Agent) to the extent invoiced at least three
Business Days prior to the Closing Date, plus such additional amounts of such
fees, charges and disbursements as shall constitute its reasonable estimate of
such fees, charges and disbursements incurred or to be

 

114



--------------------------------------------------------------------------------

incurred by it through the closing proceedings (provided that such estimate
shall not thereafter preclude a final settling of accounts between the Borrower
and the Administrative Agent).

(e) The Borrower shall have received (or shall receive substantially
simultaneously with the initial Credit Extensions hereunder) gross cash proceeds
from the sale of $1.05 billion of the Senior Unsecured Notes;

(f) (A) The Reorganization and Contribution (including the entry into each of
the Transaction Agreements) shall have occurred in compliance with the
Transaction Agreements and all applicable Laws and (B) the Administrative Agent
shall have received evidence reasonably satisfactory to it that the Initial
Landlord owns 100% of the fee and leasehold real property interest in each
Initial Real Estate Asset free and clear of all Liens other than the Liens
created under the Collateral Documents and Permitted Encumbrances;

(g) The Initial Landlord shall have entered into the Initial Master Lease with
the Tenant and the Initial Master Lease Guaranty with MGM Resorts and each of
the Initial Master Lease and the Initial Master Lease Guaranty shall be in full
force and effect; and

(h) The Borrower shall have delivered to the Administrative Agent and each
Lender at least five (5) days prior to the Closing Date such reasonable
documentation and other information about the Loan Parties reasonably requested
in writing by them at least ten (10) Business Days prior to the Closing Date in
order to comply with applicable “know your customer” and anti-money laundering
rules and regulations, including, without limitation, the PATRIOT Act, to the
extent reasonably requested in writing by the Administrative Agent or any
Lender.

Without limiting the generality of the provisions of the last paragraph of
Section 10.03(e), for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.

4.02 Conditions to all Credit Extensions. The obligation of each Lender to honor
any Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Loans to the other Type, or a continuation of Eurodollar
Rate Loans) is subject to the following conditions precedent:

(a) Except as provided in the last paragraph of Section 2.13(b), the
representations and warranties of the Borrower and each other Loan Party
contained in Article V or any other Loan Document, or which are contained in any
document furnished at any time under or in connection herewith or therewith,
shall be true and correct in all material respects (or, in the case of any
representation or warranty qualified by “Material Adverse Effect” or
“materiality”, true and correct in all respects) on and as of the date of such
Credit Extension, except to the extent that such representations and warranties
refer to an earlier date, in which case they shall be true and correct in all
material respects (or, in the case of any representation or warranty

 

115



--------------------------------------------------------------------------------

qualified by “Material Adverse Effect” or “materiality”, true and correct in all
respects) as of such earlier date, and except that for purposes of this
Section 4.02, the representations and warranties contained in Section 5.05 and
Section 5.06 shall be deemed to refer to the most recent financial statements
furnished pursuant to Sections 7.01(a) and (b).

(b) Except as provided in the last paragraph of Section 2.13(b), no Default or
Event of Default shall exist, or would result from such proposed Credit
Extension or from the application of the proceeds thereof.

(c) The Administrative Agent and, if applicable, the applicable L/C Issuer shall
have received a Request for Credit Extension in accordance with the requirements
hereof.

Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Loans to the other Type or a continuation of Eurodollar
Rate Loans) submitted by the Borrower shall be deemed to be a representation and
warranty that the conditions specified in Sections 4.02(a) and (b) have been
satisfied on and as of the date of the applicable Credit Extension.

ARTICLE V

REPRESENTATIONS AND WARRANTIES

The Borrower represents and warrants to the Administrative Agent and the Lenders
that:

5.01 Existence and Qualification; Power; Compliance With Laws.

(a) The Borrower is a limited partnership duly organized, validly existing and
in good standing under the Laws of Delaware.

(b) The Borrower and each Guarantor and each other Restricted Subsidiary is duly
qualified or registered to transact business and is in good standing in each
other jurisdiction in which the conduct of its business or the ownership or
leasing of its Properties makes such qualification or registration necessary,
except where the failure so to qualify or register and to be in good standing
would not constitute a Material Adverse Effect. The Borrower and each Guarantor
has all requisite corporate or other organizational power and authority to
conduct its business, to own and lease its Properties and to execute and deliver
each Loan Document to which each is a party and to perform the Obligations,
except where the failure to have such power and authority would not constitute a
Material Adverse Effect.

(c) All outstanding Equity Interests of the Borrower and each Guarantor are duly
authorized, validly issued, fully paid and non-assessable, and no holder thereof
has any enforceable right of rescission under any applicable state or federal
securities Laws. To the extent any Equity Interests constitute Collateral, such
Equity Interests are free and clear of Liens other than Liens securing the
Obligations and other Liens permitted pursuant to Section 8.03.

(d) The Borrower and each Guarantor is in compliance with all Requirements of
Law applicable to its business as at present conducted, has obtained all
authorizations, consents, approvals, orders, licenses and permits from, and has
accomplished all filings,

 

116



--------------------------------------------------------------------------------

registrations and qualifications with, or obtained exemptions from any of the
foregoing from, any Governmental Authority that are necessary for the
transaction of its business as at present conducted, except where the failure so
to comply, file, register, qualify or obtain exemptions would not constitute a
Material Adverse Effect.

(e) Neither the Borrower nor any other Loan Party is an EEA Financial
Institution.

5.02 Authority; Compliance With Other Agreements and Instruments and Government
Regulations. The execution, delivery and performance by the Borrower and each
Guarantor of the Loan Documents to which it is a party have been duly authorized
by all necessary corporate or other organizational action, and do not and will
not:

(a) require any consent or approval not heretofore obtained of any member,
partner, director, stockholder, security holder or creditor of such party;

(b) violate or conflict with any provision of such party’s charter, articles of
incorporation, operating agreement or bylaws, as applicable;

(c) violate or conflict with any provision of the indentures governing the
public Indebtedness of the Borrower and the Restricted Subsidiaries, except to
the extent that such violation or conflict could not reasonably be expected to
have a Material Adverse Effect;

(d) result in or require the creation or imposition of any Lien upon or with
respect to any Property of the Borrower, and the Restricted Subsidiaries, other
than Liens permitted by Section 8.03; or

(e) violate any Requirement of Law applicable to such Party, except to the
extent that such violation could not reasonably be expected to have a Material
Adverse Effect.

5.03 No Governmental Approvals Required. Except as obtained or made on or prior
to the Closing Date, no authorization, consent, approval, order, license or
permit from, or filing, registration or qualification with, any Governmental
Authority is or will be required to authorize or permit under applicable Laws
the execution, delivery and performance by the Borrower, any Guarantor or any
other Restricted Subsidiary of the Loan Documents to which it is a party or for
the legality, validity or enforceability hereof or thereof or for the
consummation of the Transactions.

5.04 Subsidiaries.

(a) As of the Closing Date, Schedule 5.04 correctly sets forth the names, form
of legal entity, ownership and jurisdictions of organization of all Restricted
Subsidiaries, all Unrestricted Subsidiaries and all Unconsolidated Affiliates.

(b) As of the Closing Date, each Guarantor and each other Restricted Subsidiary
is duly organized, validly existing and in good standing under the Laws of its
jurisdiction of organization, is duly qualified or registered to transact
business and is in good standing as such in each jurisdiction in which the
conduct of its business or the ownership or leasing of its Properties makes such
qualification or registration necessary, and has all requisite corporate or

 

117



--------------------------------------------------------------------------------

other organizational power and authority to conduct its business and to own and
lease its Properties, except where the failure to qualify or register, to be in
good standing or to have such power and authority would not constitute a
Material Adverse Effect.

(c) As of the Closing Date, each Restricted Subsidiary is in compliance with all
Requirements of Law applicable to its business as at present conducted, has
obtained all authorizations, consents, approvals, orders, licenses, and permits
from, and has accomplished all filings, registrations, and qualifications with,
or obtained exemptions from any of the foregoing from, any Governmental
Authority that are necessary for the transaction of its business as at present
conducted, except where the failure to so comply, file, register, qualify or
obtain exemptions would not constitute a Material Adverse Effect.

5.05 Financial Statements. Each of the most recent unaudited quarterly and
audited annual financial statements filed by Parent with the SEC fairly present
in all material respects the financial condition, results of operations and
changes in financial position of the Borrower and its Restricted Subsidiaries as
of their respective dates and for the covered periods in conformity with GAAP
(except, in the case of quarterly financial statements, for the absence of
certain footnotes and other informational disclosures customarily omitted from
interim financial statements).

5.06 No Other Liabilities. The Borrower and its Subsidiaries do not have any
material liability or material contingent liability required under GAAP to be
reflected or disclosed and not reflected or disclosed in the most recent
financial statements filed by Parent with the SEC, other than liabilities and
contingent liabilities arising in the ordinary course of business since the date
of such financial statements.

5.07 Litigation. As of the Closing Date, except as disclosed in Parent’s Form
S-11 registration statement as filed with the SEC on or prior to the Closing
Date, there are no actions, suits, proceedings or investigations pending as to
which the Borrower or the Restricted Subsidiaries have been served or have
received notice or, to the best knowledge of the Borrower, threatened against or
affecting the Borrower or the Restricted Subsidiaries or any Property of any of
them before any Governmental Authority which could reasonably be expected to
have a Material Adverse Effect.

5.08 Binding Obligations. This Agreement and each other Loan Document has been
duly and validly executed and delivered by each Loan Party party thereto. Each
of the Loan Documents to which any Loan Party is a party will, when executed and
delivered by such Person, constitute the legal, valid and binding obligation of
such Person, enforceable against such Person in accordance with its terms,
except as enforcement may be limited by Debtor Relief Laws, Gaming Laws or
equitable principles relating to the granting of specific performance and other
equitable remedies as a matter of judicial discretion.

5.09 No Default. No Default has occurred and is continuing or would result from
the consummation of the Transactions.

 

118



--------------------------------------------------------------------------------

5.10 ERISA. Each Pension Plan complies with ERISA, the Code and any other
applicable Laws, except to the extent that such non-compliance could not
reasonably be expected to have a Material Adverse Effect and no ERISA Event has
occurred or is reasonably likely to occur that could reasonably be expected to
have a Material Adverse Effect.

5.11 Use of Proceeds; Regulations T, U and X; Investment Company Act.

(a) The proceeds of the Loans and Letters of Credit are intended to be and shall
be used solely for the purposes set forth in and permitted by Section 6.07.

(b) None of the Borrower or any Restricted Subsidiary is engaged principally, or
as one of its important activities, in the business of extending credit for the
purpose, whether immediate, incidental or ultimate, of buying or carrying Margin
Stock. No part of the proceeds of any extension of credit (including any Loans
and Letters of Credit) hereunder will be used directly or indirectly and whether
immediately, incidentally or ultimately to purchase or carry any Margin Stock or
to extend credit to others for such purpose or to refund Indebtedness originally
incurred for such purpose or for any other purpose, in each case, that entails a
violation of, or is inconsistent with, the provisions of Regulation T,
Regulation U or Regulation X.

(c) Neither Borrower nor any of the Restricted Subsidiaries is or is required to
be registered as an “investment company” under the Investment Company Act of
1940.

5.12 Disclosure. As of the Closing Date, all written statements (other than the
Projections, other forward-looking information and information of a general
economic or industry specific nature) made by a Responsible Officer to the
Administrative Agent or any Lender in connection with this Agreement, or in
connection with any Loan, as of the date thereof, taken as a whole, and when
taken as a whole together with the periodic, current and other reports filed
with the SEC with respect to Parent, the Borrower and the Restricted
Subsidiaries, do not contain any untrue statement of a material fact or omit a
material fact necessary to make the statements made not materially misleading in
light of all the circumstances existing at the date any statement was made;
provided that, with respect to the Projections, the Borrower only makes the
representations set forth in Section 5.14.

5.13 Tax Liability. Except as would not, individually or in the aggregate, have
a Material Adverse Effect, the Borrower and the Restricted Subsidiaries have
filed all tax returns which are required to be filed, and have paid, or made
provision for the payment of, all taxes with respect to the periods, Property or
transactions covered by said returns, or pursuant to any assessment received by
the Borrower and the Restricted Subsidiaries (including, in each case, in their
capacity as a withholding agent), except such taxes, if any, as are being
contested in good faith by appropriate proceedings and as to which adequate
reserves have been established and maintained, and so long as no Property of the
Borrower and the Restricted Subsidiaries is in jeopardy of being seized, levied
upon or forfeited. As of the Closing Date, there are no Tax sharing agreements
or similar arrangements (including Tax indemnity arrangements) with respect to
or involving the Borrower or the Restricted Subsidiaries, other than (i) those
that are between the Borrower and its Restricted Subsidiaries and (ii) those
that would not, individually or in the aggregate, have a Material Adverse
Effect.

 

119



--------------------------------------------------------------------------------

5.14 Projections. As of the date of the preparation of any of the projections
and pro forma financial information furnished at any time by or on behalf of any
Loan Party (other than information of a general economic or industry specific
nature) to the Administrative Agent or any Lenders pursuant to this Agreement
(collectively, the “Projections”), to the best knowledge of the Borrower, the
assumptions set forth in such Projections were believed by the preparers thereof
to be reasonable and consistent with each other and with all facts known to the
Borrower and the Restricted Subsidiaries as of that date, and such Projections
were prepared in good faith and were reasonably based on such assumptions. As of
the Closing Date, no fact or circumstance has come to the attention of the
Borrower since the preparation of the Projections delivered to the
Administrative Agent on December 21, 2015 that is in material conflict with the
assumptions set forth in the Projections. Nothing in the Loan Documents shall be
construed as a representation or covenant that any Projections in fact will be
achieved. The Administrative Agent, Lenders and L/C Issuers acknowledge that the
Projections are forward-looking statements and that actual financial results for
the Borrower and the Restricted Subsidiaries could differ materially from those
set forth in the Projections.

5.15 Hazardous Materials. There has been no Release of Hazardous Materials on,
at, under or from any property currently or, to the best knowledge of the
Borrower, formerly owned, leased or operated by the Borrower or any Restricted
Subsidiary in violation of Environmental Law or that would reasonably be likely
to result in a material Environmental Liability, and to the best knowledge of
the Borrower, no condition exists that violates any Environmental Law affecting
any Real Property, except for such Releases or violations that would not
individually or in the aggregate be reasonably likely to have a Material Adverse
Effect.

5.16 Solvency. As of the Closing Date, immediately after giving effect to any
Credit Extension on such date, the Borrower (on a consolidated basis with the
Restricted Subsidiaries) is and will be Solvent.

5.17 Material Adverse Effect. Since the Closing Date, there has been no event or
circumstance, either individually or in the aggregate, that has had or could
reasonably be expected to have, Material Adverse Effect.

5.18 REIT Status. Parent will elect or has elected to be treated as a REIT
commencing with its taxable year ending December 31, 2016. Parent is organized
and operates in conformity with the requirements for qualification and taxation
as a REIT, and its proposed method of operation enables Parent to meet the
requirements for qualification and taxation as a REIT.

5.19 Ownership of Property; Liens. The Borrower and the Restricted Subsidiaries
each have good and valid title to, or valid leasehold interest in, all material
Property owned or leased by it (including Mortgaged Real Property), and all such
assets and Property are subject to no Liens other than Permitted Encumbrances
and other Liens permitted by Section 8.03. The Borrower and each of the
Restricted Subsidiaries have good record and marketable title in fee simple with
respect to owned Real Property that is Mortgaged Real Property.

5.20 Security Interest; Absence of Financing Statements; Etc. The Collateral
Documents, once executed and delivered, will create, in favor of Administrative
Agent for the benefit of the Secured Parties, as security for the obligations
purported to be secured thereby, a

 

120



--------------------------------------------------------------------------------

valid and enforceable security interest in and Lien upon all of the Collateral,
and upon (i) filing, recording, registering or taking such other actions as may
be necessary with the appropriate Governmental Authorities (including payment of
applicable filing and recording taxes), (ii) the taking of possession or control
by the Administrative Agent of the Collateral with respect to which a security
interest may be perfected only by possession or control (which possession or
control shall be given to the Administrative Agent to the extent possession or
control by the Administrative Agent is required by the Security Agreement) and
(iii) delivery of the applicable documents to the Administrative Agent in
accordance with the provisions of the applicable Collateral Documents, for the
benefit of the Secured Parties, such security interest shall be a perfected
security interest in and Lien upon all of the Collateral (subject to any
applicable provisions set forth in the Security Agreement with respect to
limitations as to perfection of Liens on the Collateral described therein) prior
to all Liens other than (x) Permitted Encumbrances and (y) any other Liens
permitted by Section 8.03, in each case having priority by operation of Law.

5.21 Licenses and Permits. The Borrower and the Restricted Subsidiaries hold all
material governmental permits, licenses, authorizations, consents and approvals
necessary for the Borrower and the Restricted Subsidiaries to own, lease, and
operate (to the extent applicable) their respective Properties and (to the
extent applicable) to operate their respective businesses as now being conducted
(collectively, the “Permits”), except for Permits the failure of which to obtain
would not reasonably be expected to have a Material Adverse Effect. None of the
Permits has been modified in any way since the Closing Date that would
reasonably be expected to have a Material Adverse Effect. All Permits are in
full force and effect except where the failure to be in full force and effect
would not reasonably be expected to have a Material Adverse Effect. Neither the
Borrower nor any of the Restricted Subsidiaries has received written notice that
any Gaming Authority has commenced proceedings to suspend, revoke or not renew
any such Permits where such suspensions, revocations or failure to renew would
reasonably be expected to have a Material Adverse Effect.

5.22 Subordinated Debt. The Obligations are senior debt with respect to all
Material Indebtedness that is contractually subordinated in right of payment to
any other Indebtedness of the Borrower and entitled to the full benefits of all
subordination provisions therein and such subordination provisions are in full
force and effect.

5.23 Intellectual Property. The Borrower and each of the Restricted Subsidiaries
own or possesses adequate valid licenses or otherwise have the valid right to
use all of the patents, patent applications, trademarks, trademark applications,
service marks, service mark applications, trade names, URLs, copyrights,
computer software, trade secrets, know-how and processes (collectively,
“Intellectual Property”) that are necessary for the operation of their business
as presently conducted except where failure to own or have such right would not
reasonably be expected to have a Material Adverse Effect. No claim is pending
or, to the knowledge of any Responsible Officer, threatened to the effect that
the Borrower or the Restricted Subsidiaries infringes or conflicts with the
asserted rights of any other Person under any material Intellectual Property,
nor is there, to the knowledge of any Responsible Officer, any basis for such a
claim, except for such claims that would not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. No claim is pending
or, to the knowledge of any Responsible Officer, threatened to the effect that
any such material Intellectual

 

121



--------------------------------------------------------------------------------

Property owned by the Borrower or the Restricted Subsidiaries, nor is there, to
the knowledge of any Responsible Officer, any basis for such a claim, except for
such claims that would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.

5.24 Insurance.

(a) The properties of the Borrower and the Restricted Subsidiaries are insured
with financially sound and reputable insurance companies (which are not Loan
Parties and, to the extent prohibited by the applicable Master Lease, are not
Affiliates of the tenant thereunder), in such amounts, subject to such
deductibles and against such risks as is carried by responsible companies
engaged in similar businesses and owning similar assets in the general areas in
which the Borrower and the Restricted Subsidiaries operate (it being agreed that
the Borrower and the Restricted Subsidiaries shall have satisfied this
representation with respect to a Real Property if the tenant under the
applicable Master Lease for such Real Property maintains insurance satisfying
the requirements of such Master Lease without giving effect to any consent or
waiver by the landlord thereunder).

(b) Except for the Real Property listed on Schedule 5.24 attached hereto, as of
the Closing Date, no Mortgage encumbers improved real property which is located
in an area that has been identified by the Secretary of Housing and Urban
Development as an area having special flood hazards and in which flood insurance
has been made available under the National Flood Insurance Act of 1968.

5.25 Mortgaged Real Property; No Casualty.

(a) With respect to each Mortgaged Real Property, as of the Closing Date, to the
knowledge of the Borrower (i) there has been issued a valid and proper
certificate of occupancy or other local equivalent, if any, for the use then
being made of such Mortgaged Real Property to the extent required by applicable
Requirements of Law and there is no outstanding written citation, notice of
violation or similar notice indicating that the Mortgaged Real Property contains
conditions which are not in compliance with local codes or ordinances relating
to building or fire safety or structural soundness and (ii) there are no
material disputes regarding boundary lines, location, encroachment or possession
of such Mortgaged Real Property.

(b) As of the Closing Date, except as would not, individually or in the
aggregate, have or reasonably be expected to have a Material Adverse Effect, no
Casualty Event has occurred.

5.26 Anti-Corruption Laws; Anti-Money Laundering Laws and Sanctions.

(a) The Borrower has implemented, and maintains and enforces, policies and
procedures designed to promote and achieve compliance with applicable
Anti-Corruption Laws and applicable Sanctions. No Loan Party or any of its
Subsidiaries or, to the knowledge of the Borrower, any of their respective
officers, directors, employees or agents that will act in any capacity in
connection with or benefit from the Loans is a Sanctioned Person.

(b) The Borrower will not use, directly or indirectly, any part of the proceeds
of the Loans: (i) to make any payments to any governmental official or employee,
political party,

 

122



--------------------------------------------------------------------------------

official of a political party, candidate for political office, or anyone else
acting in an official capacity, in order to obtain, retain or direct business or
obtain any improper advantage, in violation of applicable Anti-Corruption Laws;
(ii) to fund or facilitate dealings with a Sanctioned Person in violation of
applicable Sanctions; or (iii) in any other manner that would constitute or give
rise to a violation any Sanctions by any party hereto, including any Lender.

(c) To the extent applicable, the Borrower is in compliance, in all material
respects, with the USA PATRIOT Act.

ARTICLE VI

AFFIRMATIVE COVENANTS

So long as the Termination Conditions have not been satisfied, the Borrower
shall, and shall cause each of the Restricted Subsidiaries to:

6.01 Preservation of Existence. Preserve and maintain their respective
existences in the jurisdiction of their formation and all material
authorizations, rights, franchises, privileges, consents, approvals, orders,
licenses, permits, or registrations from any Governmental Authority that are
necessary for the transaction of their respective business except (a) where the
failure to so preserve and maintain the existence of any Restricted Subsidiary
or any such authorizations, rights, franchises, privileges, consents, approvals,
orders, licenses, permits, or registrations would not constitute a Material
Adverse Effect, and (b) that a merger or Asset Sale permitted by Section 8.01
shall not constitute a violation of this covenant; and qualify and remain
qualified to transact business in each jurisdiction in which such qualification
is necessary in view of their respective business or the ownership or leasing of
their respective Properties except where the failure to so qualify or remain
qualified would not constitute a Material Adverse Effect.

6.02 Maintenance of Properties.

(a) Maintain (or cause the applicable tenants under the Master Leases to
maintain), preserve and protect all of their respective material Properties in
good order and condition, subject to wear and tear in the ordinary course of
business, and not permit any waste of their respective Properties, except that
the failure to maintain, preserve and protect a particular item of Property that
is not of significant value, either intrinsically or to the operations of the
Borrower and the Restricted Subsidiaries, taken as a whole, shall not constitute
a violation of this covenant or where the failure to do so would not constitute
a Material Adverse Effect (it being agreed that the Borrower and the Restricted
Subsidiaries shall have satisfied this covenant with respect to a Real Property
if the tenant under the applicable Master Lease for such Real Property
maintains, preserves and protects such Real Property in a manner satisfying the
requirements of such Master Lease without giving effect to any consent or waiver
by the landlord thereunder). In respect of any Mortgaged Real Property, the
Borrower and the Restricted Subsidiaries shall not (a) initiate or acquiesce in
any change in zoning or any other land classification in a manner that would
prohibit any casino, gaming, hotel business or Related Business conducted on
such Mortgaged Real Property or would otherwise materially impact the value of
such Mortgaged Real Property as collateral, or (b) demolish any of the primary
gaming or hotel features of such Mortgaged Real Property (except in connection
with refreshments or remodeling thereof and temporary construction disruption
which is reasonable

 

123



--------------------------------------------------------------------------------

in relation to the anticipated benefits of the development or redevelopment
thereof), provided that the Borrower and the Restricted Subsidiaries shall be
permitted to demolish any portion of such Mortgaged Real Property in connection
with the expansion or renovation of such Mortgaged Real Property or the
construction of adjacent or adjoining features, provided that the Borrower has
determined in good faith that such expansion, renovation, construction or
similar project would not be expected to unreasonably interfere with the
business conducted at such Mortgaged Real Property or materially impair its
value as Collateral (it being understood that temporary construction disruption
which is reasonable in relation to the anticipated benefits of the expansion,
renovation, construction or similar project would not be considered an
unreasonable interference).

(b) The Borrower shall, and will cause each of the Restricted Subsidiaries to,
do or cause to be done all things necessary to obtain, preserve, renew, extend
and keep in full force and effect the rights, privileges, licenses, permits,
franchises, authorizations and Intellectual Property used in the conduct of its
business except where the failure to do so, individually or in the aggregate,
would not reasonably be expected to result in a Material Adverse Effect;
provided, however, that nothing in this Section 6.02(a) and (b) shall prevent
(A) sales, conveyances, transfers or other dispositions of assets,
consolidations or mergers by or any other transaction permitted hereunder; (B)
the withdrawal of qualification as a foreign corporation in any jurisdiction
where such withdrawal, individually or in the aggregate, would not reasonably be
expected to result in a Material Adverse Effect; or (C) the abandonment of any
rights, permits, authorizations, franchises, licenses and Intellectual Property
that the Borrower reasonably determines are not necessary to its business.

6.03 Maintenance of Insurance.

(a) Maintain liability, casualty and other insurance (subject to customary
deductibles and retentions), including with respect to each Mortgaged Real
Property, with insurance companies in such amounts and against such risks as may
be customarily carried by companies engaged in similar businesses and owning
similar assets in the general areas in which the Borrower and the Restricted
Subsidiaries operate (it being agreed that the Borrower and the Restricted
Subsidiaries shall have satisfied this covenant with respect to a Real Property
if the tenant under the applicable Master Lease for such Real Property maintains
insurance satisfying the requirements of such Master Lease without giving effect
to any consent or waiver by the landlord thereunder). The Administrative Agent
shall be named as an additional insured on all liability insurance policies of
each Loan Party (other than directors and officers liability insurance,
insurance policies relating to employment practices liability, crime or
fiduciary duties, kidnap and ransom insurance policies, and insurance as to
fraud, errors and omissions) and the Administrative Agent shall be named as a
mortgagee/loss payee on all property insurance policies of each such Person
relating to Property which is Collateral.

(b) If any portion of any Mortgaged Real Property at any time is located in an
area identified by the Federal Emergency Management Agency (or any successor
agency) as a special flood hazard area with respect to which flood insurance has
been made available under the National Flood Insurance Act of 1968 (as now or
hereafter in effect or successor act thereto), then the Borrower shall, or shall
cause the applicable Loan Party to (i) maintain, or cause to be maintained, with
a financially sound and reputable insurer (determined at the time

 

124



--------------------------------------------------------------------------------

such insurance is obtained), flood insurance in an amount and otherwise
sufficient to comply with all applicable rules and regulations promulgated
pursuant to the Flood Insurance Laws and (ii) deliver to the Administrative
Agent evidence of such compliance reasonably acceptable to the Administrative
Agent.

6.04 Compliance With Laws. Comply, within the time period, if any, given for
such compliance by the relevant Governmental Authority with enforcement
authority, with all Requirements of Law (including ERISA, applicable Tax laws
and Gaming Laws and any and all zoning, building, ordinance, code or approval or
any building permits or any restrictions of record or agreements affecting the
Real Property) except to the extent that such non-compliance with such
Requirements of Law would not constitute a Material Adverse Effect, except that
the Borrower and the Restricted Subsidiaries need not comply with a Requirement
of Law then being contested by any of them in good faith by appropriate
proceedings.

6.05 Inspection Rights; Quarterly Lender Calls.

(a) Upon reasonable notice, at any time during regular business hours and as
often as reasonably requested (but not so as to materially interfere with the
business of the Borrower or the Restricted Subsidiaries) permit the
Administrative Agent or any Lender, or any authorized employee, agent or
representative thereof, to examine, audit and make copies and abstracts from the
records and books of account of, and to visit and inspect the Properties of, the
Borrower and the Restricted Subsidiaries (provided that, excluding any such
visits and inspections during the continuation of an Event of Default, (x) only
the Administrative Agent on behalf of the Lenders may exercise such visitation
and inspection rights and (y) the Administrative Agent shall not exercise such
rights more often than one time during any Fiscal Year; it being understood that
the Administrative Agent may make such additional visits and inspections in each
Fiscal Year during regular business hours of the Borrower and the Restricted
Subsidiaries at its own expense as it reasonably requests) and to discuss the
affairs, finances and accounts of the Borrower and the Restricted Subsidiaries
with any of their officers, managers, key employees and accountants (subject to
such accountants’ customary policies and procedures) and, upon request, furnish
promptly to the Administrative Agent, any Lender or any advisor of the
Administrative Agent or any Lender true copies of all financial information made
available to the board of directors or audit committee of the board of directors
of the Borrower, provided that no Borrower Party will be required to disclose,
permit the inspection, examination or making of extracts, or discussion of, any
document, information or other matter in respect of which disclosure is then
prohibited by Law or any binding agreement. Notwithstanding anything to the
contrary in this Agreement, none of the Borrower or the Restricted Subsidiaries
will be required to disclose, permit the inspection, examination or making
copies or abstracts of, or discussion of, any document, information or other
matter with any Disqualified Lender that (a) constitutes non-financial trade
secrets or non-financial proprietary information, (b) in respect of which
disclosure to the Administrative Agent or any Lender (or their respective
representatives or contractors) is prohibited by Law or any binding agreement or
(c) is subject to attorney-client or similar privilege or constitutes attorney
work product.

(b) The Borrower shall cause appropriate members of its management to
participate in one conference call with the Lenders per Fiscal Quarter at a time
to be mutually agreed by

 

125



--------------------------------------------------------------------------------

the Borrower and the Administrative Agent (provided that, this Section 6.05(b)
may be satisfied by (i) the holding of a quarterly earnings call by Parent or
(ii) so long as MGM Resorts’ consolidated financial reports include the
financial results of the Borrower, the holding of a quarterly earnings call by
MGM Resorts in which management of the Borrower participates).

6.06 Keeping of Records and Books of Account. Keep adequate records and books of
account in conformity with GAAP and in material conformity with all applicable
requirements of any Governmental Authority having regulatory jurisdiction over
the Borrower or any Restricted Subsidiary.

6.07 Use of Proceeds.

(a) Use the proceeds of Loans made on the Closing Date to refinance the
obligations under the Bridge Credit Agreement and to pay fees and expenses in
connection with the Transactions; provided that, the Borrower shall not borrow
more than $300,000,000 under the Revolving Facility on the Closing Date.

(b) Use the proceeds of each Loan and other credit extension made hereunder
after the Closing Date for working capital, capital expenditures, Permitted
Acquisitions and other Investments permitted hereunder, Restricted Payments
permitted hereunder and for other lawful corporate purposes.

6.08 Additional Loan Parties. Upon (i) any Loan Party creating or acquiring any
Subsidiary that is a wholly-owned Restricted Subsidiary (other than an
Immaterial Subsidiary, a FSHCO or a Foreign Subsidiary) after the Closing Date,
(ii) any Subsidiary that is a Restricted Subsidiary of a Loan Party ceasing to
be an Immaterial Subsidiary, ceasing to be a FSHCO or ceasing to be a Foreign
Subsidiary, or (iii) any Subsidiary that is an Unrestricted Subsidiary becoming
a wholly-owned Restricted Subsidiary (other than an Immaterial Subsidiary, a
FSHCO or a Foreign Subsidiary) pursuant to Section 6.11, such Loan Party shall,
to the extent that it does not violate any Gaming Law or, if necessary, has
received the approval of the applicable Gaming Authority, (A) cause each such
Restricted Subsidiary (other than an Immaterial Subsidiary, a FSHCO or a Foreign
Subsidiary) to promptly (but in any event within 180 days after the later of
such event described in clause (i), (ii) or (iii) above or receipt of such
approval (or such longer period of time as Administrative Agent may agree to in
its reasonable discretion or as required to obtain any necessary Gaming
Approval)), execute and deliver a Guaranty and all such other documents and
certificates as Administrative Agent may reasonably request in order to have
such Restricted Subsidiary become a Guarantor and (B) deliver to the
Administrative Agent all legal opinions reasonably requested by the
Administrative Agent relating to the matters described above covering matters
similar to those covered in the opinions delivered on the Closing Date with
respect to such Guarantor; provided that, notwithstanding anything in this
Section 6.08 to the contrary, any Immaterial Subsidiary that is a guarantor of
any Material Indebtedness of the Borrower or the Restricted Subsidiaries shall
be required to be a Guarantor until such time as its guaranty of such Material
Indebtedness is released (at which time it shall be released by the
Administrative Agent from the Guaranty on the request of the Borrower without
further action by the Creditor Parties). To the extent approvals of any Gaming
Authorities for any actions required by this Section are required by applicable
Gaming Laws, the Borrower

 

126



--------------------------------------------------------------------------------

and/or applicable Loan Party shall, at their own expense, use commercially
reasonable efforts to promptly (as reasonably determined by the Borrower in good
faith) apply for and to pursue such approvals.

6.09 Collateral Matters; Pledge or Mortgage of Real Property. Subject to
compliance with applicable Gaming Laws, if any Grantor shall acquire any
Property (other than any Excluded Assets) after the Closing Date as to which
Administrative Agent, for the benefit of the Secured Parties, does not have a
perfected Lien and as to which the Collateral Documents purport to grant a Lien
or the Loan Documents require the grant of a Lien, that Grantor shall (subject
to any applicable provisions set forth in the Security Agreement with respect to
limitations on grant of security interests in certain types of assets or
Collateral and perfection of Liens on such assets or Collateral) promptly (and
in any event within 180 days or such longer period of time as Administrative
Agent may agree to in its reasonable discretion or as required to obtain any
necessary Gaming Approval) (i) execute and deliver to the Administrative Agent
such amendments to the Collateral Documents or such other documents (including
additional Mortgages with respect to each fee owned Real Property with a fair
market value in excess of $50,000,000 and, solely with respect to ground leases,
each leasehold in Real Property with a fair market value in excess of
$50,000,000 and, in connection with each such Mortgage, each of the items
described in Section 4.01(a)(iv)) as Administrative Agent deems reasonably
necessary in order to grant to the Administrative Agent, for the benefit of the
Secured Parties, security interests in such Property and (ii) take all actions
reasonably necessary to grant to the Administrative Agent, for the benefit of
the Secured Parties, a perfected First Priority Lien. To the extent approvals of
any Gaming Authorities for any actions required by this Section are required by
applicable Gaming Laws, the Borrower and/or applicable Loan Party shall, at
their own expense, promptly (as reasonably determined by the Borrower in good
faith) apply for and thereafter use commercially reasonable efforts to pursue
such approvals.

6.10 Security Interests; Further Assurances. Each Grantor shall, promptly, upon
the reasonable request of Administrative Agent, and assuming the request does
not violate any Gaming Law or, if necessary, is approved by the Gaming
Authority, at the Borrower’s expense, execute, acknowledge and deliver, or cause
the execution, acknowledgment and delivery of, and thereafter register, file or
record, or cause to be registered, filed or recorded, in an appropriate
governmental office, any mortgage, deed of trust (or similar instrument),
assignment of leases and rents or financing statement, or deliver to the
Administrative Agent any certificates representing Equity Interests, which are
reasonably necessary to create, protect or perfect or for the continued
validity, perfection and priority of the Liens on the Collateral covered thereby
(subject to any applicable provisions set forth in the Collateral Documents with
respect to limitations on grant of security interests in certain types of
Collateral and perfection of Liens on such Collateral) subject to no Liens other
than Permitted Encumbrances and other Liens permitted pursuant to Section
8.03. With respect to the Pledge Agreement, to the extent approvals of any
Gaming Authorities for any actions required by the Pledge Agreement are required
by applicable Gaming Laws, the Borrower and/or applicable Loan Party shall, at
their own expense, promptly (as reasonably determined by the Borrower in good
faith) apply for and thereafter pursue such approvals. Upon the exercise by the
Administrative Agent or the Lenders of any power, right, privilege or remedy
pursuant to any Loan Document following the occurrence and during the
continuation of an Event of Default which requires any consent, approval,
registration, qualification or authorization of any Governmental Authority, the

 

127



--------------------------------------------------------------------------------

Borrower and the Restricted Subsidiaries shall use commercially reasonable
efforts to execute and deliver all applications, certifications, instruments and
other documents and papers that Administrative Agent or the Lenders may be so
required to obtain.

Notwithstanding anything to the contrary in this Agreement or in any Collateral
Document, no Grantor shall be required to (a) perfect any security interests, or
make any filings or take any other actions necessary or desirable to perfect and
protect security interests, in (i) Excluded Assets, (ii) any motor vehicles and
other assets subject to certificates of title (other than to the extent
perfection can be achieved with the filing of UCC financing statements), (iii)
any letter of credit rights (except to the extent constituting supporting
obligations for other Collateral as to which perfection may be accomplished
solely by filing of UCC financing statements) or (iv) any commercial tort claims
with a value of less than $10,000,000, (b) enter into any control agreement or
control or similar arrangement with respect to deposit or securities accounts,
(c) grant any Lien in, those assets as to which (A) the cost, burden, difficulty
or consequence of obtaining or perfecting such Lien (including any mortgage,
stamp, intangibles or other tax or expenses relating to such Lien) outweighs the
benefit to the Lenders of the security afforded thereby as reasonably determined
by the Borrower and the Administrative Agent or (B) the granting of a Lien on
such asset would violate any enforceable anti-assignment provisions of contracts
binding on such assets at the time of their acquisition and not entered into in
contemplation of such acquisition or applicable law or, in the case of assets
consisting of licenses, agreements or similar contracts, to the extent the
granting of such Lien therein would violate the terms of such license, agreement
or similar contract relating to such asset (in each case, after giving effect to
the applicable anti-assignment provisions of the UCC or other applicable law),
(d) no actions shall be required to be taken in order to create, grant or
perfect any security interest in any assets located outside of the U.S. and no
foreign law security or pledge agreements, foreign law mortgages or deeds or
foreign intellectual property filings or searches shall be required or (e) no
Lien on Real Property shall be required except in respect of Mortgaged Real
Property (provided that if a mortgage tax will be owed upon the granting of any
Mortgage required hereunder on the entire amount of the Secured Obligations (as
defined in the Security Agreement) evidenced hereby, then, to the extent
permitted by, and in accordance with, applicable law, the amount of such
mortgage tax shall be calculated based on the lesser of (x) the amount of the
Secured Obligations allocated to the applicable Mortgaged Real Property and (y)
the estimated fair market value of the Mortgaged Real Property at the time the
Mortgage is entered into and determined in a manner reasonably acceptable to
Administrative Agent and the Borrower (which in the case of clause (y) will
result in a limitation of the Secured Obligations secured by the Mortgage to
such amount)). Notwithstanding anything contained in Section 6.09 or this
Section 6.10 to the contrary, this Section 6.10 shall not require the creation,
perfection or maintenance of pledges of or security interests in, or the
obtaining of title insurance, surveys, abstracts or appraisals with respect to,
Excluded Assets, or the taking of any actions to perfect security interests in
Excluded Assets apart from the filing of financing statements under the UCC.

Furthermore, the Administrative Agent may grant extensions of time for the
perfection of security interests in or the obtaining of title insurance and
surveys with respect to particular assets (including extensions beyond the
Closing Date for the perfection of security interests in the assets of the Loan
Parties on such date) where it reasonably determines, in consultation with the
Borrower, that perfection cannot be accomplished without undue effort or

 

128



--------------------------------------------------------------------------------

expense by the time or times at which it would otherwise be required by this
Agreement or the Collateral Documents.

6.11 Limitation on Designations of Unrestricted Subsidiaries.

(a) The Borrower may hereafter designate (or re-designate) any Restricted
Subsidiary as an “Unrestricted Subsidiary” under this Agreement (a
“Designation”) only if: (i) no Event of Default shall have occurred and be
continuing at the time of or immediately after giving effect to such
Designation; (ii) such Designation shall be deemed to be an Investment in the
amount equal to its direct or indirect pro rata ownership interest in the fair
market value (as reasonably determined by the Borrower) of the net assets of
such Subsidiary at the time of such Designation; (iii) such Investment is
permitted by Section 8.06; and (iv) after giving effect to such Designation, the
Borrower would be in Pro Forma Compliance with the financial covenants in
Section 8.11 as of the last day of the Test Period ended immediately preceding
the date of such Designation (regardless of whether the Revolving Facility or
the Term A Facility is then in effect). If the Borrower designates a Guarantor
as an Unrestricted Subsidiary in accordance with this Section 6.11, the
Obligations of such Guarantor under the Loan Documents shall terminate and be of
no further force and effect without any action required by the Administrative
Agent; and, at the Borrower’s request, the Administrative Agent will execute and
deliver any instrument evidencing such termination.

(b) The Borrower may hereafter designate (or re-designate) any Unrestricted
Subsidiary as a “Restricted Subsidiary” under this Agreement or revoke any
Designation of a Subsidiary as an Unrestricted Subsidiary (in either case, a
“Revocation”), whereupon such Subsidiary shall then constitute a Restricted
Subsidiary, if: (i) no Event of Default shall have occurred and be continuing at
the time and immediately after giving effect to such Revocation; (ii) after
giving effect to such Revocation, the Borrower would be in Pro Forma Compliance
with the financial covenants in Section 8.11 (regardless of whether the
Revolving Facility or the Term A Facility is then in effect) as of the last day
of the Test Period ended immediately preceding the date of such Revocation; and
(iii) all Liens and Indebtedness of such Unrestricted Subsidiary and its
Subsidiaries outstanding immediately following such Revocation would, if
incurred at the time of such Revocation, have been permitted to be incurred for
all purposes of this Agreement.

(c) All Designations and Revocations must be evidenced by an Officer’s
Certificate of the Borrower delivered to the Administrative Agent with the
Responsible Officer so executing such certificate certifying compliance with the
foregoing provisions of this Section 6.11.

(d) Notwithstanding anything to the contrary in this Section 6.11, no Subsidiary
may be Designated as an Unrestricted Subsidiary for so long as such Subsidiary
directly or indirectly owns or leases a Real Property subject to the Initial
Master Lease.

6.12 Taxes. Except as would not, individually or in the aggregate, have a
Material Adverse Effect, the Borrower and the Restricted Subsidiaries shall
timely file all Tax returns, statements, reports and forms or other documents
(including estimated Tax or information returns and including any required,
related or supporting information) required to be filed by it and pay and
discharge promptly when due all Taxes, assessments and governmental charges or
levies imposed upon it or upon its income or profits or in respect of its
property (including, in

 

129



--------------------------------------------------------------------------------

each case, in its capacity as a withholding agent), before the same shall become
delinquent or in default; provided, however, that such payment and discharge
shall not be required with respect to any such tax, assessment, charge, levy or
claim so long as the validity or amount thereof shall be contested in good faith
by appropriate proceedings and the Borrower and the Restricted Subsidiaries
shall have set aside on its books adequate reserves with respect thereto in
accordance with GAAP and such contest operates to suspend collection of the
contested obligation, tax, assessment or charge and enforcement of a Lien and,
in the case of Collateral, the Borrower and the Restricted Subsidiaries shall
have otherwise complied with the provisions of the applicable Collateral
Document in connection with such nonpayment.

6.13 Compliance with Environmental Law. The Borrower and the Restricted
Subsidiaries shall (a) comply with Environmental Laws and will keep or cause all
Real Property to be kept free of any Liens under Environmental Law, unless, in
each case, failure to do so would not reasonably be expected to have a Material
Adverse Effect; (b) in the event of any Release of Hazardous Material at, on,
under or emanating from any Real Property which would result in liability under
or a violation of any Environmental Law, in each case which would reasonably be
expected to have a Material Adverse Effect, undertake, and/or take reasonable
efforts to cause any of their respective tenants or occupants to undertake, at
no cost or expense to Administrative Agent or any Creditor Party, any action
required pursuant to Environmental Law to mitigate and eliminate such condition;
provided, however, that no Borrower Party shall be required to comply with any
order or directive then being contested by any of them in good faith by
appropriate proceedings; and (c) if a Release of Hazardous Materials has
occurred at any Mortgaged Real Property that reasonably could be expected to
form the basis of an Environmental Liability against the Borrower or applicable
Restricted Subsidiary or Mortgaged Real Property and which would reasonably be
expected to have a Material Adverse Effect, provide, at the written request of
Administrative Agent, in its reasonable discretion, and at no cost or expense to
Administrative Agent or any Creditor Party, an environmental site assessment
(including, without limitation, the results of any soil or groundwater or other
testing conducted at Administrative Agent’s request) concerning such Mortgaged
Real Property, conducted by an environmental consulting firm proposed by the
Borrower and approved by Administrative Agent in its reasonable discretion,
indicating the presence or absence of Hazardous Material and the potential cost
of any required action in connection with any Hazardous Material on, at, under
or emanating from such Mortgaged Real Property.

6.14 Maintenance of REIT Status. The Borrower shall cause Parent to elect to be
treated as a REIT commencing with its taxable year ending December 31, 2016. The
Borrower shall cause Parent to meet the requirements for qualification and
taxation as a REIT for its taxable year ending on December 31, 2016 and
thereafter (after taking into account any cure provisions set forth in the Code
that are complied with by the REIT).

6.15 Maintenance of Credit Ratings. The Borrower shall cause Parent to at all
times use its commercially reasonable efforts to maintain (a) a public corporate
credit rating (but not any particular rating) from S&P and a public corporate
family rating (but not any particular rating) from Moody’s, in each case, in
respect of Parent and (b) a public rating (but not any particular rating) in
respect of the Loans from each of S&P and Moody’s.

 

130



--------------------------------------------------------------------------------

ARTICLE VII

INFORMATION AND REPORTING COVENANTS

So long as the Termination Conditions have not been satisfied, the Borrower
shall, and shall cause each of the Restricted Subsidiaries to:

7.01 Financial Statements, Etc. Deliver to the Administrative Agent (for
distribution by the Administrative Agent to the Lenders):

(a) Quarterly Financials. As soon as practicable, and in any event within
60 days after the end of each Fiscal Quarter (other than the fourth Fiscal
Quarter in any Fiscal Year), the consolidated balance sheet of the Borrower and
its Subsidiaries as at the end of such Fiscal Quarter and the consolidated
statement of operations for such Fiscal Quarter, and its consolidated statement
of cash flows for the portion of the Fiscal Year ended with such Fiscal Quarter
(which shall include supplemental schedules reconciling the financial statements
of the Borrower and the Guarantors, on the one hand, and the Subsidiaries that
are not Guarantors on the other hand);

(b) Annual Financials. Commencing with the Fiscal Year ending December 31, 2016,
as soon as practicable, and in any event within 105 days after the end of each
Fiscal Year, the consolidated balance sheet of the Borrower and its Subsidiaries
as at the end of such Fiscal Year and the consolidated statements of operations,
shareholders’ equity and cash flows, in each case of the Borrower and its
Subsidiaries for such Fiscal Year, in each case as at the end of and for the
Fiscal Year (in each case, which shall include supplemental schedules
reconciling the financial statements of the Borrower and the Guarantors, on the
one hand, and the Subsidiaries that are not Guarantors on the other hand), all
in reasonable detail. Such financial statements shall be prepared in accordance
with GAAP and such consolidated balance sheet and consolidated statements shall
be accompanied by a report of one of the four largest public accounting firms in
the United States or other independent public accountants of recognized standing
selected by the Borrower and reasonably satisfactory to the Administrative
Agent, which report shall be prepared in accordance with generally accepted
accounting standards as at such date, and shall not be subject to any
qualification or exception expressing substantial doubt about the ability of the
Borrower and its Subsidiaries to continue as a “going concern” or any exception
as to the scope of such audit (other than a going concern qualification
resulting from (i) an upcoming maturity date under any Indebtedness occurring
within one year from the time such opinion is delivered or (ii) any prospective
financial covenant default under Section 8.11 or any other financial covenant
under any other Indebtedness);

(c) Annual Budgets. As soon as practicable, and in any event within 90 days
after the commencement of each Fiscal Year (commencing with the Fiscal Year
ending December 31, 2016), a budget and projection by Fiscal Quarter for that
Fiscal Year and by Fiscal Year for the next two succeeding Fiscal Years,
including for the first such Fiscal Year, projected consolidated balance sheets,
statements of operations and statements of cash flow and, for the second and
third such Fiscal Years, projected consolidated condensed balance sheets and
statements of operations and cash flows, of the Borrower and its Subsidiaries
(which shall include supplemental schedules reconciling the financial statements
of the Borrower and the

 

131



--------------------------------------------------------------------------------

Guarantors, on the one hand, and the Subsidiaries that are not Guarantors on the
other hand), all in reasonable detail;

(d) SEC Filings. Promptly after the same are available, copies of all annual,
regular, periodic and special reports and registration statements which the
Parent may file or be required to file with the SEC under Section 13 or 15(d) of
the Exchange Act, and not otherwise required to be delivered to the
Administrative Agent pursuant to other provisions of this Section 7.01;

(e) Environmental Matters. Promptly after the assertion or occurrence thereof,
written notice of any Environmental Liability or Release of Hazardous Material
which would reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect;

(f) Default. Promptly after a Responsible Officer becomes aware of the existence
of any condition or event which constitutes an Event of Default, written notice
specifying the nature and period of existence thereof and specifying what action
the Borrower or the Restricted Subsidiaries are taking or propose to take with
respect thereto;

(g) [Reserved];

(h) Mandatory Prepayment Events. Promptly after the (i) occurrence of any Asset
Sale for which the Borrower is required to make a mandatory prepayment pursuant
to Section 2.04(b)(i), (ii) incurrence or issuance of any Indebtedness for which
the Borrower is required to make a mandatory prepayment pursuant to
Section 2.04(b)(ii), or (iii) receipt of any Net Available Proceeds with respect
to any Casualty Event for which the Borrower is required to make a mandatory
prepayment pursuant to Section 2.04(b)(iii), written notice thereof;

(i) ERISA Information. Promptly after the occurrence of any ERISA Event that,
alone or together with any other ERISA Events that have occurred, would
reasonably be expected to have, individually or in the aggregate a Material
Adverse Effect, a written notice specifying the nature thereof;

(j) Tenant Information. If requested by the Administrative Agent, to the extent
required to be provided to the Borrower or a Restricted Subsidiary under a
Master Lease, quarterly or annual financial statements of the applicable Tenant
or the parent company of the applicable Tenant to the extent provided to the
Borrower or such Restricted Subsidiary under such Master Lease;

(k) Copies of Documents. (i) Promptly after the effectiveness thereof (and in
any event within ten (10) Business Days (or such longer period as the
Administrative Agent shall agree in its sole discretion)), copies of any
amendment or modification to, or waiver of, any Master Lease or any Master Lease
Guaranty, which amendment, modification or waiver is material and adverse to the
interests of the Lenders, (ii) promptly upon the request of the Administrative
Agent, copies of any other amendment or modification to, or waiver of, any
Master Lease or any Master Lease Guaranty and (iii) promptly upon receipt
thereof by the Borrower or a Restricted Subsidiary, copies of any notice of
default delivered or received under any Master Lease; and

 

132



--------------------------------------------------------------------------------

(l) Other Information. Such other data and information as from time to time may
be reasonably requested by the Administrative Agent or any Lender (through the
Administrative Agent) or by the Required Lenders.

Documents required to be delivered pursuant to Section 7.01(a), Section 7.01(b)
or Section 7.01(d) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Parent posts such documents, or provides a link thereto on the Parent’s website
on the Internet at the website address listed on Schedule 11.02; or (ii) on
which such documents are posted on the Borrower’s behalf on an Internet or
intranet website, if any, to which each Lender and the Administrative Agent have
access (whether a commercial, third-party website or whether sponsored by the
Administrative Agent); provided that: the Borrower shall notify the
Administrative Agent (by facsimile or electronic mail) of the posting of any
such documents and provide to the Administrative Agent by electronic mail
electronic versions (i.e., soft copies) of such documents. Except for such
Compliance Certificates, the Administrative Agent shall have no obligation to
request the delivery or to maintain copies of the documents referred to above,
and in any event shall have no responsibility to monitor compliance by the
Borrower with any such request for delivery, and each Lender shall be solely
responsible for requesting delivery to it or maintaining its copies of such
documents.

The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arrangers will make available to the Lenders and the L/C Issuers materials
and/or information provided by or on behalf of the Borrower hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on
IntraLinks or another similar electronic system (the “Platform”) and (b) certain
of the Lenders (each, a “Public Lender”) may have personnel who do not wish to
receive material non-public information with respect to the Borrower or its
Affiliates, or the respective securities of any of the foregoing, and who may be
engaged in investment and other market-related activities with respect to such
Persons’ securities. The Borrower hereby agrees that so long as Parent, the
Borrower or any of its Subsidiaries is the issuer of any outstanding debt or
equity securities that are registered or issued pursuant to a private offering
or is actively contemplating issuing any such securities it will use
commercially reasonable efforts to identify that portion of the Borrower
Materials that may be distributed to the Public Lenders and that (w) all such
Borrower Materials shall be clearly and conspicuously marked “PUBLIC” which, at
a minimum, shall mean that the word “PUBLIC” shall appear prominently on the
first page thereof; (x) only by marking Borrower Materials “PUBLIC” (or by
expressly authorizing their posting as such in writing), will the Borrower be
deemed to have authorized the Administrative Agent, the Arrangers, the L/C
Issuers and the Lenders to treat such Borrower Materials as not containing any
material non-public information (although it may be sensitive and proprietary)
with respect to the Borrower or its Affiliates or their respective securities
for purposes of United States Federal and state securities laws (provided, that
to the extent such Borrower Materials constitute Information, they shall be
treated as set forth in Section 11.07); (y) all Borrower Materials marked
“PUBLIC” are permitted to be made available through a portion of the Platform
designated “Public Side Information”; and (z) the Administrative Agent and the
Arrangers shall treat any Borrower Materials that are not marked “PUBLIC” as
being suitable only for posting on a portion of the Platform not designated
“Public Side Information.” Notwithstanding the foregoing, the Borrower shall be
under no obligation to mark any Borrower Materials “PUBLIC”.

 

133



--------------------------------------------------------------------------------

Notwithstanding anything to the contrary in this Section 7.01, (a) neither
Parent, the Borrower nor its Subsidiaries will be required to make any
disclosure to any Creditor Party that (i) is prohibited by law or any bona fide
confidentiality agreement in favor of a Person (other than the Borrower or any
of its Subsidiaries or Affiliates) (the prohibition contained in which was not
entered into in contemplation of this provision), or (ii) is subject to
attorney-client or similar privilege or constitutes attorney work product or
(iii) in the case of Section 7.01(l) only, creates an unreasonably excessive
expense or burden on Parent, the Borrower or any of its Subsidiaries to produce
or otherwise disclose; and (b)(i) in the event that the Borrower delivers (or
posts) to the Administrative Agent an Annual Report for Parent on Form 10-K for
any Fiscal Year, as filed with the SEC, within 90 days after the end of such
Fiscal Year, such Form 10-K shall satisfy all requirements of paragraph (a) of
this Section 7.01 with respect to such Fiscal Year and (ii) in the event that
the Borrower delivers (or posts) to the Administrative Agent a Quarterly Report
for Parent on Form 10-Q for any Fiscal Quarter, as filed with the SEC, within
45 days after the end of such Fiscal Quarter, such Form 10-Q shall satisfy all
requirements of paragraph (b) of this Section 7.01 with respect to such Fiscal
Quarter to the extent that it contains the information required by such
paragraph (b); in each case to the extent that information contained in such
Form 10-K or Form 10-Q satisfies the requirements of paragraphs (a) or (b) of
this Section 7.01, as the case may be.

7.02 Compliance Certificates. Commencing with the delivery of the financial
statements required pursuant to Section 7.01(a) for the first full Fiscal
Quarter following the Closing Date, deliver to the Administrative Agent for
distribution to the Lenders within the required time period for delivery of
financial statements required pursuant to Section 7.01(a) and Section 7.01(b),
Compliance Certificates signed by a Responsible Officer.

ARTICLE VIII

NEGATIVE COVENANTS

So long as the Termination Conditions have not been satisfied, the Borrower
shall, and shall cause each of the Restricted Subsidiaries to comply with the
following covenants:

8.01 Mergers, Consolidations and Asset Sales. Neither the Borrower nor any
Restricted Subsidiary will wind up, liquidate or dissolve its affairs or enter
into any transaction of merger or consolidation, or make any Asset Sale, except
for:

(a) Asset Sales of obsolete, surplus or worn out property, whether now owned or
hereafter acquired, in the ordinary course of business and Asset Sales of
property no longer used, useful or economically practicable to maintain in the
conduct of the business of the Borrower and the Restricted Subsidiaries, and the
termination or assignment of Contractual Obligations (other than the Initial
Master Lease or any Similar Leases) to the extent such termination or assignment
does not have a Material Adverse Effect;

(b) Asset Sales of inventory and other property in the ordinary course of
business;

(c) Asset Sales of equipment to the extent that (i) such property is exchanged
for credit against the purchase price of similar replacement property or
(ii) the proceeds of such

 

134



--------------------------------------------------------------------------------

Asset Sale are applied to the purchase price of such replacement property, in
each case within 180 days of receiving the proceeds of such Asset Sale;

(d) Asset Sales not otherwise permitted under this Section 8.01; provided that
(i) immediately prior to and after giving effect to such Asset Sale, no Event of
Default exists and is continuing or would result from such Asset Sale, (ii)
immediately after giving effect thereto, the Borrower would be in compliance
with the financial covenants set forth in Section 8.11 on a Pro Forma Basis
(including after giving effect to such Asset Sale) as of the last day of the
most recent Test Period ended prior to such Asset Sale (regardless of whether
the Revolving Facility or the Term A Facility is then in effect), (iii) such
Asset Sale shall be, in the good faith determination of the Borrower, for fair
market value, (iv) the Borrower or the Restricted Subsidiaries shall receive not
less than 75% of such consideration in the form of cash or Cash Equivalents
(provided that, where the property subject to such Asset Sale is Real Property
constituting Collateral, the Borrower may, instead of receiving 75% of such
consideration in cash or Cash Equivalents, contemporaneously exchange such Real
Property for Real Property constituting Collateral the Investment in which is
permitted by Section 8.06 so long as (A) the fair market value (as determined on
or about the date of such exchange) of the Real Property received in such an
exchange is equal to at least 100% of the fair market value (as determined on or
about the date of such exchange) of the Real Property disposed of in such
exchange (the fair market value of the Real Property transferred and received in
such exchange shall be determined with reference to appraisals reasonably
satisfactory to the Administrative Agent conducted by appraisal firms reasonably
satisfactory to the Administrative Agent) (taking into account the amount of
cash or Cash Equivalents received by the Borrower or the Restricted Subsidiaries
in such transaction) and (B) all Real Property received in such exchange shall
concurrently become Collateral as provided in Section 6.09 (and the Person
owning such Real Property shall become a Grantor)), and (v) the Net Available
Proceeds therefrom shall be applied as specified in Section 2.04(b)(i);

(e) leases and subleases entered into in the ordinary course of business (which,
for the avoidance of doubt, includes operating subleases);

(f) dispositions of cash and Cash Equivalents;

(g) any Restricted Subsidiary may merge with (i) the Borrower; provided that the
Borrower shall be the continuing or surviving Person, or (ii) any one or more
other Restricted Subsidiaries; provided that if one of such Restricted
Subsidiaries is a Loan Party then either (x) the surviving Person of such merger
must be a Loan Party or (y) if the surviving Person is not a Loan Party, then
the merger shall be deemed to be an Investment which must be incurred in
accordance with Section 8.06;

(h) mergers and consolidations to effect a mere change in the jurisdiction or
form of organization of the Borrower or any Restricted Subsidiary; provided
that, after giving effect to any such merger or consolidation involving any
Borrower or Guarantor, the surviving Person shall be organized under the laws of
the United States of America, any state thereof or the District of Columbia;

 

135



--------------------------------------------------------------------------------

(i) dissolutions and liquidations of Restricted Subsidiaries; provided that if
the transferor of any assets subject to such dissolution and liquidation is a
Loan Party, then (x) the transferee must be a Loan Party, (y) if the transferee
is a Restricted Subsidiary that is not a Loan Party, then the transfer pursuant
to such dissolution or liquidation shall be deemed to be an Investment which
must be incurred in accordance with Section 8.06 or (z) if the transferee is not
a Restricted Subsidiary, then the transfer pursuant to such dissolution or
liquidation shall be deemed to be an Asset Sale and must be made in accordance
with another clause of this Section 8.01;

(j) the Borrower or any Restricted Subsidiary may merge with any Person;
provided that (i) (x) if the Borrower is a party to any such transaction, the
Borrower is the surviving Person and (y) otherwise, a Restricted Subsidiary is
the surviving Person, (ii) such merger is otherwise permitted as an Investment
under Section 8.06, (iii) no Event of Default shall have occurred and be
continuing or result therefrom, (iv) the financial condition of the Borrower and
its Subsidiaries is determined by the Borrower in good faith to not be adversely
affected thereby, as evidenced by a certificate of a Responsible Officer and
(v) the Borrower and the Restricted Subsidiaries execute such amendments to the
Loan Documents as may be requested by the Administrative Agent to assure the
continued effectiveness of the Guarantee and the continued priority and
perfection of any Liens granted in favor of the Administrative Agent by such
Persons;

(k) mergers or consolidations in connection with the Transactions on the Closing
Date;

(l) Asset Sales of any Property to the extent constituting an Investment
permitted by Section 8.06;

(m) Asset Sales of (x) assets hereafter acquired pursuant to a Permitted
Acquisition or Investment which assets are not used or useful to the principal
business of the Borrower and the Restricted Subsidiaries or (y) any existing
assets of the Borrower or its Restricted Subsidiaries which are divested in
order to effectuate a Permitted Acquisition or Investment; provided, that not
less than 75% of the aggregate consideration received therefrom shall be paid in
cash or Cash Equivalents and the Net Available Proceeds thereof shall be applied
as set forth in Section 2.04(b)(i);

(n) any sale, transfer or other Asset Sales required pursuant to any Transfer
Agreement; provided, that the Net Available Proceeds thereof shall be applied as
set forth in Section 2.04(b)(i);

(o) any Asset Sales by the Borrower or any Restricted Subsidiary of property
pursuant to a Permitted Sale Leaseback; provided, that the Net Available
Proceeds thereof shall be applied as set forth in Section 2.04(b)(i);

(p) any Asset Sale by the Borrower or any Restricted Subsidiary to the Borrower
or any Restricted Subsidiary;

 

136



--------------------------------------------------------------------------------

(q) any sale, transfer or other Asset Sales of any aircraft and any assets
directly related to the operation thereof and any limited liability company or
other special purpose vehicle that has been organized solely to own any aircraft
and related assets;

(r) any sales or other dispositions of assets that do not constitute Asset
Sales;

(s) leases or subleases not interfering in any material respect with the
ordinary conduct of the business of the Loan Parties (which, for the avoidance
of doubt, includes operating subleases) and licenses or sublicenses of
Intellectual Property made in the ordinary course of business;

(t) Asset Sales consisting of discounting or forgiveness of accounts receivable
in the ordinary course of business or in connection with the collection or
compromise thereof;

(u) (i) termination of leases (other than the Initial Master Lease) and Swap
Contracts in the ordinary course of business, (ii) the expiration of any option
agreement in respect of real or personal property and (iii) any surrender or
waiver of contractual rights (other than under the Initial Master Lease) or the
settlement, release or surrender of contractual rights (other than under the
Initial Master Lease) or other litigation claims (including in tort) in the
ordinary course of business;

(v) the settlement or early termination of any Permitted Bond Hedge Transaction
and the settlement or early termination of any related Permitted Warrant
Transaction; and

(w) any Asset Sale consisting of the grant of Acceptable Land Use Arrangements.

8.02 Limitation on Lines of Business. Neither the Borrower nor any Restricted
Subsidiary shall make any material change in the general nature of the business
of the Borrower and its Restricted Subsidiaries as conducted on the Closing
Date, including the acquisition, investment in, ownership, development,
redevelopment, leasing, operation, sale and disposition of real estate and real
estate-related assets (it being acknowledged that any similar, complementary,
ancillary or related businesses are not material changes in the general nature
of the business of the Borrower and its Restricted Subsidiaries); provided that
the acquisition, investment in, ownership, development, redevelopment, leasing
and operation of assets that are not currently, and are not expected to be
developed or redeveloped into, Related Businesses shall not exceed 25.0% of
Adjusted Total Assets.

8.03 Liens. Neither the Borrower nor any Restricted Subsidiary shall create,
incur, grant or assume, directly or indirectly, any Lien on any Property now
owned or hereafter acquired by it or on any income or revenues or rights in
respect of any thereof, except:

(a) Permitted Encumbrances;

(b) Liens securing the Obligations under the Loan Documents, Secured Cash
Management Agreements and Secured Hedge Agreements;

 

137



--------------------------------------------------------------------------------

(c) Liens in existence on the Closing Date and Liens relating to any refinancing
of the obligations secured by such Liens; provided, that such Liens do not
encumber any Property other than the Property (including proceeds) subject
thereto on the Closing Date;

(d) purchase money Liens securing Indebtedness and Capital Leases permitted
under Section 8.04(d); provided, that any such Liens attach only to the property
being financed pursuant to such purchase money Indebtedness or Capital Leases
(or refinancings thereof and) directly related assets, including proceeds and
replacements thereof;

(e) Liens granted on the Equity Interests in a Person which is not a Restricted
Subsidiary, including customary rights of first refusal, “tag-along” and
“drag-along” rights, transfer restrictions and put and call arrangements with
respect to the Equity Interests of any Joint Venture pursuant to any Joint
Venture or similar agreement;

(f) Liens in respect of Permitted Sale Leasebacks, limited to the Property
subject to such Permitted Sale Leaseback;

(g) Liens on cash, Cash Equivalents or other property arising in connection with
the defeasance, discharge or redemption of Indebtedness;

(h) other Liens securing Indebtedness outstanding in an aggregate principal
amount of not more than $75,000,000;

(i) Liens on property that the Borrower or its Restricted Subsidiaries are
insured against by title insurance; provided that such Lien would not reasonably
be expected to impair the ability to place mortgage financing on the Real
Property encumbered by such Lien, which mortgage financing includes title
insurance coverage against such Lien;

(j) Liens on (x) property acquired by the Borrower or any of its Restricted
Subsidiaries after the date hereof that are in place at the time such property
is so acquired and are not created (but may have been amended) in contemplation
of such acquisition or (y) property of Persons that are acquired by the Borrower
or any of its Restricted Subsidiaries after the date hereof that are in place at
the time such Person is so acquired and are not created (but may have been
amended) in contemplation of such acquisition;

(k) Liens securing assessments or charges payable to a property owner
association or similar entity, which assessments are not yet due and payable or
are being contested in good faith by appropriate proceedings diligently
conducted, and for which adequate reserves with respect thereto, to the extent
required by GAAP, are maintained on the books of the applicable Person;

(l) Liens securing assignments to a reverse Section 1031 exchange trust; and

(m) Liens securing Interim Assumed Drop-Down Indebtedness; provided that (i)
such Liens secure only the Property acquired in connection with the Drop-Down
Transaction, (ii) to the extent such Liens remain outstanding after the date
that is fifteen (15) days after the original incurrence of such Indebtedness,
such Liens shall no longer be permitted to be incurred pursuant to this clause
(m) and must otherwise be permitted pursuant to another

 

138



--------------------------------------------------------------------------------

provision of this Section 8.03 and (iii) to the extent such Interim Assumed
Drop-Down Indebtedness is extended, refinanced, renewed or replaced, no Liens
securing any replacement Indebtedness shall be permitted to be incurred pursuant
to this clause (m);

provided that this Section 8.03 shall not be effective to prohibit the Liens
with respect to securities issued by any gaming licensee to the extent that
appropriate or required approvals of this covenant have not been obtained under
applicable Gaming Laws.

For purposes of determining compliance with this Section 8.03, in the event that
the creation or imposition of any Lien upon or with respect to any Property (or
any portion thereof) meets the criteria of more than one of the categories of
permitted Liens described in clauses (a) through (m) above, the Borrower may, in
its sole discretion, at the time of creation or imposition, divide or classify
such Lien (or any portion thereof) under any clause under which it would then be
permitted to be created or imposed, and at any future time may divide, classify
or reclassify such Lien (or any portion thereof) under any clause under which it
would be permitted to be created or imposed at such later time, and in each case
will only be required to include the interest encumbered by such Lien in one or
more of the above clauses; provided that Liens securing the Obligations shall at
all times be deemed to have been incurred pursuant to clause (b) above.

8.04 Indebtedness. Neither the Borrower nor any of the Restricted Subsidiaries
will incur any Indebtedness, except:

(a) Existing Indebtedness and any Permitted Refinancings thereof;

(b) obligations (contingent or otherwise) existing or arising under any Swap
Contract (including Secured Hedge Agreements) entered into for the purpose of
mitigating risks associated with fluctuations in interest rates (including both
fixed to floating and floating to fixed contracts), foreign exchange rates or
commodity price fluctuations in a non-speculative manner;

(c) Indebtedness under the Loan Documents and Secured Cash Management
Agreements;

(d) (i) Capital Leases and (ii) Indebtedness secured by purchase money Liens, in
an aggregate outstanding principal amount for clauses (i) and (ii) on a combined
basis not to exceed $50,000,000 at any time;

(e) Indebtedness incurred in connection with any Permitted Sale Leaseback and
any Permitted Refinancing in respect thereof;

(f) Indebtedness of the Borrower or any Restricted Subsidiary owed to the
Borrower or any Restricted Subsidiary; provided, that Indebtedness of any
Restricted Subsidiary that is not a Loan Party owing to the Borrower or any Loan
Party shall be subject to Section 8.06(d); provided, further, that (except to
the extent prohibited by applicable Gaming Law) Indebtedness of any Loan Party
owing to a Restricted Subsidiary that is not a Loan Party shall be subordinated
to the Obligations on terms reasonably satisfactory to the Administrative Agent;

 

139



--------------------------------------------------------------------------------

(g) Indebtedness in respect of netting services, overdraft protections and
otherwise in connection with deposit accounts, commercial credit cards, stored
value cards, purchasing cards and treasury management services, including any
obligations pursuant to Cash Management Agreements, and other netting services,
overdraft protections, automated clearing-house arrangements, employee credit
card programs, controlled disbursement, ACH transactions, return items,
interstate depository network service, Society for Worldwide Interbank Financial
Telecommunication transfers, cash pooling and operational foreign exchange
management, and in each case, similar arrangements and otherwise in connection
with cash management, including cash management arrangements among the Borrower
and its Subsidiaries;

(h) Guaranty Obligations of the Borrower or any Restricted Subsidiary in respect
of any Indebtedness of the Borrower Group not prohibited hereunder;

(i) Guaranty Obligations of the Borrower pursuant to the matters described in
any indemnity agreement entered into for the benefit of a title company that has
been engaged by the Borrower and its Restricted Subsidiaries;

(j) subject to the conditions set forth in Section 8.06(l) or (m), as
applicable, Guaranty Obligations of the Indebtedness of Joint Ventures and
Unrestricted Subsidiaries (which Guaranty Obligations shall for the avoidance of
doubt reduce amounts available pursuant to Section 8.06(l) or (m), as
applicable, on a dollar-for-dollar basis), if (i) both before and after giving
effect to the incurrence of such Guaranty Obligations, no Event of Default has
occurred or is continuing, and (ii) the applicable dollar limitations set forth
in Section 8.06(l) or (m), as the case may be, would not be exceeded after
giving effect to such incurrence when aggregated (without duplication) with all
Guaranty Obligation incurred pursuant to this clause (j) in reliance on the
applicable clause of Section 8.06 if such Guaranty Obligation were being
incurred as an Investment thereunder;

(k) the Senior Unsecured Notes and Permitted Refinancings thereof;

(l) (i) other additional Indebtedness of the Loan Parties (including any portion
of any renewal, financing, or extension of Existing Indebtedness or of the
Senior Unsecured Notes to the extent such portion does not meet the criteria set
forth in clause (a) or (k) above, as applicable) as long as, (A) immediately
after giving effect thereto, the Borrower would be in compliance with the
financial covenants set forth in Section 8.11 on a Pro Forma Basis (including
after giving effect to the incurrence or assumption of such Indebtedness) as of
the last day of the most recent Test Period ended prior to the incurrence or
assumption of such Indebtedness (regardless of whether the Revolving Facility or
the Term A Facility is then in effect) and (B) in the case of all Indebtedness
incurred pursuant to this clause (l)(i) in excess of $100,000,000 at any time
outstanding, the Permitted Debt Conditions are satisfied and (ii) Permitted
Refinancings thereof;

(m) Indebtedness of any Subsidiary supported by a Letter of Credit in an
aggregate principal amount not to exceed the stated amount of such Letter of
Credit (but which stated amount may include the amount of any anticipated
premiums, expenses (including upfront fees and original issue discount) and any
accretion in the principal amount thereof);

 

140



--------------------------------------------------------------------------------

(n) contractual indemnity obligations entered into in the ordinary course of
business in connection with the normal course of operation of its casinos and
other property;

(o) (i) Indebtedness (x) of a Person that becomes a Restricted Subsidiary after
the date hereof, that existed at the time such Person became a Restricted
Subsidiary and was not created (but may have been amended) in anticipation or
contemplation thereof and (y) assumed in connection with any Investment
permitted under this Agreement and not created (but may have been amended) in
anticipation or contemplation thereof, in each case under this clause (i), as
long as immediately after giving effect thereto, the Borrower would be in
compliance with the financial covenants set forth in Section 8.11 on a Pro Forma
Basis (including after giving effect to the incurrence or assumption of such
Indebtedness) as of the last day of the most recent Test Period ended prior to
the incurrence or assumption of such Indebtedness (regardless of whether the
Revolving Facility or the Term A Facility is then in effect) and (ii) any
Permitted Refinancing in respect thereof;

(p) without duplication of any other Indebtedness, all premiums (if any),
interest (including post-petition interest and payment-in-kind interest),
accretion or amortization of original issue discount, fees, expenses and charges
with respect to Indebtedness permitted hereunder;

(q) Indebtedness of a Restricted Subsidiary that is a non-Loan Party in an
amount not to exceed $20,000,000 in the aggregate for all such Restricted
Subsidiaries at any time and, without duplication, Permitted Refinancings
thereof; and

(r) Indebtedness constituting Interim Assumed Drop-Down Indebtedness; provided
that (i) to the extent such Indebtedness remains outstanding after the date that
is fifteen (15) days after the original incurrence thereof, such Indebtedness
shall no longer be permitted to be incurred pursuant to this clause (r) and must
otherwise be permitted under another provision of this Section 8.04 and (ii) to
the extent such Indebtedness is extended, refinanced, renewed or replaced, such
extension, refinancing, renewal or replacement, as applicable, shall not be
permitted pursuant to this clause (r).

For purposes of determining compliance with this Section 8.04, in the event that
the incurrence of an item of Indebtedness (or any portion thereof) meets the
criteria of more than one of the categories of permitted Indebtedness described
in clauses (a) through (r) above, the Borrower may, in its sole discretion, at
the time of incurrence, divide or classify such item of Indebtedness (or any
portion thereof) under any clause under which it would then be permitted to be
incurred, and at any future time may divide, classify or reclassify such item of
Indebtedness (or any portion thereof) under any clause under which it would be
permitted to be incurred at such later time, and in each case will only be
required to include the amount and type of such Indebtedness in one or more of
the above clauses; provided that all Indebtedness outstanding under the Loan
Documents shall at all times be deemed to have been incurred pursuant to clause
(c) above.

8.05 Payments of Certain Indebtedness. Neither the Borrower nor any of the
Restricted Subsidiaries will voluntarily prepay, redeem, purchase, defease or
otherwise satisfy

 

141



--------------------------------------------------------------------------------

any Prepayment Restricted Indebtedness, except the Borrower and its Restricted
Subsidiaries may make:

(a) regularly scheduled or required repayments or redemptions of such
Indebtedness;

(b) to the extent exchanged for Equity Interests in the Borrower or using the
proceeds of the issuance of Equity Interests in the Borrower;

(c) additional payments in respect of Prepayment Restricted Indebtedness in an
aggregate principal amount not to exceed $100,000,000;

(d) additional prepayments, redemptions, purchases or defeasances in an amount
not to exceed the Available Excluded Contribution Amount on the date of such
prepayment, redemption, purchase, defeasance or satisfaction that the Borrower
elects to apply to this Section 8.05(d); provided that no Event of Default has
occurred and is continuing or would result therefrom;

(e) pursuant to refinancings of such Indebtedness permitted under Section 8.04,
including pursuant to Permitted Refinancings;

(f) the prepayment of the Loans in accordance with the terms of this Agreement;

(g) the prepayment of the Bridge Credit Agreement on the Closing Date and the
prepayment of Interim Assumed Drop-Down Indebtedness; and

(h) any redemption permitted above shall be permitted to be made within 60 days
after the date of a redemption notice with respect thereto, if at the date of
such notice, the prepayment of the Indebtedness specified in the redemption
notice would have complied with the provisions of this Section 8.05.

8.06 Investments, Loans and Advances. Neither Borrower nor any Restricted
Subsidiary will make any Investment, except for the following:

(a) Investments consisting of cash and Cash Equivalents at the time made;

(b) advances to officers, directors and employees of the Borrower or the
Restricted Subsidiaries in the ordinary course of business for travel,
entertainment, relocation and analogous ordinary business purposes;

(c) Investments outstanding on the Closing Date;

(d) (i) Investments by the Loan Parties in Loan Parties, (ii) Investments by
Restricted Subsidiaries that are not Loan Parties in other Restricted
Subsidiaries that are not Loan Parties, (iii) Investments by the Loan Parties in
Restricted Subsidiaries that are not Loan Parties; provided that, other than
with respect to Restricted Subsidiaries that are prohibited from becoming a
Guarantor by applicable Gaming Laws, the aggregate amount of Investments

 

142



--------------------------------------------------------------------------------

under this clause (iii) shall not exceed $50,000,000 at any time outstanding and
(iv) Investments by Restricted Subsidiaries that are not Loan Parties in Loan
Parties;

(e) (i) Investments consisting of extensions of credit in the nature of accounts
receivable, notes receivable or other advances (including letters of credit and
cash collateral) arising from the grant of trade credit or similar arrangements
with suppliers, distributors, tenants, licensors or licensees in the ordinary
course of business, (ii) Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss and (iii) Investments in
securities of trade creditors or customers received pursuant to any plan of
reorganization or similar arrangement upon the bankruptcy or insolvency of such
trade creditors or customers or in settlement of delinquent or overdue accounts
in the ordinary course of business;

(f) Guaranty Obligations permitted by Section 8.04 (other than pursuant to
clause (j) thereof) and guarantees of obligations not constituting Indebtedness;

(g) Investments in Swap Contracts permitted under Section 8.04(b);

(h) Investments in Income Properties and other Property ancillary or reasonably
related to such Income Properties;

(i) Investments in Redevelopment Property, Development Property and undeveloped
land (including, without duplication, Investments of the type described in
clause (a) and clause (c) (with respect to indebtedness) of the definition of
“Investment” secured by any such property or utilized in the redevelopment or
development of such property) to be owned or leased by the Borrower or a
Restricted Subsidiary and Investments of the type described in Section
8.06(q)(iii) below; provided that the aggregate book value of all such
Investments outstanding at the time any such Investment is made (after giving
effect to such Investment) does not exceed 30.0% of Adjusted Total Assets
calculated as of the last day of the Test Period ended immediately preceding the
date of such Investment on a Pro Forma Basis (including after giving effect to
such Investment (as if it had been made during such Test Period)); provided,
further, that the aggregate book value of all Investments in undeveloped land
made pursuant to this clause (i) outstanding at the time any such Investment in
undeveloped land is made (after giving effect to such Investment) does not
exceed 10.0% of Adjusted Total Assets calculated as of the last day of the Test
Period ended immediately preceding the date of such Investment on a Pro Forma
Basis (including giving effect to such Investment (as if it had been made during
such Test Period)). For the avoidance of doubt, Investments in Redevelopment
Property, Development Property and undeveloped land shall cease to constitute
Investments therein for purposes of this clause (i) at the time such assets
cease to constitute Redevelopment Property, Development Property or undeveloped
land, as applicable;

(j) Permitted Acquisitions;

(k) Investments made substantially contemporaneously with the issuance by the
Borrower of any Convertible Debt in derivative securities or similar products
purchased by the Borrower in connection therewith linked to Equity Interests
underlying such Convertible Debt;

 

143



--------------------------------------------------------------------------------

(l) Investments in an aggregate outstanding amount not at any time in excess of
the Available Excluded Contribution Amount on the date of such Investment that
the Borrower elects to apply to this Section 8.06(l);

(m) Investments which do not exceed $300,000,000;

(n) any acquisition or Investment to the extent made using Equity Interests of
the Borrower or the Parent (other than Disqualified Equity Interests and Equity
Interests the net cash proceeds of which are included in the Available Excluded
Contribution Amount);

(o) to the extent constituting Investments, transactions expressly permitted
under Sections 8.01 (including the receipt of permitted noncash consideration
for the dispositions of assets permitted thereunder), 8.03, 8.04 and 8.07;

(p) Investments arising as a result of Permitted Sale Leasebacks;

(q) Investments consisting of (i) loans and other extensions of credit to
tenants in the ordinary course of business so long as the proceeds thereof are
primarily used for tenant improvements, (ii) loans and other extensions of
credit to contractors in the ordinary course of business in order to facilitate
the purchase of machinery and tools by such contractors and (iii) loans and
other extensions of credit to owners and lessors of Property so long as the
proceeds thereof are used to develop such Property and such Property is intended
to be acquired by the Borrower or a Restricted Subsidiary (or the Borrower or
such Restricted Subsidiary has entered into a binding agreement to acquire such
property);

(r) Investments of a Person that becomes a Restricted Subsidiary after the date
hereof, that existed at the time such Person became a Restricted Subsidiary and
was not created in anticipation or contemplation thereof;

(s) obligations of the Borrower or any Restricted Subsidiary with respect to
indemnifications of title insurance companies issuing title insurance policies
in relation to construction Liens;

(t) Investments in the nature of pledges or deposits with respect to leases or
utilities provided to third parties in the ordinary course of business;

(u) guarantees by the Borrower or any Restricted Subsidiary of operating leases
(other than Capital Leases) or of other obligations that do not constitute
Indebtedness, in each case, entered into by the Borrower or any Restricted
Subsidiary in the ordinary course of business;

(v) operating leases and subleases of any real or personal property in the
ordinary course of business;

(w) Investments made by the Borrower or any Restricted Subsidiary pursuant to or
in connection with the Transactions and as contemplated by the Transaction
Agreements and any amendment, modification or extension thereto and similar
agreements entered into after the Closing Date with MGM Resorts or any of its
Affiliates to the extent such similar agreement or

 

144



--------------------------------------------------------------------------------

amendment, modification or extension, taken as a whole, is not (i) adverse to
the Lenders in any material respect or (ii) more disadvantageous to the Lenders
than the relevant transaction in existence on the Closing Date in any material
respect; and

(x) Permitted Bond Hedge Transactions which constitute Investments.

For purposes of this Section 8.06, (i) at the time of any Designation of any
Subsidiary as an Unrestricted Subsidiary, the Borrower shall be deemed to have
made an Investment in an amount equal to its direct or indirect pro rata
ownership interest in the fair market value of the net assets of such Subsidiary
at the time of such Designation; provided, however, that to the extent a Joint
Venture becomes a Subsidiary and is substantially concurrently Designated as an
Unrestricted Subsidiary, the amount deemed invested upon such Designation will
not include amounts previously invested in such Joint Venture in compliance with
this Section 8.06 and (ii) at the time of Revocation of any such Designation,
the amount of Investments otherwise then available to be made under clauses (l)
or (m) of this Section 8.06 shall be deemed increased by (x) the amount of
deemed Investment made under such clauses (l) and (m) pursuant to the
immediately preceding clause (i) plus (y) the amount of Investments in such
Subsidiary made since its Designation as an Unrestricted Subsidiary pursuant to
such clauses (l) and (m).

For purposes of determining compliance with this Section 8.06, in the event that
an Investment (or any portion thereof) meets the criteria of more than one of
the categories of permitted Investments described in clauses (a) through (x)
above, the Borrower may, in its sole discretion, at the time of Investment,
divide or classify such Investment (or any portion thereof) under any clause
under which it would then be permitted to be made, and at any future time may
divide, classify or reclassify such Investment (or any portion thereof) under
any clause under which it would be permitted to be made at such later time, and
in each case will only be required to include the amount and type of such
Investment in one or more of the above clauses.

8.07 Restricted Payments. Neither the Borrower nor the Restricted Subsidiaries
shall at any time, directly or indirectly, declare or make any Restricted
Payment, or incur any obligation (contingent or otherwise) to do so, except:

(a) each Restricted Subsidiary may make Restricted Payments to the Borrower, any
of the Borrower’s Subsidiaries that are Guarantors and any other Person that
owns a direct Equity Interest in such Subsidiary, ratably according to their
respective holdings of the type of Equity Interest in respect of which such
Restricted Payment is being made (and, in the case of a Restricted Payment by a
non-wholly owned Restricted Subsidiary, to the Borrower and its Restricted
Subsidiaries and to each other owner of Equity Interests of such Restricted
Subsidiary based on their relative ownership interests and to the extent
required under the Organizational Documents of any non-wholly owned Restricted
Subsidiary, based on the formulation required in such Organizational Documents);

(b) the Borrower and each Restricted Subsidiary may declare and make dividend
payments or other distributions payable solely in the common stock or other
common Equity Interests of such Person (including, in the case of the Borrower,
its limited partnership units);

 

145



--------------------------------------------------------------------------------

(c) a Restricted Subsidiary may issue Equity Interests to the extent
constituting an Asset Sale permitted by Section 8.01 or Investment permitted by
Section 8.06;

(d) the Borrower and its Restricted Subsidiaries may declare and make Restricted
Payments not to exceed 95% of Funds from Operations in the aggregate in any
Fiscal Year if, and only if, at the time of such Restricted Payment and
immediately after giving effect thereto, no Event of Default shall exist
hereunder and the Borrower would be in Pro Forma Compliance with the financial
covenants set forth in Section 8.11 as of the last day of the most recent Test
Period ended prior to such Restricted Payment, as applicable (regardless of
whether the Revolving Facility or the Term A Facility is then in effect);

(e) the Borrower may, in any Fiscal Year, declare and make cash distributions
ratably to the holders of the Borrower’s Equity Interests according to their
respective holdings of the type of Equity Interests in respect of which such
Restricted Payment is being made, to the extent necessary for Parent to (and
only so long as Parent shall) distribute cash dividends to the holders of its
Equity Interests in an amount not to exceed the minimum amount required for
Parent to qualify as, and maintain its qualification as, a REIT and for Parent
to avoid the payment of federal or state income or excise tax;

(f) the Borrower and its Restricted Subsidiaries may make Restricted Payments in
an amount not to exceed the Available Excluded Contribution Amount on the date
of such Restricted Payment that the Borrower elects to apply to this
Section 8.07(f); provided that no Event of Default has occurred and is
continuing or would result therefrom;

(g) the Borrower may pay any dividend within 60 days after the date of
declaration thereof if at the date of such declaration, the dividend would have
complied with the provisions hereof;

(h) the Borrower may make Restricted Payments pursuant to or in connection with
the Transactions and as contemplated by the Transaction Agreements and any
amendment, modification or extension thereto and similar agreements entered into
after the Closing Date with MGM Resorts or any of its Affiliates to the extent
such similar agreement or amendment, modification or extension, taken as a
whole, is not (i) adverse to the Lenders in any material respect or (ii) more
disadvantageous to the Lenders than the relevant transaction in existence on the
Closing Date in any material respect;

(i) the Borrower may make Restricted Payments to MGM Resorts or its Subsidiaries
in connection with the reimbursement of MGM Resorts or its Subsidiaries for any
costs and expenses incurred by MGM Resorts or its Subsidiaries associated with
the formation of the Borrower and its Subsidiaries (including such costs and
expenses incurred prior to the Closing Date);

(j) so long as no Default or Event of Default shall have occurred and be
continuing or shall be caused thereby, Borrower may make Restricted Payments to
Parent to the extent necessary to permit Parent to pay general administrative
costs and expenses (including corporate overhead, legal or similar expenses,
audit and other accounting and reporting expenses and customary wages, salary,
bonus and other benefits payable to directors, officers,

 

146



--------------------------------------------------------------------------------

employees, members of management, consultants and/or independent contractors of
Parent), franchise fees, franchise Taxes and similar fees, Taxes and expenses
required to maintain the organizational existence of Parent, in each case, which
are reasonable and customary and incurred in the ordinary course of business,
plus any reasonable and customary indemnification claims made by current or
former directors, officers, members of management, employees or consultants of
Parent, in each case, to the extent attributable to the ownership or operations
of the Borrower and its Subsidiaries;

(k) the making of cash payments in connection with any conversion of Convertible
Debt in an aggregate amount since the Closing Date not to exceed the sum of (i)
the principal amount of such Convertible Debt (less any amounts thereof that
have been included in the Available Excluded Contribution Amount), plus (ii) any
payments received by the Borrower or any of its Restricted Subsidiaries pursuant
to the exercise, settlement or termination of any related Permitted Bond Hedge
Transaction; and

(l) any payments in connection with (i) a Permitted Bond Hedge Transaction and
(ii) the settlement of any related Permitted Warrant Transaction (A) by delivery
of shares of Parent’s common stock upon settlement thereof or (B) by (1) set-off
against the related Permitted Bond Hedge Transaction or (2) payment of an early
termination amount thereof in common stock upon any early termination thereof.

8.08 Limitation on Certain Restrictions Affecting Subsidiaries. None of the
Borrower or the Restricted Subsidiaries shall enter into or permit to exist any
Contractual Obligation that limits the ability (a) of any Restricted Subsidiary
to make Restricted Payments to the Borrower or (b) of the Borrower or any
Restricted Subsidiary to create, incur, assume or suffer to exist Liens on
property of such Person to secure the Obligations; provided that the foregoing
clauses (a) and (b) shall not apply to Contractual Obligations which exist under
or by reason of:

(i) applicable law, rule, regulation or order (including requirements imposed by
any Gaming Authority, Gaming Laws and any regulations, orders or decrees of any
Gaming Authority or other applicable Governmental Authority);

(ii) this Agreement, the other Loan Documents, any Secured Hedge Agreement or
any Secured Cash Management Agreement;

(iii) any documents governing any Permitted Refinancings and any agreement
effecting a refinancing, replacement or substitution, extension, renewal or
restructuring of Indebtedness issued, assumed or incurred pursuant to an
agreement or instrument permitted under this Agreement;

(iv) customary provisions restricting subletting, transfer, license or
assignment of any lease governing any leasehold interest of the Borrower or any
of its Restricted Subsidiaries or otherwise relating to the assets subject
thereto;

(v) customary provisions restricting transfer, license or assignment of any
licensing agreement or other contract (or otherwise relating to the assets
subject thereto) entered into by the Borrower or its Restricted Subsidiaries in
the ordinary course of business;

 

147



--------------------------------------------------------------------------------

(vi) restrictions on the transfer of any asset or Subsidiary or the payment of
dividends or other distributions or the making of loans or advances by that
Subsidiary pending the close of the sale of such asset or Subsidiary;

(vii) restrictions on the transfer of any asset subject to a Lien permitted by
Section 8.03;

(viii) any agreement or instrument incurred or assumed in connection with a
Permitted Acquisition or other permitted Investment, which encumbrance or
restriction is not applicable to any Person or the properties or assets of any
Person, other than the Person or the properties or assets of the Person acquired
pursuant to the respective Permitted Acquisition or permitted Investment and so
long as the respective encumbrances or restrictions were not created (or made
more restrictive) in connection with or in anticipation of the respective
Permitted Acquisition or permitted Investment;

(ix) restrictions applicable to any Unrestricted Subsidiary or any Joint Venture
(or the Equity Interests thereof);

(x) customary negative pledges and restrictions on Liens in favor of any holder
of Indebtedness for borrowed money permitted under Section 8.04;

(xi) encumbrances or restrictions on cash or other deposits or net worth imposed
by customers under agreements entered into in the ordinary course of business;

(xii) Contractual Obligations which (x) exist on the Closing Date and (y) to the
extent Contractual Obligations permitted by clause (x) are set forth in an
agreement evidencing Indebtedness, or any agreement evidencing any permitted
modification, replacement, renewal, extension or refinancing of such
Indebtedness so long as such modification, replacement, renewal, extension or
refinancing is not (taken as a whole) materially less favorable to the Lenders;

(xiii) restrictions binding on a Restricted Subsidiary at the time such
Restricted Subsidiary first becomes a Restricted Subsidiary of the Borrower, so
long as such Contractual Obligations were not entered into solely in
contemplation of such Person becoming a Restricted Subsidiary of the Borrower;

(xiv) restrictions on (x) cash or other deposits constituting Permitted
Encumbrances or otherwise permitted by Section 8.03 or (y) cash earnest money
deposits in favor of sellers in connection with acquisitions not prohibited
hereunder;

(xv) encumbrances or restrictions contained in the Master Leases; provided that
such encumbrances or restrictions apply solely to the Property subject to the
applicable Master Lease;

(xvi) customary provisions in partnership agreements, limited liability company
organizational governance documents, joint venture agreements and other similar
agreements that restrict the transfer of ownership interests in such
partnership, limited liability company, joint venture or similar Person or
provisions in agreements or instruments which prohibit the payment of dividends
or the making of other distributions with respect to any class of capital stock
of a Person other than on a pro rata basis,

 

148



--------------------------------------------------------------------------------

(xvii) documents or instruments relating to Indebtedness otherwise permitted
hereunder; provided that the restrictive provisions in any such documents or
instruments are no more onerous, taken as a whole, than the restrictive
provisions in the Loan Documents;

(xviii) the Senior Unsecured Note Documents and the documents governing
Permitted Refinancings of the Senior Unsecured Notes; provided that such
Permitted Refinancing does not contain restrictions or encumbrances that, taken
as a whole, are more onerous in any material respect than those contained in the
Senior Unsecured Note Documents as in effect on the date hereof; and

(xix) other restrictions or encumbrances that are, in the good faith judgment of
the Borrower, not materially more restrictive with respect to such encumbrances
and other restrictions, taken as a whole, than the corresponding restrictions or
encumbrances hereunder.

8.09 Transactions with Affiliates. Neither the Borrower nor any of the
Restricted Subsidiaries shall hereafter enter into any transaction of any kind
with any of their Affiliates (other than transactions between or among the
Borrower and the Restricted Subsidiaries) with a value in excess of $25,000,000
in the aggregate for any transaction or series of related transactions other
than on terms and conditions (taken as a whole) that are not materially less
favorable to the Borrower or such Restricted Subsidiary as would be obtainable
by the Borrower or such Restricted Subsidiary at the time in a comparable arm’s
length transaction with a Person other than an Affiliate, except that the
following in any event shall not be prohibited by this Section 8.09;

(a) (i) license or lease agreements with any Unrestricted Subsidiary or Joint
Venture on terms which, taken as a whole together with all related transactions
with such Unrestricted Subsidiary or Joint Venture, are commercially reasonable,
(ii) other agreements and transactions in the ordinary course of business (and
reasonable extensions of such course of business) with, or for the benefit of,
any Unrestricted Subsidiary or Joint Venture on terms which are materially
consistent with the past practices of the Borrower, and (iii) any agreement by
an Unrestricted Subsidiary or Joint Venture to pay management, development or
other similar fees to the Loan Parties, directly or indirectly, relating to the
provision of management services, overhead, sharing of customer lists and
customer loyalty programs;

(b) the issuance, sale or transfer of the Equity Interests of the Borrower to
any parent entity, including in connection with capital contributions by such
parent entity to the Borrower or any Restricted Subsidiary;

(c) transactions related to the issuance, sale or transfer of the Equity
Interests of the Borrower to any parent entity, including in connection with
capital contributions by such parent entity to the Borrower or any Restricted
Subsidiary;

(d) transactions undertaken for the purpose of improving the consolidated tax
efficiency of any parent entity of the Borrower and/or the Restricted
Subsidiaries (provided that such transactions, taken as a whole, are not
materially adverse to the Borrower and the Restricted Subsidiaries (as
determined by the Borrower in good faith));

 

149



--------------------------------------------------------------------------------

(e) payments of compensation, perquisites and fringe benefits arising out of any
employment or consulting relationship in the ordinary course of business;

(f) [reserved];

(g) the Transactions contemplated by the Transaction Agreements (including the
payment of fees and expenses in connection therewith) and any amendment,
modification or extension thereto and similar agreements entered into after the
Closing Date with MGM Resorts or any of its Affiliates to the extent such
similar agreement or amendment, modification or extension, taken as a whole, is
not (i) adverse to the Lenders in any material respect or (ii) more
disadvantageous to the Lenders than the relevant transaction in existence on the
Closing Date in any material respect;

(h) employment and severance arrangements between the Borrower or any of its
Subsidiaries and their respective officers and employees in the ordinary course
of business and transactions pursuant to stock option plans and employee benefit
plans and arrangements;

(i) the payment of customary fees and reasonable out of pocket costs to, and
indemnities provided on behalf of, directors, managers, officers, employees and
consultants of the Borrower and its Subsidiaries in the ordinary course of
business to the extent attributable to the ownership, management or operation of
the Borrower and its Subsidiaries;

(j) transactions contemplated by each applicable Transfer Agreement;

(k) [reserved];

(l) Asset Sales permitted by Section 8.01(g), (h), (i), (l) and (p), Liens
permitted by Section 8.03(a), Indebtedness permitted by Section 8.04(f), (h),
(j), (o), (q) and (r), Investments permitted by Section 8.06 and Restricted
Payments permitted by Section 8.07;

(m) (i) the exercise by the Borrower of rights under derivative securities
linked to Equity Interests underlying Convertible Debt or similar products
purchased by the Borrower in connection with the issuance of Convertible Debt
and (ii) any termination fees or similar payments in connection with the
termination of warrants or other Equity Interests issued in connection with such
Convertible Debt;

(n) transactions and agreements disclosed or referred to in Parent’s Form S-11
registration statement as filed with the SEC on or prior to the Closing Date (in
each case, including any amendment, modification or extension thereto to the
extent such amendment, modification or extension, taken as a whole, is not (i)
adverse to the Lenders in any material respect or (ii) more disadvantageous to
the Lenders than the relevant transaction in existence on the Closing Date in
any material respect);

(o) agreements with Joint Ventures and Unrestricted Subsidiaries to facilitate
arrangements permitted by clauses (d) and (e) of the definition of “Permitted
Encumbrances”;

 

150



--------------------------------------------------------------------------------

(p) future leases and subleases between MGM Resorts or its Subsidiaries and the
Borrower or its Restricted Subsidiaries to the extent any such future lease or
sublease is not adverse to the Lenders in any material respect; and

(q) transactions (A) approved by (i) a majority of the disinterested members of
the board of directors of Parent or (ii) a majority of the conflicts committee
of Parent constituted as set forth in the limited liability company agreement of
Parent (as in effect from time to time) or (B) for which the Borrower or any
Restricted Subsidiary delivers to the Administrative Agent a written opinion of
an independent qualified real estate appraisal firm or a nationally recognized
investment banking, accounting or appraisal firm, stating that the transaction
is fair to the Borrower or such Restricted Subsidiary from a financial point of
view.

8.10 Limitation on Changes to Fiscal Year. The Borrower shall not, and shall not
permit Parent to, change its Fiscal Year end (December 31 of each year) unless
required to do so by law or by then prevailing auditing standards or at the
request of any Governmental Authority.

8.11 Financial Covenants. The Borrower Group shall have or maintain on a
consolidated basis, with respect to the Revolving Facility and the Term A
Facility only:

(a) a Senior Secured Net Debt to Adjusted Total Assets Ratio of not more than
0.40 to 1.00 as of the last day of any Fiscal Quarter of the Borrower
(commencing with the first full Fiscal Quarter following the Closing Date);

(b) a Total Net Debt to Adjusted Total Assets Ratio of not more than 0.60 to
1.00 as of the last day of any Fiscal Quarter of the Borrower (commencing with
the first full Fiscal Quarter following the Closing Date); provided, however,
that during a Significant Acquisition Period (and in connection with
calculations to determine whether such Significant Acquisition or any related
Indebtedness will result in the Borrower being in compliance with Section 8.11
on a Pro Forma Basis), such ratio shall be increased to 0.65 to 1.00; and

(c) an Interest Coverage Ratio of not less than 2.00 to 1.00 as of the last day
of any Fiscal Quarter of the Borrower (commencing with the first full Fiscal
Quarter following the Closing Date).

8.12 Master Leases.

(a) The Borrower shall not enter into any amendment, modification, consent or
waiver of any term of the Master Leases, in a manner that is (as reasonably
determined by the Borrower on the date of effectiveness of such amendment,
modification, consent or waiver) materially adverse to the Lenders (in their
capacities as such); provided that the Borrower shall not enter into or permit
any amendment, modification, consent or waiver of the Initial Master Lease with
respect to any provision of the Initial Master Lease that has the effect of
shortening the initial term of the Initial Master Lease to a date earlier than
the tenth (10th) anniversary of the Closing Date (it being understood that any
removal of a property from the Initial Master Lease in accordance with its terms
shall not, by itself, constitute a shortening of the term of the Initial Master
Lease).

 

151



--------------------------------------------------------------------------------

(b) Cause the number of Income Properties which are Mortgaged Real Properties
that are subject to a Master Lease to be less than 6 at any time.

8.13 Use of Proceeds; Anti-Corruption Law; Sanctions. The Borrower shall not
use, directly or indirectly, any part of the proceeds of the Loans or any Letter
of Credit: (i) to make any payments to any governmental official or employee,
political party, official of a political party, candidate for political office,
or anyone else acting in an official capacity, in order to obtain, retain or
direct business or obtain any improper advantage, in violation of applicable
Anti-Corruption Laws; (ii) to fund or facilitate dealings with a Sanctioned
Person in violation of applicable Sanctions; (iii) in any other manner that
would constitute or give rise to a violation any Sanctions by any party hereto,
including any Lender; or (iv) for any purpose except for those permitted by
Section 5.11.

8.14 Activities of Senior Unsecured Notes Co-Issuer. The Co-Issuer shall not
hold any material assets, become liable for any material obligations or engage
in any significant business activities; provided that the Co-Issuer may issue
Equity Interests to the Borrower if otherwise permitted hereunder and may be a
co-obligor or guarantor with respect to Indebtedness, if otherwise permitted
hereunder, if the Borrower is a primary obligor of such Indebtedness and the net
proceeds of such Indebtedness are received by the Borrower or one or more of the
Borrower’s Subsidiaries (other than the Co-Issuer), and may engage in activities
related thereto or necessary in connection therewith.

ARTICLE IX

EVENTS OF DEFAULT AND REMEDIES

9.01 Events of Default. Any of the following shall constitute an “Event of
Default”:

(a) the Borrower or any other Loan Party fails to pay any amount of principal on
any Loan or any L/C Obligation or deposit any funds as Cash Collateral in
respect of L/C Obligations on the date when due; or

(b) the Borrower or any other Loan Party fails to pay any interest on any Loan
or L/C Obligation made hereunder, or any fees, or any portion thereof, within
five Business Days after the date when due; or fails to pay any other fee or
amount payable to the Lenders under any Loan Document, or any portion thereof,
within five Business Days following written demand by the applicable Creditor
Party entitled to such payment; or

(c) the Borrower or any other Loan Party fails to comply with the covenants
contained in Section 6.01 (with respect to the Borrower or the Initial
Landlord), Section 6.14, Section 7.01(f) or Article VIII; provided, that a
Default by the Borrower under Section 8.11 (a “Financial Covenant Event of
Default”) shall not constitute a Default with respect to any Facility (other
than the Revolving Facility and the Term A Facility) unless and until the
Required Revolving/Term A Lenders have terminated the Revolving Commitments and
declared all amounts outstanding under the Revolving Facility and the Term A
Facility to be due and payable; or

(d) the Borrower or any other Loan Party fails to perform or observe any other
covenant or agreement (not specified in clause (a), (b) or (c) above) contained
in any Loan

 

152



--------------------------------------------------------------------------------

Document on its part to be performed or observed within thirty days after notice
thereof by the Administrative Agent to the Borrower; or

(e) any representation or warranty of a Loan Party made in any Loan Document
shall prove to have been incorrect in any material respect (or in the case of
any representation or warranty qualified by “Material Adverse Effect” or
“materiality”, incorrect in any respect) when deemed made; or

(f) the Borrower or the Restricted Subsidiaries (i) fail to pay the principal,
or any principal installment, of any present or future Indebtedness of (A)
$75,000,000 or more in the case of Recourse Indebtedness (other than the
Obligations) or (B) $250,000,000 or more in the case of Non-Recourse
Indebtedness, on its part to be paid, when due (or within any stated grace
period), whether at the stated maturity, upon acceleration, by failure to make
any required prepayment or otherwise or (ii) fail to perform or observe any
other term, covenant or agreement on its part to be performed or observed, or
suffer any event or circumstance to occur, in connection with any present or
future Indebtedness of (A) $75,000,000 or more in the case of Recourse
Indebtedness (other than the Obligations) or (B) $250,000,000 or more in the
case of Non-Recourse Indebtedness, if as a result of such failure or sufferance
any holder or holders thereof (or an agent or trustee on its or their behalf)
has the right to declare such Indebtedness due before the date on which it
otherwise would become due or the right to require such Indebtedness to be
redeemed, purchased, prepaid, defeased or otherwise become due (automatically or
otherwise) or to require the Borrower or the Restricted Subsidiaries to make an
offer to prepay, defease, redeem or purchase, all or any portion of such
Indebtedness; or

(g) any Loan Document, at any time after its execution and delivery and for any
reason other than (i) as expressly permitted hereunder, (ii) the agreement or
action (or omission to act) of the Administrative Agent or any of the Lenders,
or (iii) satisfaction of the Termination Conditions, ceases to be in full force
and effect and, in the reasonable judgment of the Required Lenders, such
circumstance is materially adverse to the interests of the Lenders, or is
declared by a court of competent jurisdiction to be null and void, invalid or
unenforceable in any respect which, in any such event in the reasonable opinion
of the Required Lenders, is materially adverse to the interests of the Lenders,
or the Borrower or the Restricted Subsidiaries denies in writing that it has any
or further liability or obligation under any material provision of any Loan
Document, or purports to revoke, terminate or rescind any material provision of
any Loan Document; or

(h) a final judgment against the Borrower or any of its Material Subsidiaries is
entered for the payment of money in excess of $75,000,000 (to the extent not
paid, and not covered by either (x) independent third-party insurance as to
which the insurer has been notified of such judgment or order and does not
dispute coverage or (y) insurance provided by a captive insurance subsidiary to
the extent permitted hereunder) and, absent procurement of a stay of execution,
such judgment remains unsatisfied as of sixty calendar days after the date of
entry of judgment and is not released, discharged, vacated or fully bonded
within sixty calendar days after its issue or levy; or

(i) any Loan Party or any Material Subsidiary thereof institutes or consents to
the institution of any proceeding under any Debtor Relief Law, or makes an
assignment for the

 

153



--------------------------------------------------------------------------------

benefit of creditors; or applies for or consents to the appointment of any
receiver, trustee, custodian, conservator, liquidator, rehabilitator or similar
officer for it or for all or any material part of its property; or any receiver,
trustee, custodian, conservator, liquidator, rehabilitator or similar officer is
appointed without the application or consent of such Person and the appointment
continues undischarged or unstayed for 90 calendar days; or any proceeding under
any Debtor Relief Law relating to any such Person or to a substantial part of
its property constituting Collateral is instituted without the consent of such
Person and continues undismissed or unstayed for 90 calendar days, or an order
for relief is entered in any such proceeding; or

(j) an ERISA Event shall have occurred that, when taken together with all other
ERISA Events, would reasonably be expected to result in a Material Adverse
Effect; or

(k) other than in connection with any transaction not prohibited by Section
8.12, the Initial Master Lease shall have terminated or the Initial Master Lease
Guaranty shall have terminated other than in accordance with its terms or the
terms of the Initial Master Lease or the Initial Master Lease Guaranty, as
applicable; provided that such termination shall not constitute an Event of
Default (and neither the Administrative Agent nor any Lender shall take any of
the actions referred to in the following Section 9.02) if, within ninety (90)
days of such termination, (x) the Borrower has entered into one or more
Permitted Replacement Leases (or in the case of the Initial Master Lease
Guaranty, a replacement guaranty is entered into in accordance with the Initial
Master Lease), (y) in the case of a Permitted Replacement Lease, the Borrower
shall be in compliance with the financial covenants set forth in Section 8.11 on
a Pro Forma Basis (including after giving effect to such Permitted Replacement
Leases (as if such Permitted Replacement Leases had been in effect for the most
recent Test Period)), and (z) a Responsible Officer shall have delivered an
officer’s certificate to the Administrative Agent certifying that, in the case
of a Permitted Replacement Lease, such Permitted Replacement Lease is in effect
(and attaching executed copies thereof) and that the Borrower is in compliance
with the financial covenants set forth in Section 8.11 as of the last day of the
Test Period immediately preceding the effectiveness of such Permitted
Replacement Lease on a Pro Forma Basis (including after giving effect to such
Permitted Replacement Lease (and, in the case of a replacement guaranty, such
replacement guaranty is in effect, and attaching executed copies thereof)); or

(l) any Collateral Document after delivery thereof shall for any reason (other
than (i) as expressly permitted hereunder, (ii) the agreement or action (or
omission to act) of the Administrative Agent or any of the Secured Parties,
(iii) the occurrence of the Termination Conditions, (iv) any such loss of
perfection or priority results from the failure of the Administrative Agent or
any Secured Party to take any action within its control, (v) such loss is
covered by a lender’s title insurance policy as to which the insurer has been
notified of such loss and does not deny coverage or (vi) such loss of perfected
security interest may be remedied by the filing of appropriate documentation
without the loss of priority) ceases to create a valid and perfected First
Priority Lien on the Collateral purported to be covered thereby with respect to
any material portion of the Collateral and such cessation shall continue for a
period of 10 consecutive calendar days; or

(m) a Change of Control occurs.

 

154



--------------------------------------------------------------------------------

9.02 Remedies upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent shall at the request of the Required
Lenders (or, if a Financial Covenant Event of Default occurs and is continuing,
at the request of, or with the consent of, the Required Revolving/Term A Lenders
only, and in such case, without limiting Section 9.01(d), only with respect to
the Revolving Facility and any Letters of Credit, L/C Credit Extensions, L/C
Obligations and the Term A Facility), take any or all of the following actions:

(a) declare the commitment of each Lender to make Loans and any obligation of
each L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;

(b) declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by each Borrower;

(c) require that the Borrower Cash Collateralize the L/C Obligations in an
amount equal to the Minimum Collateral Amount; and

(d) exercise on behalf of itself, the Lenders and the L/C Issuers all rights and
remedies available to it, the Lenders and the L/C Issuers under the Loan
Documents or applicable Law;

provided, that upon the occurrence of an actual or deemed entry of an order for
relief with respect to the Borrower under the Bankruptcy Code of the United
States, the obligation of each Lender to make Loans and any obligation of each
L/C Issuer to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Borrower to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.

9.03 Application of Funds. After the exercise of remedies provided for in
Section 9.02 (or after the Loans have automatically become immediately due and
payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 9.02), any amounts
received on account of the Obligations shall be applied by the Administrative
Agent in the following order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (other than principal, interest and
Letter of Credit Fees, but including fees, charges and disbursements of counsel
to the Administrative Agent and amounts payable under Article III) payable to
the Administrative Agent in its capacity as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the L/C Issuers (including fees, charges
and disbursements of counsel to the respective Lenders and the L/C Issuers
(including fees and time charges for attorneys who may be employees of any
Lender or any L/C Issuer)) arising under the Loan Documents and amounts

 

155



--------------------------------------------------------------------------------

payable under Article III, ratably among them in proportion to the respective
amounts described in this clause Second payable to them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans, L/C Borrowings and other
Obligations arising under the Loan Documents, ratably among the Lenders and the
L/C Issuers in proportion to the respective amounts described in this
clause Third payable to them;

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, L/C Borrowings and Obligations then owing under Secured
Hedge Agreements and Secured Cash Management Agreements, ratably among the
Lenders, the L/C Issuers, the Hedge Banks and the Cash Management Banks in
proportion to the respective amounts described in this clause Fourth held by
them;

Fifth, to the Administrative Agent for the account of the L/C Issuers, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit; and

Last, the balance, if any, after all of the Obligations have been paid in full,
to the Borrower or as otherwise required by Law.

Subject to Section 2.03(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fifth above shall be
applied to satisfy drawings under such Letters of Credit as they occur.

Notwithstanding the foregoing, Obligations arising under Secured Cash Management
Agreements and Secured Hedge Agreements shall be excluded from the application
described above if the Administrative Agent has not received written notice
thereof, together with such supporting documentation as the Administrative Agent
may request, from the applicable Cash Management Bank or Hedge Bank, as the case
may be. Each Cash Management Bank or Hedge Bank not a party to this Agreement
that has given the notice contemplated by the preceding sentence shall, by such
notice, be deemed to have acknowledged and accepted the appointment of the
Administrative Agent pursuant to the terms of Article X hereof for itself and
its Affiliates as if a “Lender” party hereto.

ARTICLE X

ADMINISTRATIVE AGENT

10.01 Appointment and Authority.

(a) Each of the Lenders and the L/C Issuers hereby irrevocably appoints Bank of
America to act on its behalf as the Administrative Agent hereunder and under the
other Loan Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. The provisions of this Article
are solely for the benefit of the Administrative Agent, the Lenders and the L/C
Issuers, and the Borrower shall not have any rights as a third party beneficiary
of any of such provisions. It is understood and agreed that the use of the term
“agent” herein or in any other

 

156



--------------------------------------------------------------------------------

Loan Documents (or any other similar term) with reference to the Administrative
Agent is not intended to connote any fiduciary or other implied (or express)
obligations arising under agency doctrine of any applicable Law. Instead such
term is used as a matter of market custom, and is intended to create or reflect
only an administrative relationship between contracting parties.

(b) The Administrative Agent shall also act as the “collateral agent” under the
Loan Documents, and each of the Lenders (including in its capacities as a
potential Hedge Bank and a potential Cash Management Bank) and the L/C Issuers
hereby irrevocably appoints and authorizes the Administrative Agent to act as
the agent of such Lender and such L/C Issuer for purposes of acquiring, holding
and enforcing any and all Liens on Collateral granted by any of the Loan Parties
to secure any of the Obligations, together with such powers and discretion as
are reasonably incidental thereto. In this connection, the Administrative Agent,
as “collateral agent” and any co-agents, sub-agents and attorneys-in-fact
appointed by the Administrative Agent pursuant to Section 10.05 for purposes of
holding or enforcing any Lien on the Collateral (or any portion thereof) granted
under the Collateral Documents, or for exercising any rights and remedies
thereunder at the direction of the Administrative Agent, shall be entitled to
the benefits of all provisions of this Article X and Article XI (including
Section 11.04(c), as though such co-agents, sub-agents and attorneys-in-fact
were the “collateral agent” under the Loan Documents) as if set forth in full
herein with respect thereto.

10.02 Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Borrower or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.

10.03 Exculpatory Provisions. The Administrative Agent shall not have any duties
or obligations except those expressly set forth herein and in the other Loan
Documents, and its duties hereunder shall be administrative in nature. Without
limiting the generality of the foregoing, the Administrative Agent:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default or an Event of Default has occurred and is continuing;

(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents); provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law, including for the avoidance of
doubt any action that may be in violation of the

 

157



--------------------------------------------------------------------------------

automatic stay under any Debtor Relief Law or that may effect a forfeiture,
modification or termination of property of a Defaulting Lender in violation of
any Debtor Relief Law;

(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity;

(d) shall not be liable for any action taken or not taken by it (i) with the
consent or at the request of the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary, or as the Administrative Agent
shall believe in good faith shall be necessary, under the circumstances as
provided in Sections 10.01 and 10.02) or (ii) in the absence of its own gross
negligence or willful misconduct as determined by a court of competent
jurisdiction by final and nonappealable judgment. The Administrative Agent shall
be deemed not to have knowledge of any Default or Event of Default unless and
until notice describing such Default or Event of Default is given to the
Administrative Agent by the Borrower, a Lender or an L/C Issuer;

(e) shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with this
Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default or Event of Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document, or the creation,
perfection or priority of any Lien purported to be created by the Collateral
Documents, (v) the value or the sufficiency of any Collateral, or (vi) the
satisfaction of any condition set forth in Article IV or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent; and

(f) shall not be responsible or have any liability for, or have any duty to
ascertain, inquire into, monitor or enforce, compliance with the provisions of
this Agreement relating to Disqualified Lenders. Without limiting the generality
of the foregoing, the Administrative Agent shall not (x) be obligated to
ascertain, monitor or inquire as to whether any Lender or Participant or
prospective Lender or Participant is a Disqualified Lender or (y) have any
liability with respect to or arising out of any assignment or participation of
Loans, or disclosure of confidential information, to any Disqualified Lender.

10.04 Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan, or the issuance, extension, renewal or increase of a
Letter of Credit, that by its terms must be fulfilled to the satisfaction of a
Lender or an L/C Issuer, the Administrative Agent may presume that such

 

158



--------------------------------------------------------------------------------

condition is satisfactory to such Lender or such L/C Issuer unless the
Administrative Agent shall have received notice to the contrary from such Lender
or such L/C Issuer prior to the making of such Loan or the issuance of such
Letter of Credit. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

10.05 Delegation of Duties. The Administrative Agent may perform any and all of
its duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent. The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents except to the extent that a court of competent jurisdiction
determines in a final and nonappealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such
sub-agents.

10.06 Resignation of Administrative Agent or L/C Issuer.

(a) The Administrative Agent may at any time give notice of its resignation to
the Lenders, the L/C Issuers and the Borrower. Upon receipt of any such notice
of resignation, the Required Lenders shall have the right to appoint a
successor; provided that, if no Event of Default shall have occurred and be
continuing, then the successor agent shall be subject to the consent of the
Borrower (which consent of the Borrower shall not be unreasonably withheld or
delayed; provided that in no event shall a Disqualified Lender be the successor
Administrative Agent). If no such successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within 30 days after
the retiring Administrative Agent gives notice of its resignation (or such
earlier day as shall be agreed by the Required Lenders) (the “Resignation
Effective Date”), then the retiring Administrative Agent may (but shall not be
obligated to) on behalf of the Lenders and the L/C Issuers, appoint a successor
Administrative Agent meeting the qualifications set forth above. Whether or not
a successor has been appointed, such resignation shall become effective in
accordance with such notice on the Resignation Effective Date.

(b) If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (c) of the definition thereof, the Required Lenders may, to
the extent permitted by applicable Law, by notice in writing to the Borrower and
such Person remove such Person as Administrative Agent and, in consultation with
the Borrower, appoint a successor; provided that, if no Event of Default shall
have occurred and be continuing, then the successor agent shall be subject to
the consent of the Borrower (which consent of the Borrower shall not be
unreasonably withheld or delayed). If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days (or such earlier day as shall be agreed by the Required Lenders)
(the “Removal Effective Date”), then such removal shall nonetheless become
effective in accordance with such notice on the Removal Effective Date.

 

159



--------------------------------------------------------------------------------

(c) With effect from the Resignation Effective Date or the Removal Effective
Date, as applicable, (1) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by, or in the
name of, the Administrative Agent on behalf of the Lenders or any L/C Issuer
under any of the Loan Documents, the retiring or removed Administrative Agent
shall continue to hold such collateral security until such time as a successor
Administrative Agent is appointed) and (2) except for any indemnity payments or
other amounts then owed to the retiring or removed Administrative Agent, all
payments, communications and determinations provided to be made by, to or
through the Administrative Agent shall instead be made by or to each Lender and
each L/C Issuer directly, until such time as the Required Lenders appoint a
successor Administrative Agent as provided for above in this Section 10.06. Upon
the acceptance of a successor’s appointment as Administrative Agent hereunder,
such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring (or retired) or removed
Administrative Agent (other than as provided in Section 3.01(h) and other than
any rights to indemnity payments or other amounts owed to the retiring or
removed Administrative Agent as of the Resignation Effective Date or the Removal
Effective Date, as applicable), and the retiring or removed Administrative Agent
shall be discharged from all of its duties and obligations hereunder or under
the other Loan Documents (if not already discharged therefrom as provided above
in this Section 10.06). The fees payable by the Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrower and such successor. After the
retiring or removed Administrative Agent’s resignation or removal hereunder and
under the other Loan Documents, the provisions of this Article and Section 11.04
shall continue in effect for the benefit of such retiring or removed
Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while the
retiring or removed Administrative Agent was acting as Administrative Agent.

(d) Any resignation by Bank of America as Administrative Agent pursuant to this
Section 10.06 shall also constitute its resignation as an L/C Issuer. If Bank of
America or any other L/C Issuer resigns as an L/C Issuer, it shall retain all
the rights, powers, privileges and duties of an L/C Issuer hereunder with
respect to all Letters of Credit outstanding as of the effective date of its
resignation as an L/C Issuer and all L/C Obligations with respect thereto,
including the right to require the Lenders to make Base Rate Loans or fund risk
participations in Unreimbursed Amounts pursuant to Section 2.03(c). Upon the
appointment by the Borrower of a successor L/C Issuer hereunder (which successor
shall in all cases be a Lender other than a Defaulting Lender) and acceptance by
such successor of such appointment, (i) such successor shall succeed to and
become vested with all of the rights, powers, privileges and duties of such
retiring L/C Issuer, (ii) such retiring L/C Issuer shall be discharged from all
of their respective duties and obligations hereunder or under the other Loan
Documents, and (iii) the successor L/C Issuer shall issue letters of credit in
substitution for the Letters of Credit, if any, outstanding at the time of such
succession or make other arrangements satisfactory to such retiring L/C Issuer
to effectively assume the obligations of such retiring L/C Issuer with respect
to such Letters of Credit.

10.07 Non-Reliance on Administrative Agent, Other Lenders and Arrangers. Each
Lender and each L/C Issuer acknowledges that it has, independently and without
reliance upon the Administrative Agent, any other Lender, any Arranger or any of
their Related Parties and

 

160



--------------------------------------------------------------------------------

based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender and
each L/C Issuer also acknowledges that it will, independently and without
reliance upon the Administrative Agent, any other Lender, any Arranger or any of
their Related Parties and based on such documents and information as it shall
from time to time deem appropriate, continue to make its own decisions in taking
or not taking action under or based upon this Agreement, any other Loan Document
or any related agreement or any document furnished hereunder or thereunder.

10.08 No Other Duties, Etc. Anything herein to the contrary notwithstanding,
none of the Arrangers are parties to this Agreement or any of the other Loan
Documents or have any powers, duties or responsibilities under this Agreement or
any of the other Loan Documents in their capacity as such, except in its
capacity, as applicable, as the Administrative Agent, a Lender or an L/C Issuer
hereunder.

10.09 Administrative Agent May File Proofs of Claim. In case of the pendency of
any proceeding under any Debtor Relief Law or any other judicial proceeding
relative to any Loan Party, the Administrative Agent (irrespective of whether
the principal of any Loan or L/C Obligation shall then be due and payable as
herein expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuers and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuers and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuers and the Administrative Agent
under Sections 2.03, 2.08 and 11.04) allowed in such judicial proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and each L/C Issuer to make such payments to the Administrative
Agent and, if the Administrative Agent shall consent to the making of such
payments directly to the Lenders and the L/C Issuers, to pay to the
Administrative Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Administrative Agent and its agents and
counsel, and any other amounts due the Administrative Agent under Sections 2.08
and 11.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or any L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or any L/C Issuer to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or any L/C Issuer or in any such proceeding.

 

161



--------------------------------------------------------------------------------

The Secured Parties hereby irrevocably authorize the Administrative Agent, at
the direction of the Required Lenders, to credit bid all or any portion of the
Obligations (including accepting some or all of the Collateral in satisfaction
of some or all of the Obligations pursuant to a deed in lieu of foreclosure or
otherwise) and in such manner purchase (either directly or through one or more
acquisition vehicles) all or any portion of the Collateral (a) at any sale
thereof conducted under the provisions of the Bankruptcy Code of the United
States, including under Sections 363, 1123 or 1129 of the Bankruptcy Code of the
United States, or any similar Laws in any other jurisdictions to which a Loan
Party is subject, (b) at any other sale or foreclosure or acceptance of
collateral in lieu of debt conducted by (or with the consent or at the direction
of) the Administrative Agent (whether by judicial action or otherwise) in
accordance with any applicable Law. In connection with any such credit bid and
purchase, the Obligations owed to the Secured Parties shall be entitled to be,
and shall be, credit bid on a ratable basis (with Obligations with respect to
contingent or unliquidated claims receiving contingent interests in the acquired
assets on a ratable basis that would vest upon the liquidation of such claims in
an amount proportional to the liquidated portion of the contingent claim amount
used in allocating the contingent interests) in the asset or assets so purchased
(or in the Equity Interests or debt instruments of the acquisition vehicle or
vehicles that are used to consummate such purchase). In connection with any such
bid (i) the Administrative Agent shall be authorized to form one or more
acquisition vehicles to make a bid, (ii) to adopt documents providing for the
governance of the acquisition vehicle or vehicles (provided that any actions by
the Administrative Agent with respect to such acquisition vehicle or vehicles,
including any disposition of the assets or Equity Interests thereof shall be
governed, directly or indirectly, by the vote of the Required Lenders,
irrespective of the termination of this Agreement and without giving effect to
the limitations on actions by the Required Lenders contained in clauses (a)
through (m) of Section 11.01 of this Agreement), (iii) the Administrative Agent
shall be authorized to assign the relevant Obligations to any such acquisition
vehicle pro rata by the Lenders, as a result of which each of the Lenders shall
be deemed to have received a pro rata portion of any Equity Interests and/or
debt instruments issued by such an acquisition vehicle on account of the
assignment of the Obligations to be credit bid, all without the need for any
Secured Party or acquisition vehicle to take any further action and (iv) to the
extent that Obligations that are assigned to an acquisition vehicle are not used
to acquire Collateral for any reason (as a result of another bid being higher or
better, because the amount of Obligations assigned to the acquisition vehicle
exceeds the amount of debt credit bid by the acquisition vehicle or otherwise),
such Obligations shall automatically be reassigned to the Lenders pro rata and
the Equity Interests and/or debt instruments issued by any acquisition vehicle
on account of the Obligations that had been assigned to the acquisition vehicle
shall automatically be cancelled, without the need for any Secured Party or any
acquisition vehicle to take any further action.

10.10 Collateral and Guaranty Matters. Each of the Lenders (including in its
capacities as a potential Cash Management Bank and a potential Hedge Bank) and
the L/C Issuers irrevocably authorize the Administrative Agent:

(a) to release any Lien on any property granted to or held by the Administrative
Agent under any Loan Document (i) upon satisfaction of the Termination
Conditions and payment in full of all Obligations under the Secured Cash
Management Agreements and Secured Hedge Agreements, (ii) that is sold, disposed
of or transferred or to be sold, disposed of or transferred as part of or in
connection with any sale, disposition or transfer permitted

 

162



--------------------------------------------------------------------------------

hereunder or under any other Loan Document to a Person that is not a Loan Party,
(iii) if the property subject to such Lien is owned by a Guarantor, upon the
release of such Guarantor from its Guaranty otherwise in accordance with the
Loan Documents, (iv) that constitutes Excluded Assets or (v) if approved,
authorized or ratified in writing in accordance with Section 11.01;

(b) to release any Guarantor from its obligations under the Guaranty if such
Person ceases to be a Subsidiary or a Restricted Subsidiary as a result of a
transaction permitted hereunder;

(c) to release any Guarantor from its obligations under the Guaranty if such
Person ceases to be a Subsidiary that is a Material Subsidiary (except for a
Guarantor that is an Immaterial Subsidiary that is a guarantor of any Material
Indebtedness of the Borrower or the Restricted Subsidiaries);

(d) to subordinate any Lien on any property granted or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 8.04(d) and clauses (d), (e), (f), (j),
(k), (z), (dd), (ee) and (ff) (so long as in the case of clause (ff), the
related lender has entered into a customary non-disturbance agreement with
respect to such Eligible Ground Lease) of the definition of “Permitted
Encumbrances”;

(e) to enter into subordination, intercreditor and/or similar agreements with
respect to Indebtedness that is (i) required or permitted to be subordinated
hereunder and/or (ii) secured by Liens, and which Indebtedness contemplates an
intercreditor, subordination or collateral trust agreement;

(f) to execute and deliver customary subordination, non-disturbance and
attornment agreements to tenants, subtenants, other occupants and licensees on
Mortgaged Real Property.

The Administrative Agent hereby agrees to use its commercially reasonable
efforts to take any of the foregoing actions requested by the Borrower to
facilitate any transaction permitted hereunder within ten Business Days
following request by the Borrower (or such shorter period of time as
Administrative Agent may agree to in its reasonable discretion), in a form
reasonably requested by the Borrower.

In each case as specified in this Section 10.10, the Administrative Agent will,
at the Borrower’s expense, execute and deliver to the applicable Loan Party such
documents as such Loan Party may reasonably request to evidence the release of
such item of Collateral from the assignment and security interest granted under
the Collateral Documents or to subordinate its interest in such item, or to
release such Guarantor from its obligations under the Guaranty, in each case in
accordance with the terms of the Loan Documents and this Section 10.10.

Notwithstanding anything herein to the contrary, the Borrower and its Restricted
Subsidiaries may execute such maps, plats, records of survey, amendments to deed
of trust and any other documentation as is necessary to give effect to any lot
line adjustment or recording of a subdivision map to create a separate legal
parcel, and the Administrative Agent will cooperate with and consent to the
execution of such maps, plats, records of survey, amendments to deed of

 

163



--------------------------------------------------------------------------------

trust and other documentation by the Borrower and its Restricted Subsidiaries as
is necessary to reflect the revised legal description for such land.

10.11 Secured Cash Management Agreements and Secured Hedge Agreements. Except as
otherwise expressly set forth herein or in any Guaranty or any Collateral
Document, no Cash Management Bank or Hedge Bank that obtains the benefits of
Section 9.03, any Guaranty or any Collateral by virtue of the provisions hereof
or of any Guaranty or any Collateral Document shall have any right to notice of
any action or to consent to, direct or object to any action hereunder or under
any other Loan Document or otherwise in respect of the Collateral (including the
release or impairment of any Collateral) other than in its capacity as a Lender
and, in such case, only to the extent expressly provided in the Loan
Documents. Notwithstanding any other provision of this Article X to the
contrary, the Administrative Agent shall not be required to verify the payment
of, or that other satisfactory arrangements have been made with respect to,
Obligations arising under Secured Cash Management Agreements and Secured Hedge
Agreements unless the Administrative Agent has received written notice of such
Obligations, together with such supporting documentation as the Administrative
Agent may request, from the applicable Cash Management Bank or Hedge Bank, as
the case may be.

ARTICLE XI

MISCELLANEOUS

11.01 Amendments, Etc. No amendment or waiver of any provision of this Agreement
or any other Loan Document, and no consent to any departure by any Loan Party
therefrom, shall be effective unless in writing signed by the Required Lenders
(other than with respect to any amendment or waiver contemplated in clauses (a)
and (m) below) and the applicable Loan Party, as the case may be, and
acknowledged by the Administrative Agent, and each such waiver or consent shall
be effective only in the specific instance and for the specific purpose for
which given; provided, that no such amendment, waiver or consent shall:

(a) (i) amend or otherwise modify Section 8.11 (or for the purposes of
determining whether the Borrower is in compliance with Section 8.11, any defined
term used therein), (ii) waive or consent to any Default or Event of Default
resulting from a breach of Section 8.11 or (iii) alter the rights or remedies of
the Required Revolving/Term A Lenders arising pursuant to Article IX as a result
of a breach of Section 8.11, without the written consent of the Required
Revolving/Term A Lenders; provided, that (A) notwithstanding the foregoing and
for the avoidance of doubt, the amendments, modifications, waivers and consents
described in this clause (a) shall not require the consent of any Lenders other
than the Required Revolving/Term A Lenders and (B) for the avoidance of doubt,
any amendment or other modification of Section 8.11 (or any defined term used
therein) for the purpose of amending, modifying or waiving any requirement for
Pro Forma Compliance or compliance on a Pro Forma Basis with any covenant set
forth in Section 8.11 shall require the consent of the Required Lenders;

(b) extend or increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 9.02) without the written consent of such Lender;

(c) postpone any date fixed by this Agreement or any other Loan Document for any
payment (excluding mandatory prepayments) of principal, interest, fees or other
amounts due

 

164



--------------------------------------------------------------------------------

to a Lender under any Loan Document without the written consent of the Lender
entitled to such payment;

(d) reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing, or (subject to clause (iii) of the second proviso to this
Section 11.01) any fees or other amounts payable hereunder or under any other
Loan Document, or change the manner of computation of any financial ratio
(including any change in any applicable defined term) used in determining the
Applicable Rate or Applicable Fee Rate that would result in a reduction of any
interest rate on any Loan or any fee payable hereunder without the written
consent of each Lender entitled to such amount; provided, that only the consent
of the Required Lenders shall be necessary to amend the definition of “Default
Rate” or to waive any obligation of the Borrower to pay interest or Letter of
Credit Fees at the Default Rate;

(e) change (x) Section 9.03 in a manner that would alter the pro rata sharing of
payments required thereby without the written consent of each Lender or (y) the
order of application of any reduction in the Commitments or any prepayment of
Loans among the Facilities from the application thereof set forth in the
applicable provisions of Section 2.04(b) or 2.05(b), respectively, in any manner
that materially and adversely affects the Lenders under a Facility without the
written consent of the Required Facility Lenders for such Facility;

(f) change (i) definition of “Required Lenders” or any other provision hereof
specifying the number or percentage of Lenders required to amend, waive or
otherwise modify any rights hereunder or make any determination or grant any
consent hereunder (other than the definitions specified in clause (ii) of this
Section 11.01(f)), without the written consent of each Lender or (ii) the
definition of “Required Revolving Lenders,” without the written consent of each
Revolving Lender or (iii) the definition of “Required Revolving/Term A Lenders,”
without the written consent of each Revolving Lender and each Term A Lender or
(iv) the definition of “Required Facility Lenders,” without the written consent
of each Lender directly and adversely affected thereby;

(g) release all or substantially all of the Collateral in any transaction or
series of related transactions, without the written consent of each Lender;

(h) release all or substantially all of the value of the Guaranty, without the
written consent of each Lender, except to the extent the release of any
Subsidiary from the Guaranty is permitted pursuant to Section 10.10 (in which
case such release may be made by the Administrative Agent acting alone, and
shall be made promptly upon the request of the Borrower);

(i) impose any greater restriction on the ability of any Lender under a Facility
to assign any of its rights or obligations hereunder without the written consent
of the Required Facility Lenders for such Facility;

(j) waive any condition set forth in Section 4.01, or, in the case of the
initial Credit Extension, Section 4.02, without the written consent of each
Lender directly and adversely affected thereby;

 

165



--------------------------------------------------------------------------------

(k) change any provision of this Section 11.01 without the written consent of
each Lender directly and adversely affected thereby;

(l) change any provision of Section 2.19 without the written consent of each
Revolving Lender; or

(m) amend, modify or waive any condition set forth in Section 4.02 with respect
to the making of any Revolving Loans after the Closing Date without the written
consent of the Required Revolving Lenders (such consent being in lieu of the
consent of the Required Lenders or any other group of Lenders);

and provided, further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by any L/C Issuer in addition to the Lenders required above,
affect the rights or duties of such L/C Issuer under this Agreement or any
Issuer Document relating to any Letter of Credit issued or to be issued by it;
(ii) no amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above, affect the
rights or duties of the Administrative Agent under this Agreement or any other
Loan Document; (iii) any Fee Letter may be amended, or rights or privileges
thereunder waived, in a writing executed only by the parties thereto, (iv) the
Administrative Agent may, with the consent of the Borrower only, amend, modify
or supplement this Agreement or any other Loan Document to cure any ambiguity,
omission, defect or inconsistency (as reasonably determined by the
Administrative Agent), so long as such amendment, modification or supplement
does not adversely affect the rights of any Lender (or any L/C Issuer, if
applicable) or the Lenders shall have received at least five Business Days’
prior written notice thereof and Administrative Agent shall not have received,
within five Business Days of the date of such notice to the Lenders, a written
notice from the Required Lenders stating that the Required Lenders object to
such amendment and (v) the Administrative Agent and the Borrower shall be
permitted to amend any provision of any Collateral Document to better implement
the intentions of this Agreement and the other Loan Documents and to add
Collateral. Notwithstanding anything to the contrary herein, no Defaulting
Lender shall have any right to approve or disapprove any amendment, waiver or
consent hereunder (and any amendment, waiver or consent which by its terms
requires the consent of all Lenders or each affected Lender may be effected with
the consent of the applicable Lenders other than Defaulting Lenders), except
that (x) the Commitment of such Lender may not be increased or extended and the
principal amount of any Loan, and the rate or amount of interest and fees on any
Loan of such Lender may not be decreased without the consent of such Lender and
(y) any waiver, amendment or modification requiring the consent of all Lenders
or each affected Lender that by its terms affects any Defaulting Lender
disproportionately adversely relative to other affected Lenders shall require
the consent of such Defaulting Lender.

If any Lender does not consent to a proposed amendment, waiver, consent or
release with respect to any Loan Document that requires the consent of each
Lender or each adversely affected Lender (or each Lender or each adversely
affected Lender of a particular Class) and that has been approved by the
Required Lenders (or the Required Facility Lenders with respect to the
applicable Class, as the case may be), the Borrower may replace such
non-consenting Lender in accordance with Section 11.13; provided that such
amendment, waiver, consent or release can be effected as a result of the
assignment contemplated by such Section (together with all other such
assignments required by the Borrower to be made pursuant to this paragraph).

 

166



--------------------------------------------------------------------------------

The Administrative Agent and the Borrower may (without the consent of Lenders)
(1) enter into Incremental Joinder Agreements, Refinancing Amendments and
Extension Amendments and (2) otherwise amend any Loan Document to the extent
(but only to the extent) necessary to reflect the existence and terms of
Incremental Term Loans, Other Term Loans, Extended Term Loans, Incremental
Revolving Commitments, Other Revolving Commitments and Extended Revolving
Commitments (including as may be necessary in order to establish new tranches or
sub-tranches in respect of the Loans and/or Commitments and to make such
technical amendments as may be necessary or appropriate in the reasonable
opinion of the Administrative Agent and the Borrower in connection therewith),
in each case, incurred or extended pursuant to Sections 2.13, 2.14 or 2.15, as
applicable. Notwithstanding anything to the contrary contained herein, any such
amendment shall become effective without any further consent of any other party
to such Loan Document.

Notwithstanding any provision herein to the contrary, this Agreement may be
amended with the written consent of the Required Lenders, the Administrative
Agent and the Borrower (1) to add one or more additional revolving credit or
term loan facilities to this Agreement and to permit the extensions of credit
and all related obligations and liabilities arising in connection therewith from
time to time outstanding to share ratably (or on a basis subordinated to the
existing facilities hereunder) in the benefits of this Agreement and the other
Loan Documents with the obligations and liabilities from time to time
outstanding in respect of the existing facilities hereunder, and (ii) in
connection with the foregoing, to permit, as deemed appropriate by the
Administrative Agent and approved by the Required Lenders, the Lenders providing
such additional credit facilities to participate in any required vote or action
required to be approved by the Required Lenders or by any other number,
percentage or class of Lenders hereunder.

11.02 Notices; Effectiveness; Electronic Communications.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
clause (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:

(i) if to the Borrower, the Administrative Agent or any L/C Issuer, to the
address, facsimile number, electronic mail address or telephone number specified
for such Person on Schedule 11.02; and

(ii) if to any other Lender, to the address, facsimile number, electronic mail
address or telephone number specified in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the Person designated by
a Lender on its Administrative Questionnaire then in effect for the delivery of
notices that may contain material non-public information relating to the
Borrower).

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other

 

167



--------------------------------------------------------------------------------

communications sent by facsimile shall be deemed to have been given when sent
(except that, if not given during normal business hours for the recipient, shall
be deemed to have been given at the opening of business on the next Business Day
for the recipient). Notices and other communications delivered through
electronic communications to the extent provided in clause (b) below shall be
effective as provided in such clause (b).

(b) Electronic Communications. Notices and other communications to the Lenders
and the L/C Issuers hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender or any L/C Issuer pursuant to
Article II if such Lender or such L/C Issuer, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent or the Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii), if such notice, email or other communication is not sent during the
normal business hours of the recipient, such notice, email or communication
shall be deemed to have been sent at the opening of business on the next
Business Day for the recipient.

(c) The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM.

(d) Change of Address, Etc. Each of the Borrower, the Administrative Agent and
any L/C Issuer may change its address, facsimile or telephone number for notices
and other communications hereunder by notice to the other parties hereto. Each
other Lender may change its address, facsimile or telephone number for notices
and other communications hereunder by notice to the Borrower, the Administrative
Agent and any L/C Issuer. In addition, each Lender agrees to notify the
Administrative Agent from time to time to ensure that the Administrative Agent
has on record (i) an effective address, contact name, telephone

 

168



--------------------------------------------------------------------------------

number, facsimile number and electronic mail address to which notices and other
communications may be sent and (ii) accurate wire instructions for such Lender.
Furthermore, each Public Lender agrees to cause at least one individual at or on
behalf of such Public Lender to at all times have selected the “Private Side
Information” or similar designation on the content declaration screen of the
Platform in order to enable such Public Lender or its delegate, in accordance
with such Public Lender’s compliance procedures and applicable Law, including
United States Federal and state securities Laws, to make reference to Borrower
Materials that are not made available through the “Public Side Information”
portion of the Platform and that may contain material non-public information
with respect to the Borrower or its securities for purposes of United States
Federal or state securities laws.

(e) Reliance by Administrative Agent, L/C Issuer and Lenders. The Administrative
Agent, the L/C Issuers and the Lenders shall be entitled to rely and act upon
any notices (including telephonic or electronic Committed Loan Notices and
Letter of Credit Applications) purportedly given by or on behalf of the Borrower
even if (i) such notices were not made in a manner specified herein, were
incomplete or were not preceded or followed by any other form of notice
specified herein, or (ii) the terms thereof, as understood by the recipient,
varied from any confirmation thereof. The Borrower shall indemnify the
Administrative Agent, each L/C Issuer, each Lender and the Related Parties of
each of them from all losses, costs, expenses and liabilities resulting from the
reliance by such Person on each notice purportedly given by or on behalf of the
Borrower. All telephonic notices to and other telephonic communications with the
Administrative Agent may be recorded by the Administrative Agent, and each of
the parties hereto hereby consents to such recording.

11.03 No Waiver; Cumulative Remedies; Enforcement. No failure by any Lender, any
L/C Issuer or the Administrative Agent to exercise, and no delay by any such
Person in exercising, any right, remedy, power or privilege hereunder or under
any other Loan Document shall operate as a waiver thereof; nor shall any single
or partial exercise of any right, remedy, power or privilege hereunder preclude
any other or further exercise thereof or the exercise of any other right,
remedy, power or privilege. The rights, remedies, powers and privileges herein
provided, and provided under each other Loan Document, are cumulative and not
exclusive of any rights, remedies, powers and privileges provided by law.

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 9.02 for the benefit of all the
Secured Parties; provided, that the foregoing shall not prohibit (a) the
Administrative Agent from exercising on its own behalf the rights and remedies
that inure to its benefit (solely in its capacity as Administrative Agent)
hereunder and under the other Loan Documents, (b) any L/C Issuer from exercising
the rights and remedies that inure to its benefit (solely in its capacity as any
L/C Issuer) hereunder and under the other Loan Documents, (c) any Lender from
exercising setoff rights in accordance with Section 11.08 (subject to the terms
of Section 2.12), or (d) any Lender from filing proofs of claim or appearing and
filing pleadings on its own behalf during the pendency of a proceeding relative
to any Loan Party under any Debtor Relief Law; and provided, further, that if at
any time there is no Person acting as Administrative Agent hereunder and under

 

169



--------------------------------------------------------------------------------

the other Loan Documents, then (i) the Required Lenders shall have the rights
otherwise ascribed to the Administrative Agent pursuant to Section 9.02 and
(ii) in addition to the matters set forth in clauses (b), (c) and (d) of the
preceding proviso and subject to Section 2.12, any Lender may, with the consent
of the Required Lenders, enforce any rights and remedies available to it and as
authorized by the Required Lenders.

11.04 Expenses; Indemnity; Damage Waiver.

(a) Costs and Expenses. Borrower agrees (a) to pay or reimburse all reasonable
and documented in reasonable detail out-of-pocket expenses incurred on or after
the Closing Date by the Administrative Agent and its Affiliates in connection
with the preparation, execution, delivery and administration of this Agreement
and the other Loan Documents and any amendment, waiver, consent or other
modification of the provisions hereof and thereof (whether or not the
transactions contemplated thereby are consummated), limited, in the case of
legal fees and expenses, to the Attorney Costs of one primary counsel and, if
reasonably necessary, one local counsel in each relevant jurisdiction material
to the interests of the Lenders taken as a whole (which may be a single local
counsel acting in multiple material jurisdictions), and (b) to pay or reimburse
the Administrative Agent, any Lender or any L/C Issuer for all reasonable and
documented in reasonable detail out-of-pocket costs and expenses incurred in
connection with the enforcement of any rights or remedies under this Agreement
or the other Loan Documents (including all such costs and expenses incurred
during any legal proceeding, including any proceeding under any Debtor Relief
Law, and including all Attorney Costs of one counsel to the Administrative
Agent, the Lenders and the L/C Issuers taken as a whole (and, if reasonably
necessary, one local counsel in any relevant material jurisdiction (which may be
a single local counsel acting in multiple material jurisdictions) and, solely in
the event of a conflict of interest between the Administrative Agent, any Lender
or any L/C Issuer, where the Person or Persons affected by such conflict of
interest inform the Borrower in writing of such conflict of interest, one
additional counsel in each relevant material jurisdiction to each group of
affected Persons similarly situated taken as a whole)). The agreements in this
Section 11.04 shall survive the satisfaction of the Termination Conditions. All
amounts due under this Section 11.04 shall be paid promptly following receipt by
the Borrower of an invoice relating thereto setting forth such expenses in
reasonable detail. If any Loan Party fails to pay when due any costs, expenses
or other amounts payable by it hereunder or under any Loan Document, such amount
may be paid on behalf of such Loan Party by the Administrative Agent in its
reasonable discretion.

(b) Indemnification by Borrower. Borrower shall indemnify the Administrative
Agent (and any sub-agent thereof), each Lender, each L/C Issuer, each Arranger,
and each Related Party of any of the foregoing Persons (each such Person being
called an “Indemnitee”) against, and hold each Indemnitee harmless from, any and
all losses, claims, damages, liabilities and related expenses (including the
fees, charges and disbursements of any counsel for any Indemnitee), and shall
indemnify and hold harmless each Indemnitee from all fees and time charges and
disbursements for attorneys who may be employees of any Indemnitee, incurred by
any Indemnitee or asserted against any Indemnitee by any third party or by any
other Loan Party arising out of, in connection with, or as a result of (but
limited, in the case of legal fees and expenses, to the Attorney Costs of one
counsel to all Indemnitees taken as a whole and, if reasonably necessary, a
local counsel for all Indemnitees taken as a whole in each relevant jurisdiction
that is material to the interests of such Indemnitees (which may be a single
local

 

170



--------------------------------------------------------------------------------

counsel acting in multiple material jurisdictions), and solely in the case of a
conflict of interest between Indemnitees (where the Indemnitee affected by such
conflict of interest informs the Borrower in writing of such conflict of
interest), one additional counsel in each relevant jurisdiction to each group of
affected Indemnitees similarly situated taken as a whole) (i) the execution or
delivery of this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
of their respective obligations hereunder or thereunder or the consummation of
the Transactions and the other transactions contemplated hereby or thereby and,
in the case of the Administrative Agent (and any sub-agent thereof) and its
Related Parties only, the administration of this Agreement and the other Loan
Documents, (ii) any Loan or Letter of Credit or the use or proposed use of the
proceeds therefrom (including any refusal by any L/C Issuer to honor a demand
for payment under a Letter of Credit if the documents presented in connection
with such demand do not strictly comply with the terms of such Letter of
Credit), (iii) any actual or alleged presence or Release of Hazardous Materials
on or from any property owned, leased or operated by the Borrower or any of its
Subsidiaries, or any Environmental Liability related in any way to the Borrower
or any of its Subsidiaries, and (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by the Borrower or any other Loan Party or the Borrower’s or such Loan
Party’s directors, shareholders or creditors, and regardless of whether any
Indemnitee is a party thereto, IN ALL CASES, WHETHER OR NOT CAUSED BY OR
ARISING, IN WHOLE OR IN PART, OUT OF THE COMPARATIVE, CONTRIBUTORY OR SOLE
NEGLIGENCE OF THE INDEMNITEE; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that a court of competent jurisdiction
determines in a final-non-appealable judgment that any such liabilities,
obligations, losses, damages, penalties, claims, demands, actions, judgments,
suits, costs, expenses or disbursements resulted from (x) the gross negligence,
bad faith or willful misconduct of such Indemnitee or of any Related Indemnified
Person of such Indemnitee, (y) a material breach of any obligations of such
Indemnitee under any Loan Document by such Indemnitee or (z) any dispute solely
among Indemnitees or of any Related Indemnified Person of such Indemnitee other
than any claims against an Indemnitee in its capacity or in fulfilling its role
as Administrative Agent (and any sub-agent thereof), Lender, L/C Issuer or
Arranger under the Facility and other than any claims arising out of any act or
omission of the Borrower or any of its Affiliates. In the case of an
investigation, litigation or other proceeding to which the indemnity in this
Section 11.04(b) applies, such indemnity shall be effective whether or not such
investigation, litigation or proceeding is brought by any Loan Party, its
directors, stockholders or creditors or an Indemnitee or any other Person,
whether or not any Indemnitee is otherwise a party thereto and whether or not
any of the transactions contemplated hereunder or under any of the other Loan
Documents is consummated. All amounts due under this Section 11.04(b) (after the
determination of a court of competent jurisdiction, if required pursuant to the
terms of this Section 11.04(b)) shall be paid within twenty Business Days after
written demand therefor. The agreements in this Section 11.04(b) shall survive
the resignation of the Administrative Agent, the L/C Issuer, the replacement of
any Lender, the satisfaction of the Termination Conditions. This
Section 11.04(b) shall not apply to Taxes other than any Taxes that represent
losses, claims, damages, etc. arising from a non-Tax claim (including a value
added tax or similar tax charged with respect to the supply of legal or other
services).

 

171



--------------------------------------------------------------------------------

(c) Reimbursement by Lenders. To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under clause (a) or (b) of this
Section 11.04 to be paid by it to the Administrative Agent (or any sub-agent
thereof), any L/C Issuer or any Related Party of any of the foregoing, and
without limiting its obligation to do so, each Lender severally agrees to pay to
the Administrative Agent (or any such sub-agent), such L/C Issuer or such
Related Party, as the case may be, such Lender’s Applicable Percentage
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount, provided that the unreimbursed expense
or indemnified loss, claim, damage, liability or related expense, as the case
may be, was incurred by or asserted against the Administrative Agent (or any
such sub-agent) or any L/C Issuer in its capacity as such, or against any
Related Party of any of the foregoing acting for the Administrative Agent (or
any such sub-agent) or such L/C Issuer in connection with such capacity. The
obligations of the Lenders under this clause (c) are subject to the provisions
of Section 2.11(d).

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, no Indemnitee or any Loan Party shall have any liability, and
none of such parties hereto shall assert, and each hereby waives, any claim
against any other party hereto, on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement,
any other Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof; provided that the foregoing shall not in any way
limit the indemnification and expense reimbursement obligations of the Loan
Parties under this Agreement. No Indemnitee referred to in clause (b) above
shall be liable to the Borrower, any Lender, any L/C Issuer or any other Person
for any losses, claims, damages, liabilities or expenses of any kind (whether in
tort, contract or otherwise) arising from the use by unintended recipients of
any information or other materials distributed to such unintended recipients by
such Indemnitee through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby other than for
direct or actual losses, claims, damages, liabilities or expenses resulting from
the gross negligence or willful misconduct of such Indemnitee or Related
Indemnified Person as determined by a final and nonappealable judgment of a
court of competent jurisdiction.

(e) Payments. All amounts due under this Section 11.04 shall be payable not
later than twenty Business Days after demand therefor.

(f) Survival. The agreements in this Section 11.04 and the indemnity provisions
of Section 11.02(e) shall survive the resignation of the Administrative Agent
and any L/C Issuer, the replacement of any Lender, the satisfaction of the
Termination Conditions.

11.05 Payments Set Aside. To the extent that any payment by or on behalf of the
Borrower is made to the Administrative Agent, any L/C Issuer or any Lender, or
the Administrative Agent, any L/C Issuer or any Lender exercises its right of
setoff, and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by the
Administrative Agent, such L/C Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any

 

172



--------------------------------------------------------------------------------

Debtor Relief Law or otherwise, then (a) to the extent of such recovery, the
obligation or part thereof originally intended to be satisfied shall be revived
and continued in full force and effect as if such payment had not been made or
such setoff had not occurred, and (b) each Lender and each L/C Issuer severally
agrees to pay to the Administrative Agent upon demand its applicable share
(without duplication) of any amount so recovered from or repaid by the
Administrative Agent, plus interest thereon from the date of such demand to the
date such payment is made at a rate per annum equal to the Federal Funds Rate
from time to time in effect. The obligations of the Lenders and each L/C Issuer
under clause (b) of the preceding sentence shall survive the satisfaction of the
Termination Conditions.

11.06 Successors and Assigns.

(a) Successors and Assigns Generally. The provisions of this Agreement and the
other Loan Documents shall be binding upon and inure to the benefit of the
parties hereto and thereto and their respective successors and assigns permitted
hereby, except that the Borrower may not assign or otherwise transfer any of its
rights or obligations hereunder without the prior written consent of the
Administrative Agent and each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of Section 11.06(b), (ii) by way of participation
in accordance with the provisions of Section 11.06(d), or (iii) by way of pledge
or assignment of a security interest subject to the restrictions of
Section 11.06(f) (and, except for any assignment subject to the terms of Section
11.06(j), any other attempted assignment or transfer by any party hereto shall
be null and void). Nothing in this Agreement and the other Loan Documents,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants to the extent provided in clause (d) of this Section 11.06 and, to
the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent, each L/C Issuer, each Lender and each Arranger) any legal
or equitable right, remedy or claim under or by reason of this Agreement or the
other Loan Documents.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitments and the Loans
(including for purposes of this Section 11.06(b), participations in L/C
Obligations) at the time owing to it); provided that any such assignment shall
be subject to the following conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment under any Facility and the Loans at the time owing to it
under such Facility or in the case of an assignment to a Lender, an Affiliate of
a Lender or an Approved Fund, no minimum amount need be assigned; and

(B) in any case not described in clause (b)(i)(A) of this Section 11.06, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal

 

173



--------------------------------------------------------------------------------

outstanding balance of the Loans of the assigning Lender subject to each such
assignment, determined as of the date the Assignment and Assumption with respect
to such assignment is delivered to the Administrative Agent or, if “Trade Date”
is specified in the Assignment and Assumption, as of the Trade Date, shall not
be less than $5,000,000, in the case of any assignment in respect of the
Revolving Facility, or $1,000,000, in the case of any assignment in respect of
any Term Facility, unless each of the Administrative Agent and, with respect to
the Revolving Facility only and so long as no Event of Default under Section
9.01(a), (b) or (i) has occurred and is continuing, the Borrower otherwise
consents (each such consent not to be unreasonably withheld or delayed);
provided, that concurrent assignments to members of an Assignee Group and
concurrent assignments from members of an Assignee Group to a single Eligible
Assignee (or to an Eligible Assignee and members of its Assignee Group) will be
treated as a single assignment for purposes of determining whether such minimum
amount has been met.

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not prohibit any Lender from
assigning all or a portion of its rights and obligations among separate
Facilities on a non-pro rata basis.

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by clause (b)(i)(B) of this Section 11.06 and, in
addition:

(A) (1) with respect to the Revolving Facility only, the consent of the Borrower
(such consent not to be unreasonably withheld or delayed) shall be required
unless (x) an Event of Default under Section 9.01(a), (b) or (i) has occurred
and is continuing at the time of such assignment, or (y) such assignment is to a
Revolving Lender and (2) with respect to the Term Facilities only, the consent
of the Borrower (such consent not to be unreasonably withheld or delayed) shall
be required unless (x) an Event of Default under Section 9.01(a), (b) or (i) has
occurred and is continuing at the time of such assignment, or (y) such
assignment is to a Lender, an Affiliate of a Lender or an Approved Fund;
provided that the Borrower shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to the
Administrative Agent within ten (10) Business Days after having received notice
thereof;

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of (1) any
Term Commitment or Revolving Commitment if such assignment is to a Person that
is not a Lender with a Commitment in respect of the applicable Facility, an
Affiliate of such a Lender or an Approved Fund of such with respect to such a
Lender or (2) any Term Loan to a Person that is not a Lender, an Affiliate of a
Lender or an Approved Fund; and

 

174



--------------------------------------------------------------------------------

(C) the consent of any L/C Issuer (such consent not to be unreasonably withheld
or delayed) shall be required for any assignment that increases the obligation
of the assignee to participate in exposure under one or more of its Letters of
Credit (whether or not then outstanding).

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee in the amount of $3,500; provided, that the
Administrative Agent may, in its sole discretion, elect to waive such processing
and recordation fee in the case of any assignment. The assignee, if it is not a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

(v) Assignments to Borrower. No such assignment shall be made (v) to Parent,
Borrower or any Affiliate or Subsidiary of Parent or Borrower; provided that (x)
purchases by the Borrower shall be permitted in accordance with Section 2.16 and
(y) any Lender may, at any time, assign all or a portion of its Loans to
Borrower pursuant to open market purchases pursuant to Section 11.06(l).

(vi) No Assignment to Natural Persons. No such assignment shall be made to a
natural Person (or a holding company, investment vehicle or trust for, or owned
and operated for the primary benefit of a natural Person).

(vii) Assignments from Defaulting Lenders. In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of the Borrower and Administrative
Agent, the applicable pro rata portion of Loans previously requested but not
funded by the Defaulting Lender, to each of which the applicable assignee and
assignor hereby irrevocably consent), to (x) pay and satisfy in full all payment
liabilities then owed by such Defaulting Lender to the Administrative Agent,
each L/C Issuer and each other Lender hereunder (and interest accrued thereon),
and (y) acquire (and fund as appropriate) its full pro rata portion of all Loans
and participations in Letters of Credit. Notwithstanding the foregoing, in the
event that any assignment of rights and obligations of any Defaulting Lender
hereunder shall become effective under applicable law without compliance with
the provisions of this paragraph, then the assignee of such interest shall be
deemed to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to clause (c) of this Section 11.06, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under

 

175



--------------------------------------------------------------------------------

this Agreement (and, in the case of an Assignment and Assumption covering all of
the assigning Lender’s rights and obligations under this Agreement, such Lender
shall cease to be a party hereto) but shall continue to be entitled to the
benefits of Sections 3.01, 3.04, 3.05 and 11.04 with respect to facts and
circumstances occurring prior to the effective date of such assignment;
provided, that except to the extent otherwise expressly agreed by the affected
parties, no assignment by a Defaulting Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender. Upon request, the Borrower (at its expense) shall
execute and deliver a Note to the assignee Lender. Any assignment or transfer by
a Lender of rights or obligations under this Agreement that does not comply with
this clause (b) shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
Section 11.06(d) and, for the avoidance of doubt, such sale shall not be
effective until it is recorded in the applicable Participant Register pursuant
to Section 11.06(e).

(c) Register. The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrower, shall maintain at the Administrative
Agent’s Office a copy of each Assignment and Assumption delivered to it (or the
equivalent thereof in electronic form) and a register for the recordation of the
names and addresses of the Lenders, and the Commitments of, and principal
amounts of (and related interest on) the Loans and L/C Obligations owing to,
each Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive, and the Borrower, the
Administrative Agent and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by the Borrower and any Lender (with
respect to any entry relating to such Lender’s Loans), at any reasonable time
and from time to time upon reasonable prior notice.

(d) Participations. Subject to the requirements of clause (e) of this
Section 11.06, any Lender may at any time, without the consent of, or notice to,
the Borrower, the Administrative Agent or any L/C Issuer, sell participations to
any Person (other than a natural Person, or a holding company, investment
vehicle or trust for, or owned and operated for the primary benefit of, a
natural Person, a Defaulting Lender, a Disqualified Lender or the Borrower or
any Affiliate or Subsidiary of the Borrower; provided that, notwithstanding
anything to the contrary contained herein, participations may be sold to
Disqualified Lenders unless the DQ List has been posted to the Platform) (each,
a “Participant”) in all or a portion of such Lender’s rights and/or obligations
under this Agreement (including all or a portion of its Commitment and/or the
Loans (including such Lender’s participations in L/C Obligations) owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrower, the
Administrative Agent, the Lenders and the L/C Issuers shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, waiver or other modification
described in clauses (b), (c), (d), (e), (g) and (h) of the first proviso to
Section 11.01 that affects such

 

176



--------------------------------------------------------------------------------

Participant. All parties acknowledge and agree that the Administrative Agent
shall have no obligation or duty to monitor or track whether any Disqualified
Lender shall have become a Participant hereunder. Subject to clause (f) of this
Section 11.06, each Borrower agrees that each Participant shall be entitled to
the benefits of Sections 3.01 (subject to the requirements and limitations
therein, including the requirements under Section 3.01(e) (it being understood
that the documentation required by Section 3.01(e) shall be delivered to the
participating Lender)), 3.04 and 3.05 to the same extent as if it were a Lender
and had acquired its interest by assignment pursuant to Section 11.06(b). To the
extent permitted by law, each Participant also shall be entitled to the benefits
of Section 11.08 as though it were a Lender, provided such Participant shall be
subject to Section 2.12 as though it were a Lender. For the avoidance of doubt,
each Lender shall be responsible for the indemnity under Section 11.04(c)
without regard to the existence of any participation.

(e) Participant Register. Each Lender that sells a participation shall, acting
solely for this purpose as a non-fiduciary agent of the Borrower, maintain a
register on which it enters the name and address of each participant and the
principal amounts of (and stated interest on) each participant’s interest in
Loans made hereunder (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant’s interest in any Commitments, Loans, Letters of Credit or its other
Obligations under any Loan Document) to any Person except to the extent such
disclosure is necessary to establish that any such Commitment, Loan, Letter of
Credit or other Obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations. The entries in the Participant Register
shall be conclusive and binding for all purposes, absent manifest error, and the
Borrower, the Administrative Agent, and the Lenders may treat each Person whose
name is recorded in the Participant Register as a participant for all purposes
of this Agreement. No sale or other transfer of any participation or other
beneficial ownership interest in any Loan shall be effective until such sale or
transfer is recorded in the applicable Participant Register and, prior to such
recordation, all amounts owing to the selling Lender with respect to any Loan
shall remain owing to the selling Lender. For the avoidance of doubt, the
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register.

(f) Limitations upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Section 3.01 or 3.04 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrower’s prior written consent. A Participant
that would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 3.01 unless the Borrower is notified of the participation
sold to such Participant and such Participant agrees, for the benefit of the
Borrower, to comply with Section 3.01(e) as though it were a Lender.

(g) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank or any
other central bank having jurisdiction over such Lender; provided that no such
pledge or assignment shall release such Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.

 

177



--------------------------------------------------------------------------------

(h) Special Purpose Funding Vehicles. Notwithstanding anything to the contrary
contained herein, any Lender (a “Granting Lender”) may, subject to the
requirements of clause (i) of this Section 11.06, grant to a special purpose
funding vehicle identified as such in writing from time to time by the Granting
Lender to the Administrative Agent and the Borrower (an “SPC”) the option to
provide all or any part of any Loan that such Granting Lender would otherwise be
obligated to make pursuant to this Agreement; provided that (i) nothing herein
shall constitute a commitment by any SPC to fund any Loan, and (ii) if an SPC
elects not to exercise such option or otherwise fails to make all or any part of
such Loan, the Granting Lender shall be obligated to make such Loan pursuant to
the terms hereof or, if it fails to do so, to make such payment to the
Administrative Agent as is required under Section 2.11(b)(ii). Each party hereto
hereby agrees that (A) neither the grant to any SPC nor the exercise by any SPC
of such option shall increase the costs or expenses or otherwise increase or
change the obligations of the Borrower under this Agreement (including its
obligations under Section 3.04), (B) no SPC shall be liable for any indemnity or
similar payment obligation under this Agreement for which a Lender would be
liable, and (C) the Granting Lender shall for all purposes, including the
approval of any amendment, waiver or other modification of any provision of any
Loan Document, remain the lender of record hereunder. The making of a Loan by an
SPC hereunder shall utilize the Commitment of the Granting Lender to the same
extent, and as if, such Loan were made by such Granting Lender. In furtherance
of the foregoing, each party hereto hereby agrees (which agreement shall survive
the termination of this Agreement) that, prior to the date that is one year and
one day after the payment in full of all outstanding commercial paper or other
senior debt of any SPC, it will not institute against, or join any other Person
in instituting against, such SPC any bankruptcy, reorganization, arrangement,
insolvency, or liquidation proceeding under the laws of the United States or any
State thereof. Notwithstanding anything to the contrary contained herein, any
SPC may (I) with notice to, but without prior consent of the Borrower and the
Administrative Agent, and with the payment of a processing fee in the amount of
$3,500 (which processing fee may be waived by the Administrative Agent in its
sole discretion), assign all or any portion of its right to receive payment with
respect to any Loan to the Granting Lender and (II) disclose on a confidential
basis any non-public information relating to its funding of Loans to any rating
agency, commercial paper dealer or provider of any surety or Guaranty or credit
or liquidity enhancement to such SPC. Each SPC shall be entitled to the benefits
of Sections 3.01, 3.04, 11.04(a) and 11.04(b) and this Section 11.06 to the same
extent as if it were a Lender.

(i) SPC Register. Each Granting Lender shall, acting solely for this purpose as
a non-fiduciary agent of the Borrower, maintain a register on which it enters
the name and address of each SPC to which it has granted a funding option
pursuant to clause (h) of this Section 11.06 (the “SPC Register”). Upon the
funding of all or any portion of any Loan by an SPC, the Granting Lender with
respect to such SPC shall enter the principal amounts of (and stated interest
on) each Loan or portion thereof funded by such SPC on the SPC Register. The
entries in the SPC Register shall be conclusive and binding for all purposes,
absent manifest error, and the Borrower, the Administrative Agent, and the
Lenders may treat each Person whose name is recorded in the SPC Register as an
SPC for all purposes of this Agreement. For the avoidance of doubt, the
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining an SPC Register. Any funding of all or any
portion of any Loan by an SPC with respect to which the requirements of this
clause (i) are not satisfied shall be treated for purposes of this Agreement as
a sale by the Granting Lender of a participation in such

 

178



--------------------------------------------------------------------------------

Granting Lender’s rights and obligations under this Agreement in accordance with
Section 11.06(d) and, for the avoidance of doubt, such sale shall not be
effective until it is recorded in the applicable Participant Register pursuant
to Section 11.06(e).

(j) No Assignment to a Disqualified Lender. (i) No assignment or, to the extent
the DQ List has been posted on the Platform for all Lenders, participation shall
be made to any Person that, as of the date (the “Trade Date”) on which the
applicable Lender entered into a binding agreement to sell and assign or
participate all or a portion of its rights and obligations under this Agreement
to such Person, was (x) a Competitor, (y) any banks, financial institutions,
other institutional lenders and other Persons as specified by written notice to
the Administrative Agent and the Lenders (including by posting such notice to
the Platform) prior to the Closing Date (or as updated by the Borrower in
writing after the Closing Date with respect to banks, financial institutions,
other institutional lenders and other Persons who are Affiliates of Competitors
(other than any bona fide debt fund)) or (z) any Affiliate of the foregoing
(other than any bona fide debt fund) to the extent clearly identifiable on the
basis of such Affiliate’s name (collectively, the “Disqualified Lenders”) unless
the Borrower has consented to such assignment as otherwise contemplated by this
Section 11.06, in which case such Person will not be considered a Disqualified
Lender for the purpose of such assignment. For the avoidance of doubt, with
respect to any assignee or participant that becomes a Disqualified Lender after
the applicable Trade Date, (x) such assignee shall not retroactively be
disqualified from becoming a Lender or participant and (y) the execution by the
Borrower of an Assignment and Assumption with respect to such assignee will not
by itself result in such assignee no longer being considered a Disqualified
Lender. Any assignment in violation of this clause (j)(i) shall not be null and
void, but the other provisions of this clause (j) shall apply.

(ii) If any assignment is made to any Disqualified Lender without the Borrower’s
prior consent in violation of clause (j)(i) above, or if any Person becomes a
Disqualified Lender after the applicable Trade Date, the Borrower may, at its
sole expense and effort, upon notice to the applicable Disqualified Lender and
the Administrative Agent, (A) terminate any Revolving Commitment of such
Disqualified Lender and repay all obligations of the Borrower owing to such
Disqualified Lender in connection with such Revolving Commitment, (B) in the
case of outstanding Term Loans held by Disqualified Lenders, prepay such Term
Loans by paying the lesser of (x) the principal amount thereof and (y) the
amount that such Disqualified Lender paid to acquire such Term Loans, in each
case plus accrued interest, accrued fees and all other amounts (other than
principal amounts) payable to it hereunder and under the other Loan Documents
and/or (C) require such Disqualified Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in this
Section 11.06), all of its interest, rights and obligations under this Agreement
and the related Loan Documents to an Eligible Assignee that shall assume such
obligations at the lesser of (x) the principal amount thereof and (y) the amount
that such Disqualified Lender paid to acquire such interests, rights and
obligations, in each case plus accrued interest, accrued fees and all other
amounts (other than principal amounts) payable to it hereunder and the other
Loan Documents; provided that (i) the Borrower shall have paid to the
Administrative Agent the assignment fee (if any) specified in Section 11.06(b),
(ii) such assignment does not conflict with applicable Laws and (iii) in the
case of clause (B), the

 

179



--------------------------------------------------------------------------------

Borrower shall not use the proceeds from any Loans to prepay Term Loans held by
Disqualified Lenders.

(iii) Notwithstanding anything to the contrary contained in this Agreement,
Disqualified Lenders (A) will not (x) have the right to receive information,
reports or other materials provided to Lenders by the Borrower, the
Administrative Agent or any other Lender, (y) attend or participate in meetings
attended by the Lenders and the Administrative Agent, or (z) access any
electronic site established for the Lenders or confidential communications from
counsel to or financial advisors of the Administrative Agent or the Lenders, (B)
for purposes of any consent to any amendment, waiver or modification of, or any
action under, and for the purpose of any direction to the Administrative Agent
or any Lender to undertake any action (or refrain from taking any action) under
this Agreement or any other Loan Document, each Disqualified Lender will be
deemed to have consented in the same proportion as the Lenders that are not
Disqualified Lenders consented to such matter, and (C) for purposes of voting on
any plan of reorganization or plan of liquidation pursuant to any Debtor Relief
Laws (“Plan of Reorganization”), each Disqualified Lender party hereto hereby
agrees (1) not to vote on such Plan of Reorganization, (2) if such Disqualified
Lender does vote on such Plan of Reorganization notwithstanding the restriction
in the foregoing clause (1), such vote will be deemed not to be in good faith
and shall be “designated” pursuant to Section 1126(e) of the Bankruptcy Code of
the United States (or any similar provision in any other Debtor Relief Laws),
and such vote shall not be counted in determining whether the applicable class
has accepted or rejected such Plan of Reorganization in accordance with Section
1126(c) of the Bankruptcy Code of the United States (or any similar provision in
any other Debtor Relief Laws) and (3) not to contest any request by any party
for a determination by the bankruptcy court (or other applicable court of
competent jurisdiction) effectuating the foregoing clause (2).

(iv) The Administrative Agent shall have the right, and the Borrower hereby
expressly authorizes the Administrative Agent, to (A) post the list of
Disqualified Lenders provided by the Borrower and any updates thereto from time
to time (collectively, the “DQ List”) on the Platform, including that portion of
the Platform that is designated for “public side” Lenders and/or (B) provide the
DQ List to each Lender requesting the same.

(k) Resignation as L/C Issuer after Assignment. Notwithstanding anything to the
contrary contained herein, if at any time any L/C Issuer assigns all of its
Revolving Commitment and Revolving Loans pursuant to Section 11.06(b), such L/C
Issuer may, upon 30 days’ notice to the Borrower and the Lenders, resign as L/C
Issuer. In the event of any such resignation of an L/C Issuer, the Borrower
shall be entitled to appoint from among the Lenders a successor L/C Issuer
hereunder; provided, that no failure by the Borrower to appoint any such
successor shall affect the resignation of such L/C Issuer; provided, further,
that no Lender shall be required to serve as an L/C Issuer unless such Lender
consents in its sole discretion. If an L/C Issuer resigns, it shall retain all
the rights, powers, privileges and duties of an L/C Issuer hereunder with
respect to all Letters of Credit issued by it outstanding as of the effective
date of its resignation as an L/C Issuer and all L/C Obligations with respect
thereto (including the right to require the Lenders to make Base Rate Loans or
fund risk participations in Unreimbursed Amounts pursuant

 

180



--------------------------------------------------------------------------------

to Section 2.03(c)). Upon the appointment of a successor L/C Issuer, (i) such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring L/C Issuer, and (ii) the successor L/C
Issuer shall issue letters of credit in substitution for the Letters of Credit,
if any, outstanding at the time of such succession or make other arrangements
satisfactory to the retiring L/C Issuer to effectively assume the obligations of
such retiring L/C Issuer with respect to such Letters of Credit.

(l) Open Market Purchases by the Borrower. Notwithstanding anything to the
contrary herein, the Borrower may purchase Term Loans in open market
transactions (and the Borrower shall not be required to make any such offer to
repurchase to all Lenders or to all Lenders of any Class), subject to the
following conditions:

(i) no Event of Default shall have occurred and be continuing at the time of
purchase of any Term Loans;

(ii) the aggregate principal amount (calculated on the face amount thereof) of
all Term Loans so purchased by the Borrower shall automatically be cancelled and
retired by the Borrower on the settlement date of the relevant purchase (and may
not be resold); and

(iii) no proceeds of any Revolving Facility shall be used to effect such
purchase of Term Loans;

The Administrative Agent and the Lenders hereby consent to the transactions
contemplated by this Section 11.06(l) (provided that no Lender shall have an
obligation to sell any Term Loans to the Borrower under this Section 11.06(l))
and hereby waive the requirements of any provision of this Agreement (including,
without limitation, Sections 2.04(a), 2.04(b), 2.12 and 11.03 (it being
understood and acknowledged that purchases of the Term Loans by the Borrower
contemplated by this Section 11.06(l) shall not constitute Investments by the
Borrower)) or any other Loan Document that may otherwise prohibit or conflict
with any Auction or any other transaction contemplated by this Section 11.06(l)
or result in an Event of Default as a result of the purchase of Term Loans
pursuant to this Section 11.06(l).

11.07 Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent, the Lenders and the L/C Issuers agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its and its Affiliates’ respective
partners, directors, officers, employees, agents, trustees, advisors and
representatives (it being understood that the Persons to whom such disclosure is
made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent required or
requested by any regulatory authority purporting to have jurisdiction over it or
its Related Parties (including any self-regulatory authority, such as the
National Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(d) to any other party hereto, (e) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section 11.07, to (i) any
assignee of or

 

181



--------------------------------------------------------------------------------

Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement or any Eligible Assignee invited to
be a Lender pursuant to Section 2.13(a) or 2.14(b) or (ii) any actual or
prospective counterparty (or its advisors) to any swap, derivative or similar
transaction under which payments are to be made by reference to the Borrower
and its obligations, this Agreement or payments hereunder (it being understood
that the DQ List may be disclosed to any assignee or Participant or prospective
assignee or Participant in reliance on this clause (f)), (g) on a confidential
basis to (i) any rating agency in connection with rating the Borrower or its
Restricted Subsidiaries or the credit facilities provided hereunder or (ii) the
CUSIP Service Bureau or any similar agency in connection with the issuance and
monitoring of CUSIP numbers or other market identifiers with respect to the
credit facilities provided hereunder, (h) with the consent of the Borrower,
(i) to the extent such Information (x) becomes publicly available other than as
a result of a breach of this Section 11.07 or (y) becomes available to the
Administrative Agent, any Lender, any L/C Issuer or any of their respective
Affiliates on a nonconfidential basis from a source other than the Borrower or
(j) to any credit insurance provider relating to the Borrower and its
obligations. Nothing herein shall permit the disclosure of confidential
Information regarding the Loan Parties or their Affiliates to any Competitor of
the Borrower or any of its Subsidiaries or any Disqualified Lender except to the
extent required, directly or indirectly, by Law or compulsory legal process or
any regulatory authority. In addition, the Administrative Agent and the Lenders
may disclose the existence of this Agreement and information about this
Agreement to market data collectors, similar service providers to the lending
industry and service providers to the Administrative Agent and the Lenders in
connection with the administration of this Agreement, the other Loan Documents
and the Commitments.

For purposes of this Section 11.07 and Section 7.01, “Information” means all
information received from any Loan Party or any Subsidiary thereof relating to
any Loan Party or any Subsidiary thereof or their respective businesses, other
than any such information that is available to the Administrative Agent, any
Lender or any L/C Issuer on a nonconfidential basis prior to disclosure by any
Loan Party or any Subsidiary thereof, provided that, in the case of information
received from a Loan Party or any such Subsidiary after the date hereof, such
information is clearly identified at the time of delivery as confidential. Any
Person required to maintain the confidentiality of Information as provided in
this Section 11.07 shall be considered to have complied with its obligation to
do so if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

Each of the Administrative Agent, the Lenders and the L/C Issuers acknowledges
that (a) the Information may include material non-public information concerning
the Borrower or a Subsidiary, as the case may be, (b) it has developed
compliance procedures regarding the use of material non-public information and
(c) it will handle such material non-public information in accordance with
applicable Law, including United States Federal and state securities Laws.

11.08 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender, each L/C Issuer and each of their respective Affiliates
is hereby authorized at any time and from time to time, after obtaining the
prior written consent of the Administrative Agent, to the fullest extent
permitted by applicable law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other

 

182



--------------------------------------------------------------------------------

obligations (in whatever currency) at any time owing by such Lender, such L/C
Issuer or any such Affiliate to or for the credit or the account of the Borrower
against any and all of the obligations of the Borrower now or hereafter existing
under this Agreement or any other Loan Document to such Lender or such L/C
Issuer, irrespective of whether or not such Lender or such L/C Issuer shall have
made any demand under this Agreement or any other Loan Document and although
such obligations of the Borrower may be contingent or unmatured or are owed to a
branch or office of such Lender or such L/C Issuer different from the branch or
office holding such deposit or obligated on such indebtedness; provided, that in
the event that any Defaulting Lender shall exercise any such right of setoff,
(x) all amounts so set off shall be paid over immediately to the Administrative
Agent for further application in accordance with the provisions of Section 2.18
and, pending such payment, shall be segregated by such Defaulting Lender from
its other funds and deemed held in trust for the benefit of the Administrative
Agent, the L/C Issuers and the Lenders, and (y) the Defaulting Lender shall
provide promptly to the Administrative Agent a statement describing in
reasonable detail the Obligations owing to such Defaulting Lender as to which it
exercised such right of setoff. The rights of each Lender, each L/C Issuer and
their respective Affiliates under this Section 11.08 are in addition to other
rights and remedies (including other rights of setoff) that such Lender, such
L/C Issuer or their respective Affiliates may have. Each Lender and each L/C
Issuer agrees to notify the Borrower and the Administrative Agent promptly after
any such setoff and application, provided that the failure to give such notice
shall not affect the validity of such setoff and application.

11.09 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrower. In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.

11.10 Counterparts; Integration; Effectiveness. This Agreement may be executed
in counterparts (and by different parties hereto in different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement and the other Loan Documents,
and any separate letter agreements with respect to fees payable to the
Administrative Agent or any L/C Issuer, constitute the entire contract among the
parties relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 4.01, this Agreement shall become
effective when it shall have been executed by the Administrative Agent and when
the Administrative Agent shall have received counterparts hereof that, when
taken together, bear the signatures of each of the other parties
hereto. Delivery of an executed counterpart of a signature page of this
Agreement by facsimile or other electronic imaging means shall be effective as
delivery of a manually executed counterpart of this Agreement.

 

183



--------------------------------------------------------------------------------

11.11 Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect until the satisfaction of the Termination Conditions.

11.12 Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this Section
11.12, if and to the extent that the enforceability of any provisions in this
Agreement relating to Defaulting Lenders shall be limited by Debtor Relief Laws,
as determined in good faith by the Administrative Agent and the applicable L/C
Issuer, as applicable, then such provisions shall be deemed to be in effect only
to the extent not so limited.

11.13 Replacement of Lenders. If (a) any Lender requests compensation under
Section 3.04, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, (b) any Lender is a Defaulting Lender, (c) in connection with any
proposed amendment, modification, termination, waiver or consent with respect to
any of the provisions hereof as contemplated by Section 11.01, the consent of
Required Lenders or Required Facility Lenders with respect to the applicable
Class(es), as the case may be, shall have been obtained but the consent of one
or more of such other Lenders whose consent is required shall not have been
obtained, any such Lender (a “Non-Consenting Lender”), (d) any other
circumstance exists hereunder that gives the Borrower the right to replace a
Lender as a party hereto or (e) as a result of a redemption or replacement
required by Gaming Law, then the Borrower may, at its sole expense and effort,
upon notice to such Lender and the Administrative Agent, replace such Lender by
(x) terminating the applicable Commitments of such Lender and repaying all
Obligations of the Borrower owing to such Lender relating to the Loans and
Commitments of the applicable Class(es) held by such Lender as of such
termination date under one or more credit facilities hereunder as the Borrower
may elect or (y) requiring such Lender to assign and delegate, without recourse
(in accordance with and subject to the restrictions contained in, and consents
required by, Section 11.06), all of its interests, rights (other than its
existing right to payments pursuant to Sections 3.01 and 3.04) and Obligations
with respect to the Loans and Commitments of the applicable Class(es) under this
Agreement and the related Loan Documents to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment), provided that:

 

184



--------------------------------------------------------------------------------

(i) in the case of an assignment, the Borrower shall have paid to the
Administrative Agent the assignment fee (if any) specified in Section 11.06(b);

(ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Advances of the applicable Class(es),
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder and under the other Loan Documents with respect to such Class(es)
(including any amounts under Section 3.05 and, in the case of a Repricing Event
described in clause (ii) of the definition thereof on or prior to the six (6)
month anniversary of the Closing Date, the fee described in Section 2.08(c))
from (x) in the case of an assignment, the assignee (to the extent of such
outstanding principal and accrued interest and fees (other than fees payable due
to the occurrence of a Repricing Event)) or the Borrower (in the case of all
other amounts (including fees payable due to the occurrence of a Repricing
Event)) and (y) in the case of a termination and repayment, the Borrower;

(iii) in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter;

(iv) such assignment or termination and repayment does not conflict with
applicable Laws; and

(v) (x) in the case of an assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver, consent or release and such amendment, waiver,
consent or release can be effected as a result of such assignment (together with
all other such assignments and terminations and repayments required by the
Borrower to be made pursuant to this Section 11.13) and (y) in the case of a
termination and repayment resulting from a Lender becoming a Non-Consenting
Lender, such amendment, waiver, consent or release can be effected as a result
of such termination and repayment (together with all other such assignments and
terminations and repayments required by the Borrower to be made pursuant to this
Section 11.13).

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply. Notwithstanding the foregoing, each Lender agrees that if the
Borrower exercises its option pursuant to this Section 11.13 to cause an
assignment by such Lender, such Lender shall, promptly after receipt of written
notice of such election, execute and deliver all documentation necessary to
effectuate such assignment in accordance with Section 11.06. In the event that a
Lender does not comply with the requirements of the immediately preceding
sentence within one Business Day after receipt of such notice (a “Non-Compliant
Lender”), each Lender hereby authorizes and directs the Administrative Agent to
execute and deliver such documentation as may be required to give effect to an
assignment in accordance with Section 11.06 on behalf of such Non-Compliant

 

185



--------------------------------------------------------------------------------

Lender and any such documentation so executed by the Administrative Agent shall
be effective for purposes of documenting an assignment pursuant to
Section 11.06. Any removal of Bank of America or its successor as a Defaulting
Lender pursuant to this Section 11.13 shall also constitute the removal of Bank
of America or its successor as the Administrative Agent pursuant to
Section 10.06.

11.14 Governing Law; Jurisdiction; Etc.

(a) GOVERNING LAW. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (OTHER THAN ANY
LOAN DOCUMENT WHICH EXPRESSLY STATES THAT IT SHALL BE GOVERNED BY THE LAW OF
ANOTHER JURISDICTION) AND ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION
(WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER
LOAN DOCUMENT, AS EXPRESSLY SET FORTH THEREIN) AND THE TRANSACTIONS CONTEMPLATED
HEREBY AND THEREBY SHALL EACH BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAW OF THE STATE OF NEW YORK.

(b) SUBMISSION TO JURISDICTION. THE BORROWER HEREBY IRREVOCABLY AND
UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE ANY ACTION, LITIGATION OR
PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY, WHETHER IN
CONTRACT OR IN TORT OR OTHERWISE, AGAINST THE ADMINISTRATIVE AGENT, ANY LENDER,
ANY L/C ISSUER, OR ANY RELATED PARTY OF THE FOREGOING IN ANY WAY RELATING TO
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS RELATING HERETO OR
THERETO, IN ANY FORUM OTHER THAN THE COURTS OF THE STATE OF NEW YORK SITTING IN
NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT
OF NEW YORK SITTING IN NEW YORK COUNTY, AND ANY APPELLATE COURT FROM ANY
THEREOF, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS
TO THE JURISDICTION OF SUCH COURTS AND AGREES THAT ALL CLAIMS IN RESPECT OF ANY
SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE
COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL
COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH
ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN
OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY
LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY
RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR ANY L/C ISSUER MAY OTHERWISE
HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT AGAINST THE BORROWER OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION.

(c) WAIVER OF VENUE. EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY

 

186



--------------------------------------------------------------------------------

APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF
VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS
SECTION 11.14. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM
TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

(d) SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

11.15 Waiver of Jury Trial. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 11.15.

11.16 No Advisory or Fiduciary Responsibility. In connection with all aspects of
each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
the Borrower acknowledges and agrees, that: (i) (A) the arranging and other
services regarding this Agreement provided by the Administrative Agent and the
Arrangers are arm’s-length commercial transactions between the Borrower and its
Affiliates, on the one hand, and the Administrative Agent and the Arrangers, on
the other hand, (B) the Borrower has consulted its own legal, accounting,
regulatory and tax advisors to the extent it has deemed appropriate, and (C) the
Borrower is capable of evaluating, and understands and accepts, the terms, risks
and conditions of the transactions contemplated hereby and by the other Loan
Documents; (ii) (A) each of the Administrative Agent, each Arranger and each
Lender is and has been acting solely as a principal and, except as expressly
agreed in writing by the relevant parties, has not been, is not, and will not be
acting as an advisor, agent or fiduciary for the Borrower Parties, their
Affiliates or any other Person and (B) neither the Administrative Agent nor any
Arranger nor any Lender has any obligation to the Borrower Parties or their
Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents; and
(iii) the Administrative Agent, the Arrangers, the Lenders and their respective
Affiliates may be engaged in a broad range of transactions that involve
interests that differ from those of the Borrower

 

187



--------------------------------------------------------------------------------

Parties and their Affiliates, and neither the Administrative Agent nor any
Arranger nor any Lender has any obligation under the Loan Documents to disclose
any of such interests to the Borrower Parties or their Affiliates. To the
fullest extent permitted by Law, each Borrower hereby waives and releases any
claims that it may have against the Administrative Agent and each Arranger with
respect to any breach or alleged breach of agency or fiduciary duty in
connection with any aspect of any transaction contemplated hereby.

11.17 Electronic Execution of Assignments and Certain Other Documents. The words
“execution,” “execute,” “signed,” “signature,” and words of like import in or
related to any document to be signed in connection with this Agreement and the
transactions contemplated hereby (including, without limitation, Assignment and
Assumptions, amendments or other Committed Loan Notices, waivers and consents)
shall be deemed to include electronic signatures, the electronic matching of
assignment terms and contract formations on electronic platforms approved by the
Administrative Agent, or the keeping of records in electronic form, each of
which shall be of the same legal effect, validity or enforceability as a
manually executed signature or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state laws based on the Uniform Electronic Transactions Act; provided that
notwithstanding anything contained herein to the contrary the Administrative
Agent is under no obligation to agree to accept electronic signatures in any
form or in any format unless expressly agreed to by the Administrative Agent
pursuant to procedures approved by it.

11.18 USA PATRIOT Act. Each Lender that is subject to the Act (as hereinafter
defined) and the Administrative Agent (for itself and not on behalf of any
Lender) hereby notifies the Borrower that pursuant to the requirements of the
USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Act”), it is required to obtain, verify and record information that
identifies each Loan Party, which information includes the name and address of
each Loan Party and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify each Loan Party in accordance
with the Act. The Borrower shall, promptly following a request by the
Administrative Agent or any Lender, provide all documentation and other
information that the Administrative Agent or such Lender requests in order to
comply with its ongoing obligations under applicable “know your customer” and
anti-money laundering rules and regulations, including the Act.

11.19 Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any Lender or any L/C Issuer that is
an EEA Financial Institution arising under any Loan Document, to the extent such
liability is unsecured, may be subject to the write-down and conversion powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any Lender or any L/C Issuer that is an EEA Financial Institution; and

 

188



--------------------------------------------------------------------------------

(b) the effects of any Bail-in Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

11.20 Gaming Law.

(a) This Agreement and the other Loan Documents are subject to the Gaming Laws
and the laws involving the sale, distribution and possession of alcoholic
beverages (the “Liquor Laws”). Without limiting the foregoing, each of the
Administrative Agent, the Lenders and participants acknowledges that (i) it is
subject to being called forward by the Gaming Authorities or Governmental
Authorities enforcing the Liquor Laws (each a “Liquor Authority”), in the
discretion of each of them, for licensing or a finding of suitability or to file
or provide other information, and (ii) all rights, remedies and powers under
this Agreement and the other Loan Documents, including with respect to the entry
into and ownership and operation of the Gaming Facilities, and the possession or
control of gaming equipment, alcoholic beverages or a gaming or liquor license,
may be exercised only to the extent that the exercise thereof does not violate
any applicable provisions of the Gaming Laws and Liquor Laws and only to the
extent that required approvals (including prior approvals) are obtained from the
requisite Governmental Authorities.

(b) Each Creditor Party agrees to cooperate with each Gaming Authority and each
Liquor Authority (or, in each case, to be subject to Section 11.13) in
connection with the provisions of such documents or other information as may be
requested by such Gaming Authority or Liquor Authority relating to any Borrower
Party or to the Loan Documents.

11.21 Joint and Several Obligations. The Borrower and each other Person that
becomes a Borrower in accordance with Section 2.19 shall be obligated for all of
the Obligations on a joint and several basis, notwithstanding which of them have
directly received the proceeds or benefit of any particular Credit Extension,
provided that, anything to the contrary herein notwithstanding (including
Exhibit G), the liability of each Person hereafter formed and designated as an
additional borrower in accordance with Section 2.19, in its capacity as a
Borrower (but not in its capacity as a Guarantor, to the extent applicable) may
be limited in a similar manner if so provided in the Assumption Agreement
executed by that additional Borrower. The Borrower and each other Person that
becomes a Borrower in accordance with Section 2.19 acknowledges and agrees that,
for purposes of the Loan Documents, the Borrower, each such additional borrower
and the Guarantors constitute a single integrated financial

 

189



--------------------------------------------------------------------------------

enterprise and that each receives a benefit from the availability of credit
under this Agreement. The Borrower and each other Person that becomes a Borrower
in accordance with Section 2.19 hereby waives all defenses arising under the
Laws of suretyship, to the extent such Laws are applicable, in connection with
their joint and several obligations under this Agreement. Without limiting the
foregoing, the Borrower agrees to the Joint Borrower Provisions set forth in
Exhibit G, incorporated by this reference.

11.22 ENTIRE AGREEMENT. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT
THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE
NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

 

190



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

Borrower: MGM GROWTH PROPERTIES LIMITED PARTNERSHIP LP By:  

/s/ John M. McManus

Name:   John M. McManus Title:   Secretary

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Administrative Agent, a Revolving Lender, a Term A
Lender, the sole initial Term B Lender and an L/C Issuer By:   /s/ Brian D.
Corum Name:   Brian D. Corum Title:   Managing Director

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

J.P. MORGAN CHASE BANK, N.A., as a Revolving Lender and a Term A Lender By:  

/s/ Chiara Carter

Name:   Chiara Carter Title:   Vice President

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

BARCLAYS BANK PLC, as a Revolving Lender and a Term A Lender By:  

/s/ Jeremy Hazan

Name:   Jeremy Hazan Title:   Managing Director

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

CITIBANK, N.A., as a Revolving Lender and a Term A Lender By:  

/s/ Michael Tortora

Name:   Michael Tortora Title:   Director

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

DEUTSCHE BANK AG NEW YORK BRANCH, as a Revolving Lender and a Term A Lender By:
 

/s/ Mary Kay Coyle

Name:   Mary Kay Coyle Title:   Managing Director By:  

/s/ Dusan Lazarov

Name:   Dusan Lazarov Title:   Director

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

BNP PARIBAS, as a Revolving Lender and a Term A Lender By:  

/s/ Gregoire Poussard

Name:   Gregoire Poussard Title:   Vice President By:  

/s/ James McHale

Name:   James McHale Title:   Managing Director

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

FIFTH THIRD BANK, as a Revolving Lender and a Term A Lender By:  

/s/ Knight D. Kieffer

Name:   Knight D. Kieffer Title:   Vice President

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

SUNTRUST BANK, as a Revolving Lender and a Term A Lender By:  

/s/ J. Haynes Gentry III

Name:   J. Haynes Gentry III Title:   Director

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

SUMITOMO MITSUI BANKING CORPORATION, as a Revolving Lender and a Term A Lender
By:  

/s/ William G. Karl

Name:   William G. Karl Title:   Executive Officer

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

MORGAN STANLEY BANK, N.A., as a Revolving Lender and a Term A Lender By:  

/s/ Justin Kotzin

Name:   Justin Kotzin Title:   Authorized Signatory

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK, as a Revolving Lender and a Term
A Lender By:  

/s/ Steven Jonassen

Name:   Steven Jonassen Title:   Managing Director By:  

/s/ Joseph A. Asciolla

Name:   Joseph A. Asciolla Title:   Managing Director

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

THE BANK OF NOVA SCOTIA, as a Revolving Lender and a Term A Lender By:  

/s/ Winston Lua

Name:   Winston Lua Title:   Director

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

CITIZENS BANK, N.A., as a Revolving Lender and a Term A Lender By:  

/s/ Mark Sanko

Name:   Mark Sanko Title:   Managing Director

 

[Signature Page to Credit Agreement]



--------------------------------------------------------------------------------

Schedule 1.01: Mortgaged Real Property

Property commonly known as The Mirage Casino Hotel, described as follows:

LEGAL DESCRIPTION

PARCEL I:

THAT PORTION OF LOT ONE (1) OF “TI/MIRAGE ONE LOT COMMERCIAL SUBDIVISION”, A
COMMERCIAL SUBDIVISION, ON FILE IN BOOK 141 OF PLATS, PAGE 55 IN THE CLARK
COUNTY RECORDER’S OFFICE, LYING WITHIN THE WEST HALF (W 1/2) OF SECTION 16 AND
THE EAST HALF (E 1/2) OF SECTION 17, TOWNSHIP 21 SOUTH, RANGE 61 EAST, M.D.M.,
CLARK COUNTY, NEVADA, MORE PARTICULARLY DESCRIBED AS FOLLOWS:

COMMENCING AT THE SOUTHWEST CORNER OF THE NORTHWEST QUARTER (NW 1/4) OF SAID
SECTION 16;

THENCE ALONG THE WEST LINE OF THE NORTHWEST QUARTER (NW 1/4) OF SAID SECTION 16
NORTH 00°24’19” WEST 493.27 FEET TO THE POINT OF BEGINNING;

THENCE SOUTH 63°50’11” EAST 94.06 FEET;

THENCE SOUTH 33°16’55” WEST 26.46 FEET TO THE BEGINNING OF A NON-TANGENT CURVE,
CONCAVE TO THE SOUTHEAST, HAVING A RADIUS OF 4.60 FEET, A CENTRAL ANGLE OF
92°13’00”, AND A POINT TO WHICH A RADIAL LINE BEARS NORTH 08°52’21” WEST;

THENCE ALONG SAID CURVE TO THE LEFT AN ARC LENGTH OF 7.40 FEET;

THENCE SOUTH 01°21’09” WEST 36.82 FEET;

THENCE SOUTH 01°32’41” WEST 53.52 FEET TO THE BEGINNING POINT OF CUSP OF A
NON-TANGENT CURVE, CONCAVE TO THE SOUTHEAST, HAVING A RADIUS OF 35.00 FEET, A
CENTRAL ANGLE OF 04°29’12” AND A POINT TO WHICH A RADIAL LINE BEARS NORTH
87°31’21” WEST;

THENCE ALONG SAID CURVE TO THE LEFT AN ARC LENGTH OF 2.74 FEET;

THENCE SOUTH 01°14’10” WEST 90.31 FEET TO THE BEGINNING OF A NON-TANGENT CURVE,
CONCAVE TO THE NORTHEAST, HAVING A RADIUS OF 278.00 FEET, A CENTRAL ANGLE OF
22°05’33”, AND A POINT TO WHICH A RADIAL LINE BEARS NORTH 89°07’35” WEST;

THENCE ALONG SAID CURVE TO THE LEFT AN ARC LENGTH OF 107.19 FEET TO THE
BEGINNING OF A TANGENT COMPOUND CURVE, CONCAVE TO THE NORTHEAST, HAVING A RADIUS
OF 249.00 FEET, A CENTRAL ANGLE OF 26°50’50”, AND A POINT TO WHICH A RADIAL LINE
BEARS SOUTH 68°46’53” WEST;



--------------------------------------------------------------------------------

THENCE ALONG SAID CURVE TO THE LEFT AN ARC LENGTH OF 116.67 FEET TO THE
BEGINNING OF A TANGENT COMPOUND CURVE, CONCAVE TO THE NORTHEAST, HAVING A RADIUS
OF 298.00 FEET, A CENTRAL ANGLE OF 21°01’58”, AND A POINT TO WHICH A RADIAL LINE
BEARS SOUTH 41°56’03” WEST;

THENCE ALONG SAID CURVE TO THE LEFT AN ARC LENGTH OF 109.39 FEET;

THENCE SOUTH 69°05’55” EAST 50.46 FEET TO THE BEGINNING OF A NON-TANGENT CURVE,
CONCAVE TO THE NORTHEAST, HAVING A RADIUS OF 830.00 FEET, A CENTRAL ANGLE OF
09°03’24”, AND A POINT TO WHICH A RADIAL LINE BEARS SOUTH 20°46’30” WEST;

THENCE ALONG SAID CURVE TO THE LEFT AN ARC LENGTH OF 131.20 FEET TO THE
BEGINNING OF A TANGENT COMPOUND CURVE, CONCAVE TO THE NORTH, HAVING A RADIUS OF
49.80 FEET, A CENTRAL ANGLE OF 14°47’53”, AND A POINT TO WHICH A RADIAL LINE
BEARS SOUTH 11°43’06” WEST;

THENCE ALONG SAID CURVE TO THE LEFT AN ARC LENGTH OF 12.86 FEET;

THENCE NORTH 86°55’14” EAST 12.30 FEET TO THE WESTERLY RIGHT-OF-WAY LINE OF LAS
VEGAS BOULEVARD AS DEDICATED IN DOCUMENT 931020 INSTRUMENT 01511 OF OFFICIAL
RECORDS IN THE CLARK COUNTY, NEVADA RECORDER’S OFFICE;

THENCE ALONG SAID RIGHT-OF-WAY LINE THE FOLLOWING FIFTEEN (15) COURSES;

 

1) THENCE SOUTH 11°41’28” EAST, 22.85 FEET;

 

2) THENCE SOUTH 24°39’16” WEST, 29.31 FEET TO THE BEGINNING OF A NON-TANGENT
CURVE, CONCAVE TO THE SOUTHWEST, HAVING A RADIUS OF 210.00 FEET AND A CENTRAL
ANGLE OF 04°36’48”, AND A POINT TO WHICH A RADIAL LINE BEARS NORTH 24°39’17”
EAST;

 

3) THENCE ALONG SAID CURVE TO THE RIGHT AN ARC LENGTH OF 16.91 FEET TO THE
BEGINNING OF A TANGENT COMPOUND CURVE, CONCAVE TO THE SOUTHWEST, HAVING A RADIUS
OF 8.00 FEET, A CENTRAL ANGLE OF 86°03’20” AND A POINT TO WHICH A RADIAL LINE
BEARS NORTH 29°16’06” EAST;

 

4) THENCE ALONG SAID CURVE TO THE RIGHT AN ARC LENGTH OF 12.02 FEET TO THE
BEGINNING OF A TANGENT REVERSE CURVE, CONCAVE TO THE SOUTHEAST, HAVING A RADIUS
OF 4066.00 FEET, A CENTRAL ANGLE OF 03°11’04” AND A POINT TO WHICH A RADIAL LINE
BEARS NORTH 64°40’34” WEST;

 

5) THENCE ALONG SAID CURVE TO THE LEFT AN ARC LENGTH OF 225.98 FEET TO THE
BEGINNING OF A NON-TANGENT COMPOUND CURVE, CONCAVE TO THE SOUTHEAST, HAVING A
RADIUS OF 1000.00 FEET, A CENTRAL ANGLE OF 05°04’14” AND A POINT TO WHICH A
RADIAL LINE BEARS NORTH 67°51’39” WEST;



--------------------------------------------------------------------------------

  6) THENCE ALONG SAID CURVE TO THE LEFT AN ARC LENGTH OF 88.50 FEET;

 

7) THENCE SOUTH 17°04’07” WEST, 271.00 FEET TO THE BEGINNING OF A TANGENT CURVE,
CONCAVE TO THE SOUTHEAST, HAVING A RADIUS OF 4054.00 FEET AND A CENTRAL ANGLE OF
02°20’57”;

 

8) THENCE ALONG SAID CURVE TO THE LEFT AN ARC LENGTH OF 166.22 FEET TO THE
BEGINNING OF A TANGENT REVERSE CURVE, CONCAVE TO THE NORTHWEST, HAVING A RADIUS
OF 8.00 FEET, A CENTRAL ANGLE OF 91°48’30” AND A POINT TO WHICH A RADIAL LINE
BEARS SOUTH 75°16’49” EAST;

 

9) THENCE ALONG SAID CURVE TO THE RIGHT AN ARC LENGTH OF 12.82 FEET TO THE
BEGINNING OF A TANGENT COMPOUND CURVE, CONCAVE TO THE NORTHEAST, HAVING A RADIUS
OF 200.00 FEET, A CENTRAL ANGLE OF 02°20’23” AND A POINT TO WHICH A RADIAL LINE
BEARS SOUTH 16°31’41” WEST;

 

10) THENCE ALONG SAID CURVE TO THE RIGHT AN ARC LENGTH OF 8.17 FEET;

 

11) THENCE SOUTH 18°52’04” WEST, 33.74 FEET;

 

12) THENCE SOUTH 45°12’14” WEST, 19.51 FEET TO THE BEGINNING OF A NON-TANGENT
CURVE, CONCAVE TO THE SOUTHWEST, HAVING A RADIUS OF 61.24 FEET, A CENTRAL ANGLE
OF 60°48’08” AND A POINT TO WHICH A RADIAL LINE BEARS NORTH 45°12’14” EAST;

 

13) THENCE ALONG SAID CURVE TO THE RIGHT AN ARC LENGTH OF 64.99 FEET TO THE
BEGINNING OF A TANGENT REVERSE CURVE, CONCAVE TO THE SOUTHEAST, HAVING A RADIUS
OF 248.30 FEET, A CENTRAL ANGLE OF 06°46’08” AND A POINT TO WHICH A RADIAL LINE
BEARS NORTH 73°59’38” WEST;

 

14) THENCE ALONG SAID CURVE TO THE LEFT AN ARC LENGTH OF 29.33 FEET TO THE
BEGINNING OF A TANGENT REVERSE CURVE, CONCAVE TO THE NORTHWEST, HAVING A RADIUS
OF 512.04 FEET, A CENTRAL ANGLE OF 02°59’41” AND A POINT TO WHICH A RADIAL LINE
BEARS SOUTH 80°45’46” EAST;

 

15) THENCE ALONG SAID CURVE TO THE RIGHT AN ARC LENGTH OF 26.76 FEET;

THENCE DEPARTING SAID RIGHT-OF-WAY LINE, NORTH 88°44’46” WEST, 138.91 FEET;

THENCE NORTH 88°51’07” WEST, 1924.03 FEET TO THE BEGINNING OF A NON-TANGENT
CURVE, CONCAVE TO THE NORTHEAST, HAVING A RADIUS OF 45.00 FEET, A CENTRAL ANGLE
OF 44°33’49” AND A POINT TO WHICH A RADIAL LINE BEARS SOUTH 45°13’22” WEST, SAID
POINT BEING ON THE EAST RIGHT-OF-WAY LINE OF FRANK SINATRA DRIVE AND INDUSTRIAL
ROAD (ALSO KNOWN AS SAMMY DAVIS JR. DRIVE) AS DEDICATED IN DOCUMENT 940831:01339
OF OFFICIAL RECORDS IN THE CLARK COUNTY NEVADA RECORDER’S OFFICE;



--------------------------------------------------------------------------------

THENCE ALONG SAID EAST RIGHT-OF-WAY LINE THE FOLLOWING NINE (9) COURSES:

 

1) THENCE ALONG SAID CURVE TO THE RIGHT AN ARC LENGTH OF 35.00 FEET;

 

2) THENCE NORTH 00°12’49” WEST, 137.18 FEET TO THE BEGINNING OF A TANGENT CURVE,
CONCAVE TO THE SOUTHEAST, HAVING A RADIUS OF 40.00 FEET AND A CENTRAL ANGLE OF
91°31’55”;

 

3) THENCE ALONG SAID CURVE TO THE RIGHT AN ARC LENGTH OF 63.90 FEET;

 

4) THENCE NORTH 00°12’49” WEST, 46.19 FEET;

 

5) THENCE NORTH 35°46’51” EAST, 5.00 FEET TO THE BEGINNING OF A NON-TANGENT
CURVE, CONCAVE TO THE NORTHEAST, HAVING A RADIUS OF 75.00 FEET, A CENTRAL ANGLE
OF 68°15’46” AND A POINT TO WHICH A RADIAL LINE BEARS SOUTH 35°46’42” WEST;

 

6) THENCE ALONG SAID CURVE TO THE RIGHT AN ARC LENGTH OF 89.36 FEET TO THE
BEGINNING OF A TANGENT COMPOUND CURVE, CONCAVE TO THE SOUTHEAST, HAVING A RADIUS
OF 500.00 FEET, A CENTRAL ANGLE OF 04°42’30” AND A POINT TO WHICH A RADIAL LINE
BEARS NORTH 75°57’32” WEST;

 

7) THENCE ALONG SAID CURVE TO THE RIGHT AN ARC LENGTH OF 41.09 FEET TO THE
BEGINNING OF A TANGENT COMPOUND CURVE, CONCAVE TO THE SOUTHEAST, HAVING A RADIUS
OF 143.00 FEET, A CENTRAL ANGLE OF 08°20’29” AND A POINT TO WHICH A RADIAL LINE
BEARS NORTH 71°15’02” WEST;

 

8) THENCE ALONG SAID CURVE TO THE RIGHT AN ARC LENGTH OF 20.82 FEET;

 

9) THENCE NORTH 27°05’27” EAST, 389.60 FEET TO THE BEGINNING OF A NON-TANGENT
CURVE, CONCAVE TO THE SOUTHEAST, HAVING A RADIUS OF 6000.00 FEET, A CENTRAL
ANGLE OF 00°28’42” AND A POINT TO WHICH A RADIAL LINE BEARS NORTH 63°51’57”
WEST;

THENCE CONTINUING ALONG SAID EAST RIGHT-OF-WAY LINE OF INDUSTRIAL ROAD AS
DEDICATED IN DOCUMENT 0496:0399453 OF OFFICIAL RECORDS IN THE CLARK COUNTY,
NEVADA RECORDER’S OFFICE, THE FOLLOWING THREE (3) COURSES:

 

1) THENCE ALONG SAID CURVE TO THE RIGHT AN ARC LENGTH OF 50.09 FEET;

 

2) NORTH 27°37’16” EAST, 228.55 FEET;

 

3)

THENCE NORTH 89°12’43” WEST, 9.14 FEET TO THE BEGINNING OF A NON-TANGENT CURVE,
CONCAVE TO THE NORTHWEST, HAVING A RADIUS OF 6000.00 FEET, A CENTRAL ANGLE OF
00°22’57” AND A POINT TO WHICH A RADIAL LINE BEARS SOUTH 65°32’14” EAST, SAID
POINT ALSO BEING ON THE EAST RIGHT-OF-WAY LINE OF



--------------------------------------------------------------------------------

  INDUSTRIAL ROAD AS DEDICATED IN THE AFOREMENTIONED DOCUMENT 940831:01339 OF
OFFICIAL RECORDS;

THENCE CONTINUING ALONG SAID EAST RIGHT-OF-WAY LINE OF INDUSTRIAL ROAD THE
FOLLOWING TWO (2) COURSES:

 

1) THENCE ALONG SAID CURVE TO THE LEFT AN ARC LENGTH OF 40.06 FEET;

 

2) THENCE NORTH 24°04’49” EAST ALONG SAID RIGHT-OF-WAY, 142.71 FEET;

THENCE CONTINUING ALONG SAID EAST RIGHT-OF-WAY LINE OF INDUSTRIAL ROAD AS
DEDICATED IN DOCUMENT 940831:01338 OF OFFICIAL RECORDS IN THE CLARK COUNTY,
NEVADA RECORDER’S OFFICE, THE FOLLOWING EIGHT (8) COURSES:

 

1) NORTH 24°06’50” EAST, 76.42 FEET TO THE BEGINNING OF A TANGENT CURVE, CONCAVE
TO THE SOUTHEAST, HAVING A RADIUS OF 40.00 FEET AND A CENTRAL ANGLE OF
90°36’48”;

 

2) THENCE ALONG SAID CURVE TO THE RIGHT AN ARC LENGTH OF 63.26 FEET;

 

3) THENCE NORTH 24°43’38” EAST, 32.50 FEET;

 

4) THENCE NORTH 65°16’22” WEST, 1.55 FEET;

 

5) THENCE NORTH 24°43’38” EAST, 32.50 FEET TO THE BEGINNING OF A NON-TANGENT
CURVE, CONCAVE TO THE NORTHEAST, HAVING A RADIUS OF 40.00 FEET, A CENTRAL ANGLE
OF 89°23’12” AND A POINT TO WHICH A RADIAL LINE BEARS SOUTH 24°43’38” WEST;

 

6) THENCE ALONG SAID CURVE TO THE RIGHT AN ARC LENGTH OF 62.40 FEET;

 

7) THENCE NORTH 24°06’50” EAST, 30.30 FEET TO THE BEGINNING OF A NON-TANGENT
CURVE, CONCAVE TO THE SOUTHEAST, HAVING A RADIUS OF 3000.00 FEET, A CENTRAL
ANGLE OF 03°53’45” AND A POINT TO WHICH A RADIAL LINE BEARS NORTH 65°53’11”
WEST;

 

8) THENCE ALONG SAID CURVE TO THE RIGHT AN ARC LENGTH OF 203.99 FEET;

THENCE CONTINUING ALONG SAID EAST RIGHT-OF-WAY LINE OF INDUSTRIAL ROAD AS
DEDICATED IN DOCUMENT 900501:00870 OF OFFICIAL RECORDS IN THE CLARK COUNTY,
NEVADA RECORDER’S OFFICE, NORTH 70°41’14” EAST, 13.27 FEET (RECORD) 17.49 FEET
(MEASURED) TO THE BEGINNING OF A NON-TANGENT CURVE, CONCAVE TO THE NORTHEAST,
HAVING A RADIUS OF 43.38 FEET, A CENTRAL ANGLE OF 44°15’53” AND A POINT TO WHICH
A RADIAL LINE BEARS SOUTH 69°15’46” WEST;

THENCE DEPARTING SAID RIGHT-OF-WAY LINE AND ALONG SAID CURVE TO THE LEFT AN ARC
LENGTH OF 33.51 FEET;



--------------------------------------------------------------------------------

THENCE SOUTH 62°18’55” EAST, 307.43 FEET TO THE BEGINNING OF A NON-TANGENT
CURVE, CONCAVE TO THE NORTHEAST, HAVING A RADIUS OF 228.35 FEET, A CENTRAL ANGLE
OF 20°36’47” AND A POINT TO WHICH A RADIAL LINE BEARS SOUTH 24°32’14” WEST;

THENCE ALONG SAID CURVE TO THE LEFT AN ARC LENGTH OF 82.15 FEET;

THENCE SOUTH 89°17’23” EAST, 143.71 FEET TO THE BEGINNING OF A NON-TANGENT
CURVE, CONCAVE TO THE NORTH, HAVING A RADIUS OF 1275.46 FEET, A CENTRAL ANGLE OF
04°52’51” AND A POINT TO WHICH A RADIAL LINE BEARS SOUTH 01°57’34” EAST;

THENCE ALONG SAID CURVE TO THE LEFT AN ARC LENGTH OF 108.65 FEET;

THENCE NORTH 33°06’16” EAST 24.72 FEET TO THE BEGINNING OF A NON-TANGENT CURVE,
CONCAVE TO THE NORTHWEST, HAVING A RADIUS OF 45.50 FEET, A CENTRAL ANGLE OF
68°17’20” AND A POINT TO WHICH A RADIAL LINE BEARS SOUTH 00°32’30” EAST;

THENCE ALONG SAID CURVE TO THE LEFT AN ARC LENGTH OF 54.23 FEET TO THE BEGINNING
OF A TANGENT REVERSE CURVE, CONCAVE TO THE SOUTHEAST, HAVING A RADIUS OF 25.00
FEET, A CENTRAL ANGLE OF 69°47’28” AND A POINT TO WHICH A RADIAL LINE BEARS
NORTH 68°49’50” WEST;

THENCE ALONG SAID CURVE TO THE RIGHT AN ARC LENGTH OF 30.45 FEET;

THENCE SOUTH 89°11’01” EAST, 61.01 FEET TO THE BEGINNING OF A TANGENT CURVE,
CONCAVE TO THE NORTHWEST, HAVING A RADIUS OF 70.00 FEET AND A CENTRAL ANGLE OF
90°59’03”;

THENCE ALONG SAID CURVE TO THE LEFT AN ARC LENGTH OF 111.16 FEET TO A POINT OF
CUSP ON THE EAST RIGHT-OF-WAY LINE OF VEGAS PLAZA DRIVE AS SHOWN BY MAP THEREOF
IN BOOK 46, PAGE 64 OF PLATS IN THE CLARK COUNTY, NEVADA RECORDER’S OFFICE;

THENCE SOUTH 00°12’48” EAST 39.29 FEET TO THE BEGINNING OF A NON-TANGENT CURVE,
CONCAVE TO THE NORTHEAST, HAVING A RADIUS OF 21.50 FEET, A CENTRAL ANGLE OF
55°05’49”, AND A POINT TO WHICH A RADIAL LINE BEARS SOUTH 54°34’21” WEST;

THENCE ALONG SAID CURVE TO THE LEFT AN ARC LENGTH OF 20.67 FEET;

THENCE SOUTH 88°49’38” EAST 99.04 FEET TO THE BEGINNING OF A NON-TANGENT CURVE,
CONCAVE TO THE SOUTHWEST, HAVING A RADIUS OF 449.10 FEET, A CENTRAL ANGLE OF
04°47’17”, AND A POINT TO WHICH A RADIAL LINE BEARS NORTH 11°59’48” EAST;



--------------------------------------------------------------------------------

THENCE ALONG SAID CURVE TO THE RIGHT AN ARC LENGTH OF 37.53 FEET TO THE
BEGINNING OF A NON-TANGENT REVERSE CURVE, CONCAVE TO THE NORTH, HAVING A RADIUS
OF 21.10 FEET, A CENTRAL ANGLE OF 49°21’12”, AND A POINT TO WHICH A RADIAL LINE
BEARS SOUTH 16°49’25” WEST;

THENCE ALONG SAID CURVE TO THE LEFT AN ARC LENGTH OF 18.18 FEET TO THE BEGINNING
OF A NON-TANGENT REVERSE CURVE, CONCAVE TO THE SOUTHEAST, HAVING A RADIUS OF
10.70 FEET, A CENTRAL ANGLE OF 27°53’16”, AND A POINT TO WHICH A RADIAL LINE
BEARS NORTH 32°29’52” WEST;

THENCE ALONG SAID CURVE TO THE RIGHT AN ARC LENGTH OF 5.21 FEET TO THE BEGINNING
OF A NON-TANGENT REVERSE CURVE, CONCAVE TO THE NORTHWEST, HAVING A RADIUS OF
12.70 FEET, A CENTRAL ANGLE OF 23°06’26”, AND A POINT TO WHICH A RADIAL LINE
BEARS SOUTH 04°37’48” EAST;

THENCE ALONG SAID CURVE TO THE LEFT AN ARC LENGTH OF 5.12 FEET TO THE BEGINNING
OF A NON-TANGENT REVERSE CURVE, CONCAVE TO THE SOUTH, HAVING A RADIUS OF 68.60
FEET, A CENTRAL ANGLE OF 41°03’53”, AND A POINT TO WHICH A RADIAL LINE BEARS
NORTH 13°26’43” WEST;

THENCE ALONG SAID CURVE TO THE RIGHT AN ARC LENGTH OF 49.17 FEET TO THE
BEGINNING OF A NON-TANGENT REVERSE CURVE, CONCAVE TO THE NORTH, HAVING A RADIUS
OF 52.50 FEET, A CENTRAL ANGLE OF 43°00’24”, AND A POINT TO WHICH A RADIAL LINE
BEARS SOUTH 23°03’16” WEST;

THENCE ALONG SAID CURVE TO THE LEFT AN ARC LENGTH OF 39.41 FEET TO THE BEGINNING
OF A NON-TANGENT REVERSE CURVE, CONCAVE TO THE SOUTH, HAVING A RADIUS OF 177.80
FEET, A CENTRAL ANGLE OF 19°15’45”, AND A POINT TO WHICH A RADIAL LINE BEARS
NORTH 15°57’04” WEST;

THENCE ALONG SAID CURVE TO THE RIGHT AN ARC LENGTH OF 59.78 FEET;

THENCE SOUTH 88°48’48” EAST 117.50 FEET;

THENCE SOUTH 63°50’11” EAST 23.91 FEET TO THE POINT OF BEGINNING.

THE ABOVE DESCRIPTION WAS PREPARED BY RANDY A. OXBORROW, PLS NO. 10119, OF
LOCHSA SURVEYING, 6345 S. JONES BLVD., SUITE 200, LAS VEGAS, NV 89118, AND
REPRESENTS THE REMAINDER OF LOT 1 OF “TI/MIRAGE ONE LOT COMMERCIAL SUBDIVISION”
ON FILE IN BOOK 141 OF PLATS, PAGE 55, OFFICIAL RECORDS, AFTER EXCEPTING
THEREFROM THOSE CERTAIN RECORDS OF SURVEY FILED IN FILE 177 OF SURVEYS, PAGE
0064, OFFICIAL RECORDS; FILE 177 OF SURVEYS, PAGE 0065, OFFICIAL RECORDS; AND
FILE 177 OF SURVEYS, PAGE 0066, OFFICIAL RECORDS.

PARCEL II:



--------------------------------------------------------------------------------

THAT PORTION OF LOT ONE (1) OF “TI/MIRAGE ONE LOT COMMERCIAL SUBDIVISION”, A
COMMERCIAL SUBDIVISION, ON FILE IN BOOK 141 OF PLATS, PAGE 55 IN THE CLARK
COUNTY RECORDER’S OFFICE, LYING WITHIN THE WEST HALF (W 1/2) OF SECTION 16,
TOWNSHIP 21 SOUTH, RANGE 61 EAST, M.D.M., CLARK COUNTY, NEVADA, MORE
PARTICULARLY DESCRIBED AS FOLLOWS:

BEGINNING AT A POINT OF THE WESTERLY LINE AS DEDICATED BY THOSE CERTAIN
DOCUMENTS RECORDED IN BOOK 931020 AS INSTRUMENT NO. 01511 OF OFFICIAL RECORDS IN
THE CLARK COUNTY RECORDER’S OFFICE, CLARK COUNTY, NEVADA, FROM WHICH A LAS VEGAS
BOULEVARD RIGHT-OF-WAY BRASS CAP NO. 029Y, AS SHOWN BY THAT CERTAIN MAP IN FILE
169, PAGE 20 OF SURVEYS IN CLARK COUNTY RECORDER’S OFFICE, CLARK COUNTY, NEVADA,
BEARS NORTH 31°42’48” EAST 217.60 FEET;

THENCE SOUTH 28°49’54” WEST 8.60 FEET TO THE BEGINNING OF A NON-TANGENT CURVE,
CONCAVE TO THE WEST, HAVING A RADIUS OF 50.00 FEET, A CENTRAL ANGLE OF
52°41’26”, AND A POINT TO WHICH A RADIAL LINE BEARS NORTH 66°21’08”EAST;

THENCE ALONG SAID CURVE TO THE RIGHT AN ARC LENGTH OF 45.98 FEET;

THENCE SOUTH 29°02’34” WEST 60.11 FEET TO THE BEGINNING OF A TANGENT CURVE,
CONCAVE TO THE NORTHWEST, HAVING A RADIUS OF 50.00 FEET AND A CENTRAL ANGLE OF
07°07’30”;

THENCE ALONG SAID CURVE TO THE RIGHT AN ARC LENGTH OF 6.22 FEET;

THENCE SOUTH 36°10’04” WEST 87.41 FEET TO THE BEGINNING OF A TANGENT CURVE
CONCAVE TO THE SOUTHEAST, HAVING A RADIUS OF 100.00 FEET AND A CENTRAL ANGLE OF
07°07’30”.

THENCE ALONG SAID CURVE TO THE LEFT AN ARC LENGTH OF 12.44 FEET;

THENCE SOUTH 29°02’34’ WEST 146.78 FEET TO A POINT FROM WHICH A LAS VEGAS
BOULEVARD RIGHT-OF-WAY BRASS CAP NO. 027Y, AS SHOWN BY THAT CERTAIN MAP IN FILE
169, PAGE 20 OF SURVEYS IN THE CLARK COUNTY RECORDER’S OFFICE, CLARK COUNTY,
NEVADA, BEARS NORTH 56°46’46” WEST 8.60 FEET AND THE BEGINNING OF A TANGENT
CURVE, CONCAVE TO THE NORTHWEST, HAVING A RADIUS OF 75.00 FEET AND A CENTRAL
ANGLE OF 49°15’58”;

THENCE ALONG SAID CURVE TO THE RIGHT AN ARC LENGTH OF 64.49 FEET;

THENCE SOUTH 86°55’14” WEST 12.30 FEET TO THE BEGINNING OF A TANGENT CURVE
CONCAVE TO THE NORTHEAST, HAVING A RADIUS OF 49.80 FEET AND A CENTRAL ANGLE OF
14°47’52”;



--------------------------------------------------------------------------------

THENCE ALONG SAID CURVE TO THE RIGHT AN ARC LENGTH OF 12.86 FEET TO THE
BEGINNING OF A TANGENT COMPOUND CURVE, CONCAVE TO THE NORTHEAST, HAVING A RADIUS
OF 830.00 FEET, A CENTRAL ANGLE OF 09°03’24”, AND A POINT TO WHICH A RADIAL LINE
BEARS SOUTH 11°43’06” WEST;

THENCE ALONG SAID CURVE TO THE RIGHT AN ARC LENGTH OF 131.20 FEET;

THENCE NORTH 69°05’55” WEST 50.46 FEET TO THE BEGINNING OF A TANGENT CURVE,
CONCAVE TO THE NORTHEAST, HAVING A RADIUS OF 298.00 FEET AND A CENTRAL ANGLE OF
21°01’58”;

THENCE ALONG SAID CURVE TO THE RIGHT AN ARC LENGTH OF 109.39 FEET TO THE
BEGINNING OF A TANGENT COMPOUND CURVE, CONCAVE TO THE NORTHEAST, HAVING A RADIUS
OF 249.00 FEET, A CENTRAL ANGLE OF 26°50’50”, AND A POINT TO WHICH A RADIAL LINE
BEARS SOUTH 41°56’03” WEST;

THENCE ALONG SAID CURVE TO THE RIGHT AN ARC LENGTH OF 116.67 FEET TO THE
BEGINNING OF A TANGENT COMPOUND CURVE, CONCAVE TO THE NORTHEAST, HAVING A RADIUS
OF 278.00 FEET, A CENTRAL ANGLE OF 22°05’32”, AND A POINT TO WHICH A RADIAL LINE
BEARS SOUTH 68°46’53” WEST;

THENCE ALONG SAID CURVE TO THE RIGHT AN ARC LENGTH OF 107.19 FEET;

THENCE NORTH 01°14’10” EAST 90.31 FEET TO THE BEGINNING OF A NON-TANGENT CURVE,
CONCAVE TO THE SOUTHEAST, HAVING A RADIUS OF 35.00 FEET, A CENTRAL ANGLE OF
69°24’13”, AND A POINT TO WHICH A RADIAL LINE BEARS SOUTH 87°59’26” WEST;

THENCE ALONG SAID CURVE TO THE RIGHT AN ARC LENGTH OF 42.40 FEET TO THE
BEGINNING OF A NON-TANGENT CURVE, CONCAVE TO THE SOUTHEAST, HAVING A RADIUS OF
365.00 FEET, A CENTRAL ANGLE OF 09°29’47”, AND A POINT TO WHICH A RADIAL LINE
BEARS NORTH 20°08’21” WEST;

THENCE ALONG SAID CURVE TO THE RIGHT AN ARC LENGTH OF 60.50 FEET;

THENCE NORTH 81°57’31” EAST 31.42 FEET TO THE BEGINNING OF A NON-TANGENT CURVE,
CONCAVE TO THE SOUTH, HAVING A RADIUS OF 385.00 FEET, A CENTRAL ANGLE OF
05°49’26”, AND A POINT TO WHICH A RADIAL LINE BEARS NORTH 05°08’41” WEST;

THENCE ALONG SAID CURVE TO THE RIGHT AN ARC LENGTH OF 39.13 FEET TO THE
BEGINNING OF A TANGENT COMPOUND CURVE, CONCAVE TO THE SOUTHWEST, HAVING A RADIUS
OF 43.00 FEET, A CENTRAL ANGLE OF 17°10’23”, AND A POINT TO WHICH A RADIAL LINE
BEARS NORTH 00°40’45” EAST;

THENCE ALONG SAID CURVE TO THE RIGHT AN ARC LENGTH OF 12.89 FEET;



--------------------------------------------------------------------------------

THENCE SOUTH 67°00’52” EAST 15.55 FEET;

THENCE SOUTH 88°37’20” EAST 143.54 FEET TO THE BEGINNING OF A NON-TANGENT CURVE,
CONCAVE TO THE NORTHWEST, HAVING A RADIUS OF 44.00 FEET, A CENTRAL ANGLE OF
27°03’59”, AND A POINT TO WHICH A RADIAL LINE BEARS SOUTH 04°30’55” WEST;

THENCE ALONG SAID CURVE TO THE LEFT AN ARC LENGTH OF 20.79 FEET TO THE BEGINNING
OF A NON-TANGENT REVERSE CURVE , CONCAVE TO THE SOUTHEAST, HAVING A RADIUS OF
36.00 FEET, A CENTRAL ANGLE OF 31°43’57”, AND A POINT TO WHICH A RADIAL LINE
BEARS NORTH 29°09’16” WEST;

THENCE ALONG SAID CURVE TO THE RIGHT AN ARC LENGTH OF 19.94 FEET TO THE
BEGINNING OF A NON-TANGENT COMPOUND CURVE, CONCAVE TO THE SOUTHEAST, HAVING A
RADIUS OF 435.00 FEET, A CENTRAL ANGLE OF 12°24’36”, AND A POINT TO WHICH A
RADIAL LINE BEARS NORTH 07°11’21” EAST;

THENCE ALONG SAID CURVE TO THE RIGHT AN ARC LENGTH OF 94.22 FEET TO THE
BEGINNING OF A TANGENT COMPOUND CURVE, CONCAVE TO THE SOUTHWEST, HAVING A RADIUS
OF 455.00 FEET, A CENTRAL ANGLE OF 09°44’50”, AND A POINT TO WHICH A RADIAL LINE
BEARS NORTH 19°35’57” EAST;

THENCE ALONG SAID CURVE TO THE RIGHT AN ARC LENGTH OF 77.41 FEET;

THENCE SOUTH 62°30’28” EAST 50.13 FEET;

THENCE SOUTH 60°07’37” EAST 18.81 FEET TO THE BEGINNING OF A NON-TANGENT CURVE,
CONCAVE TO THE SOUTHWEST, HAVING A RADIUS OF 35.54 FEET, A CENTRAL ANGLE OF
23°56’30”, AND A POINT TO WHICH A RADIAL LINE BEARS NORTH 37°39’02” EAST;

THENCE ALONG SAID CURVE TO THE RIGHT AN ARC LENGTH OF 14.85 FEET TO THE POINT OF
BEGINNING.

SAID LAND IS ALSO SHOWN AS JOINT VALET PARCEL ON THAT CERTAIN RECORD OF SURVEY
FILED IN FILE 177 OF SURVEYS, PAGE 0065, OFFICIAL RECORDS.

PARCEL III:

THAT PORTION OF LOT ONE (1) OF “TI/MIRAGE ONE LOT COMMERCIAL SUBDIVISION”, A
COMMERCIAL SUBDIVISION, ON FILE IN BOOK 141 OF PLATS, PAGE 55 IN THE CLARK
COUNTY RECORDER’S OFFICE, LYING WITHIN THE EAST HALF (E 1/2) OF SECTION 17,
TOWNSHIP 21 SOUTH, RANGE 61 EAST, M.D.M., CLARK COUNTY, NEVADA, MORE
PARTICULARLY DESCRIBED AS FOLLOWS:



--------------------------------------------------------------------------------

COMMENCING AT THE SOUTHEAST CORNER OF THE NORTHEAST QUARTER (NE  1⁄4) OF SAID
SECTION 17;

THENCE NORTH 53°33’40” WEST 828.35 FEET TO AN ALUMINUM CAP, PLS #6030 AT THE
CENTER OF THE CUL-DE-SAC OF PERSHING AVENUE;

THENCE SOUTH 00°32’30” EAST 45.50 FEET TO THE SOUTH RIGHT-OF-WAY LINE OF
PERSHING AVENUE AND THE POINT OF BEGINNING;

THENCE SOUTH 33°06’16” WEST, DEPARTING SAID RIGHT-OF-WAY LINE, 24.72 FEET TO THE
BEGINNING OF A NON-TANGENT CURVE, CONCAVE TO THE NORTH, HAVING A RADIUS OF
1275.46 FEET, A CENTRAL ANGLE OF 04°52’52”, AND A POINT TO WHICH A RADIAL LINE
BEARS SOUTH 06°50’26” EAST;

THENCE ALONG SAID CURVE TO THE RIGHT AN ARC LENGTH OF 108.66 FEET;

THENCE NORTH 89°17’23” WEST 143.71 FEET TO THE BEGINNING OF A NON-TANGENT CURVE,
CONCAVE TO THE NORTHEAST, HAVING A RADIUS OF 228.35 FEET, A CENTRAL ANGLE OF
20°36’47”, AND A POINT TO WHICH A RADIAL LINE BEARS SOUTH 03°55’27” WEST;

THENCE ALONG SAID CURVE TO THE RIGHT AN ARC LENGTH OF 82.15 FEET;

THENCE NORTH 62°18’55” WEST 307.43 FEET TO THE BEGINNING OF A NON-TANGENT CURVE,
CONCAVE TO THE NORTHEAST, HAVING A RADIUS OF 43.38 FEET, A CENTRAL ANGLE OF
44°15’53”, AND A POINT TO WHICH A RADIAL LINE BEARS SOUTH 24°59’53” WEST;

THENCE ALONG SAID CURVE TO THE RIGHT AN ARC LENGTH OF 33.51 FEET TO THE EAST
RIGHT-OF-WAY LINE OF INDUSTRIAL ROAD AS DEDICATED BY THOSE CERTAIN DOCUMENTS
RECORDED IN BOOK 900501 OF OFFICIAL RECORDS AS INSTRUMENT NO. 00870 IN THE CLARK
COUNTY RECORDER’S OFFICE, CLARK COUNTY, NEVADA;

THENCE ALONG SAID RIGHT-OF-WAY LINE THE NEXT FOUR (4) COURSES: NORTH 70°41’14”
EAST 4.22 FEET TO THE BEGINNING OF A NON-TANGENT CURVE, CONCAVE TO THE EAST,
HAVING A RADIUS OF 35.00 FEET, A CENTRAL ANGLE OF 47°55’52”, AND A POINT TO
WHICH A RADIAL LINE BEARS SOUTH 70°40’14” WEST;

THENCE ALONG SAID CURVE TO THE RIGHT AN ARC LENGTH OF 29.28 FEET;

THENCE NORTH 28°36’06” EAST 257.71 FEET;

THENCE NORTH 27°38’40” EAST 227.58 FEET TO THE SOUTH RIGHT-OF-WAY LINE OF SPRING
MOUNTAIN ROAD AS DEDICATED BY THOSE CERTAIN DOCUMENTS RECORDED IN BOOK 980415 OF
OFFICIAL RECORDS AS INSTRUMENT NO. 00154 IN



--------------------------------------------------------------------------------

CLARK COUNTY RECORDER’S OFFICE, CLARK COUNTY, NEVADA, BEING THE BEGINNING OF A
TANGENT CURVE, CONCAVE TO THE SOUTHEAST, HAVING A RADIUS OF 30.00 FEET AND A
CENTRAL ANGLE OF 67°45’49;

THENCE ALONG SAID RIGHT-OF-WAY LINE THE NEXT TWO (2) COURSES: ALONG SAID CURVE
TO THE RIGHT AN ARC LENGTH OF 35.48 FEET;

THENCE SOUTH 84°35’31” EAST 337.34 FEET;

THENCE SOUTH 00°25’43” WEST 292.58 FEET TO THE RIGHT-OF-WAY LINE OF BLACK CANYON
AVENUE AND THE BEGINNING OF A NON-TANGENT CURVE, CONCAVE TO THE NORTHEAST,
HAVING A RADIUS OF 45.50 FEET, A CENTRAL ANGLE OF 73°47’02”, AND A POINT TO
WHICH A RADIAL LINE BEARS NORTH 66°18’24” WEST;

THENCE ALONG SAID RIGHT-OF-WAY LINE THE NEXT TWO (2) COURSES: ALONG SAID CURVE
TO THE LEFT AN ARC LENGTH OF 58.59 FEET;

THENCE SOUTH 50°05’26” EAST 24.08 FEET;

THENCE SOUTH 00°48’59” WEST, DEPARTING SAID RIGHT-OF-WAY LINE, 150.00 FEET TO
THE NORTH RIGHT-OF-WAY LINE OF PERSHING AVENUE;

THENCE ALONG SAID RIGHT-OF-WAY LINE THE NEXT TWO (2) COURSES: SOUTH 65°38’25”
WEST 7.82 FEET TO THE BEGINNING OF A TANGENT CURVE, CONCAVE TO THE EAST, HAVING
A RADIUS OF 45.50 FEET AND A CENTRAL ANGLE OF 156°10’55”;

THENCE ALONG SAID CURVE TO THE LEFT AN ARC LENGTH OF 124.03 FEET TO THE POINT OF
BEGINNING;

SAID LAND IS ALSO SHOWN AS JOINT EMPLOYEE GARAGE PARCEL ON THAT CERTAIN RECORD
OF SURVEY FILED IN FILE 177 OF SURVEYS, PAGE 0066, OFFICIAL RECORDS.

THE ABOVE PARCEL I, PARCEL II AND PARCEL III ARE ALSO DESCRIBED AS FOLLOWS:

THAT PORTION OF BOOK 19880407, INSTRUMENT 00313 AND BOOK 19901004, INSTRUMENT
00062 IN BOOK OF DEEDS, ON FILE IN THE CLARK COUNTY RECORDER’S OFFICE, LOCATED
WITHIN THE WEST HALF (W 1/2) OF SECTION 16 AND THE EAST HALF (E 1/2) OF SECTION
17, TOWNSHIP 21 SOUTH, RANGE 61 EAST, M.D.M., CLARK COUNTY, NEVADA, MORE
PARTICULARLY DESCRIBED AS FOLLOWS:

COMMENCING AT THE SOUTHWEST CORNER OF THE NORTHWEST QUARTER (NW 1/4) OF SAID
SECTION 16;



--------------------------------------------------------------------------------

THENCE ALONG THE WEST LINE OF THE NORTHWEST QUARTER (NW 1/4) OF SAID SECTION 16
NORTH 00°24’19” WEST 493.27 FEET TO THE POINT OF BEGINNING; THENCE SOUTH
63°50’11” EAST 94.06 FEET;

THENCE SOUTH 33°16’55” WEST 26.46 FEET TO THE BEGINNING OF A NON-TANGENT CURVE,
CONCAVE TO THE SOUTHEAST, HAVING A RADIUS OF 4.60 FEET, A CENTRAL ANGLE OF
92°13’00”, AND A POINT TO WHICH A RADIAL LINE BEARS NORTH 08°52’21” WEST;

THENCE ALONG SAID CURVE TO THE LEFT AN ARC LENGTH OF 7.40 FEET;

THENCE SOUTH 01°21’09” WEST 36.82 FEET;

THENCE SOUTH 01°32’41” WEST 53.52 FEET TO THE POINT OF CUSP OF A NON-TANGENT
CURVE, CONCAVE TO THE SOUTHEAST, HAVING A RADIUS OF 35.00 FEET, A CENTRAL ANGLE
OF 64°55’01” AND A POINT TO WHICH A RADIAL LINE BEARS NORTH 87°31’21” WEST;

THENCE ALONG SAID CURVE TO THE RIGHT AN ARC LENGTH OF 39.66 FEET TO THE
BEGINNING OF A NON-TANGENT COMPOUND CURVE, CONCAVE TO THE SOUTHEAST, HAVING A
RADIUS OF 365.00 FEET, A CENTRAL ANGLE OF 09°29’47”, AND A POINT TO WHICH A
RADIAL LINE BEARS NORTH 20°08’21” WEST;

THENCE ALONG SAID CURVE TO THE RIGHT AN ARC LENGTH OF 60.50 FEET;

THENCE NORTH 81°57’31” EAST 31.42 FEET TO THE BEGINNING OF A NON-TANGENT CURVE,
CONCAVE TO THE SOUTH, HAVING A RADIUS OF 385.00 FEET, A CENTRAL ANGLE OF
05°49’26”, AND A POINT TO WHICH A RADIAL LINE BEARS NORTH 05°08’41” WEST;

THENCE ALONG SAID CURVE TO THE RIGHT AN ARC LENGTH OF 39.13 FEET TO THE
BEGINNING OF A TANGENT COMPOUND CURVE, CONCAVE TO THE SOUTHWEST, HAVING A RADIUS
OF 43.00 FEET, A CENTRAL ANGLE OF 17°10’23”, AND A POINT TO WHICH A RADIAL LINE
BEARS NORTH 00°40’45” EAST;

THENCE ALONG SAID CURVE TO THE RIGHT AN ARC LENGTH OF 12.89 FEET;

THENCE SOUTH 67°00’52” EAST 15.55 FEET;

THENCE SOUTH 88°37’20” EAST 143.54 FEET TO THE BEGINNING OF A NON-TANGENT CURVE,
CONCAVE TO THE NORTHWEST, HAVING A RADIUS OF 44.00 FEET, A CENTRAL ANGLE OF
27°03’59”, AND A POINT TO WHICH A RADIAL LINE BEARS SOUTH 04°30’55” WEST;

THENCE ALONG SAID CURVE TO THE LEFT AN ARC LENGTH OF 20.79 FEET TO THE BEGINNING
OF A NON-TANGENT REVERSE CURVE, CONCAVE TO THE SOUTHEAST,



--------------------------------------------------------------------------------

HAVING A RADIUS OF 36.00 FEET, A CENTRAL ANGLE OF 31°43’57”, AND A POINT TO
WHICH A RADIAL LINE BEARS NORTH 29°09’16” WEST;

THENCE ALONG SAID CURVE TO THE RIGHT AN ARC LENGTH OF 19.94 FEET TO THE
BEGINNING OF A NON-TANGENT COMPOUND CURVE, CONCAVE TO THE SOUTHWEST, HAVING A
RADIUS OF 435.00 FEET, A CENTRAL ANGLE OF 12°24’36”, AND A POINT TO WHICH A
RADIAL LINE BEARS NORTH 07°11’21” EAST;

THENCE ALONG SAID CURVE TO THE RIGHT AN ARC LENGTH OF 94.22 FEET TO THE
BEGINNING OF A TANGENT COMPOUND CURVE, CONCAVE TO THE SOUTHWEST, HAVING A RADIUS
OF 455.00 FEET, A CENTRAL ANGLE OF 09°44’50”, AND A POINT TO WHICH A RADIAL LINE
BEARS NORTH 19°35’57” EAST;

THENCE ALONG SAID CURVE TO THE RIGHT AN ARC LENGTH OF 77.41 FEET;

THENCE SOUTH 62°30’28” EAST 50.13 FEET;

THENCE SOUTH 60°07’37” EAST 18.81 FEET TO THE BEGINNING OF A NON-TANGENT CURVE,
CONCAVE TO THE SOUTHWEST, HAVING A RADIUS OF 35.54 FEET, A CENTRAL ANGLE OF
23°56’30”, AND A POINT TO WHICH A RADIAL LINE BEARS NORTH 37°39’02” EAST;

THENCE ALONG SAID CURVE TO THE RIGHT AN ARC LENGTH OF 14.85 FEET TO THE WESTERLY
RIGHT-OF-WAY LINE OF LAS VEGAS BOULEVARD AS DEDICATED BY THOSE CERTAIN DOCUMENTS
RECORDED IN BOOK 931020 AS INSTRUMENT 01511 OF OFFICIAL RECORDS IN THE CLARK
COUNTY, RECORDER’S OFFICE, CLARK COUNTY, NEVADA, FROM WHICH A LAS VEGAS
BOULEVARD RIGHT-OF-WAY BRASS CAP NO. 029Y, AS SHOWN BY THAT CERTAIN MAP IN FILE
169, PAGE 20 OF SURVEYS IN CLARK COUNTY RECORDER’S OFFICE, CLARK COUNTY, NEVADA,
BEARS NORTH 31°42’48” EAST 217.60 FEET;

THENCE ALONG SAID RIGHT-OF-WAY LINE THE FOLLOWING TWENTY THREE (23) COURSES;

 

1) SOUTH 28°49’54” WEST 8.60 FEET TO THE BEGINNING OF A NON-TANGENT CURVE,
CONCAVE TO THE WEST, HAVING A RADIUS OF 50.00 FEET, A CENTRAL ANGLE OF
52°41’26”, AND A POINT TO WHICH A RADIAL LINE BEARS NORTH 66°21’08” EAST;

 

2) THENCE ALONG SAID CURVE TO THE RIGHT AN ARC LENGTH OF 45.98 FEET;

 

3) THENCE SOUTH 29°02’34” WEST, 60.11 FEET TO THE BEGINNING OF A TANGENT CURVE,
CONCAVE NORTHWEST, HAVING A RADIUS OF 50.00 FEET AND A CENTRAL ANGLE OF
07°07’30”;

 

4) THENCE ALONG SAID CURVE TO THE RIGHT AN ARC LENGTH OF 6.22 FEET;



--------------------------------------------------------------------------------

5) THENCE SOUTH 36°10’04” WEST, 87.41 FEET TO THE BEGINNING OF A TANGENT

CURVE CONCAVE TO THE SOUTHEAST, HAVING A RADIUS OF 100.00 FEET AND A CENTRAL
ANGLE OF 07°07’30”;

 

6) THENCE ALONG SAID CURVE TO THE LEFT AN ARC LENGTH OF 12.44 FEET;

 

7) THENCE SOUTH 29°02’34” WEST, 146.78 FEET TO A POINT FROM WHICH A LAS VEGAS
BOULEVARD RIGHT-OF-WAY BRASS CAP NO. 027Y, AS SHOWN BY THAT CERTAIN MAP IN FILE
169, PAGE 20 OF SURVEYS IN THE CLARK COUNTY RECORDER’S OFFICE, CLARK COUNTY,
NEVADA, BEARS NORTH 56°46’46” WEST 8.60 FEET AND THE BEGINNING OF A TANGENT
CURVE, CONCAVE TO THE NORTHWEST, HAVING A RADIUS OF 75.00 FEET AND A CENTRAL
ANGLE OF 49°15’58”;

 

8) THENCE ALONG SAID CURVE TO THE RIGHT AN ARC LENGTH OF 64.49 FEET;

 

9) THENCE SOUTH 11°41’28” EAST, 22.85 FEET;

 

10) THENCE SOUTH 24°39’16” WEST 29.31 FEET TO THE BEGINNING OF A NON-TANGENT
CURVE, CONCAVE TO THE SOUTHWEST, HAVING A RADIUS OF 210.00 FEET AND A CENTRAL
ANGLE OF 04°36’48”, AND A POINT TO WHICH A RADIAL LINE BEARS NORTH 24°39’17”
EAST;

 

11) THENCE ALONG SAID CURVE TO THE RIGHT AN ARC LENGTH OF 16.91 FEET TO THE
BEGINNING OF A TANGENT COMPOUND CURVE, CONCAVE TO THE SOUTHWEST, HAVING A RADIUS
OF 8.00 FEET, A CENTRAL ANGLE OF 86°03’20” AND A POINT TO WHICH A RADIAL LINE
BEARS NORTH 29°16’06” EAST;

 

12) THENCE ALONG SAID CURVE TO THE RIGHT AN ARC LENGTH OF 12.02 FEET TO THE
BEGINNING OF A TANGENT REVERSE CURVE, CONCAVE TO THE SOUTHEAST, HAVING A RADIUS
OF 4066.00 FEET, A CENTRAL ANGLE OF 03°11’04” AND A POINT TO WHICH A RADIAL LINE
BEARS NORTH 64°40’34” WEST;

 

13) THENCE ALONG SAID CURVE TO THE LEFT AN ARC LENGTH OF 225.98 FEET TO THE
BEGINNING OF A NON-TANGENT COMPOUND CURVE, CONCAVE TO THE SOUTHEAST, HAVING A
RADIUS OF 1000.00 FEET, A CENTRAL ANGLE OF 05°04’14” AND A POINT TO WHICH A
RADIAL LINE BEARS NORTH 67°51’39” WEST;

 

14) THENCE ALONG SAID CURVE TO THE LEFT AN ARC LENGTH OF 88.50 FEET;

 

15) THENCE SOUTH 17°04’07” WEST, 271.00 FEET TO THE BEGINNING OF A TANGENT
CURVE, CONCAVE TO THE SOUTHEAST, HAVING A RADIUS OF 4054.00 FEET AND A CENTRAL
ANGLE OF 02°20’57”;

 

16)

THENCE ALONG SAID CURVE TO THE LEFT AN ARC LENGTH OF 166.22 FEET TO THE
BEGINNING OF A TANGENT REVERSE CURVE, CONCAVE TO THE NORTHWEST,



--------------------------------------------------------------------------------

  HAVING A RADIUS OF 8.00 FEET, A CENTRAL ANGLE OF 91°48’30” AND A POINT TO
WHICH A RADIAL LINE BEARS SOUTH 75°16’49” EAST;

 

17) THENCE ALONG SAID CURVE TO THE RIGHT AN ARC LENGTH OF 12.82 FEET TO THE
BEGINNING OF A TANGENT COMPOUND CURVE, CONCAVE TO THE NORTHEAST, HAVING A RADIUS
OF 200.00 FEET, A CENTRAL ANGLE OF 02°20’23” AND A POINT TO WHICH A RADIAL LINE
BEARS SOUTH 16°31’41” WEST;

 

18) THENCE ALONG SAID CURVE TO THE RIGHT AN ARCH LENGTH OF 8.17 FEET;

 

19) THENCE SOUTH 18°52’04” WEST 33.74 FEET;

 

20) THENCE SOUTH 45°12’14” WEST 19.51 FEET TO THE BEGINNING OF A NON-TANGENT
CURVE, CONCAVE TO THE SOUTHWEST, HAVING A RADIUS OF 61.24 FEET, A CENTRAL ANGLE
OF 60°48’08” AND A POINT TO WHICH A RADIAL LINE BEARS NORTH 45°12’14” EAST;

 

21) THENCE ALONG SAID CURVE TO THE RIGHT AN ARC LENGTH OF 64.99 FEET TO THE
BEGINNING OF A TANGENT REVERSE CURVE, CONCAVE TO THE SOUTHEAST, HAVING A RADIUS
OF 248.30 FEET, A CENTRAL ANGLE OF 06°46’08” AND A POINT TO WHICH A RADIAL LINE
BEARS NORTH 73°59’38” WEST;

 

22) THENCE ALONG SAID CURVE TO THE LEFT AN ARC LENGTH OF 29.33 FEET TO THE
BEGINNING OF A TANGENT REVERSE CURVE, CONCAVE TO THE NORTHWEST, HAVING A RADIUS
OF 512.04 FEET, A CENTRAL ANGLE OF 02°59’41” AND A POINT TO WHICH A RADIAL LINE
BEARS SOUTH 80°45’46” EAST;

 

23) THENCE ALONG SAID CURVE TO THE RIGHT AN ARC LENGTH OF 26.76 FEET;

THENCE DEPARTING SAID RIGHT-OF-WAY LINE, NORTH 88°44’46” WEST 138.91 FEET;

THENCE NORTH 88°51’07” WEST 1924.03 FEET TO THE BEGINNING OF A NON-TANGENT
CURVE, CONCAVE TO THE NORTHEAST, HAVING A RADIUS OF 45.00 FEET, A CENTRAL ANGLE
OF 44°33’49” AND A POINT TO WHICH A RADIAL LINE BEARS SOUTH 45°13’22” WEST, SAID
POINT BEING ON THE EAST RIGHT-OF-WAY LINE OF FRANK SINATRA DRIVE AND INDUSTRIAL
ROADS AS DEDICATED IN DOCUMENT 940831:01339 OF OFFICIAL RECORDS IN THE CLARK
COUNTY NEVADA RECORDER’S OFFICE;

THENCE ALONG SAID EAST RIGHT-OF-WAY LINE THE FOLLOWING NINE (9) COURSES:

 

1) THENCE ALONG SAID CURVE TO THE RIGHT AN ARC LENGTH OF 35.00 FEET;

 

2) THENCE NORTH 00°12’49” WEST, 137.18 FEET TO THE BEGINNING OF A TANGENT CURVE,
CONCAVE TO THE SOUTHEAST, HAVING A RADIUS OF 40.00 FEET AND A CENTRAL ANGLE OF
91°31’55”;

 

3) THENCE ALONG SAID CURVE TO THE RIGHT AN ARC LENGTH OF 63.90 FEET;



--------------------------------------------------------------------------------

4) THENCE NORTH 00°12’49” WEST 46.19 FEET;

 

5) THENCE NORTH 35°46’51” EAST 5.00 FEET TO THE BEGINNING OF A NON-TANGENT
CURVE, CONCAVE TO THE NORTHEAST, HAVING A RADIUS OF 75.00 FEET, A CENTRAL ANGLE
OF 68°15’46” AND A POINT TO WHICH A RADIAL LINE BEARS SOUTH 35°46’42” WEST;

 

6) THENCE ALONG SAID CURVE TO THE RIGHT AN ARC LENGTH OF 89.36 FEET TO THE
BEGINNING OF A TANGENT COMPOUND CURVE, CONCAVE TO THE SOUTHEAST, HAVING A RADIUS
OF 500.00 FEET, A CENTRAL ANGLE OF 04°42’30” AND A POINT TO WHICH A RADIAL LINE
BEARS NORTH 75°57’32” WEST;

 

7) THENCE ALONG SAID CURVE TO THE RIGHT AN ARC LENGTH OF 41.09 FEET TO THE
BEGINNING OF A TANGENT COMPOUND CURVE, CONCAVE TO THE SOUTHEAST, HAVING A RADIUS
OF 143.00 FEET, A CENTRAL ANGLE OF 08°20’29” AND A POINT TO WHICH A RADIAL LINE
BEARS NORTH 71°15’02” WEST;

 

8) THENCE ALONG SAID CURVE TO THE RIGHT AN ARC LENGTH OF 20.82 FEET;

 

9) THENCE NORTH 27°05’27” EAST, 389.60 FEET TO THE BEGINNING OF A NON-TANGENT
CURVE, CONCAVE TO THE SOUTHEAST, HAVING A RADIUS OF 6000.00 FEET, A CENTRAL
ANGLE OF 00°28’42” AND A POINT TO WHICH A RADIAL LINE BEARS NORTH 63°51’57”
WEST;

THENCE CONTINUING ALONG SAID EAST RIGHT-OF-WAY LINE OF INDUSTRIAL ROAD AS
DEDICATED IN DOCUMENT 0496:0399453 OF OFFICIAL RECORDS IN THE CLARK COUNTY,
NEVADA RECORDER’S OFFICE, THE FOLLOWING THREE (3) COURSES:

 

1) THENCE ALONG SAID CURVE TO THE RIGHT AN ARC LENGTH OF 50.09 FEET;

 

2) NORTH 27°37’16” EAST 228.55 FEET;

 

3) THENCE NORTH 89°12’43” WEST, 9.14 FEET TO THE BEGINNING OF A NON-TANGENT
CURVE, CONCAVE TO THE NORTHWEST, HAVING A RADIUS OF 6000.00 FEET, A CENTRAL
ANGLE OF 00°22’57” AND A POINT TO WHICH A RADIAL LINE BEARS SOUTH 65°32’14”
EAST, SAID POINT ALSO BEING ON THE EAST RIGHT-OF-WAY LINE OF INDUSTRIAL ROAD AS
DEDICATED IN THE AFOREMENTIONED DOCUMENT 940831:01339 OF OFFICIAL RECORDS;

THENCE CONTINUING ALONG SAID EAST RIGHT-OF-WAY LINE OF INDUSTRIAL ROAD THE
FOLLOWING TWO (2) COURSES:

 

1) THENCE ALONG SAID CURVE TO THE LEFT AN ARC LENGTH OF 40.06 FEET;

 

2) THENCE NORTH 24°04’49” EAST ALONG SAID RIGHT-OF-WAY, 142.71 FEET;



--------------------------------------------------------------------------------

THENCE CONTINUING ALONG SAID EAST RIGHT-OF-WAY LINE OF INDUSTRIAL ROAD AS
DEDICATED IN DOCUMENT 940831:01338 OF OFFICIAL RECORDS IN THE CLARK COUNTY,
NEVADA RECORDER’S OFFICE, THE FOLLOWING EIGHT (8) COURSES:

 

1) NORTH 24°06’50” EAST, 76.42 FEET TO THE BEGINNING OF A TANGENT CURVE, CONCAVE
TO THE SOUTHEAST, HAVING A RADIUS OF 40.00 FEET AND A CENTRAL ANGLE OF
90°36’48”;

 

2) THENCE ALONG SAID CURVE TO THE RIGHT AN ARC LENGTH OF 63.26 FEET;

 

3) THENCE NORTH 24°43’38” EAST 32.50 FEET;

 

4) THENCE NORTH 65°16’22” WEST 1.55 FEET;

 

5) THENCE NORTH 24°43’38” EAST 32.50 FEET TO THE BEGINNING OF A NON-TANGENT
CURVE, CONCAVE TO THE NORTHEAST, HAVING A RADIUS OF 40.00 FEET, A CENTRAL ANGLE
OF 89°23’12” AND A POINT TO WHICH A RADIAL LINE BEARS SOUTH 24°43’38” WEST;

 

6) THENCE ALONG SAID CURVE TO THE RIGHT AN ARC LENGTH OF 62.40 FEET;

 

7) THENCE NORTH 24°06’50” EAST 30.30 FEET TO THE BEGINNING OF A NON-TANGENT
CURVE, CONCAVE TO THE SOUTHEAST, HAVING A RADIUS OF 3000.00 FEET, A CENTRAL
ANGLE OF 03°53’45” AND A POINT TO WHICH A RADIAL LINE BEARS NORTH 65°53’11”
WEST;

 

8) THENCE ALONG SAID CURVE TO THE RIGHT AN ARC LENGTH OF 203.99 FEET;

THENCE CONTINUING ALONG SAID EAST RIGHT-OF-WAY LINE OF INDUSTRIAL ROAD AS
DEDICATED IN DOCUMENT 900501:00870 OF OFFICIAL RECORDS IN THE CLARK COUNTY,
NEVADA RECORDER’S OFFICE, NORTH 70°41’14” EAST, 17.49 FEET TO THE BEGINNING OF A
NON-TANGENT CURVE, CONCAVE TO THE NORTHEAST, HAVING A RADIUS OF 35.00 FEET, A
CENTRAL ANGLE OF 47°55’52” AND A POINT TO WHICH A RADIAL LINE BEARS SOUTH
70°40’14” WEST;

THENCE ALONG SAID CURVE TO THE RIGHT AN ARC LENGTH OF 29.28 FEET;

THENCE NORTH 28°36’06” EAST 257.71 FEET;

THENCE NORTH 27°38’40” EAST 227.58 FEET TO THE SOUTH RIGHT-OF-WAY LINE OF SPRING
MOUNTAIN ROAD AS DEDICATED BY THOSE CERTAIN DOCUMENTS RECORDED IN BOOK 980415 OF
OFFICIAL RECORDS AS INSTRUMENT NO. 00154 IN CLARK COUNTY RECORDER’S OFFICE,
CLARK COUNTY, NEVADA, BEING THE BEGINNING OF A TANGENT CURVE, CONCAVE TO THE
SOUTHEAST, HAVING A RADIUS OF 30.00 FEET AND A CENTRAL ANGLE OF 67°45’49”;



--------------------------------------------------------------------------------

THENCE ALONG SAID RIGHT-OF-WAY LINE THE NEXT TWO (2) COURSES: ALONG SAID CURVE
TO THE RIGHT AN ARC LENGTH OF 35.48 FEET; THENCE SOUTH 84°35’31” EAST, 337.34
FEET;

THENCE SOUTH 00°25’43” WEST 292.58 FEET TO THE RIGHT-OF-WAY LINE OF BLACK CANYON
AVENUE AND THE BEGINNING OF A NON-TANGENT CURVE, CONCAVE TO THE NORTHEAST,
HAVING A RADIUS OF 45.50 FEET, A CENTRAL ANGLE OF 73°47’02” AND A POINT TO WHICH
A RADIAL LINE BEARS NORTH 66°18’24” WEST;

THENCE ALONG SAID RIGHT-OF-WAY LINE THE NEXT TWO (2) COURSES: ALONG SAID CURVE
TO THE LEFT AN ARC LENGTH OF 58.59 FEET;

THENCE SOUTH 50°05’26” EAST, 24.08 FEET;

THENCE SOUTH 00°48’59” WEST, DEPARTING SAID RIGHT-OF-WAY LINE, 150.00 FEET TO
THE NORTH RIGHT-OF-WAY LINE OF PERSHING AVENUE;

THENCE ALONG SAID RIGHT-OF-WAY LINE THE NEXT TWO (2) COURSES: SOUTH 65°38’25”
WEST 7.82 FEET TO THE BEGINNING OF A TANGENT CURVE, CONCAVE TO THE EAST, HAVING
A RADIUS OF 45.50 FEET AND A CENTRAL ANGLE OF 224°28’15”;

THENCE ALONG SAID CURVE TO THE LEFT AN ARC LENGTH OF 178.26 FEET TO THE
BEGINNING OF A TANGENT REVERSE CURVE, CONCAVE TO THE SOUTHEAST, HAVING A RADIUS
OF 25.00 FEET, A CENTRAL ANGLE OF 69°47’28” AND A POINT TO WHICH A RADIAL LINE
BEARS NORTH 68°49’50” WEST;

THENCE ALONG SAID CURVE TO THE RIGHT AN ARC LENGTH OF 30.45 FEET;

THENCE SOUTH 89°11’01” EAST 61.01 FEET TO THE BEGINNING OF A TANGENT CURVE,
CONCAVE TO THE NORTHWEST, HAVING A RADIUS OF 70.00 FEET AND A CENTRAL ANGLE OF
90°59’03”;

THENCE ALONG SAID CURVE TO THE LEFT AN ARC LENGTH OF 111.16 FEET TO A POINT OF
CUSP ON THE EAST RIGHT-OF-WAY LINE OF VEGAS PLAZA DRIVE AS SHOWN BY MAP THEREOF
IN BOOK 46, PAGE 64 OF PLATS IN THE CLARK COUNTY, NEVADA RECORDER’S OFFICE;

THENCE SOUTH 00°12’48” EAST 39.29 FEET TO THE BEGINNING OF A NON-TANGENT CURVE,
CONCAVE TO THE NORTHEAST, HAVING A RADIUS OF 21.50 FEET, A CENTRAL ANGLE OF
55°05’49”, AND A POINT TO WHICH A RADIAL LINE BEARS SOUTH 54°34’21” WEST;

THENCE ALONG SAID CURVE TO THE LEFT AN ARC LENGTH OF 20.67 FEET;

THENCE SOUTH 88°49’38” EAST 99.04 FEET TO THE BEGINNING OF A NON-TANGENT CURVE,
CONCAVE TO THE SOUTHWEST, HAVING A RADIUS OF 449.10 FEET, A



--------------------------------------------------------------------------------

CENTRAL ANGLE OF 04°47’17”, AND A POINT TO WHICH A RADIAL LINE BEARS NORTH
11°59’48” EAST;

THENCE ALONG SAID CURVE TO THE RIGHT AN ARC LENGTH OF 37.53 FEET TO THE
BEGINNING OF A NON-TANGENT REVERSE CURVE, CONCAVE TO THE NORTH, HAVING A RADIUS
OF 21.10 FEET, A CENTRAL ANGLE OF 49°21’12”, AND A POINT TO WHICH A RADIAL LINE
BEARS SOUTH 16°49’25” WEST;

THENCE ALONG SAID CURVE TO THE LEFT AN ARC LENGTH OF 18.18 FEET TO THE BEGINNING
OF A NON-TANGENT REVERSE CURVE, CONCAVE TO THE SOUTHEAST, HAVING A RADIUS OF
10.70 FEET, A CENTRAL ANGLE OF 27°53’16”, AND A POINT TO WHICH A RADIAL LINE
BEARS NORTH 32°29’52” WEST;

THENCE ALONG SAID CURVE TO THE RIGHT AN ARC LENGTH OF 5.21 FEET TO THE BEGINNING
OF A NON-TANGENT REVERSE CURVE, CONCAVE TO THE NORTHWEST, HAVING A RADIUS OF
12.70 FEET, A CENTRAL ANGLE OF 23°06’26”, AND A POINT TO WHICH A RADIAL LINE
BEARS SOUTH 04°37’48” EAST;

THENCE ALONG SAID CURVE TO THE LEFT AN ARC LENGTH OF 5.12 FEET TO THE BEGINNING
OF A NON-TANGENT REVERSE CURVE, CONCAVE TO THE SOUTH, HAVING A RADIUS OF 68.60
FEET, A CENTRAL ANGLE OF 41°03’53”, AND A POINT TO WHICH A RADIAL LINE BEARS
NORTH 13°26’43” WEST;

THENCE ALONG SAID CURVE TO THE RIGHT AN ARC LENGTH OF 49.17 FEET TO THE
BEGINNING OF A NON-TANGENT REVERSE CURVE, CONCAVE TO THE NORTH, HAVING A RADIUS
OF 52.50 FEET, A CENTRAL ANGLE OF 43°00’24”, AND A POINT TO WHICH A RADIAL LINE
BEARS SOUTH 23°03’16” WEST;

THENCE ALONG SAID CURVE TO THE LEFT AN ARC LENGTH OF 39.41 FEET TO THE BEGINNING
OF A NON-TANGENT REVERSE CURVE, CONCAVE TO THE SOUTH, HAVING A RADIUS OF 177.80
FEET, A CENTRAL ANGLE OF 19°15’45”, AND A POINT TO WHICH A RADIAL LINE BEARS
NORTH 15°57’04” WEST;

THENCE ALONG SAID CURVE TO THE RIGHT AN ARC LENGTH OF 59.78 FEET;

THENCE SOUTH 88°48’48” EAST 117.50 FEET;

THENCE SOUTH 63°50’11” EAST 23.91 FEET TO THE POINT OF BEGINNING.

PARCEL IV:

PERPETUAL NON-EXCLUSIVE EASEMENTS FOR VEHICULAR AND PEDESTRIAN INGRESS AND
EGRESS AS SET FORTH IN THAT CERTAIN “DECLARATION OF RECIPROCAL EASEMENTS AND
OPTION TO PURCHASE TENANCY-IN-COMMON INTEREST”, RECORDED MARCH 20, 2009 IN BOOK
20090320 AS DOCUMENT NO. 00883, OFFICIAL RECORDS.



--------------------------------------------------------------------------------

Property commonly known as New York-New York Hotel & Casino, described as
follows:

LEGAL DESCRIPTION

PARCEL I:

THAT PORTION OF THE NORTH HALF (N  1⁄2) OF THE SOUTHEAST QUARTER (SE  1⁄4) OF
THE SOUTHEAST QUARTER (SE  1⁄4) OF SECTION 20, TOWNSHIP 21 SOUTH, RANGE 61 EAST,
M.D.B. & M., DESCRIBED AS FOLLOWS:

BEGINNING AT A POINT IN THE WESTERLY BOUNDARY OF U.S. HIGHWAY NO. 91, FROM WHICH
THE SOUTHEAST CORNER OF SAID SECTION 20 BEARS SOUTH 10°35’48” EAST, A DISTANCE
OF 822.32 FEET, SAID POINT BEING THE SOUTHEAST CORNER OF THAT PARCEL OF LAND
CONVEYED TO MICHELE TERLIZZI, ET AL, BY DEED RECORDED JULY 30, 1953 AS DOCUMENT
NO. 410028 OF CLARK COUNTY, NEVADA RECORDS; THENCE SOUTH 89°58’00” WEST, ALONG
THE SOUTH LINE OF SAID PARCEL, 600.00 FEET; THENCE ALONG THE SOUTHERLY
PROLONGATION OF THE WEST LINE OF SAID PARCEL SOUTH 0°02’00” EAST, 156.56 FEET,
MORE OR LESS, TO A POINT IN THE SOUTHERLY BOUNDARY LINE OF THAT PARCEL OF LAND
CONVEYED TO MAJOR A. RIDDLE, ET AL, BY DEED RECORDED DECEMBER 30, 1960 AS
DOCUMENT NO. 222929 OF OFFICIAL RECORDS OF SAID COUNTY; THENCE ALONG SAID
SOUTHERLY BOUNDARY LINE NORTH 89°58’00” EAST (NORTH 89°34’07” EAST MEASURED),
600.02 FEET, MORE OR LESS, TO A POINT IN THE AFOREMENTIONED WEST LINE OF U.S.
HIGHWAY NO. 91; THENCE ALONG SAID LAST MENTIONED WEST LINE NORTH 0°02’00” WEST,
152.39 FEET, MORE OR LESS, TO THE POINT OF BEGINNING.

AS DISCLOSED ON THAT CERTAIN RECORD OF SURVEY IN FILE 73 OF SURVEYS, PAGE 82 AND
ALSO SHOWN ON THE REVISED RECORD OF SURVEY IN FILE 75, PAGE 15.

PARCEL II:

THAT PORTION OF SECTIONS 20 AND 29, TOWNSHIP 21 SOUTH, RANGE 61 EAST, M.D.B. &
M., MORE PARTICULARLY DESCRIBED AS FOLLOWS:

COMMENCING AT THE NORTHEAST CORNER OF THE NORTHEAST QUARTER (NE  1⁄4) OF SAID
SECTION 29; THENCE SOUTH 89°03’00” WEST ALONG THE NORTH LINE THEREOF A DISTANCE
OF 150.29 FEET TO A POINT ON THE WESTERLY RIGHT OF WAY LINE OF LAS VEGAS
BOULEVARD SOUTH (U.S. HIGHWAY 91-93-466) SAID POINT BEING THE TRUE POINT OF
BEGINNING;

THENCE SOUTH 00°17’00” EAST ALONG SAID WESTERLY RIGHT OF WAY LINE A DISTANCE OF
13.15 FEET TO A POINT ON A NON-TANGENT CURVE CONCAVE TO THE NORTHWEST HAVING A
RADIUS OF 93.50 FEET; THENCE FROM A RADIAL LINE THAT



--------------------------------------------------------------------------------

BEARS SOUTH 45°06’47” EAST, SOUTHWESTERLY ALONG THE ARC OF SAID CURVE THROUGH A
CENTRAL ANGLE OF 44°08’00” AN ARC LENGTH OF 72.02 FEET TO A POINT ON THE
NORTHERLY RIGHT-OF-WAY LINE OF SR-593 (TROPICANA AVENUE); THENCE ALONG SAID
NORTHERLY RIGHT-OF-WAY LINE THE FOLLOWING TWO COURSES AND DISTANCES: SOUTH
89°01’13” WEST A DISTANCE OF 232.78 FEET; THENCE NORTH 86°24’21” WEST A DISTANCE
OF 85.27 FEET TO A POINT ON THE RIGHT OR EASTERLY RIGHT-OF-WAY LINE OF IR-15
FREEWAY 1797.84 FEET RIGHT OF AND AT RIGHT ANGLES TO HIGHWAY ENGINEER’S STATION
“B1’ 205+31.46 P.O.T.; THENCE ALONG SAID RIGHT-OF-WAY LINE THE FOLLOWING NINE
COURSES AND DISTANCES: CONTINUING NORTH 86°24’21” WEST A DISTANCE OF 65.21 FEET;
THENCE SOUTH 89°01’13” WEST A DISTANCE OF 178.50 FEET TO A POINT ON A TANGENT
CURVE CONCAVE TO THE NORTHEAST HAVING A RADIUS OF 35.50 FEET; THENCE
NORTHWESTERLY ALONG THE ARC OF SAID CURVE THROUGH A CENTRAL ANGLE OF 43°20’30”
AN ARC LENGTH OF 26.85 FEET TO A POINT ON A TANGENT COMPOUND CURVE CONCAVE TO
THE NORTHEAST HAVING A RADIUS OF 13.50 FEET; THENCE NORTHWESTERLY ALONG THE ARC
OF SAID CURVE THROUGH A CENTRAL ANGLE OF 10°19’02” AN ARC LENGTH OF 2.43 FEET;
THENCE SOUTH 89°01’13” WEST A DISTANCE OF 54.25 FEET TO A POINT ON A NON-TANGENT
CURVE CONCAVE TO THE NORTHWEST HAVING A RADIUS OF 49.50 FEET; THENCE FROM A
RADIAL LINE THAT BEARS SOUTH 67°08’56” EAST, SOUTHWESTERLY ALONG THE ARC OF SAID
CURVE THROUGH A CENTRAL ANGLE OF 66°10’09” AN ARC LENGTH OF 57.17 FEET; THENCE
SOUTH 89°01’13” WEST A DISTANCE OF 181.02 FEET; THENCE NORTH 00°58’47” WEST A
DISTANCE OF 46.02 FEET TO A POINT ON THE NORTH LINE OF THE AFOREMENTIONED
NORTHEAST QUARTER (NE  1⁄4) OF SECTION 29; THENCE SOUTH 89°03’00” WEST A
DISTANCE OF 175.55 FEET TO THE SOUTHWEST CORNER OF THE SOUTH HALF (S  1⁄2) OF
THE SOUTHEAST QUARTER (SE  1⁄4) OF THE SOUTHEAST QUARTER (SE  1⁄4) OF SECTION
20; THENCE NORTH 00°06’17” EAST ALONG THE WEST LINE THEREOF A DISTANCE OF 667.98
FEET TO AN ANGLE POINT IN THE PROPERTY LINE DESCRIBED IN THE DEED FROM W.D.
CLOSE, ET AL TO MAJOR A. RIDDLE, ET AL., RECORDED IN BOOK 275, DOCUMENT NUMBER
222926, DECEMBER 11, 1961, OF OFFICIAL RECORDS, CLARK COUNTY, NEVADA; THENCE
NORTH 89°30’50” EAST ALONG THE NORTH LINE THEREOF A DISTANCE OF 1106.46 FEET TO
A POINT ON THE WESTERLY RIGHT-OF-WAY LINE OF THE AFOREMENTIONED LAS VEGAS
BOULEVARD SOUTH (U.S. HIGHWAY 91-93-466);

THENCE SOUTH 00°02’00” EAST ALONG SAID WESTERLY RIGHT-OF-WAY LINE A DISTANCE OF
557.86 FEET TO AN ANGLE POINT IN SAID WESTERLY RIGHT-OF-WAY LINE; THENCE SOUTH
00°17’00” EAST ALONG SAID WESTERLY RIGHT-OF-WAY LINE A DISTANCE OF 101.12 FEET
TO THE TRUE POINT OF BEGINNING.



--------------------------------------------------------------------------------

TOGETHER WITH THAT PORTION OF THE NORTHEAST QUARTER (NE  1⁄4) OF THE NORTHEAST
QUARTER (NE  1⁄4) OF SECTION 29, TOWNSHIP 21 SOUTH, RANGE 61 EAST, M.D.M., CLARK
COUNTY, NEVADA, DESCRIBED AS FOLLOWS:

COMMENCING AT THE NORTHEAST CORNER OF SAID SECTION 29; THENCE SOUTH 88°59’00”
WEST ALONG THE NORTH LINE OF SAID NORTHEAST QUARTER (NE  1⁄4) A DISTANCE OF
776.46 FEET; THENCE SOUTH 1°02’47” EAST (BEING A RADIAL BEARING) A DISTANCE OF
27.06 FEET TO THE NORTH LINE OF TROPICANA AVENUE, ALSO BEING THE TRUE POINT OF
BEGINNING 91.32 FEET RIGHT OF (“BRI” 84+43.50 P.O.T.); THENCE NORTHWESTERLY
26.85 FEET ALONG A CURVE CONCAVE NORTHEASTERLY THROUGH A CENTRAL ANGLE OF
43°20’30” HAVING A RADIUS OF 35.50 FEET TO A POINT OF COMPOUND CURVE; THENCE
CONTINUING NORTHWESTERLY 2.43 FEET ALONG A CURVE CONCAVE NORTHEASTERLY THROUGH A
CENTRAL ANGLE OF 10°19’05” HAVING A RADIUS OF 13.50 FEET; THENCE SOUTH 88°57’13”
WEST A DISTANCE OF 54.25 FEET; THENCE SOUTH 82°14’19” EAST A DISTANCE OF 75.11
FEET; THENCE NORTH 88°57’13” EAST A DISTANCE OF 6.00 FEET TO THE POINT OF
BEGINNING.

EXCEPTING FROM PARCEL II THOSE PORTIONS DEEDED TO THE STATE OF NEVADA, ACTING BY
AND THROUGH ITS DEPARTMENT OF TRANSPORTATION, BY DEEDS RECORDED JULY 29, 1997 IN
BOOK 970729 AS DOCUMENT NUMBERS 00025 AND 00027 AND DESCRIBED AS FOLLOWS:

A PORTION OF THE NORTHEAST QUARTER (NE  1⁄4) OF THE NORTHEAST QUARTER (NE  1⁄4)
OF SECTION 29, TOWNSHIP 21 SOUTH, RANGE 61 EAST, M.D.M., CLARK COUNTY, NEVADA
AND BEING MORE PARTICULARLY DESCRIBED AS FOLLOWS:

BEGINNING AT A POINT ON THE NORTH LINE OF SAID NORTHEAST QUARTER (NE  1⁄4) OF
THE NORTHEAST QUARTER (NE  1⁄4), SOUTH 88°59’00” WEST A DISTANCE OF 982.96 FEET
FROM THE NORTHEAST CORNER OF SAID SECTION 29; THENCE CONTINUING SOUTH 88°59’00”
WEST ALONG SAID NORTH LINE AND NORTHERLY LINE OF TROPICANA AVENUE, A DISTANCE OF
100.02 FEET TO A POINT 118.54 FEET RIGHT OF STATION 87+50.02 FEET P.O.T. OF
“BRI” LINE; THENCE ALONG THE FORMER NORTHERLY LINE OF TROPICANA AVENUE SOUTH
1°02’59” EAST A DISTANCE OF 45.22 FEET; THENCE CONTINUING ALONG SAID FORMER
NORTHERLY LINE NORTH 88°57’13” EAST A DISTANCE OF 181.02 FEET;

THENCE CONTINUING ALONG SAID FORMER NORTHERLY LINE 57.17 FEET ALONG A CURVE
CONCAVE NORTHWESTERLY, THROUGH A CENTRAL ANGLE OF 66°10’09” HAVING A RADIUS OF
49.50 FEET; THENCE ALONG THE NORTHERLY LINE OF TROPICANA AVENUE NORTH 83°58’25”
WEST A DISTANCE OF 127.25 FEET TO THE POINT OF BEGINNING;

AND



--------------------------------------------------------------------------------

COMMENCING AT THE NORTHEAST CORNER OF SECTION 29; THENCE SOUTH 88°59’00” WEST
ALONG THE NORTH LINE OF SAID NORTHEAST QUARTER (NE  1⁄4) A DISTANCE OF 362.88
FEET; THENCE SOUTH 1°01’00” EAST A DISTANCE OF 38.85 FEET TO THE TRUE POINT OF
BEGINNING ALSO BEING ON THE NORTH LINE OF TROPICANA AVENUE, STATION 80+29.93,
79.32 FEET RIGHT “BRI” LINE; THENCE SOUTH 88°57’13” WEST ALONG SAID NORTH LINE A
DISTANCE OF 85.07 FEET; THENCE CONTINUING ALONG SAID NORTH LINE NORTH 86°28’21”
WEST A DISTANCE OF 138.86 FEET; THENCE NORTH 87°25’34” EAST A DISTANCE OF 41.71
FEET; THENCE NORTHEASTERLY 1.49 FEET ALONG A CURVE CONCAVE SOUTHEASTERLY THROUGH
A CENTRAL ANGLE OF 01°31’37” HAVING A RADIUS OF 56.00 FEET; THENCE NORTH
88°57’13” EAST A DISTANCE OF 105.07 FEET; THENCE SOUTHEASTERLY 9.61 FEET ALONG A
CURVE CONCAVE SOUTHWESTERLY THROUGH A CENTRAL ANGLE OF 09°50’05” HAVING A RADIUS
OF 56.00 FEET; THENCE SOUTH 81°12’43” EAST A DISTANCE OF 66.64 FEET TO THE POINT
OF BEGINNING.

ALSO EXCEPTING FROM PARCEL II ANY PORTION DEEDED TO THE STATE OF NEVADA, ACTING
BY AND THROUGH ITS DEPARTMENT OF TRANSPORTATION, BY DEED RECORDED AUGUST 2, 1990
IN BOOK 900802 AS DOCUMENT NO. 00475 OF OFFICIAL RECORDS.

FURTHER EXCEPTING THEREFROM THAT PORTION OF SAID LAND AS DESCRIBED IN DEED
RECORDED FEBRUARY 22, 2006 IN BOOK 20060222 AS DOCUMENT NO. 0001360 OF OFFICIAL
RECORDS.

TOGETHER WITH THAT PORTION OF SAID LAND AS DESCRIBED IN DEED RECORDED FEBRUARY
22, 2006 IN BOOK 20060222 AS DOCUMENT NO. 0001361 OF OFFICIAL RECORDS.

TOGETHER WITH THAT PORTION OF SAID LAND AS ABANDONED BY THAT CERTAIN RESOLUTION
OF ABANDONMENT RECORDED FEBRUARY 22, 2006 IN BOOK 20060222 AS DOCUMENT NO. 01365
OF OFFICIAL RECORDS.

AS DISCLOSED ON THAT CERTAIN RECORD OF SURVEY IN FILE 73 OF SURVEYS, PAGE 82 AND
ALSO SHOWN ON THE REVISED RECORD OF SURVEY IN FILE 75, PAGE 15.

AS SURVEYED DESCRIPTION OF PARCELS I AND II IS AS FOLLOWS:

THAT PORTION OF THE NORTH HALF (N 1/2) OF THE SOUTHEAST QUARTER (SE 1/4) OF THE
SOUTHEAST QUARTER (SE 1/4) OF SECTION 20, TOWNSHIP 21 SOUTH, RANGE 61 EAST,
M.D.B. & M., DESCRIBED AS FOLLOWS:

BEGINNING AT A POINT IN THE WESTERLY BOUNDARY OF U.S. HIGHWAY NO. 91, FROM WHICH
THE SOUTHEAST CORNER OF SAID SECTION 20 BEARS SOUTH 10°35’48” EAST, A DISTANCE
OF 822.32 FEET, SAID POINT BEING THE SOUTHEAST CORNER OF



--------------------------------------------------------------------------------

THAT PARCEL OF LAND CONVEYED TO MICHELE TERLIZZI, ET AL, BY DEED RECORDED JULY
30, 1953 AS DOCUMENT NO. 410028 OF CLARK COUNTY, NEVADA RECORDS; THENCE ALONG
SAID WESTERLY BOUNDARY, SOUTH 00°02’00” EAST, A DISTANCE OF 582.78 FEET; THENCE
NORTH 89°58’00” EAST, A DISTANCE OF 19.08 FEET; THENCE SOUTH 00°21’37” EAST, A
DISTANCE OF 176.33 FEET; TO THE BEGINNING OF A NON-TANGENT CURVE HAVING A RADIUS
OF 92.79 FEET, A RADIAL LINE TO SAID POINT BEARS SOUTH 89°55’46” EAST; THENCE
SOUTHERLY ALONG THE ARC OF SAID CURVE TO THE RIGHT CONCAVE NORTHWESTERLY THROUGH
A CENTRAL ANGLE OF 39°49’03”, AN ARC LENGTH OF 64.48 FEET TO THE BEGINNING OF A
NON-TANGENT CURVE HAVING A RADIUS OF 92.79 FEET, A RADIAL LINE TO SAID POINT
BEARS SOUTH 52°21’43” EAST; THENCE SOUTHWESTERLY ALONG THE ARC OF SAID CURVE TO
THE RIGHT CONCAVE NORTHWESTERLY THROUGH A CENTRAL ANGLE OF 48°18’37”, AN ARC
LENGTH OF 78.24 FEET TO THE NORTHERLY RIGHT OF WAY OF TROPICANA AVENUE; THENCE
ALONG SAID RIGHT OF WAY, SOUTH 88°52’29” WEST, A DISTANCE OF 117.46 FEET; THENCE
NORTH 89°43’13” WEST, A DISTANCE OF 23.67 FEET; THENCE NORTH 84°28’47” WEST, A
DISTANCE OF 13.47 FEET; THENCE NORTH 80°46’50” WEST, A DISTANCE OF 25.42 FEET;
THENCE NORTH 81°15’36” WEST, A DISTANCE OF 30.18 FEET; THENCE NORTH 86°02’52”
WEST, A DISTANCE OF 10.76 FEET; THENCE NORTH 03°57’08” EAST, A DISTANCE OF 3.18
FEET; THENCE SOUTH 89°02’07” WEST, A DISTANCE OF 105.94 FEET; THENCE SOUTH
87°31’50” WEST, A DISTANCE OF 43.20 FEET; THENCE NORTH 86°23’47” WEST, A
DISTANCE OF 11.62 FEET; THENCE SOUTH 89°01’55” WEST, A DISTANCE OF 178.50 FEET;
THENCE SOUTH 89°17’11” WEST, A DISTANCE OF 5.98 FEET; THENCE NORTH 82°10’59”
WEST, A DISTANCE OF 75.12 FEET; THENCE NORTH 83°30’57” WEST, A DISTANCE OF
126.97 FEET; THENCE SOUTH 89°03’52” WEST, A DISTANCE OF 275.95 FEET; THENCE
DEPARTING SAID RIGHT OF WAY OF TROPICANA AVENUE, AND ALONG THE BOUNDARY LINE OF
LOT 1 OF VICTORIA PARTNERS COMMERCIAL SUBDIVISION, A COMMERCIAL SUBDIVISION
RECORDED IN BOOK 147 OF PLATS, PAGE 50 IN THE CLARK COUNTY RECORDER’S OFFICE,
NORTH 00°08’05” EAST, A DISTANCE OF 667.93 FEET; THENCE NORTH 89°34’07” EAST, A
DISTANCE OF 508.11 FEET; THENCE NORTH 00°02’00” WEST, A DISTANCE OF 156.56 FEET;
THENCE NORTH 89°58’00” EAST, A DISTANCE OF 600.00 FEET TO THE POINT OF
BEGINNING.

(THE ABOVE ‘AS SURVEYED’ DESCRIPTION WAS PREPARED BY GLEN J. DAVIS, PLS 11823,
OF LOCHSA SURVEYING, 6345 S. JONES BLVD., SUITE 200, LAS VEGAS, NV 89118)

PARCEL III:



--------------------------------------------------------------------------------

A NON-EXCLUSIVE EASEMENT FOR THE INSTALLATION, MAINTENANCE AND UTILIZATION OF
CHILLED WATER, AND HEATED WATER SYSTEMS AS EVIDENCED BY THAT CERTAIN “CENTRAL
PLANT EASEMENT AGREEMENT FOR NEW YORK – NEW YORK” RECORDED JANUARY 6, 2016 AS
INSTRUMENT 20160106-0000888 OF OFFICIAL RECORDS.

PARCEL IV:

A PERMANENT, NON-EXCLUSIVE EASEMENT FOR VEHICLE AND PEDESTRIAN INGRESS AND
EGRESS AS SET FORTH IN INSTRUMENT ENTITLED “NEW YORK - NEW YORK PARKING AND
ACCESS AND EASEMENT AGREEMENT BY AND BETWEEN NEW YORK – NEW YORK HOTEL & CASINO,
LLC AND ARENA LAND HOLDINGS, LLC” RECORDED MARCH 10, 2016 AS INSTRUMENT NO.
20160310-0002185 AND RE-RECORDED March 24, 2016 AS INSTRUMENT NO.
20160324-0002872 OF OFFICIAL RECORDS OF OFFICIAL RECORDS.



--------------------------------------------------------------------------------

Property commonly known as MGM Grand Detroit Hotel and Casino, described as
follows:

LEGAL DESCRIPTION

Real property in the City of Detroit, County of Wayne, State of Michigan,
described as follows:

Part of Private Claims 23, 55, and 247, City of Detroit, Wayne County, Michigan,
described as: Part of Lots 1 thru 7 of Block 57, part of Lots 1 thru 6 of Block
64, part of Lots 1 thru 6 of Block 69, of “Cass Western Addition to the City of
Detroit, between the Chicago and Grand River Roads, by Lewis Cass 1851”, as
recorded in Liber 42, Pages 138 thru 141 of Deeds, Wayne County Records; part of
Lot 8 and all of Lot 9 of Block 57, part of Lots 1 thru 4, and all of Lots 5 and
6 of Block 61, all of Lots 7 and 8 of Block 64, part of Lots 1 thru 6, and all
of Lots 7 and 8 of Block 67, all of Lots 7 and 8 of Block 69, of “Plat of
Subdivision of Blocks 52, 61, 67 and part of Blocks 57, 64, 69, and 71 of the
Cass Farm” as recorded in Liber 1, Page 128A of Plats, Wayne County Records;
also all of Lots 1 thru 6, and all of Lots 10 and 11, and part of Lots 7 thru 9
of Block 55, all of Lots 1 thru 8 of Block 56, all of Lots 1 thru 8 Block 57,
all of Lots 7 thru 15, and part of Lots 1 thru 6 of Block 54, of “Plat of the
Subdivision of the Jones’ Farm between Michigan Avenue and the North line of
Beech Street”, as recorded in Liber 53, Page 53 of Deeds, Wayne County Records;
also all of Lots 1 thru 10 of Block 58, all of Lots 1 thru 10 of Block 59, all
of Lots 1 thru 10 of Block 60, all of Lots 1 thru 10 of Block 61, all of Lots 2
thru 8, and part of Lots 1, 9, and 10 of Block 62, all of Lots 1 thru 10 of
Block 63 of “Plat of Subdivision of the Jones’ Farm South of the Grand River
Road”, as recorded in Liber 1, Page 184 of Plats, Wayne County Records; also all
of Lots 8 thru 12, and part of Lots 1 thru 7 of Block 1, all of Lots 11 and 12,
and part of Lot 10 of Block 2, all of Lot 3, all of Lots 5 thru 8, and part of
Lots 1, 2, and 4 of Block 3, all of Lots 1 thru 8 of Block 4, all of Lots 1 thru
9 of Block 5, all of Lots 2 thru 9, and part of Lot 1 of Block 6, all of Lots 4
and 5, and part of Lots 2 and 3, and part of Lots 6 thru 9 of Block 7, all of
Lots 1 thru 9 of Block 8, all of Lots 1, 4, and 5, and part of Lots 2 and 3, and
part of Lots 6 thru 8 of Block 9, part of Lot 5 of Block 10 of “Crane and
Wesson’s Section of the Forsyth Farm between Chicago and Grand River Roads”, as
recorded in Liber 44, Pages 10 and 11, of Deeds, Wayne County Records; also
Elton Park, vacated Fourth, Fifth, Beech, Elizabeth & Plum Streets, and Plaza
Drive; also all of the alleys, all within the bounds of the more particularly
described parcel:

Beginning at a point distant South 67 degrees 04 minutes 00 seconds West 38.00
feet from the Northerly corner of Lot 1 of Block 69 of “Cass Western Addition to
the City of Detroit” as recorded in Liber 42, Pages 138-141 of Deeds, Wayne
County Records, being also the intersection of the Westerly line of Third Avenue
(variable width) and the Southerly line of the South Bound Fisher Service Drive
(variable width) and proceeding thence South 22 degrees 56 minutes 00 seconds
East 323.50 feet along the Westerly line of Third Avenue; thence North 67
degrees 04 minutes 00 seconds East 12.00 feet; thence South 22 degrees 56
minutes 00 seconds East 254.62 feet, along the Westerly line of Third Avenue;
thence South 67 degrees 04 minutes 00 seconds West 10.50 feet; thence South 22
degrees 56 minutes 00 seconds East 327.03 feet, along the Westerly line of Third
Avenue; thence North 67 degrees 04 minutes 00 seconds East 10.50 feet; thence
South 22 degrees 56 minutes 00 seconds East 250.35 feet along the Westerly line
of Third Avenue; thence South 67 degrees 04 minutes 00 seconds West 12.00 feet;
thence South 22 degrees 56 minutes 00 seconds East 218.50 feet along the
Westerly line of Third Avenue; thence South 67 degrees 04 minutes 00 seconds
West 95.05 feet along the Northerly line of Bagley Avenue (variable width);
thence North 22 degrees 56 minutes 00 seconds West 8.00 feet; thence South 67
degrees 04 minutes 00 seconds West 190.00 feet along the Northerly line of
Bagley Avenue; thence South 71 degrees 38 minutes 09 seconds West



--------------------------------------------------------------------------------

50.16 feet; thence South 89 degrees 50 minutes 52 seconds West 368.44 feet;
thence North 83 degrees 53 minutes 39 seconds West 57.19 feet; thence South 82
degrees 26 minutes 40 seconds West 72.31 feet; thence North 83 degrees 37
minutes 39 seconds West 23.54 feet; thence North 23 degrees 24 minutes 01
seconds West 66.89 feet; thence North 59 degrees 04 minutes 20 seconds West
49.52 feet; thence North 33 degrees 33 minutes 11 seconds West 162.79 feet;
thence North 40 degrees 40 minutes 41 seconds West 52.50 feet; thence North 22
degrees 56 minutes 00 seconds West 96.00 feet; thence South 67 degrees 04
minutes 00 seconds West 4.00 feet; thence North 22 degrees 56 minutes 00 seconds
West 152.00 feet; thence North 14 degrees 17 minutes 30 seconds West 50.90 feet;
thence North 17 degrees 12 minutes 04 seconds West 75.57 feet; thence North 05
degrees 05 minutes 55 seconds West 31.51 feet; thence North 04 degrees 38
minutes 20 seconds West 48.35 feet; thence North 07 degrees 12 minutes 29
seconds East 71.72 feet; thence North 08 degrees 18 minutes 11 seconds East
40.42 feet; thence North 17 degrees 01 minutes 52 seconds East 65.24 feet;
thence North 18 degrees 41 minutes 24 seconds East 46.82 feet; thence North 27
degrees 42 minutes 54 seconds East 64.66 feet; thence North 32 degrees 04
minutes 41 seconds East 13.95 feet; thence North 32 degrees 04 minutes 27
seconds East 95.91 feet; thence North 41 degrees 49 minutes 22 seconds East
44.22 feet; thence North 41 degrees 50 minutes 04 seconds East 44.22 feet;
thence North 38 degrees 54 minutes 08 seconds East 68.06 feet; thence North 47
degrees 25 minutes 07 seconds East 116.48 feet; thence North 67 degrees 04
minutes 00 seconds East 335.05 feet, along the Southerly line of the South Bound
Fisher Service Drive to the point of beginning.



--------------------------------------------------------------------------------

Property commonly known as Gold Strike Resort and Casino, described as follows:

LEGAL DESCRIPTION

Real property in the City of Tunica, County of Tunica, State of Mississippi,
described as follows:

Being a description the Circus Circus Mississippi, Inc. 23.989 acre tract of
land lying in Sections 2, and 11, Township Three South, Range Eleven West,
Tunica County, Mississippi, of record in Book B5, Page 125 at the Tunica County
Clerk’s Office, and being more particularly described as follows:

Commencing at the section corner between Sections 1,2,11 and 12, Township Three
South, Range Eleven West Tunica County, Mississippi; Thence S00°00’06”E along
the East line of said Section 11 a distance of 115.73 feet to a point on the
North line of the Yazoo-Mississippi Delta Levee Board right-of-way; Thence
S74°46’53”W along said Levee Board right-of-way a distance of 1439.74 feet to
the point of beginning; Thence continuing S74°46’53”W along said Levee Board
right-of-way a distance of 540.17 feet to a angle point; Thence S68°17’02”W and
continuing along said Levee Board right-of-way a distance of 544.92 feet to a
point; Thence leaving said Levee Board right-of-way N64°07’06”W a distance of
249.87 feet to a point on the East line of James Neely Grant III Property;
Thence N00°04’52”W along the said east line of the Grant Property a distance of
719.37 feet to the Northeast corner of the said Grant Property; Thence
continuing N00°04’52”W a distance of 213.36 feet to a point; Thence the
following courses and distances through the Robinson Property Group L.P.
Property as recorded in Book V4, Page 16 at said Clerks Office; N 22°31’05” W
142.42’; and N 67°28’55” E 223.71’ to a point on a curve; Thence along a curve
to the right having a radius of 175.00 feet, an arc length of 100.06 feet (chord
N23°22’46”E - 98.70 feet) to a point of tangency; Thence N 39°45’35” E 194.79’;
S 58°17’44” E 180.67’; N 32°45’52” E 81.00’; S 57°14’08” E 192.00’; S 32°45’52”
W 72.00’; S 57°14’08” E 228.13’; S 15°14’08” E 133.31’; S 74°45’52” W 50.00’; S
15°14’08” E 153.74’ to a point on a curve; Thence along a curve to the left
having a radius of 599.00 feet an arc length of 180.63 feet (chord S50°50’14”W -
179.95 feet) to a point; Thence S15°13’07”E a distance of 489.42 feet to a
point; Thence N74°46’53”E a distance of 404.49 feet to a point; Thence
S15°13’07”E a distance of 74.00 feet to the point of beginning and containing
1,044,976 square feet or 23.989 acres.



--------------------------------------------------------------------------------

Property commonly known as the Beau Rivage Hotel and Casino, described as
follows:

Real property in the City of Biloxi, County of Harrison, State of Mississippi,
described as follows:

A PARCEL OF LAND SITUATED WITHIN FRACTIONAL SECTION 27 (OR THE ANGELIQUE FASIAR
CLAIM), TOWNSHIP 7 SOUTH, RANGE 9 WEST, WITHIN THE CITY OF BILOXI, SECOND
JUDICIAL DISTRICT OF HARRISON COUNTY, STATE OF MISSISSIPPI, MORE PARTICULARLY
DESCRIBED AS FOLLOWS:

PARCEL 1A (FEE SIMPLE PARCEL)

COMMENCING AT A CONCRETE RIGHT-OF-WAY MONUMENT FOUND AT THE INTERSECTION OF THE
NORTH MARGIN OF HIGHWAY 90 AND THE EAST MARGIN OF INTERSTATE 110; THENCE
S07°37’00”E 136.12 FEET TO AN “X”-MARK SCRIBED IN CONCRETE AT THE POINT OF
BEGINNING; THENCE S85°39’13”E 103.16 FEET TO A “X”-MARK SCRIBED IN CONCRETE;
THENCE ALONG A CURVE TO THE RIGHT, HAVING A RADIUS OF 2,241.83 FEET, AN ARC
LENGTH OF 257.48 FEET, AND A CHORD BEARING AND DISTANCE BEING S82°21’48”E 257.34
FEET TO AN “X”-MARK SCRIBED IN CONCRETE; THENCE N00°40’25”W 22.96 FEET TO A MAG
NAIL SET; THENCE ALONG A CURVE TO THE RIGHT, HAVING A RADIUS OF 2,264.33 FEET,
AN ARC LENGTH OF 127.24 FEET, AND A CHORD BEARING AND DISTANCE BEING S77°34’48”E
127.22 FEET TO A MAG NAIL SET; THENCE S75°58’13”E 11.16 FEET TO A MAG NAIL SET;
THENCE ALONG A CURVE TO THE RIGHT, HAVING A RADIUS OF 5,702.08 FEET, AN ARC
LENGTH OF 169.18 FEET, AND A CHORD BEARING AND DISTANCE BEING S75°07’13”E 169.18
FEET TO A MAG NAIL SET; THENCE S74°16’12”E 706.73 FEET TO A FOUND “X”-MARK
SCRIBED IN CONCRETE; THENCE S01°04’07”E 252.66 FEET TO A FOUND “X”-MARK SCRIBED
IN CONCRETE; THENCE S01°55’29”W 92.41 FEET TO A FOUND “X”-MARK SCRIBED IN
CONCRETE; THENCE S89°32’22”W 124.45 FEET TO A POINT; THENCE N89°36’56”W 802.41
FEET TO A “X”-MARK SCRIBED IN CONCRETE; THENCE N00°22’23”E 90.01 FEET TO A
“X”-MARK SCRIBED IN CONCRETE; THENCE S89°33’28”W 359.71 FEET TO A POINT; THENCE
N00°00’51”W 136.79 FEET TO AN “X”-MARK SCRIBED IN CONCRETE; THENCE N77°05’17”W
14.68 FEET TO A POINT; THENCE N60°55’13”W 32.09 FEET TO AN “X”-MARK SCRIBED IN
CONCRETE; THENCE N01°27’47”W 381.97 FEET TO THE POINT OF BEGINNING. SAID PARCEL
CONTAINS 14.75± ACRES.

LESS AND EXCEPT ANY PORTION LYING WITHIN U.S. HIGHWAY 90.

AND ALSO;

PARCEL 2A (PUBLIC BEACH PARCEL)

A PARCEL OF LAND SITUATED WITHIN FRACTIONAL SECTION 27 (OR THE ANGELIQUE FASIAR
CLAIM), TOWNSHIP 7 SOUTH, RANGE 9 WEST, WITHIN THE CITY OF BILOXI, SECOND
JUDICIAL DISTRICT OF HARRISON COUNTY, STATE OF MISSISSIPPI, MORE PARTICULARLY
DESCRIBED AS FOLLOWS:



--------------------------------------------------------------------------------

BEGINNING AT A CONCRETE MONUMENT FOUND AT THE INTERSECTION OF THE NORTH MARGIN
OF HIGHWAY 90 AND THE EAST MARGIN OF INTERSTATE 110; THENCE S07°37’00“E 136.12
FEET TO AN “X”-MARK SCRIBED IN CONCRETE; THENCE S01°27’47“E 309.39 FEET TO A
POINT; THENCE N67°13’54“W 212.17 FEET TO A POINT LYING ON THE EAST MARGIN OF
INTERSTATE 110; THENCE ALONG THE EAST MARGIN OF INTERSTATE 110, N34°30’42“E
147.08 FEET TO A POINT; THENCE CONTINUE ALONG THE EAST MARGIN OF INTERSTATE 110,
N24°17’59“E 107.81 FEET TO A POINT; THENCE N16°13’57“E 149.18 FEET TO THE POINT
OF BEGINNING. SAID PARCEL CONTAINS 0.9± ACRES.

AND ALSO;

PUBLIC TRUST TIDELANDS LEASE BEING RECORDED IN DEED BOOK 336 PAGE 420 (VERBATIM)

LEASE PARCEL

A PARCEL OF LAND SITUATED IN THE CITY OF BILOXI, SECOND JUDICIAL DISTRICT,
HARRISON COUNTY, MISSISSIPPI, BEING MORE PARTICULARLY DESCRIBED AS FOLLOWS, TO
WIT:

COMMENCE AT A CONCRETE MONUMENT DENOTING THE INTERSECTION OF THE NORTH MARGIN OF
U.S. HIGHWAY 90 WITH THE EAST MARGIN OF I-110 LOOP; THENCE RUN SOUTH 07°06’47”
EAST, FOR A DISTANCE OF 148.69 FEET TO A POINT; THENCE RUN SOUTH 01°29’12” EAST,
FOR A DISTANCE OF 369.79 FEET TO THE POINT OF BEGINNING; THENCE RUN SOUTH
60°54’54” EAST, FOR A DISTANCE OF 32.09 FEET TO A POINT; THENCE RUN SOUTH
77°05’04” EAST, FOR A DISTANCE OF 14.68 FEET TO A POINT; THENCE RUN SOUTH
0°00’00” EAST, FOR A DISTANCE OF 136.77 FEET TO A POINT; THENCE RUN NORTH
89°33’38” EAST, FOR A DISTANCE OF 359.69 FEET TO A POINT; THENCE RUN SOUTH
0°23’14” WEST FOR A DISTANCE OF 90.0 FEET TO A POINT; THENCE RUN SOUTH 89°36’46”
EAST, FOR A DISTANCE OF 803.37 FEET TO A POINT; THENCE RUN NORTH 89°32’32” EAST,
FOR A DISTANCE OF 36.95 FEET TO A POINT; THENCE SOUTH 0°22’47” WEST, FOR A
DISTANCE OF 343.89 FEET TO A POINT; THENCE RUN NORTH 89°36’46” WEST, FOR A
DISTANCE OF 732.82 FEET TO A POINT; THENCE RUN NORTH 83°38’45” WEST, FOR A
DISTANCE OF 495.89 FEET TO A POINT; THENCE RUN NORTH 01°29’12” WEST, FOR A
DISTANCE OF 532.25 FEET TO THE POINT OF BEGINNING, CONTAINING 450,000 SQUARE
FEET, OR 10.33 ACRES, APPROXIMATELY.

TOGETHER WITH ALL RIGHTS OF LESSEE DESCRIBED IN THE “CONTINGENT PUBLIC TRUST
TIDELANDS LEASE OF SURFACE LANDS” AS RECORDED IN DEED BOOK 330, PAGE 142 AND AS
MODIFIED BY ASSIGNMENT OF LESSEE’S INTEREST RECORDED IN BOOK     , PAGE     .



--------------------------------------------------------------------------------

Property commonly known as Mandalay Bay (Parcel I) and Mandalay Place (Parcel
II), described as follows:

PARCEL I: (APN: 162-29-710-002)

A PORTION OF PARCEL 2 AS SHOWN IN THAT CERTAIN FINAL MAP TITLED “MANDALAY MILE
SOUTH, A COMMERCIAL SUBDIVISION” RECORDED IN BOOK 110, PAGE 38 OF PLATS ON FILE
AT THE CLARK COUNTY, NEVADA RECORDER’S OFFICE, LYING WITHIN A PORTION OF THE
EAST HALF (E  1⁄2) OF SECTION 29, TOWNSHIP 21 SOUTH, RANGE 61 EAST, M.D.M, CLARK
COUNTY, NEVADA, DESCRIBED AS FOLLOWS:

BEGINNING AT THE NORTHWEST CORNER OF SAID PARCEL 2, BEING A POINT ON THE
SOUTHERLY RIGHT-OF-WAY OF MADALAY BAY ROAD; THENCE ALONG THE NORTHERLY LINE OF
SAID PARCEL 2 AND SAID SOUTHERLY RIGHT-OF-WAY, THE FOLLOWING TEN (10) COURSES:

 

  1) NORTH 89°59’12” EAST, 110.89 FEET TO THE BEGINNING OF A NON-TANGENT CURVE
CONCAVE TO THE NORTH , HAVING A RADIUS OF 1422.00 FEET, FROM WHICH BEGINNING THE
RADIUS BEARS NORTH 00°19’32” EAST;

 

  2) NORTHEASTERLY ALONG SAID CURVE THROUGH A CENTRAL ANGLE OF 05°38’36”, AN ARC
LENGTH OF 140.06 FEET TO THE BEGINNING OF A REVERSE CURVE, CONCAVE TO THE SOUTH,
HAVING A RADIUS OF 343.00 FEET, THROUGH WHICH A RADIAL LINE BEARS SOUTH
05°19’04” EAST;

 

  3) SOUTHEASTERLY ALONG SAID CURVE, THROUGH A CENTRAL ANGLE OF 09°34’16”, AN
ARC LENGTH OF 57.30 FEET TO THE BEGINNING OF A REVERSE CURVE, CONCAVE TO THE
NORTH, HAVING A RADIUS OF 207.00 FEET, THROUGH WHICH A RADIAL LINE BEARS NORTH
04°15’12” EAST;

 

  4) NORTHEASTERLY ALONG SAID CURVE, THROUGH A CENTRAL ANGLE OF 13°19’52”, AN
ARC LENGTH OF 48.16 FEET;

 

  5) NORTH 80°55’20” EAST, 229.65 FEET TO THE BEGINNING OF A CURVE, CONCAVE TO
THE SOUTHWEST , HAVING A RADIUS OF 24.00 FEET;

 

  6) SOUTHEASTERLY ALONG SAID CURVE, THROUGH A CENTRAL ANGLE OF 98°53’14”, AN
ARC LENGTH OF 41.42 FEET TO A POINT OF NON-TANGENCY, TO WHICH A RADIAL BEARS
NORTH 89°48’34” EAST;

 

  7) NORTH 89°48’34” EAST, 85.82 FEET;

 

  8) NORTH 00°11’26” WEST, 45.27 FEET TO THE BEGINNING OF A CURVE CONCAVE TO THE
SOUTHEAST, HAVING A RADIUS OF 20.00 FEET;

 

  9) NORTHEASTERLY ALONG SAID CURVE, THOUGH A CENTRAL ANGLE OF 90°26’14”, AN
ARCE LENGTH OF 31.57 FEET;

 

  10) SOUTH 89°45’12” EAST, 252.93 FEET;

THENCE DEPARTING SAID NORTHERLY LOT LINE AND SOUTHERLY RIGHT-OF-WAY THE
FOLLOWING THIRTEEN (13) COURSES:



--------------------------------------------------------------------------------

  1) SOUTH 00°04’44” EAST, 35.69 FEET;

 

  2) NORTH 89°57’34” EAST, 11.22 FEET;

 

  3) NORTH 00°03’10” EAST, 5.20 FEET;

 

  4) SOUTH 89°56’50” EAST, 86.88 FEET;

 

  5) SOUTH 00°01’37” EAST, 184.12 FEET;

 

  6) SOUTH 89°54’25” EAST, 100.14 FEET;

 

  7) SOUTH 00°01’51” EAST, 0.90 FEET;

 

  8) NORTH 89°58’09” EAST, 136.59 FEET;

 

  9) NORTH 00°01’34” EAST, 126.40 FEET;

 

  10) SOUTH 89°46’59” EAST, 43.24 FEET;

 

  11) NORTH 00°07’07” EAST, 79.81 FEET;

 

  12) NORTH 89°25’51” WEST, 28.13 FEET;

 

  13) NORTH 00°04’05” WEST, 7.84 FEET TO A POINT ON THE NORTHERLY LINE OF SAID
PARCEL 2, BEING A POINT ON THE SOUTHERLY RIGHT-OF-WAY LINE OF MANDALAY BAY ROAD;

THENCE ALONG SAID NORTHERLY LOT LINE AND SOUTHERLY RIGHT-OF-WAY THE FOLLOWING
EIGHT (8) COURSES:

 

  1) SOUTH 89°45’12” EAST, 390.89 FEET TO THE BEGINNING OF A CURVE, CONCAVE TO
THE SOUTHWEST, HAVING A RADIUS OF 540.00 FEET;

 

  2) SOUTHEASTERLY ALONG SAID CURVE , THROUGH A CENTRAL ANGLE OF 13°50’55”, AN
ARC LENGTH OF 130.52 FEET;

 

  3) SOUTH 75°54’17” EAST, 10.10 FEET;

 

  4) SOUTH 14°05’43” WEST, 5.00 FEET TO THE BEGINNING OF A NON-TANGENT CURVE,
CONCAVE TO THE SOUTHWEST, HAVING A RADIUS OF 820.56 FEET, FROM WHICH BEGINNING
THE RADIUS BEARS SOUTH 14°05’43” WEST;

 

  5) SOUTHEASTERLY ALONG SAID CURVE, THROUGH A CENTRAL ANGLE OF 06°19’52”, AN
ARC LENGTH OF 90.67 FEET TO THE BEGINNING OF A REVERSE CURVE, CONCAVE TO THE
NORTHEAST, HAVING A RADIUS OF 160.50 FEET, THROUGH WHICH A RADIAL LINE BEARS
NORTH 20°25’35” EAST;

 

  6) SOUTHEASTERLY ALONG SAID CURVE THROUGH A CENTRAL ANGLE OF 18°28’09”, AN ARC
LENGTH OF 51.60 FEET;

 

  7) SOUTH 87°59’34” EAST, 47.57 FEET TO THE BEGINNING OF A CURVE CONCAVE TO THE
SOUTHWEST, HAVING A RADIUS OF 44.00 FEET

 

  8) SOUTHEASTERLY ALONG SAID CURVE, THROUGH A CENTRAL ANGLE OF 28°57’02”, AN
ARC LENGTH OF 22.23 FEET TO A POINT OF NON-TANGENCY, TO WHICH A RADIAL LINE
BEARS NORTH 30°57’28” WEST, BEING THE NORTHEAST CORNER OF SAID PARCEL 2 AND A
POINT ON THE WESTERLY RIGHT-OF-WAY LINE OF LAS VEGAS BOULEVARD;

THENCE ALONG SAID EASTERLY LINE OF SAID PARCEL 2 AND WESTERLY RIGHT-OF-WAY LINE
OF SAID LAS VEGAS BOULEVARD SOUTH 00°19’56” EAST, 2484.50



--------------------------------------------------------------------------------

FEET TO THE BEGINNING OF A CURVE, CONCAVE TO THE NORTHWEST, HAVING A RADIUS OF
94.50 FEET; THENCE DEPARTING SAID EASTERLY LOT LINE AND WESTERLY RIGHT-OF-WAY
LINE AND SOUTHWESTERLY ALONG SAID CURVE, THROUGH A CENTRAL ANGLE OF 91°40’08”,
AN ARC LENGTH OF 151.19 FEET TO A POINT ON THE SOUTHERLY LINE OF SAID PARCEL 2,
BEING A POINT ON THE NORTHERLY RIGHT-OF-WAY LINE OF RUSSELL ROAD;

THENCE ALONG THE SOUTHERLY LINE OF SAID PARCEL 2 AND NORTHERLY RIGHT-OF-WAY OF
SAID RUSSELL ROAD THE FOLLOWING FIVE (5) COURSES:

 

  1) NORTH 88°39’48” WEST, 298.50 FEET TO THE BEGINNING OF A CURVE, CONCAVE TO
THE SOUTHEAST, HAVING A RADIUS OF 1018.00 FEET;

 

  2) SOUTHWESTERLY ALONG SAID CURVE, THROUGH A CENTRAL ANGLE OF 08°12’14”, AN
ARC LENGTH OF 145.76 FEET;

 

  3) SOUTH 83°07’58” WEST, 564.67 FEET TO THE BEGINNING OF A CURVE, CONCAVE TO
THE NORTHWEST, HAVING A RADIUS OF 882.00 FEET;

 

  4) SOUTHWESTERLY ALONG SAID CURVE, THROUGH A CENTRAL, OF 08°12’12”, AN ARC
LENGTH OF 126.28 FEET;

 

  5) NORTH 88°39’50” WEST, 402.53 FEET TO THE SOUTHWEST CORNER OF SAID PARCEL 2,
BEING A POINT ON THE EASTERLY RIGHT-OF-WAY LINE OF INTERSTATE 15;

THENCE ALONG THE WESTERLY LINE OF SID PARCEL 2 AND THE EASTERLY RIGHT-OF-WAY
LINE OF SAID INTERSTATE 15, THE FOLLOWING ELEVEN (11) COURSES:

 

  1) NORTH 01°20’10” EAST, 58.26 FEET;

 

  2) NORTH 86°26’33” WEST, 89.06 FEET;

 

  3) NORTH 06°23’24” WEST, 88.00 FEET;

 

  4) NORTH 05°15’27” WEST, 49.41 FEET

 

  5) NORTH 11°36’04” WEST, 65.67 FEET;

 

  6) NORTH 15°48’20” WEST, 157.69 FEET;

 

  7) NORTH 18°00’59” WEST, 86.07 FEET;

 

  8) NORTH 20°58’11” WEST, 190.65 FEET;

 

  9) NORTH 22°00’32” WEST, 321.50 FEET

 

  10) NORTH 16°05’22” WEST, 249.02 FEET;

 

  11) NORTH 00°09’20” EAST, 1415.80 FEET TO THE POINT OF BEGINNING.

ALSO SHOWN AS “MANDALAY BAY” ON THAT CERTAIN RECORD OF SURVEY RECORDED FEBRUARY
13, 2013 IN FILE 188, PAGE 43 OF SURVEYS ON FILE AT THE CLARK COUNTY, NEVADA
RECORDER’S OFFICE.

PARCEL II: (APN: 162-29-610-002)

A PORTION OF PARCEL 1 AS SHOWN IN THAT FINAL MAP TITLED “MANDALAY MILE NORTH, A
COMMERCIAL SUBDIVISION”, RECORDED IN BOOK 110, PAGE 46 OF PLATS,



--------------------------------------------------------------------------------

TOGETHER WITH A PORTION OF PARCEL 2 AS IN THAT CERTAIN FINAL MAP TITLED
“MANDALAY MILE SOUTH, A COMMERCIAL SUBDIVISION”, RECORDED IN BOOK 110, PAGE 38
OF PLATS, ALSO TOGETHER WITH A PORTION OF MANDALAY BAY ROAD AS SHOWN IN THAT
CERTAIN ORDER OF VACATION, RECORDED JUNE 28, 2012 IN BOOK 20120628, INSTRUMENT
NO. 00415 ON FILE AT THE CLARK COUNTY, NEVADA RECORDER’S OFFICE, LYING WITHIN A
PORTION OF THE EAST HALF (E  1⁄2) OF SECTION 29, TOWNSHIP 21 SOUTH, RANGE 61
EAST. M.D.M., CLARK COUNTY, NEVADA, DESCRIBED AS FOLLOWS:

COMMENCING AT THE SOUTHEAST CORNER OF THE NORTHEAST QUARTER (NE  1⁄4) OF SAID
SECTION 29, THENCE ALONG THE SOUTH LINE THEREOF NORTH 89 ° 45’ 12” WEST, 203.24
FEET; THENCE DEPARTING SAID SOUTH LINE NORTH 00°14’48”EAST, 99.55 FEET TO A
POINT ON THE NORTHERLY RIGHT-OF-WAY OF MANDALAY BAY ROAD, BEING A POINT IN THE
SOUTHERLY LINE OF SAID PARCEL 1; THENCE ALONG SAID NORTHERLY RIGHT-OF-WAY AND
SOUTHERLY LOT LINE THE FOLLOWING FOUR (4) COURSES: 1) SOUTH 86°54’15” WEST,
26.79 FEET; 2) NORTH 89°48’34” WEST, 116.06 FEET; 3) SOUTH 88°36’39” WEST,
275.74 FEET; 4) NORTH 89°45’12”WEST, 262.72 FEET TO THE NORTHEAST CORNER OF LAND
AS DESCRIBED IN SAID ORDER OF VACATION AND BEING THE POINT OF BEGINNING; THENCE
DEPARTING SAID NORTHERLY RIGHT-OF WAY AND SOUTHERLY LOT LINE AND ALONG THE EAST
LINE OF SAID ORDER OF VACATION SOUTH 00°04’05” EAST, 80.01 FEET TO THE SOUTHEAST
CORNER OF SAID ORDER OF VACATION, BEING A POINT ON THE SOUTHERLY RIGHT-OF-WAY
LINE OF SAID MANDALAY BAY ROAD AND A POINT ON THE NORTHERLY LINE OF SAID PARCEL
2; THENCE DEPARTING SAID SOUTHERLY RIGHT-OF-WAY LINE AND NORTHERLY LOT LINE AND
CONTINUING SOUTH 00°04’05” EAST, 7.84 FEET; THENCE SOUTH 89°25’51”EAST, 28.13
FEET; THENCE SOUTH 00°07’07” WEST, 79.81 FEET; THENCE NORTH 89°46’59” WEST,
43.24 FEET; THENCE SOUTH 00°01’34” WEST, 126.40 FEET; THENCE SOUTH 89°58’09”
WEST, 136.59 FEET; THENCE NORTH 00°01’51” WEST, 0.90 FEET; THENCE NORTH
89°54’25” WEST, 100.14 FEET; THENCE NORTH 00°01’37” WEST 184.12 FEET; THENCE
NORTH 89°56’50” WEST, 86.88 FEET; THENCE SOUTH 00°03’10” WEST, 5.20 FEET; THENCE
SOUTH 89°57’34”WEST, 11.22 FEET; THENCE NORTH 00°04’44” WEST, 35.69 FEET TO THE
SOUTHWEST CORNER OF SAID ORDER OF VACATION, BEING A POINT ON THE SOUTHERLY
RIGHT-OF-WAY OF SAID MANDALAY BAY ROAD AND A POINT ON THE NORTHERLY LINE OF SAID
PARCEL 2; THENCE DEPARTING SAID SOUTHERLY RIGHT-OF WAY AND NORTHERLY LOT LINE
AND ALONG THE WEST LINE OF SAID ORDER OF VACATION AND CONTINUING NORTH 00°04’44”
WEST, 80.01 FEET TO THE NORTHWEST CORNER OF SAID ORDER OF VACATION, BEING A
POINT ON THE NORTHERLY RIGHT-OF-WAY OF SAID MANDALAY BAY ROAD AND A POINT ON THE
SOUTHERLY LINE OF SAID PARCEL 1; THENCE ALONG SAID NORTHERLY RIGHT-OF-WAY AND
SOUTHERLY LOT LINE NORTH89°45’12”WEST, 295.59 FEET; THENCE DEPARTING SAID
NORTHERLY RIGHT-OF-WAY AND SOUTHERLY LOT LINE NORTH 00°22’33” WEST, 137.14 FEET;
THENCE



--------------------------------------------------------------------------------

NORTH 89°37’02” EAST, 180.30 FEET; THENCE NORTH 00°29’48” WEST, 27.61 FEET,
THENCE NORTH 89°30’12” EAST, 116.19 FEET; THENCE NORTH 00°04’44” WEST, 3.10
FEET; THENCE SOUTH 89°55’13” EAST, 7.50 FEET; THENCE NORTH 00°04’29” EAST 84.70
FEET; THENCE NORTH 89°59’56” EAST 239.81 FEET; THENCE NORTH 00°04’44” EAST 1.87
FEET; THENCE SOUTH 89°55’16” EAST, 115.98 FEET; THENCE NORTH 00°06’30”EAST, 3.68
FEET; THENCE SOUTH 89°53’30” EAST, 14.90 FEET; THENCE SOUTH 00°03’02” EAST,
254.12 FEET; THENCE SOUTH 89°13’56” WEST, 27.99 FEET; THENCE SOUTH 00° 04’05”
EAST, 8.39 FEET TO THE POINT OF BEGINNING.

ALSO SHOWN AS “MANDALAY PLACE’ ON THAT CERTAIN RECORD OF SURVEY, RECORDED
FEBRUARY 13, 2013 IN FILE 188, PAGE 37 OF SURVEYS ON FILE AT THE CLARK COUNTY,
NEVADA RECORDER’S OFFICE.



--------------------------------------------------------------------------------

Property commonly known as the Monte Carlo Resort and Casino, described as
follows:

PARCEL I:

LOT ONE (1) OF VICTORIA PARTNERS, A COMMERCIAL SUBDIVISION, AS SHOWN ON THAT MAP
ON FILE IN BOOK 147 OF PLATS, PAGE 50 IN THE CLARK COUNTY RECORDER’S OFFICE,
CLARK COUNTY, NEVADA OF OFFICIAL RECORDS.

EXCEPTING THEREFROM THE FOLLOWING PARCEL:

(PARK PARCEL (SOUTH)

BEING A PORTION OF LOT 1 OF VICTORIA PARTNERS, A COMMERCIAL SUBDIVISION, AS
SHOWN ON THAT MAP ON FILE IN BOOK 147 OF PLATS, PAGE 50 IN THE CLARK COUNTY
RECORDER’S OFFICE, CLARK COUNTY, NEVADA, LYING WITHIN THE SOUTHEAST QUARTER (SE
 1⁄4) OF SECTION 20, TOWNSHIP 21 SOUTH, RANGE 61 EAST, M.D.M., CLARK COUNTY,
NEVADA, BEING MORE PARTICULARLY DESCRIBED AS FOLLOWS:

COMMENCING AT THE SOUTHWEST CORNER OF SAID LOT 1, SAID POINT LIES AT THE
INTERSECTION OF THE EASTERLY RIGHT-OF-WAY LINE OF FRANK SINATRA DRIVE WITH THE
NORTHERLY RIGHT-OF-WAY LINE OF TROPICANA AVENUE; THENCE ALONG THE BOUNDARY LINE
OF SAID LOT 1, BEING THE NORTHERLY RIGHT-OF-WAY LINE OF SAID TROPICANA AVENUE,
NORTH 89°03’52” EAST, A DISTANCE OF 638.46 FEET TO THE SOUTHWEST CORNER OF THAT
LAND DESCRIBED IN DOCUMENT RECORDED IN BOOK 950106, AS INSTRUMENT NO. 00827 OF
OFFICIAL RECORDS, CLARK COUNTY, NEVADA; THENCE DEPARTING SAID NORTHERLY
RIGHT-OF-WAY LINE, AND ALONG THE WESTERLY LINE THEREOF, NORTH 00°08’05” EAST, A
DISTANCE OF 667.93 FEET TO THE NORTHWEST CORNER THEREOF; THENCE ALONG THE
NORTHERLY LINE THEREOF, NORTH 89°34’07” EAST, A DISTANCE OF 319.07 FEET TO THE
POINT OF BEGINNING, SAID POINT BEING THE BEGINNING OF A NON-TANGENT CURVE HAVING
A RADIUS OF 102.00 FEET, A RADIAL LINE TO SAID POINT BEARS NORTH 80°09’ 17”
EAST; THENCE DEPARTING SAID NORTHERLY LINE AND BOUNDARY LINE, NORTHWESTERLY
ALONG THE ARC OF SAID CURVE TO THE LEFT CONCAVE SOUTHWESTERLY THROUGH A CENTRAL
ANGLE OF 37°45’18”, AN ARC LENGTH OF 67.21 FEET; THENCE NORTH 47°36’0l” WEST, A
DISTANCE OF 88.72 FEET TO THE BEGINNING OF A TANGENT CURVE HAVING A RADIUS OF
136.00 FEET; THENCE NORTHERLY ALONG THE ARC OF SAID CURVE TO THE RIGHT CONCAVE
EASTERLY THROUGH A CENTRAL ANGLE OF 67°49’44”, AN ARC LENGTH OF 161.00 FEET;
THENCE NORTH 20°13’43” EAST, A DISTANCE OF 47.94 FEET TO THE BEGINNING OF A
TANGENT CURVE HAVING A RADIUS OF 32.00 FEET; THENCE NORTHWESTERLY ALONG THE ARC
OF SAID CURVE TO THE LEFT CONCAVE SOUTHWESTERLY THROUGH A CENTRAL ANGLE OF
98°53’27”, AN ARC LENGTH OF 55.23 FEET TO A POINT OF CUSP WITH A CURVE HAVING A
RADIUS OF 278.00 FEET, A RADIAL LINE TO SAID POINT BEARS SOUTH 11°20’16” WEST;
THENCE SOUTHEASTERLY ALONG THE ARC OF SAID CURVE TO THE RIGHT CONCAVE
SOUTHWESTERLY THROUGH A CENTRAL ANGLE OF 19°28’ 11”, AN ARC LENGTH OF 94.47
FEET; THENCE SOUTH 59°11’33” EAST, A DISTANCE OF 107.75 FEET; THENCE SOUTH
65°51’08” EAST, A DISTANCE OF 106.30 FEET TO THE BEGINNING OF A TANGENT CURVE
HAVING A



--------------------------------------------------------------------------------

RADIUS OF 345.00 FEET; THENCE EASTERLY ALONG THE ARC OF SAID CURVE TO THE LEFT
CONCAVE NORTHERLY THROUGH A CENTRAL ANGLE OF 45°37’24”, AN ARC LENGTH OF 274.72
FEET; THENCE NORTH 68°31’28” EAST, A DISTANCE OF 41.26 FEET; THENCE NORTH
64°33’49” EAST, A DISTANCE OF 87.56 FEET TO THE BEGINNING OF A TANGENT CURVE
HAVING A RADIUS OF 335.00 FEET; THENCE EASTERLY ALONG THE ARC OF SAID CURVE TO
THE RIGHT CONCAVE SOUTHERLY THROUGH A CENTRAL ANGLE OF 25°30’45”, AN ARC LENGTH
OF 149.17 FEET; THENCE SOUTH 89°55’26” EAST, A DISTANCE OF 108.39 FEET TO THE
BEGINNING OF A TANGENT CURVE HAVING A RADIUS OF 32.00 FEET; THENCE EASTERLY
ALONG THE ARC OF SAID CURVE TO THE RIGHT CONCAVE SOUTHERLY THROUGH A CENTRAL
ANGLE OF 26°29’04”, AN ARC LENGTH OF 14.79 FEET TO THE WESTERLY RIGHT-OF-WAY
LINE OF LAS VEGAS BOULEVARD, BEING ALSO THE BOUNDARY LINE OF THE AFORESAID LOT
1: THENCE ALONG SAID WESTERLY RIGHT-OF- WAY LINE AND EASTERLY LOT LINE, SOUTH
00°02’00” EAST, A DISTANCE OF 137.20 FEET; THENCE DEPARTING SAID WESTERLY
RIGHT-OF-WAY LINE AND CONTINUING ALONG SAID BOUNDARY, SOUTH 89°58’00” WEST, A
DISTANCE OF 600.00 FEET; THENCE SOUTH 00°02’00” EAST, A DISTANCE OF 156.56 FEET;
THENCE SOUTH 89°34’07” WEST, A DISTANCE OF 189.05 FEET TO THE POINT OF
BEGINNING.

THE ABOVE METES AND BOUNDS DESCRIPTION PREVIOUSLY APPEARED IN THAT CERTAIN
QUITCLAIM DEED RECORDED SEPTEMBER 26, 2014 IN BOOK 20140926 AS DOCUMENT NO.
0001542, AND IS SHOWN ON THE MAP ON FILE IN FILE 192 OF SURVEYS, PAGE 83 AS THE
“PARK PARCEL (SOUTH)”.

FURTHER EXCEPTING THEREFROM THE FOLLOWING PARCEL:

(PARK PARCEL (NORTH)

BEING A PORTION OF LOT 1 OF VICTORIA PARTNERS, A COMMERCIAL SUBDIVISION, AS
SHOWN ON THAT MAP ON FILE IN BOOK 147 OF PLATS, PAGE 50 IN THE CLARK COUNTY
RECORDER’S OFFICE, CLARK COUNTY, NEVADA, LYING WITHIN THE SOUTHEAST QUARTER (SE
 1⁄4) OF SECTION 20, TOWNSHIP 21 SOUTH, RANGE 61 EAST, M.D.M., CLARK COUNTY,
NEVADA, BEING MORE PARTICULARLY DESCRIBED AS FOLLOWS:

COMMENCING AT THE SOUTHWEST CORNER OF SAID LOT 1, SAID POINT LIES AT THE
INTERSECTION OF THE EASTERLY RIGHT-OF-WAY LINE OF FRANK SINATRA DRIVE WITH THE
NORTHERLY RIGHT-OF-WAY LINE OF TROPICANA AVENUE; THENCE ALONG THE SOUTHERLY LINE
OF SAID LOT 1, BEING THE NORTHERLY RIGHT-OF-WAY LINE OF SAID TROPICANA AVENUE,
NORTH 89°03’52” EAST, A DISTANCE OF 638.46 FEET TO THE SOUTHWEST CORNER OF THAT
LAND DESCRIBED IN DOCUMENT RECORDED IN BOOK 950106, AS INSTRUMENT NO 00827 OF
OFFICIAL RECORDS, CLARK COUNTY, NEVADA; THENCE DEPARTING SAID NORTHERLY
RIGHT-OF..WAY LINE, AND ALONG THE WESTERLY LINE THEREOF, NORTH • 00°08’05” EAST,
A DISTANCE OF 667.93 FEET TO THE NORTHWEST CORNER THEREOF; THENCE ALONG THE
NORTHERLY LINE THEREOF, NORTH 89°34’07” EAST, A DISTANCE OF 508.11 FEET; THENCE
NORTH 00°02’00” WEST, A DISTANCE OF 156.56 FEET; THENCE NORTH 89°58’00” EAST, A
DISTANCE OF 600.00 FEET TO THE WESTERLY RIGHT-OF-WAY LINE OF LAS VEGAS
BOULEVARD; THENCE ALONG SAID WESTERLY RIGHT-OF-WAY LINE AND BOUNDARY, NORTH
00°02’00” WEST, A DISTANCE OF 228.46 FEET TO THE POINT



--------------------------------------------------------------------------------

OF BEGINNING, SAID POINT BEING THE BEGINNING OF A NON TANGENT CURVE HAVING A
RADIUS OF 32.00 FEET, A RADIAL LINE TO SAID POINT BEARS SOUTH 49°56’48” EAST;
THENCE DEPARTING SAID BOUNDARY LINE AND WESTERLY RIGHT-OF-WAY LINE,
SOUTHWESTERLY ALONG THE ARC OF SAID CURVE TO THE RIGHT CONCAVE NORTHWESTERLY
THROUGH A CENTRAL ANGLE OF 50°02’55”, AN ARC LENGTH OF 27.95 FEET; THENCE NORTH
89°53’54” WEST, A DISTANCE OF 86.21 FEET TO THE BEGINNING OF A TANGENT CURVE
HAVING A RADIUS OF 302.00 FEET; THENCE SOUTHWESTERLY ALONG THE ARC OF SAID CURVE
TO THE LEFT CONCAVE SOUTHEASTERLY THROUGH A CENTRAL ANGLE OF 37°45’03”, AN ARC
LENGTH OF 198.98 FEET TO THE BEGINNING OF A REVERSE CURVE HAVING A RADIUS OF
290.00 FEET, A RADIAL LINE TO SAID POINT BEARS SOUTH 37°38’57” EAST; THENCE
SOUTHWESTERLY ALONG THE ARC OF SAID CURVE TO THE RIGHT CONCAVE NORTHWESTERLY
THROUGH A CENTRAL ANGLE OF 16°10’26”, AN ARC LENGTH OF 81.86 FEET; THENCE SOUTH
68°31’28” WEST, A DISTANCE OF 37.87 FEET TO THE BEGINNING OF A TANGENT CURVE
HAVING A RADIUS OF 297.00 FEET; THENCE WESTERLY ALONG THE ARC OF SAID CURVE TO
THE RIGHT CONCAVE NORTHERLY THROUGH A CENTRAL ANGLE OF 52°16’58”, AN ARC LENGTH
OF 271.01 FEET; THENCE NORTH 59°11’33” WEST, A DISTANCE OF 155.80 FEET TO THE
BEGINNING OF A TANGENT CURVE HAVING A RADIUS OF 30.00 FEET; THENCE NORTHERLY
ALONG THE ARC OF SAID CURVE TO THE RIGHT CONCAVE EASTERLY THROUGH A CENTRAL
ANGLE OF 78°39’12”, AN ARC LENGTH OF 41.18 FEET; THENCE NORTH 19°27’38” EAST, A
DISTANCE OF 17.63 FEET TO THE BEGINNING OF A TANGENT CURVE HAVING A RADIUS OF
100.16 FEET; THENCE NORTHERLY ALONG THE ARC OF SAID CURVE TO THE LEFT CONCAVE
WESTERLY THROUGH A CENTRAL ANGLE OF 21°39’10”, AN ARC LENGTH OF 37.85 FEET;
THENCE NORTH 60°04’41” EAST, A DISTANCE OF 50.43 FEET; THENCE SOUTH 29°55’19”
EAST, A DISTANCE OF 124.15 FEET; THENCE NORTH 60°04’41”EAST, A DISTANCE OF 49.58
FEET; THENCE NORTH 89°50’13” EAST, A DISTANCE OF 204.74 FEET; THENCE NORTH
00°04’34” EAST, A DISTANCE OF 33.50 FEET; THENCE SOUTH 89°55’26” EAST A DISTANCE
OF 122.35 FEET; THENCE SOUTH 00°04’34” WEST, A DISTANCE OF 10.66 FEET; THENCE
SOUTH 89°55’26” EAST, A DISTANCE OF 30.81 FEET; THENCE NORTH 00°04’34” EAST, A
DISTANCE OF 10.80 FEET; THENCE SOUTH 89°55’26” EAST, A DISTANCE OF 124.82 FEET;
THENCE SOUTH 00°04’34” WEST, A DISTANCE OF 17.73 FEET; THENCE SOUTH 89°55’26”
EAST, A DISTANCE OF 25.07 FEET; THENCE SOUTH 00°04’34” WEST, A DISTANCE OF 16.50
FEET; THENCE SOUTH 89°57’44” EAST, A DISTANCE OF 16.05 FEET; THENCE SOUTH
00°02’16” WEST, A DISTANCE OF 2.00 FEET; THENCE SOUTH 89°57’44” EAST, A DISTANCE
OF 16.05 FEET; THENCE SOUTH 00°02’16” WEST, A DISTANCE OF 2.00 FEET; THENCE
SOUTH 89°57’44” EAST, A DISTANCE OF 17.33 FEET; THENCE NORTH 00°02’16” EAST, A
DISTANCE OF 2.00 FEET; THENCE SOUTH 89°57’44” EAST, A DISTANCE OF 32.17 FEET;
THENCE SOUTH 00°02’16” WEST, A DISTANCE OF 2.00 FEET; THENCE SOUTH 89°57’44”
EAST, A DISTANCE OF 19.91 FEET; THENCE NORTH 00°04’34” EAST, A DISTANCE OF 21.60
FEET; THENCE NORTH 62°04’ 12” EAST, A DISTANCE OF 19.54 FEET; THENCE NORTH
33°04’56” EAST, A DISTANCE OF l.16 FEET; THENCE NORTH 89°58’00” EAST, A DISTANCE
OF 21.73 FEET TO THE AFORESAID WESTERLY RIGHT-OF-WAY LINE OF LAS VEGAS BOULEVARD
AND BOUNDARY LINE; THENCE ALONG SAID WESTERLY RIGHT-OF-WAY LINE AND BOUNDARY
LINE, SOUTH 00°02’00” EAST, A DISTANCE OF 31.96 FEET TO THE POINT OF BEGINNING.



--------------------------------------------------------------------------------

THE ABOVE METES AND BOUNDS DESCRIPTION PREVIOUSLY APPEARED IN THAT CERTAIN
QUITCLAIM DEED RECORDED SEPTEMBER 4, 2015 IN BOOK 20150904 AS DOCUMENT NO.
0002036, AND IS SHOWN ON THE MAP ON FILE IN FILE 192 OF SURVEYS, PAGE 83 AS THE
“PARK PARCEL (NORTH)”.

AND FURTHER EXCEPTING THEREFROM THE FOLLOWING PARCEL:

(ARENA PARCEL)

BEING A PORTION OF LOT 1 OF VICTORIA PARTNERS, A COMMERCIAL SUBDIVISION, AS
SHOWN ON THAT MAP ON FILE IN BOOK 147 OF PLATS, PAGE 50 IN THE CLARK COUNTY
RECORDER’S OFFICE, CLARK COUNTY, NEVADA, LYING WITHIN THE SOUTHEAST QUARTER (SE
 1⁄4) OF SECTION 20, TOWNSHIP 21 SOUTH, RANGE 61 EAST, M.D.M., CLARK COUNTY,
NEVADA, BEING MORE PARTICULARLY DESCRIBED AS FOLLOWS:

BEGINNING AT THE SOUTHWEST CORNER OF SAID LOT 1, SAID POINT LIES AT THE
INTERSECTION OF THE EASTERLY RIGHT-OF-WAY LINE OF FRANK SINATRA DRIVE WITH THE
NORTHERLY RIGHT-OF-WAY LINE OF TROPICANA AVENUE, SAID POINT BEING THE BEGINNING
OF A NON-TANGENT CURVE HAVING A RADIUS OF 1140.00 FEET, A RADIAL LINE TO SAID
POINT BEARS SOUTH 80°16’54” EAST; THENCE ALONG THE WESTERLY LINE OF SAID LOT 1,
BEING THE EASTERLY RIGHT-OF-WAY LINE OF SAID FRANK SINATRA DRIVE, NORTHERLY
ALONG THE ARC OF SAID CURVE TO THE LEFT CONCAVE WESTERLY THROUGH A CENTRAL ANGLE
OF 31°00’22”, AN ARC LENGTH OF 616.92 FEET; THENCE CONTINUING ALONG SAID
WESTERLY LOT LINE AND EASTERLY RIGHT-OF-WAY LINE, NORTH 21°17’15” WEST, A
DISTANCE OF 167.74 FEET TO THE BEGINNING OF A TANGENT CURVE HAVING A RADIUS OF
1060.00 FEET; THENCE NORTHERLY ALONG THE ARC OF SAID CURVE TO THE RIGHT CONCAVE
EASTERLY THROUGH A CENTRAL ANGLE OF 08°12’53”, AN ARC LENGTH OF 151.98 FEET;
THENCE DEPARTING SAID WESTERLY LOT LINE AND EASTERLY RIGHT-OF-WAY LINE, NORTH
76°55’37” EAST, A DISTANCE OF 16.18 FEET TO THE BEGINNING OF A NON-TANGENT CURVE
HAVING A RADIUS OF 30.00 FEET, A RADIAL LINE TO SAID POINT BEARS SOUTH 74°18’01”
WEST; THENCE NORTHEASTERLY ALONG THE ARC OF SAID CURVE TO THE RIGHT CONCAVE
SOUTHEASTERLY THROUGH A CENTRAL ANGLE OF 105°11’59”, AN ARC LENGTH OF 55.08
FEET; THENCE NORTH 89°30’00” EAST, A DISTANCE OF 578.27 FEET TO THE BEGINNING OF
A TANGENT CURVE HAVING A RADIUS OF 340.00 FEET; THENCE EASTERLY ALONG THE ARC OF
SAID CURVE TO THE LEFT CONCAVE NORTHERLY THROUGH A CENTRAL ANGLE OF 29°46’40”,
AN ARC LENGTH OF 176.71 FEET TO THE BEGINNING OF A REVERSE CURVE HAVING A RADIUS
OF 278.00 FEET, A RADIAL LINE TO SAID POINT BEARS NORTH 30°16’18” WEST; THENCE
EASTERLY ALONG THE ARC OF SAID CURVE TO THE RIGHT CONCAVE SOUTHERLY THROUGH A
CENTRAL ANGLE OF 41°36’34”, AN ARC LENGTH OF 201.89 FEET TO THE BEGINNING OF A
COMPOUND CURVE HAVING A RADIUS OF 32.00 FEET, A RADIAL LINE TO SAID POINT BEARS
NORTH 11°20’16” EAST; THENCE



--------------------------------------------------------------------------------

SOUTHEASTERLY ALONG THE ARC OF SAID CURVE TO THE RIGHT CONCAVE SOUTHWESTERLY
THROUGH A CENTRAL ANGLE OF 98°53’27”, AN ARC LENGTH OF 55.23 FEET; THENCE SOUTH
20°13’43” WEST, A DISTANCE OF 47.94 FEET TO THE BEGINNING OF A TANGENT CURVE
HAVING A RADIUS OF 136.00 FEET; THENCE SOUTHEASTERLY ALONG THE ARC OF SAID CURVE
TO THE LEFT CONCAVE NORTHEASTERLY THROUGH A CENTRAL ANGLE OF 67°49’44”, AN ARC
LENGTH OF 161.00 FEET; THENCE SOUTH 47°36’01” EAST, A DISTANCE OF 88.72 FEET TO
THE BEGINNING OF A TANGENT CURVE HAVING A RADIUS OF 102.00 FEET; THENCE
SOUTHEASTERLY ALONG THE ARC OF SAID CURVE TO THE RIGHT CONCAVE SOUTHWESTERLY
THROUGH A CENTRAL ANGLE OF 37°45’18”, AN ARC LENGTH OF 67.21 FEET TO THE
NORTHERLY LINE OF THAT LAND DESCRIBED IN DOCUMENT RECORDED IN BOOK 950106, AS
INSTRUMENT NO. 00827 OF OFFICIAL RECORDS, CLARK COUNTY, NEVADA; THENCE ALONG
SAID NORTHERLY LINE, SOUTH 89°34’07” WEST, A DISTANCE OF 319.07 FEET TO THE
NORTHWEST CORNER THEREOF; THENCE ALONG THE WESTERLY LINE THEREOF, SOUTH
00°08’05” WEST, A DISTANCE OF 667.93 FEET TO THE AFORESAID NORTHERLY
RIGHT-OF-WAY LINE OF TROPICANA AVENUE; THENCE DEPARTING SAID WESTERLY LINE AND
ALONG SAID NORTHERLY RIGHT-OF-WAY LINE, SOUTH 89°03’52” WEST, A DISTANCE OF
638.46 FEET TO THE POINT OF BEGINNING.

THE ABOVE METES AND BOUNDS DESCRIPTION PREVIOUSLY APPEARED IN THAT CERTAIN
QUITCLAIM DEED RECORDED AUGUST 20, 2014 IN BOOK 20140820 AS DOCUMENT NO.
0002234, AND IS SHOWN ON THAT MAP ON FILE IN FILE 192 OF SURVEYS, PAGE 84, AS
“ARENA PARCEL”.

PARCEL II:

(PARK PARCEL (NORTH)

BEING A PORTION OF LOT 1 OF VICTORIA PARTNERS, A COMMERCIAL SUBDIVISION, AS
SHOWN ON THAT MAP ON FILE IN BOOK 147 OF PLATS, PAGE 50 IN THE CLARK COUNTY
RECORDER’S OFFICE, CLARK COUNTY, NEVADA, LYING WITHIN THE SOUTHEAST QUARTER (SE
 1⁄4) OF SECTION 20, TOWNSHIP 21 SOUTH, RANGE 61 EAST, M.D.M., CLARK COUNTY,
NEVADA, BEING MORE PARTICULARLY DESCRIBED AS FOLLOWS:

COMMENCING AT THE SOUTHWEST CORNER OF SAID LOT 1, SAID POINT LIES AT THE
INTERSECTION OF THE EASTERLY RIGHT-OF-WAY LINE OF FRANK SINATRA DRIVE WITH THE
NORTHERLY RIGHT-OF-WAY LINE OF TROPICANA AVENUE; THENCE ALONG THE SOUTHERLY LINE
OF SAID LOT 1, BEING THE NORTHERLY RIGHT-OF-WAY LINE OF SAID TROPICANA AVENUE,
NORTH 89°03’52” EAST, A DISTANCE OF 638.46 FEET TO THE SOUTHWEST CORNER OF THAT
LAND DESCRIBED IN DOCUMENT RECORDED IN BOOK 950106, AS INSTRUMENT NO 00827 OF
OFFICIAL RECORDS, CLARK COUNTY, NEVADA; THENCE DEPARTING SAID NORTHERLY
RIGHT-OF-WAY LINE, AND ALONG THE WESTERLY LINE THEREOF, NORTH 00°08’05” EAST, A
DISTANCE OF 667.93 FEET TO THE NORTHWEST CORNER THEREOF; THENCE ALONG



--------------------------------------------------------------------------------

THE NORTHERLY LINE THEREOF, NORTH 89°34’07” EAST, A DISTANCE OF 508.11 FEET;
THENCE NORTH 00°02’00” WEST, A DISTANCE OF 156.56 FEET; THENCE NORTH 89°58’00”
EAST, A DISTANCE OF 600.00 FEET TO THE WESTERLY RIGHT-OF-WAY LINE OF LAS VEGAS
BOULEVARD; THENCE ALONG SAID WESTERLY RIGHT-OF-WAY LINE AND BOUNDARY, NORTH
00°02’00” WEST, A DISTANCE OF 228.46 FEET TO THE POINT OF BEGINNING, SAID POINT
BEING THE BEGINNING OF A NON TANGENT CURVE HAVING A RADIUS OF 32.00 FEET, A
RADIAL LINE TO SAID POINT BEARS SOUTH 49°56’48” EAST; THENCE DEPARTING SAID
BOUNDARY LINE AND WESTERLY RIGHT-OF-WAY LINE, SOUTHWESTERLY ALONG THE ARC OF
SAID CURVE TO THE RIGHT CONCAVE NORTHWESTERLY THROUGH A CENTRAL ANGLE OF
50°02’55”, AN ARC LENGTH OF 27.95 FEET; THENCE NORTH 89°53’54” WEST, A DISTANCE
OF 86.21 FEET TO THE BEGINNING OF A TANGENT CURVE HAVING A RADIUS OF 302.00
FEET; THENCE SOUTHWESTERLY ALONG THE ARC OF SAID CURVE TO THE LEFT CONCAVE
SOUTHEASTERLY THROUGH A CENTRAL ANGLE OF 37°45’03”, AN ARC LENGTH OF 198.98 FEET
TO THE BEGINNING OF A REVERSE CURVE HAVING A RADIUS OF 290.00 FEET, A RADIAL
LINE TO SAID POINT BEARS SOUTH 37°38’57” EAST; THENCE SOUTHWESTERLY ALONG THE
ARC OF SAID CURVE TO THE RIGHT CONCAVE NORTHWESTERLY THROUGH A CENTRAL ANGLE OF
16°10’26”, AN ARC LENGTH OF 81.86 FEET; THENCE SOUTH 68°31’28” WEST, A DISTANCE
OF 37.87 FEET TO THE BEGINNING OF A TANGENT CURVE HAVING A RADIUS OF 297.00
FEET; THENCE WESTERLY ALONG THE ARC OF SAID CURVE TO THE RIGHT CONCAVE NORTHERLY
THROUGH A CENTRAL ANGLE OF 52°16’58”, AN ARC LENGTH OF 271.01 FEET; THENCE NORTH
59°11’33” WEST, A DISTANCE OF 155.80 FEET TO THE BEGINNING OF A TANGENT CURVE
HAVING A RADIUS OF 30.00 FEET; THENCE NORTHERLY ALONG THE ARC OF SAID CURVE TO
THE RIGHT CONCAVE EASTERLY THROUGH A CENTRAL ANGLE OF 78°39’12”, AN ARC LENGTH
OF 41.18 FEET; THENCE NORTH 19°27’38” EAST, A DISTANCE OF 17.63 FEET TO THE
BEGINNING OF A TANGENT CURVE HAVING A RADIUS OF 100.16 FEET; THENCE NORTHERLY
ALONG THE ARC OF SAID CURVE TO THE LEFT CONCAVE WESTERLY THROUGH A CENTRAL ANGLE
OF 21°39’10”, AN ARC LENGTH OF 37.85 FEET; THENCE NORTH 60°04’41” EAST, A
DISTANCE OF 50.43 FEET; THENCE SOUTH 29°55’19” EAST, A DISTANCE OF 124.15 FEET;
THENCE NORTH 60°04’41” EAST, A DISTANCE OF 49.58 FEET; THENCE NORTH 89°50’13”
EAST, A DISTANCE OF 204.74 FEET; THENCE NORTH 00°04’34” EAST, A DISTANCE OF
33.50 FEET; THENCE SOUTH 89°55’26” EAST A DISTANCE OF 122.35 FEET; THENCE SOUTH
00°04’34” WEST, A DISTANCE OF 10.66 FEET; THENCE SOUTH 89°55’26” EAST, A
DISTANCE OF 30.81 FEET; THENCE NORTH 00°04’34” EAST, A DISTANCE OF 10.80 FEET;
THENCE SOUTH 89°55’26” EAST, A DISTANCE OF 124.82 FEET; THENCE SOUTH 00°04’34”
WEST, A DISTANCE OF 17.73 FEET; THENCE SOUTH 89°55’26” EAST, A DISTANCE OF 25.07
FEET; THENCE SOUTH 00°04’34” WEST, A DISTANCE OF 16.50 FEET; THENCE SOUTH
89°57’44” EAST, A DISTANCE OF 16.05 FEET; THENCE SOUTH 00°02’16” WEST, A
DISTANCE OF 2.00 FEET; THENCE SOUTH 89°57’44” EAST, A DISTANCE OF 16.50 FEET;
THENCE SOUTH 00°02’16” WEST, A DISTANCE OF 2.00 FEET; THENCE SOUTH 89°57’44”
EAST, A DISTANCE OF 17.33 FEET; THENCE NORTH 00°02’16” EAST, A DISTANCE OF 2.00
FEET; THENCE SOUTH 89°57’44” EAST, A DISTANCE OF 32.17 FEET; THENCE SOUTH
00°02’16” WEST, A DISTANCE OF 2.00 FEET; THENCE SOUTH 89°57’44” EAST, A DISTANCE
OF 19.91 FEET; THENCE NORTH 00°04’34” EAST, A DISTANCE OF 21.60 FEET; THENCE
NORTH 62°04’12” EAST, A DISTANCE OF 19.54 FEET; THENCE NORTH 33°04’56” EAST, A
DISTANCE OF l.16 FEET; THENCE NORTH 89°58’00” EAST, A DISTANCE OF 21.73 FEET TO
THE AFORESAID WESTERLY RIGHT-OF-WAY LINE OF LAS



--------------------------------------------------------------------------------

VEGAS BOULEVARD AND BOUNDARY LINE; THENCE ALONG SAID WESTERLY RIGHT-OF-WAY LINE
AND BOUNDARY LINE, SOUTH 00°02’00” EAST, A DISTANCE OF 31.96 FEET TO THE POINT
OF BEGINNING.

AS FURTHER SHOWN ON THAT CERTAIN RECORD OF SURVEY IN FILE 192, PAGE 83, OF
SURVEYS, IN THE OFFICE OF THE COUNTY RECORDER, CLARK COUNTY, NEVADA.

PARCEL III:

A PERPETUAL, NON-EXCLUSIVE EASEMENT FOR THE INSTALLATION, USE, MAINTENANCE,
REPAIR AND REPLACEMENT OF ANY AND ALL WATER, SEWER, GAS, TELEPHONE, ELECTRICAL
AND OTHER UTILITY PIPES, LINES, CABLES AND OTHER INFRASTRUCTURE AS SET FORTH IN
THAT CERTAIN RECIPROCAL EASEMENT AND ACCESS AGREEMENT, RECORDED MARCH 27, 2009
IN BOOK 20090327 AS DOCUMENT NO. 0000725, OFFICIAL RECORDS.

PARCEL IV:

A PERMANENT, NON-EXCLUSIVE EASEMENT ON, OVER, AND ACROSS THE JOINT ROADWAY
EASEMENT AREA FOR THE PURPOSE OF VEHICULAR AND PEDESTRIAN INGRESS AND EGRESS AS
SET FORTH IN THAT CERTAIN RECIPROCAL EASEMENT AGREEMENT FOR JOINT ROADWAY,
RECORDED MARCH 27, 2009 IN BOOK 20090327 AS DOCUMENT NO. 0000726, OFFICIAL
RECORDS.

PARCEL V:

A PERMANENT, NON-EXCLUSIVE EASEMENT ON, OVER AND ACROSS THE EMPLOYEE ACCESS
AREAS FOR THE PURPOSE OF PEDESTRIAN INGRESS AND EGRESS AS SET FORTH IN THAT
CERTAIN FRANK SINATRA GARAGE PARKING AND ACCESS EASEMENT AGREEMENT RECORDED
MARCH 27, 2009 IN BOOK 20090327 AS DOCUMENT NO. 0000723, OFFICIAL RECORDS, AS
AMENDED BY INSTRUMENT RECORDED NOVEMBER 21, 2014 IN BOOK 20141121 AS DOCUMENT
NO. 0001527, OFFICIAL RECORDS

Subject property commonly known as: 3770 LAS VEGAS BOULEVARD SOUTH, Las Vegas,
NV



--------------------------------------------------------------------------------

Property commonly known as the Excalibur Hotel and Casino, described as follows:

A PORTION OF PARCEL 1 AS SHOWN IN THAT CERTAIN FINAL MAP TITLED “MANDALAY MILE
NORTH, A COMMERCIAL SUBDIVISION”, RECORDED IN BOOK 110, PAGE 46 OF PLATS,
TOGETHER WITH A PORTION OF TROPICANA AVENUE AS DESCRIBED BY THAT CERTAIN QUIT
CLAIM DEED, RECORDED FEBRUARY 2, 2006 IN BOOK 20060222, INSTRUMENT NO. 01362,
ALSO TOGETHER WITH A PORTION OF LAS VEGAS BOULEVARD AS DESCRIBED BY THAT CERTAIN
RESOLUTION OF ABANDONMENT OF A PORTION OF HIGHWAY RIGHT-OF-WAY, RECORDED
FEBRUARY 2, 2006 IN BOOK 20060222, INSTRUMENT NO. 01365 ON FILE AT THE CLARK
COUNTY, NEVADA RECORDER’S OFFICE, LYING WITHIN A PORTION OF THE NORTH HALF (N
1/2) OF THE NORTHEAST QUARTER (NE 1/4) OF SECTION 29, TOWNSHIP 21 SOUTH, RANGE
61 EAST, M.D.M., CLARK COUNTY, NEVADA, DESCRIBED AS FOLLOWS:

COMMENCING AT THE SOUTHEAST CORNER OF THE NORTH HALF (N 1/2) OF THE NORTHEAST
QUARTER (NE 1/4) OF SAID SECTION 29; THENCE ALONG SAID SOUTH LINE SOUTH
89°37’43” WEST, 150.00 FEET TO A POINT ON THE WESTERLY RIGHT-OF-WAY OF LAS VEGAS
BOULEVARD AND BEING A POINT ON THE EASTERLY LINE OF SAID PARCEL 1; THENCE ALONG
SAID WESTERLY RIGHT-OF-WAY AND EASTERLY LOT LINE, NORTH 00°20’10” WEST, 30.00
FEET TO THE POINT OF BEGINNING; THENCE DEPARTING SAID WESTERLY RIGHT-OF-WAY AND
EASTERLY LOT LINE, SOUTH 89°37’43” WEST, 59.95 FEET; THENCE SOUTH 87°13’43”
WEST, 194.12 FEET’ THENCE NORTH 88°10’36” WEST, 212.25 FEET; THENCE SOUTH
89°37’43” WEST, 1575.54 FEET TO A POINT ON THE EASTERLY RIGHT-OF-WAY OF
INTERSTATE 15, BEING A POINT ON THE WESTERLY LINE OF SAID PARCEL 1; THENCE ALONG
SAID EASTERLY RIGHT-OF-WAY AND WESTERLY LOT LINE THE FOLLOWING TEN (10) COURSES:
1) NORTH 00°09’20” EAST, 391.81 FEET; 2) NORTH 05°17’21” EAST, 283.71 FEET; 3)
NORTH 12°24’04” EAST, 88.56 FEET; 4) NORTH 17°52’21” EAST, 152.42 FEET TO A
POINT HEREIN AFTER REFERRED TO AS POINT “A” AND BEING THE BEGINNING OF A
NON-TANGENT CURVE, CONCAVE TO THE NORTHWEST, HAVING A RADIUS OF 424.00 FEET,
FROM WHICH BEGINNING THE RADIUS BEARS NORTH 01°30’50” WEST; 5) NORTHEASTERLY
ALONG SAID CURVE, THROUGH A CENTRAL ANGLE OF 32°17’50”, AN ARC LENGTH OF 239.01
FEET; 6) NORTH 56°11’20” EAST, 85.91 FEET; 7) SOUTH 33°48’40” EAST, 15.00 FEET;
8) SOUTH 89°57’29” EAST, 48.23 FEET; 9) NORTH 56°11’20” EAST, 114.06 FEET; 10)
NORTH 47°26’41” EAST, 58.33 FEET TO A POINT ON THE SOUTHERLY RIGHT-OF-WAY OF
TROPICANA AVENUE, BEING A POINT ON THE NORTHERLY LINE OF SAID PARCEL 1; THENCE
ALONG SAID SOUTHERLY RIGHT-OF-WAY AND NORTHERLY LOT LINE THE FOLLOWING TWO (2)
COURSES: 1) NORTH 88°59’03” EAST, 521.56 FEET; 2) NORTH 01°00’57” WEST, 27.62
FEET TO A POINT ON THE NORTHERLY LINE OF LAND AS DESCRIBED IN SAID QUIT CLAIM
DEED, RECORDED FEBRUARY 2, 2006 IN BOOK 20060222, INSTRUMENT NO. 01362 ON FILE
AT THE CLARK COUNTY, NEVADA RECORDER’S OFFICE, BEING A POINT ON THE SOUTHERLY
RIGHT-OF-WAY OF SAID



--------------------------------------------------------------------------------

TROPICANA AVENUE; THENCE ALONG SAID NORTHERLY LINE AND SOUTHERLY RIGHT-OF-WAY
THE FOLLOWING ELEVEN (11) COURSES: 1) NORTH 03°50’45” EAST, 2.70 FEET; 2) NORTH
89°06’15” EAST, 176.73 FEET TO THE BEGINNING OF A NON-TANGENT CURVE, CONCAVE TO
THE SOUTHWEST, HAVING A RADIUS OF 28.70 FEET, FROM WHICH BEGINNING THE RADIUS
BEARS SOUTH 04°23’03” EAST; 3) SOUTHEASTERLY ALONG SAID CURVE, THROUGH A CENTRAL
ANGLE OF 53°31’06”, AN ARC LENGTH OF 26.81 FEET TO A POINT OF NON-TANGENCY TO
WHICH A RADIAL LINE BEARS NORTH 49°08’03” EAST; 4) NORTH 87°00’02” EAST, 130.87
FEET TO THE BEGINNING OF A NON-TANGENT CURVE, CONCAVE TO THE SOUTHEAST, HAVING A
RADIUS OF 33.37 FEET, FROM WHICH BEGINNING THE RADIUS BEARS SOUTH 62°52’38”
EAST; 5) NORTHEASTERLY ALONG SAID CURVE, THROUGH A CENTRAL ANGLE OF 63°25’52”,
AN ARC LENGTH OF 36.94 FEET TO A POINT OF NON-TANGENCY TO WHICH A RADIAL LINE
BEARS NORTH 00°33’14” EAST; 6) NORTH 89°00’31” EAST, 188.21 FEET; 7) NORTH
89°00’28” EAST, 43.99 FEET; 8) NORTH 01°03’50” WEST, 4.09 FEET; 9) NORTH
88°56’10” EAST, 222.87 FEET; 10) SOUTH 87°26’03” EAST, 68.27 FEET TO THE
BEGINNING OF A NON-TANGENT CURVE, CONCAVE TO THE SOUTHWEST, HAVING A RADIUS OF
77.43 FEET, FROM WHICH BEGINNING THE RADIUS BEARS SOUTH 03°55’25” WEST; 11)
SOUTHEASTERLY ALONG SAID CURVE, THROUGH A CENTRAL ANGLE OF 37°15’49”, AN ARC
LENGTH OF 50.36 FEET TO A POINT OF NON-TANGENCY, TO WHICH A RADIAL LINE BEARS
NORTH 41°11’14” EAST, BEING A POINT ON THE WESTERLY RIGHT-OF-WAY OF SAID LAS
VEGAS BOULEVARD, BEING A POINT ON THE EASTERLY LINE OF LAND AS DESCRIBED IN SAID
RESOLUTION OF ABANDONMENT OF A PORTION OF HIGHWAY RIGHT-OF-WAY, RECORDED
FEBRUARY 2, 2006 IN BOOK 20060222, INSTRUMENT NO. 01365 ON FILE AT THE CLARK
COUNTY, NEVADA RECORDER’S OFFICE, AND BEING THE BEGINNING OF A NON-TANGENT
CURVE, CONCAVE TO THE SOUTHWEST, HAVING A RADIUS OF 77.43 FEET, FROM WHICH
BEGINNING THE RADIUS BEARS SOUTH 41°11’14” WEST; THENCE ALONG SAID WESTERLY
RIGHT-OF-WAY AND EASTERLY LINE THE FOLLOWING FIVE (5) COURSES: 1) SOUTHEASTERLY
ALONG SAID CURVE, THROUGH A CENTRAL ANGLE OF 43°19’33”, AN ARC LENGTH OF 58.55
FEET TO A POINT OF NON-TANGENCY, TO WHICH A RADIAL LINE BEARS NORTH 84°30’47”
EAST; 2) SOUTH 04°08’08” EAST, 67.85 FEET; 3) SOUTH 00°15’44” EAST, 27.67 FEET;
4) SOUTH 06°12’21” WEST, 62.23 FEET; 5) SOUTH 89°37’40” WEST, 23.16 FEET TO A
POINT ON THE EASTERLY LINE OF SAID PARCEL 1, BEING A POINT ON THE WESTERLY
RIGHT-OF-WAY OF SAID LAS VEGAS BOULEVARD; THENCE ALONG SAID EASTERLY LOT LINE
AND WESTERLY RIGHT-OF-WAY SOUTH 00°20’10” EAST, 571.96 FEET; THENCE DEPARTING
SAID WESTERLY RIGHT-OF-WAY AND ALONG SAID EASTERLY LOT LINE THE FOLLOWING THREE
(3) COURSES: 1) SOUTH 89°37’48” WEST, 175.00 FEET; 2) SOUTH 00°20’10” EAST,
140.00 FEET; 3) NORTH 89°37’48” EAST, 175.00 FEET TO A POINT ON THE WESTERLY
RIGHT-OF-WAY OF SAID LAS VEGAS BOULEVARD, BEING A POINT ON THE EASTERLY LINE OF
PARCEL 1; THENCE ALONG SAID WESTERLY RIGHT-OF-WAY AND CONTINUING ALONG SAID
EASTERLY LOT LINE SOUTH 00°20’10” EAST, 229.97 FEET TO THE POINT OF BEGINNING.



--------------------------------------------------------------------------------

TOGETHER WITH A PORTION OF PARCEL 1 AS SHOWN IN THAT CERTAIN FINAL MAP TITLED
“MANDALAY MILE NORTH, A COMMERCIAL SUBDIVISION”, RECORDED IN BOOK 110, PAGE 46
OF PLATS ON FILE AT THE CLARK COUNTY, NEVADA RECORDER’S OFFICE, LYING WITHIN A
PORTION OF THE NORTHWEST QUARTER (NW 1/4) OF THE NORTHEAST QUARTER (NE 1/4) OF
SECTION 29, TOWNSHIP 21 SOUTH, RANGE 61 EAST, M.D.M., CLARK COUNTY, NEVADA,
DESCRIBED AS FOLLOWS:

COMMENCING AT THE AFOREMENTIONED POINT “A”; THENCE NORTH 17°52’21” EAST, 68.61
FEET TO THE POINT OF BEGINNING “A”; THENCE CONTINUING NORTH 17°52’21” EAST,
122.55 FEET; THENCE NORTH 86°07’17” EAST, 187.48 FEET; THENCE SOUTH 33°48’40”
EAST, 26.57 FEET; THENCE SOUTH 56°11’20” WEST, 85.91 FEET TO THE BEGINNING OF A
CURVE, CONCAVE TO THE NORTH, HAVING A RADIUS OF 360.00 FEET; THENCE WESTERLY
ALONG SAID CURVE, THROUGH A CENTRAL ANGLE OF 28°40’12”, AN ARC LENGTH OF 180.14
FEET TO A POINT TO WHICH A RADIAL LINE BEARS SOUTH 05°08’28” EAST AND BEING THE
POINT OF BEGINNING “A”.

ALSO DELINEATED AS “EXCALIBUR” ON THAT CERTAIN RECORD OF SURVEY IN FILE 192 OF
SURVEYS, PAGE 1 IN THE OFFICE OF THE COUNTY RECORDER OF CLARK COUNTY, NEVADA.

AND

ALL THAT CERTAIN REAL PROPERTY SITUATED IN THE COUNTY OF CLARK, STATE OF NEVADA,
DESCRIBED AS FOLLOWS:

THE NORTH 140 FEET OF THE SOUTH 400 FEET OF THE EASTERLY 325 FEET OF THE
NORTHEAST QUARTER (NE  1⁄4) OF THE NORTHEAST QUARTER (NE  1⁄4) OF SECTION 29,
TOWNSHIP 21 SOUTH, RANGE 61 EAST, M.D.B. & M.

EXCEPTING THEREFROM THE INTEREST IN AND TO THE EAST 150 FEET THEREOF AS CONVEYED
TO THE STATE OF NEVADA FOR HIGHWAY PURPOSES.

AS REFERENCED BY THAT CERTAIN GRANT, BARGAIN AND SALE DEED RECORDED DECEMBER 29,
2005 IN BOOK 20051229 AS INSTRUMENT NO. 0003334, OF OFFICIAL RECORDS.

Subject property commonly known as: 3850 LAS VEGAS BOULEVARD SOUTH (EXCALIBUR),
LAS VEGAS, NV



--------------------------------------------------------------------------------

Property commonly known as the Luxor Hotel and Casino, described as follows:

A PORTION OF PARCEL 1 AS SHOWN IN THAT CERTAIN FINAL MAP TITLED “MANDALAY MILE
NORTH, A COMMERCIAL SUBDIVISION”, RECORDED IN BOOK 110, PAGE 46 OF PLATS ON FILE
AT THE CLARK COUNTY, NEVADA RECORDER’S OFFICE, LYING WITHIN A PORTION OF THE
SOUTH HALF (S 1/2) OF THE NORTHEAST QUARTER (NE 1/4) OF SECTION 29, TOWNSHIP 21
SOUTH, RANGE 61 EAST, M.D.M., CLARK COUNTY, NEVADA, DESCRIBED AS FOLLOWS:

COMMENCING AT THE SOUTHWEST CORNER OF THE SOUTH HALF (S 1/2) OF THE NORTHEAST
QUARTER (NE 1/4) OF SAID SECTION 29; THENCE ALONG THE SOUTH LINE THEREOF SOUTH
89°45’12” EAST, 326.02 FEET TO A POINT ON THE EASTERLY RIGHT-OF-WAY OF
INTERSTATE 15, BEING A POINT ON THE WESTERLY RIGHT-OF-WAY OF SAID PARCEL 1 AND
BEING THE POINT OF BEGINNING; THENCE DEPARTING SAID SOUTHERLY LINE AND ALONG
SAID EASTERLY RIGHT-OF-WAY AND WESTERLY LOT LINE, NORTH 00°09’20” EAST, 1385.84
FEET; THENCE DEPARTING SAID EASTERLY RIGHT-OF-WAY AND WESTERLY LOT LINE, NORTH
89°37’43” EAST, 1575.54 FEET; THENCE SOUTH 88°10’36” EAST, 212.25 FEET; THENCE
NORTH 87°13’43” EAST, 194.12 FEET; THENCE NORTH 89°37’43” EAST, 59.95 FEET TO A
POINT ON THE WESTERLY RIGHT-OF-WAY OF LAS VEGAS BOULEVARD, AND BEING A POINT ON
THE EASTERLY LINE OF SAID PARCEL 1; THENCE ALONG SAID WESTERLY RIGHT-OF-WAY AND
EASTERLY LOT LINE THE FOLLOWING THREE (3) COURSES: 1) SOUTH 00°20’10” EAST,
30.00 FEET; 2) SOUTH 00°19’25” EAST, 1246.96 FEET TO THE BEGINNING OF A
NON-TANGENT CURVE, CONCAVE TO THE NORTHWEST, HAVING A RADIUS OF 65.00 FEET, FROM
WHICH BEGINNING THE RADIUS BEARS NORTH 58°45’21” WEST; 3) SOUTHWESTERLY ALONG
SAID CURVE, THROUGH A CENTRAL ANGLE OF 55°39’36”, AN ARC LENGTH OF 63.14 FEET TO
A POINT ON THE NORTHERLY RIGHT-OF-WAY OF MANDALAY BAY ROAD AND BEING A POINT ON
THE SOUTHERLY LINE OF SAID PARCEL 1; THENCE DEPARTING SAID WESTERLY RIGHT-OF-WAY
AND EASTERLY LOT LINE AND ALONG SAID NORTHERLY RIGHT-OF-WAY AND SOUTHERLY LOT
LINE THE FOLLOWING FOUR (4) COURSES: 1) SOUTH 86°54’15” WEST, 26.79 FEET; 2)
NORTH 89°48’34” WEST, 116.06 FEET; 3) SOUTH 88°36’39” WEST, 275.74 FEET; 4)
NORTH 89°45’12” WEST, 262.72 FEET; THENCE DEPARTING SAID RIGHT-OF-WAY AND
SOUTHERLY LOT LINE, NORTH 00°04’05” WEST, 8.39 FEET; THENCE NORTH 89°13’56”
EAST, 27.99 FEET; THENCE NORTH 00°03’02” WEST, 254.12 FEET; THENCE NORTH
89°53’30” WEST, 14.90 FEET; THENCE SOUTH 00°06’30” WEST, 3.68 FEET; THENCE NORTH
89°55’16” WEST, 115.98 FEET; THENCE SOUTH 00°04’44” WEST, 1.87 FEET; THENCE
SOUTH 89°59’56” WEST, 239.81 FEET; THENCE SOUTH 00°04’29” WEST, 84.70 FEET;
THENCE NORTH 89°55’13” WEST, 7.50 FEET; THENCE SOUTH 00°04’44” EAST, 3.10 FEET;
THENCE SOUTH 89°30’12” WEST, 116.19 FEET; THENCE SOUTH 00°29’48” EAST, 27.61
FEET; THENCE SOUTH 89°37’02” WEST, 180.30 FEET; THENCE SOUTH 00°22’33” EAST,
137.14 FEET TO A POINT ON THE NORTHERLY RIGHT-OF-WAY OF SAID MANDALAY BAY ROAD
AND



--------------------------------------------------------------------------------

BEING A POINT ON THE SOUTHERLY LINE OF SAID PARCEL 1; THENCE ALONG SAID
NORTHERLY RIGHT-OF-WAY AND SOUTHERLY LOT LINE THE FOLLOWING SIX (6) COURSES: 1)
NORTH 89°45’12” WEST, 71.54 FEET; 2) SOUTH 00°11’26” EAST, 2.93 FEET TO THE
BEGINNING OF A CURVE, CONCAVE TO THE NORTHWEST, HAVING A RADIUS OF 20.00 FEET;
3) SOUTHWESTERLY ALONG SAID CURVE, THROUGH A CENTRAL ANGLE OF 80°25’34”, AN ARC
LENGTH OF 28.07 FEET; 4) SOUTH 80°14’08” WEST, 50.67 FEET; 5) SOUTH 79°25’20”
WEST,150.45 FEET TO THE BEGINNING OF A CURVE, CONCAVE TO THE NORTH, HAVING A
RADIUS OF 1695.00 FEET; 6) WESTERLY ALONG SAID CURVE, THROUGH A CENTRAL ANGLE OF
02°38’53”, AN ARC LENGTH OF 78.34 FEET TO A POINT TO WHICH A RADIAL LINE BEARS
SOUTH 07°55’47” EAST, BEING A POINT ON THE EASTERLY LINE OF LOT 1 AS SHOWN IN
FILE 87, PAGE 28 OF PARCEL MAPS ON FILE AT THE CLARK COUNTY, NEVADA RECORDER’S
OFFICE; THENCE DEPARTING SAID NORTHERLY RIGHT-OF-WAY AND SOUTHERLY LOT LINE AND
ALONG THE EASTERLY LINE OF SAID LOT 1, NORTH 00°09’20” EAST, 233.35 FEET TO THE
NORTHEAST CORNER OF SAID LOT 1; THENCE ALONG THE NORTHERLY LINE OF SAID LOT 1
NORTH 89°51’33” WEST, 250.01 FEET TO THE NORTHWEST CORNER OF SAID LOT 1; THENCE
ALONG THE WESTERLY LINE OF SAID LOT 1 SOUTH 00°09’20” WEST, 250.12 FEET TO THE
SOUTHWEST CORNER OF SAID LOT 1, BEING A POINT ON THE NORTHERLY RIGHT-OF-WAY OF
SAID HACIENDA AVENUE AND BEING A POINT ON THE SOUTHERLY LINE OF SAID PARCEL 1 AS
SHOWN IN BOOK 110, PAGE 46 OF PLATS ON FILE AT THE CLARK COUNTY, NEVADA
RECORDER’S OFFICE; THENCE ALONG SAID NORTHERLY RIGHT-OF-WAY AND SOUTHERLY LINE
OF SAID PARCEL 1 NORTH 89°45’12” WEST, 60.00 FEET TO THE POINT OF BEGINNING.

ALSO DELINEATED AND DEPICTED ON THAT CERTAIN RECORD OF SURVEY FOR LUXOR HOTEL
AND CASINO ON FILE IN BOOK 191 OF SURVEYS, PAGE 100, RECORDED MAY 19, 2014 IN
BOOK 20140519 AS DOCUMENT NO. 0003004 OF OFFICIAL RECORDS.

(LEGAL DESCRIPTION AS PREVIOUSLY CONTAINED IN QUITCLAIM DEED RECORDED MAY 19,
2014 IN BOOK 20140519 AS DOCUMENT NO. 0003002 OF OFFICIAL RECORDS.)



--------------------------------------------------------------------------------

Property commonly known as Park South, described as follows:

A PORTION OF LOT 1 OF VICTORIA PARTNERS, A COMMERCIAL SUBDIVISION, AS SHOWN ON
THAT MAP ON FILE IN BOOK 147 OF PLATS, PAGE 50 IN THE CLARK COUNTY RECORDER’S
OFFICE, CLARK COUNTY, NEVADA, LYING WITHIN THE SOUTHEAST QUARTER (SE  1⁄4) OF
SECTION 20, TOWNSHIP 21 SOUTH, RANGE 61 EAST, M.D.M., CLARK COUNTY, NEVADA,
BEING MORE PARTICULARLY DESCRIBED AS FOLLOWS:

COMMENCING AT THE SOUTHWEST CORNER OF SAID LOT 1, SAID POINT LIES AT THE
INTERSECTION OF THE EASTERLY RIGHT-OF-WAY LINE OF FRANK SINATRA DRIVE WITH THE
NORTHERLY RIGHT-OF-WAY LINE OF TROPICANA AVENUE; THENCE ALONG THE SOUTHERLY LINE
OF SAID LOT 1, BEING THE NORTHERLY RIGHT-OF-WAY LINE OF SAID TROPICANA AVENUE,
NORTH 89°03’52” EAST, A DISTANCE OF 638.46 FEET TO THE SOUTHWEST CORNER OF THAT
LAND DESCRIBED IN DOCUMENT RECORDED IN BOOK 950106, AS INSTRUMENT NO. 00827 OF
OFFICIAL RECORDS, CLARK COUNTY, NEVADA;

THENCE DEPARTING SAID NORTHERLY RIGHT-OF-WAY LINE, AND ALONG THE WESTERLY LINE
THEREOF, NORTH 00°08’05” EAST, A DISTANCE OF 667.93 FEET TO THE NORTHWEST CORNER
THEREOF;

THENCE ALONG THE NORTHERLY LINE THEREOF, NORTH 89°34’07” EAST, A DISTANCE OF
319.07 FEET TO THE POINT OF BEGINNING, SAID POINT BEING THE BEGINNING OF A
NON-TANGENT CURVE HAVING A RADIUS OF 102.00 FEET, A RADIAL LINE TO SAID POINT
BEARS NORTH 80°09’ I7” EAST;

THENCE DEPARTING SAID NORTHERLY LINE AND BOUNDARY LINE, NORTHWESTERLY ALONG THE
ARC OF SAID CURVE TO THE LEFT CONCAVE SOUTHWESTERLY THROUGH A CENTRAL ANGLE OF
37°45’18”, AN ARC LENGTH OF 67.21 FEET;

THENCE NORTH 47°36’0l” WEST, A DISTANCE OF 88.72 FEET TO THE BEGINNING OF A
TANGENT CURVE HAVING A RADIUS OF 136.00 FEET;

THENCE NORTHERLY ALONG THE ARC OF SAID CURVE TO THE RIGHT CONCAVE EASTERLY
THROUGH A CENTRAL ANGLE OF 67°49’44”, AN ARC LENGTH OF 161.00 FEET;

THENCE NORTH 20°13’43” EAST, A DISTANCE OF 47.94 FEET TO THE BEGINNING OF A
TANGENT CURVE HAVING A RADIUS OF 32.00 FEET;

THENCE NORTHWESTERLY ALONG THE ARC OF SAID CURVE TO THE LEFT CONCAVE
SOUTHWESTERLY THROUGH A CENTRAL ANGLE OF 98°53’27”, AN ARC LENGTH OF 55.23 FEET
TO A POINT OF CUSP WITH A CURVE HAVING A RADIUS OF 278.00 FEET, A RADIAL LINE TO
SAID POINT BEARS SOUTH 11°20’16” WEST; THENCE SOUTHEASTERLY ALONG THE ARC OF
SAID CURVE TO THE RIGHT CONCAVE SOUTHWESTERLY THROUGH A CENTRAL ANGLE OF 19°28’
11”, AN ARC LENGTH OF 94.47 FEET;

THENCE SOUTH 59°11’33” EAST, A DISTANCE OF 107.75 FEET; THENCE SOUTH 65°51’08”
EAST, A DISTANCE OF 106.30 FEET TO THE BEGINNING OF A TANGENT CURVE HAVING A
RADIUS OF 345.00 FEET;

THENCE EASTERLY ALONG THE ARC OF SAID CURVE TO THE LEFT CONCAVE NORTHERLY
THROUGH A CENTRAL ANGLE OF 45°37’24”, AN ARC LENGTH OF 274.72 FEET; THENCE NORTH
68°31’28” EAST, A DISTANCE OF 41.26 FEET;



--------------------------------------------------------------------------------

THENCE NORTH 64°33’49” EAST, A DISTANCE OF 87.56 FEET TO THE BEGINNING OF A
TANGENT CURVE HAVING A RADIUS OF 335.00 FEET;

THENCE EASTERLY ALONG THE ARC OF SAID CURVE TO THE RIGHT CONCAVE SOUTHERLY
THROUGH A CENTRAL ANGLE OF 25°30’45”, AN ARC LENGTH OF 149.17 FEET; THENCE SOUTH
89°55’26” EAST, A DISTANCE OF 108.39 FEET TO THE BEGINNING OF A TANGENT CURVE
HAVING A RADIUS OF 32.00 FEET;

THENCE EASTERLY ALONG THE ARC OF SAID CURVE TO THE RIGHT CONCAVE SOUTHERLY
THROUGH A CENTRAL ANGLE OF 26°29’04”, AN ARC LENGTH OF 14.79 FEET TO THE
WESTERLY RIGHT-OF-WAY LINE OF LAS VEGAS BOULEVARD, BEING ALSO THE BOUNDARY LINE
OF THE AFORESAID LOT 1:

THENCE ALONG SAID WESTERLY RIGHT-OF- WAY LINE AND EASTERLY LOT LINE, SOUTH
00°02’00” EAST, A DISTANCE OF 137.20 FEET;

THENCE DEPARTING SAID WESTERLY RIGHT-OF-WAY LINE AND CONTINUING ALONG SAID
BOUNDARY, SOUTH 89°58’00” WEST, A DISTANCE OF 600.00 FEET; THENCE SOUTH
00°02’00” EAST, A DISTANCE OF 156.56 FEET;

THENCE SOUTH 89°34’07” WEST, A DISTANCE OF 189.05 FEET TO THE POINT OF
BEGINNING.

ALSO DELINEATED AS “PARK SOUTH” ON THAT CERTAIN RECORD OF SURVEY IN FILE 192 OF
SURVEYS, PAGE 83 IN THE OFFICE OF THE COUNTY RECORDER OF CLARK COUNTY, NEVADA.



--------------------------------------------------------------------------------

Schedule 1.01(b): Initial Real Estate Assets

The properties commonly known by the names described below, the legal
descriptions of which are contained in Schedule 1.01(a):

 

  1. MGM Grand Detroit

 

  2. Mandalay Bay

 

  3. The Mirage

 

  4. New York-New York

 

  5. The Park

 

  6. Beau Rivage

 

  7. Gold Strike Tunica

 

  8. Monte Carlo

 

  9. Luxor

 

  10. Excalibur

 



--------------------------------------------------------------------------------

Schedule 2.01: Commitments

 

Lender

  Revolving
Commitment     Applicable
Revolving
Percentage     Term A
Commitment     Term A
Applicable
Percentage     Term B
Commitment     Term B
Applicable
Percentage     Total
Commitment  

Bank of America, N.A.

  $ 56,250,000.00        9.375000000 %    $ 28,125,000.00        9.375000000 % 
  $ 1,850,000,000.00        100.00000000 %    $ 1,934,375,000.00   

JPMorgan Chase Bank, N.A.

  $ 65,000,000.00        10.833333333 %    $ 32,500,000.00        10.833333333
%      —          —        $ 97,500,000.00   

Barclays Bank PLC

  $ 56,250,000.00        9.375000000 %    $ 28,125,000.00        9.375000000 % 
    —          —        $ 84,375,000.00   

Citibank, N.A.

  $ 56,250,000.00        9.375000000 %    $ 28,125,000.00        9.375000000 % 
    —          —        $ 84,375,000.00   

Deutsche Bank AG New York Branch

  $ 51,250,000.00        8.541666667 %    $ 25,625,000.00        8.541666667 % 
    —          —        $ 76,875,000.00   

BNP Paribas

  $ 51,250,000.00        8.541666667 %    $ 25,625,000.00        8.541666667 % 
    —          —        $ 76,875,000.00   

Fifth Third Bank

  $ 51,250,000.00        8.541666667 %    $ 25,625,000.00        8.541666667 % 
    —          —        $ 76,875,000.00   

SunTrust Bank

  $ 47,500,000.00        7.916666667 %    $ 23,750,000.00        7.916666667 % 
    —          —        $ 71,250,000.00   

Sumitomo Mitsui Banking Corporation

  $ 43,333,333.33        7.222222222 %    $ 21,666,666.67        7.222222223 % 
    —          —        $ 65,000,000.00   

Morgan Stanley Bank, N.A.

  $ 42,500,000.00        7.083333333 %    $ 21,250,000.00        7.083333333 % 
    —          —        $ 63,750,000.00   

Credit Agricole Corporate and Investment Bank

  $ 31,250,000.00        5.208333333 %    $ 15,625,000.00        5.208333333 % 
    —          —        $ 46,875,000.00   

The Bank of Nova Scotia

  $ 25,000,000.00        4.166666667 %    $ 12,500,000.00        4.166666667 % 
    —          —        $ 37,500,000.00   

Citizens Bank, N.A.

  $ 22,916,666.67        3.819444445 %    $ 11,458,333.33        3.819444443 % 
    —          —        $ 34,375,000.00     

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

 

Total

  $ 600,000,000.00        100.00000000 %    $ 300,000,000.00        100.00000000
%    $ 1,850,000,000        100.00000000 %    $ 2,750,000,000.00     

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

   

 

 

 



--------------------------------------------------------------------------------

Schedule 2.16: Auction Procedures

This Schedule 2.16 is intended to summarize certain basic terms of the reverse
Dutch auction procedures pursuant to and in accordance with the terms and
conditions of Section 2.16 of the Credit Agreement, of which this Schedule 2.16
is a part. It is not intended to be a definitive statement of all of the terms
and conditions of a reverse Dutch auction, the definitive terms and conditions
for which shall be set forth in the applicable offering document. None of the
Administrative Agent, the Auction Manager, or any of their respective affiliates
or any officers, directors, employees, agents or attorneys-in-fact of such
Persons (together with the Administrative Agent and its affiliates, the
“Agent-Related Persons”) makes any recommendation pursuant to any offering
document as to whether or not any Lender should sell any of its Term Loans to
any Borrower pursuant to any offering documents, nor shall the decision by the
Administrative Agent, the Auction Manager or any other Agent-Related Person (or
any of their affiliates) in its respective capacity as a Lender to sell any of
its Term Loans to any Borrower be deemed to constitute such a recommendation.
Each Lender should make its own decision on whether to sell any of its Term
Loans and, if it decides to do so, the principal amount of and price to be
sought for such Term Loans. In addition, each Lender should consult its own
attorney, business advisor and tax advisor as to legal, business, tax and
related matters concerning each Auction and the relevant offering documents.
Capitalized terms not otherwise defined in this Schedule 2.16 have the meanings
assigned to them in the Credit Agreement.

(a) Notice Procedures. In connection with each Auction, the applicable Borrower
will provide notification to the Auction Manager for distribution to the Lenders
of the applicable Term Facility (each, an “Auction Notice”). Each Auction Notice
shall contain (i) the maximum principal amount (calculated on the face amount
thereof) of Term Loans in the relevant Term Facility that such Borrower offers
to purchase in such Auction (the “Auction Amount”), which shall be no less than
$10,000,000 (unless another amount is agreed to by the Administrative Agent);
(ii) the range of discounts to par (the “Discount Range”), expressed as a range
of prices per $1,000 (in increments of $5), at which such Borrower would be
willing to purchase such Term Loans in such Auction; and (iii) the date on which
such Auction will conclude, on which date Return Bids (as defined below) will be
due by 10:00 a.m. (Pacific time) (as such date and time may be extended by the
Auction Manager, such time the “Expiration Time”). Such Expiration Time may be
extended for a period not exceeding three (3) Business Days upon notice by such
Borrower to the Auction Manager received not less than 24 hours before the
original Expiration Time; provided that only one extension per offer shall be
permitted. An Auction shall be regarded as a “failed auction” in the event that
either (x) such Borrower withdraws such Auction in accordance with the terms
hereof or (y) the Expiration Time occurs with no Qualifying Bids (as defined
below) having been received. In the event of a failed auction, no Borrower shall
be permitted to deliver a new Auction Notice prior to the date occurring three
(3) Business Days after such withdrawal or Expiration Time, as the case may be.

(b) Reply Procedures. In connection with any Auction, each Lender of Term Loans
of the applicable Term Facility wishing to participate in such Auction shall,
prior to the Expiration Time, provide the Auction Manager with a notice of
participation, in the form included in the respective offering document (each, a
“Return Bid”) which shall specify (i) a discount to par that must be expressed
as a price per $1,000 (in increments of $5) in principal amount of Term Loans
(the “Reply Price”) within the Discount Range and (ii) the principal amount of
such Term Loans, in an amount not less than $1,000,000 or an integral multiple
of $1,000 in excess thereof, that such Lender offers for sale at its Reply Price
(the “Reply Amount”). A Lender may submit a Reply Amount that is less than the
minimum amount and incremental amount requirements described above only if the
Reply Amount comprises the entire amount of the Term Loans of such Term Facility
held by such Lender. Lenders may only submit one Return Bid per Auction but each
Return Bid may contain up to three (3) component bids, each of which may result
in a separate Qualifying Bid and each of which will not be contingent on any
other component bid submitted



--------------------------------------------------------------------------------

by such Lender resulting in a Qualifying Bid. In addition to the Return Bid, the
participating Lender must execute and deliver, to be held by the Auction
Manager, an assignment and acceptance in the form included in the offering
document (each, an “Auction Assignment and Assumption”). The applicable Borrower
will not purchase any Term Loans at a price that is outside of the applicable
Discount Range, nor will any Return Bids (including any component bids specified
therein) submitted at a price that is outside such applicable Discount Range be
considered in any calculation of the Applicable Threshold Price.

(c) Acceptance Procedures. Based on the Reply Prices and Reply Amounts received
by the Auction Manager, the Auction Manager, in consultation with the applicable
Borrower, will calculate the lowest purchase price (the “Applicable Threshold
Price”) for such Auction within the Discount Range for such Auction that will
allow such Borrower to complete the Auction by purchasing the full Auction
Amount (or such lesser amount of Term Loans for which such Borrower has received
Qualifying Bids). Such Borrower shall purchase Term Loans from each Lender whose
Return Bid is within the Discount Range and contains a Reply Price that is equal
to or less than the Applicable Threshold Price (each, a “Qualifying Bid”). All
Term Loans included in Qualifying Bids (including multiple component Qualifying
Bids contained in a single Return Bid) received at a Reply Price lower than the
Applicable Threshold Price will be purchased at such applicable Reply Prices and
shall not be subject to proration.

(d) Proration Procedures. All Term Loans offered in Return Bids (or, if
applicable, any component thereof) constituting Qualifying Bids at the
Applicable Threshold Price will be purchased at the Applicable Threshold Price;
provided that if the aggregate principal amount (calculated on the face amount
thereof) of all Term Loans for which Qualifying Bids have been submitted in any
given Auction at the Applicable Threshold Price would exceed the remaining
portion of the Auction Amount (after deducting all Term Loans to be purchased at
prices below the Applicable Threshold Price), the applicable Borrower shall
purchase the Term Loans for which the Qualifying Bids submitted were at the
Applicable Threshold Price ratably based on the respective principal amounts
offered and in an aggregate amount equal to the amount necessary to complete the
purchase of the Auction Amount. No Return Bids or any component thereof will be
accepted above the Applicable Threshold Price.

(e) Notification Procedures. The Auction Manager will calculate the Applicable
Threshold Price and post the Applicable Threshold Price and proration factor
onto an internet or intranet site (including an IntraLinks, SyndTrak or other
similar electronic system) in accordance with the Auction Manager’s standard
dissemination practices by 1:00 p.m. (Pacific time) on the same Business Day as
the date the Return Bids were due (as such due date may be extended in
accordance with this Schedule 2.16). The Auction Manager will insert the
principal amount of Term Loans to be assigned and the applicable settlement date
into each applicable Auction Assignment and Assumption received in connection
with a Qualifying Bid. Upon the request of the submitting Lender, the Auction
Manager will promptly return any Auction Assignment and Assumption received in
connection with a Return Bid that is not a Qualifying Bid.

(f) Additional Procedures. In connection with any Auction, upon submission by a
Lender of a Return Bid, such Lender will not have any withdrawal rights. Any
Return Bid (including any component bid thereof) delivered to the Auction
Manager may not be modified, revoked, terminated or cancelled by a
Lender. However, an Auction may become void if the conditions to the purchase of
Term Loans by the applicable Borrower required by the terms and conditions of
Section 2.16 of the Credit Agreement are not met. The purchase price in respect
of each Qualifying Bid for which purchase by such Borrower is required in
accordance with the foregoing provisions shall be paid directly by such Borrower
to the respective assigning Lender on a settlement date as determined jointly by
such Borrower and the Auction Manager (which shall be not later than ten (10)
Business Days after the date Return Bids are



--------------------------------------------------------------------------------

due). Such Borrower shall execute each applicable Auction Assignment and
Assumption received in connection with a Qualifying Bid. All questions as to the
form of documents and validity and eligibility of Term Loans that are the
subject of an Auction will be determined by the Auction Manager, in consultation
with such Borrower, and their determination will be final and binding so long as
such determination is not inconsistent with the terms of Section 2.16 of the
Credit Agreement or this Schedule 2.16. The Auction Manager’s interpretation of
the terms and conditions of the offering document, in consultation with such
Borrower, will be final and binding so long as such interpretation is not
inconsistent with the terms of Section 2.16 of the Credit Agreement or this
Schedule 2.16. None of the Administrative Agent, the Auction Manager, any other
Agent-Related Person or any of their respective affiliates assumes any
responsibility for the accuracy or completeness of the information concerning
the Borrowers, the Loan Parties, or any of their affiliates (whether contained
in an offering document or otherwise) or for any failure to disclose events that
may have occurred and may affect the significance or accuracy of such
information. This Schedule 2.16 shall not require any Borrower to initiate any
Auction.



--------------------------------------------------------------------------------

Schedule 5.04: Subsidiaries

 

Restricted Subsidiaries   

Form of

Legal Entity

   Jurisdiction of
Organization      Percentage
Ownership  

MGP Lessor, LLC

   Limited Liability
Company      Delaware         100 % 

MGP Lessor Holdings, LLC

   Limited Liability
Company      Delaware         100 % 

MGP Escrow Co-Issuer, Inc.

   Corporation      Delaware         100 % 

Unrestricted Subsidiaries

   Form of
Legal Entity    Jurisdiction
of Formation      Percentage
Ownership  

None

        

Non-Control Subsidiaries

   Form of
Legal Entity    Jurisdiction of
Organization      Percentage
Ownership  

None

        



--------------------------------------------------------------------------------

Schedule 5.24 Flood Zone Properties

The properties commonly known by the names described below, the legal
descriptions of which are contained in Schedule 1.01(a):

 

  1. Gold Strike Resort and Casino

 

  2. Beau Rivage Hotel and Casino



--------------------------------------------------------------------------------

Schedule 11.02: Notice Addresses

Website of the Borrower for links to documents pursuant to Section 7.01:

http://mgmresorts.investorroom.com/

Address for Borrower and each Restricted Subsidiary:

MGM Growth Properties Operating Partnership LP

3950 Las Vegas Boulevard South

Las Vegas, Nevada 89119

Attn: Andy H. Chien

Telephone: 702-669-1470

Email: achien@mgmgrowthproperties.com

With a copy to:

Milbank, Tweed, Hadley & McCloy LLP

Attn: Rod Miller

28 Liberty Street

New York, New York 10005-1413

Telecopier: 212 822-5022

Telephone: 212 530-5022

Email: rdmiller@milbank.com

Address for Administrative Agent:

For payments and Requests for Credit Extensions:

Bank of America, N.A.

901 Main Street

Mail Code: TX1-492-14-11

Dallas, TX 75202-3714

Attention: Diana R. Lopez

Telecopier: (214) 290-8384

Telephone: (972) 338-3774

Email: diana.r.lopez@baml.com

Other Notices as Administrative Agent:

Bank of America, N.A.

Agency Management

901 Main Street, 14th Floor

Mail Code: TX1-492-14-19

Dallas, TX 75202-3714

Attention: Dewayne D. Rosse

Telecopier: (214) 672-8623

Telephone: (214) 209-0529



--------------------------------------------------------------------------------

Email: dewayne.rosse@baml.com

In each case, with a copy to:

Latham & Watkins LLP

Attn: Sony Ben-Moshe

12670 High Bluff Drive

San Diego, CA 92130

Telecopier: (858) 523-5450

Telephone: (858) 523-3925

Email: sony.ben-moshe@lw.com

Address for L/C Issuer:

Bank of America, N.A.

Trade Operations

1 Fleet Way

Mail Code: PA6-580-02-30

Scranton, PA 18507

Attention: Alfonso Malave Jr.

Telecopier: (800) 755-8743

Telephone: (570) 496-9622

Email: alfonso.malave@baml.com

With a copy to:

Latham & Watkins LLP

Attn: Sony Ben-Moshe

12670 High Bluff Drive

San Diego, CA 92130

Telecopier: (858) 523-5450

Telephone: (858) 523-3925

Email: sony.ben-moshe@lw.com



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF COMMITTED LOAN NOTICE

Date:            ,         

 

To: Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement, entered into as of April 25,
2016 (as amended, restated, extended, supplemented or otherwise modified in
writing from time to time, the “Agreement;” the terms defined therein being used
herein as therein defined), among MGM Growth Properties Operating Partnership
LP, a Delaware limited partnership (the “Borrower”), each lender from time to
time party thereto (collectively, the “Lenders” and individually, a “Lender”),
and Bank of America, N.A., as Administrative Agent and an L/C Issuer.

 

  The undersigned hereby requests (select one):

 

  ¨ A Borrowing of [Revolving][Term B] Loans1

 

  ¨ A conversion or continuation of [Revolving][Term B] Loans2

 

1.    On                      (a Business Day).    2.    In the amount of
$           

 

3.    Comprised of   

 

         [Type of Loan requested]   

 

4.    For Eurodollar Rate Loans: with an Interest Period of [     months][1
week].

[After giving effect to any Revolving Borrowing, (i) the Revolving Exposure of
any Revolving Lender shall not exceed such Revolving Lender’s Revolving
Commitment, (ii) the Revolving Class Exposure of any Revolving Lender in respect
of any Class shall not exceed such Revolving Lender’s Revolving Commitment of
such Class, (iii) the Revolving Class Exposure of all Revolving Lenders in
respect of any Class of Revolving Commitments shall not exceed the aggregate
outstanding Revolving Commitments of such Class, (iv) the aggregate Revolving
Exposures shall not exceed the total Revolving Commitments and (v) the Total
Revolving Outstandings shall not exceed the aggregate outstanding Revolving
Commitments.]3

 

1  Insert another Class of Loans, if applicable.

2  Insert another Class of Loans, if applicable.

3  Include this sentence in the case of a Revolving Borrowing.

 

Form of Committed Loan Notice

 

A-1



--------------------------------------------------------------------------------

The Borrower hereby represents and warrants that the conditions specified in
Sections 4.02(a) and (b) of the Agreement shall be satisfied on and as of the
date of the applicable Credit Extension.

 

MGM GROWTH PROPERTIES OPERATING PARTNERSHIP By:  

 

Name:  

 

Title:  

 

 

Form of Committed Loan Notice

 

A-2



--------------------------------------------------------------------------------

EXHIBIT B-1

FORM OF TERM A NOTE

        ,         

FOR VALUE RECEIVED, the undersigned (the “Borrower”) hereby promises to pay to
                     or registered assigns (the “Lender”), in accordance with
the provisions of the Agreement (as hereinafter defined), the principal amount
of the Term A Loan from time to time made by the Lender to the Borrower under
that certain Credit Agreement, dated as of April 25, 2016 (as amended, restated,
extended, supplemented or otherwise modified in writing from time to time, the
“Agreement;” the terms defined therein being used herein as therein defined),
among the Borrower, the Lenders from time to time party thereto, and Bank of
America, N.A., as Administrative Agent and an L/C Issuer.

The Borrower promises to pay interest on the unpaid principal amount of the Term
A Loan made by the Lender from the date of such Loan until such principal amount
is paid in full, at such interest rates and at such times as provided in the
Agreement. All payments of principal and interest shall be made to the
Administrative Agent for the account of the Lender in Dollars in immediately
available funds at the Administrative Agent’s Office. If any principal amount is
not paid in full when due hereunder (without regard to any applicable grace
periods), whether at stated maturity, by acceleration or otherwise, such unpaid
principal amount shall bear interest, to be paid upon demand, from the due date
thereof until the date of actual payment (and before as well as after judgment)
computed at the per annum rate set forth in the Agreement. If any other amount
payable by the Borrower hereunder is not paid in full when due hereunder
(without regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, then upon the request of the Required Lenders such
unpaid amount shall bear interest, to be paid upon demand, from the due date
thereof until the date of actual payment (and before as well as after judgment)
computed at the per annum rate set forth in the Agreement.

This Term A Note is one of the Term A Notes referred to in the Agreement, is
entitled to the benefits thereof and may be prepaid in whole or in part subject
to the terms and conditions provided therein. This Term A Note is also entitled
to the benefits of the Guaranty and is secured by the Collateral. Upon the
occurrence and continuation of one or more of the Events of Default specified in
the Agreement, all amounts then remaining unpaid on this Term A Note shall
become, or may be declared to be, immediately due and payable all as provided in
the Agreement. The Term A Loan made by the Lender shall be evidenced by one or
more loan accounts or records maintained by the Lender in the ordinary course of
business. The Lender may also attach schedules to this Term A Note and endorse
thereon the date, amount and maturity of its Loans and payments with respect
thereto.

The Borrower, for itself and its successors and assigns, hereby waives
diligence, presentment, protest and demand and notice of protest, demand,
dishonor and non- payment of this Term A Note.

 

Form of Term A Note

 

B-1-1



--------------------------------------------------------------------------------

THIS TERM A NOTE AND ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION
(WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR
RELATING TO THIS TERM A NOTE AND THE TRANSACTIONS CONTEMPLATED HEREBY SHALL EACH
BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW
YORK.

 

Borrower: MGM GROWTH PROPERTIES OPERATING PARTNERSHIP LP

By:

 

 

Name:

 

 

Title:

 

 

 

Form of Term A Note

 

B-1-2



--------------------------------------------------------------------------------

LOANS AND PAYMENTS WITH RESPECT THERETO

 

Date

  Type of
Loan Made   Amount of
Loan Made   End of
Interest
Period   Amount of
Principal or
Interest Paid
This Date   Outstanding
Principal
Balance
This Date   Notation
Made By                                                                        
                                                                               
                           

 

Form of Term A Note

 

B-1-3



--------------------------------------------------------------------------------

EXHIBIT B-2

FORM OF TERM B NOTE

            ,         

FOR VALUE RECEIVED, the undersigned (the “Borrower”) hereby promises to pay to
                     or registered assigns (the “Lender”), in accordance with
the provisions of the Agreement (as hereinafter defined), the principal amount
of the Term B Loan from time to time made by the Lender to the Borrower under
that certain Credit Agreement, dated as of April 25, 2016 (as amended, restated,
extended, supplemented or otherwise modified in writing from time to time, the
“Agreement;” the terms defined therein being used herein as therein defined),
among the Borrower, the Lenders from time to time party thereto, and Bank of
America, N.A., as Administrative Agent and an L/C Issuer.

The Borrower promises to pay interest on the unpaid principal amount of the Term
B Loan made by the Lender from the date of such Loan until such principal amount
is paid in full, at such interest rates and at such times as provided in the
Agreement. All payments of principal and interest shall be made to the
Administrative Agent for the account of the Lender in Dollars in immediately
available funds at the Administrative Agent’s Office. If any principal amount is
not paid in full when due hereunder (without regard to any applicable grace
periods), whether at stated maturity, by acceleration or otherwise, such unpaid
principal amount shall bear interest, to be paid upon demand, from the due date
thereof until the date of actual payment (and before as well as after judgment)
computed at the per annum rate set forth in the Agreement. If any other amount
payable by the Borrower hereunder is not paid in full when due hereunder
(without regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, then upon the request of the Required Lenders such
unpaid amount shall bear interest, to be paid upon demand, from the due date
thereof until the date of actual payment (and before as well as after judgment)
computed at the per annum rate set forth in the Agreement.

This Term B Note is one of the Term B Notes referred to in the Agreement, is
entitled to the benefits thereof and may be prepaid in whole or in part subject
to the terms and conditions provided therein. This Term B Note is also entitled
to the benefits of the Guaranty and is secured by the Collateral. Upon the
occurrence and continuation of one or more of the Events of Default specified in
the Agreement, all amounts then remaining unpaid on this Term B Note shall
become, or may be declared to be, immediately due and payable all as provided in
the Agreement. The Term B Loan made by the Lender shall be evidenced by one or
more loan accounts or records maintained by the Lender in the ordinary course of
business. The Lender may also attach schedules to this Term B Note and endorse
thereon the date, amount and maturity of its Loans and payments with respect
thereto.

The Borrower, for itself and its successors and assigns, hereby waives
diligence, presentment, protest and demand and notice of protest, demand,
dishonor and non- payment of this Term B Note.

 

Form of Term B Note

 

B-2-1



--------------------------------------------------------------------------------

THIS TERM B NOTE AND ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION
(WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR
RELATING TO THIS TERM B NOTE AND THE TRANSACTIONS CONTEMPLATED HEREBY SHALL EACH
BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW
YORK.

 

Borrower: MGM GROWTH PROPERTIES OPERATING PARTNERSHIP LP By:  

 

Name:  

 

Title:  

 

 

Form of Term B Note

 

B-2-2



--------------------------------------------------------------------------------

LOANS AND PAYMENTS WITH RESPECT THERETO

 

Date

  Type of
Loan Made   Amount of
Loan Made   End of
Interest
Period   Amount of
Principal or
Interest Paid
This Date   Outstanding
Principal
Balance
This Date   Notation
Made By                                                                        
                                                                               
                                                   

 

Form of Term B Note

 

B-2-3



--------------------------------------------------------------------------------

EXHIBIT B-3

FORM OF REVOLVING NOTE

            ,         

FOR VALUE RECEIVED, the undersigned (the “Borrower”) hereby promises to pay to
                     or registered assigns (the “Lender”), in accordance with
the provisions of the Agreement (as hereinafter defined), the principal amount
of each Revolving Loan from time to time made by the Lender to the Borrower
under that certain Credit Agreement, dated as of April 25, 2016 (as amended,
restated, extended, supplemented or otherwise modified in writing from time to
time, the “Agreement;” the terms defined therein being used herein as therein
defined), among the Borrower, the Lenders from time to time party thereto, and
Bank of America, N.A., as Administrative Agent and an L/C Issuer.

The Borrower promises to pay interest on the unpaid principal amount of each
Revolving Loan made by the Lender from the date of such Loan until such
principal amount is paid in full, at such interest rates and at such times as
provided in the Agreement. All payments of principal and interest shall be made
to the Administrative Agent for the account of the Lender in Dollars in
immediately available funds at the Administrative Agent’s Office. If any
principal amount is not paid in full when due hereunder (without regard to any
applicable grace periods), whether at stated maturity, by acceleration or
otherwise, such unpaid principal amount shall bear interest, to be paid upon
demand, from the due date thereof until the date of actual payment (and before
as well as after judgment) computed at the per annum rate set forth in the
Agreement. If any other amount payable by the Borrower hereunder is not paid in
full when due hereunder (without regard to any applicable grace periods),
whether at stated maturity, by acceleration or otherwise, then upon the request
of the Required Lenders such unpaid amount shall bear interest, to be paid upon
demand, from the due date thereof until the date of actual payment (and before
as well as after judgment) computed at the per annum rate set forth in the
Agreement.

This Revolving Note is one of the Revolving Notes referred to in the Agreement,
is entitled to the benefits thereof and may be prepaid in whole or in part
subject to the terms and conditions provided therein. This Revolving Note is
also entitled to the benefits of the Guaranty and is secured by the
Collateral. Upon the occurrence and continuation of one or more of the Events of
Default specified in the Agreement, all amounts then remaining unpaid on this
Revolving Note shall become, or may be declared to be, immediately due and
payable all as provided in the Agreement. Revolving Loans made by the Lender
shall be evidenced by one or more loan accounts or records maintained by the
Lender in the ordinary course of business. The Lender may also attach schedules
to this Revolving Note and endorse thereon the date, amount and maturity of its
Revolving Loans and payments with respect thereto.

The Borrower, for itself and its successors and assigns, hereby waives
diligence, presentment, protest and demand and notice of protest, demand,
dishonor and non- payment of this Revolving Note.

 

Form of Revolving Note

 

B-3-1



--------------------------------------------------------------------------------

THIS REVOLVING NOTE AND ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION
(WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR
RELATING TO THIS REVOLVING NOTE AND THE TRANSACTIONS CONTEMPLATED HEREBY SHALL
EACH BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF
NEW YORK.

 

Borrower: MGM GROWTH PROPERTIES OPERATING PARTNERSHIP LP By:  

 

Name:  

 

Title:  

 

 

Form of Revolving Note

 

B-3-2



--------------------------------------------------------------------------------

LOANS AND PAYMENTS WITH RESPECT THERETO

 

Date

  Type of
Loan Made   Amount of
Loan Made   End of
Interest
Period   Amount of
Principal or
Interest Paid
This Date   Outstanding
Principal
Balance
This Date   Notation
Made By                                                                        
                                                                               
                                                   

 

Form of Revolving Note

 

B-3-3



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF COMPLIANCE CERTIFICATE

Financial Statement Date:             ,         

 

To: Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement, dated as of April 25, 2016
(as amended, restated, extended, supplemented or otherwise modified in writing
from time to time, the “Agreement;” the terms defined therein being used herein
as therein defined), among MGM Growth Properties Operating Partnership LP, a
Delaware limited partnership (the “Borrower”), each lender from time to time
party thereto (collectively, the “Lenders” and individually, a “Lender”), and
Bank of America, N.A., as Administrative Agent and an L/C Issuer.

The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the                      of the Borrower, and that, as such, he/she is
authorized to execute and deliver this Certificate to the Administrative Agent
on the behalf of the Borrower, and that:

[Use following paragraph 1 for fiscal year-end financial statements]

1. The Borrower has delivered the year-end audited financial statements required
by Section 7.01(b) of the Agreement for the Fiscal Year ended as of the above
date (including supplemental schedules reconciling the financial statements of
the Borrower and the Guarantors, on the one hand, and the Subsidiaries that are
not Guarantors on the other hand), all in reasonable detail, together with the
report of an independent public accountant as required by such section.

[Use following paragraph 1 for fiscal quarter-end financial statements]

1. The Borrower has delivered the unaudited financial statements required by
Section 7.01(a) of the Agreement for the Fiscal Quarter ended as of the above
date (including supplemental schedules reconciling the financial statements of
the Borrower and the Guarantors, on the one hand, and the Subsidiaries that are
not Guarantors on the other hand). Such financial statements fairly present in
all material respects the financial condition, results of operations and changes
in financial position of the Borrower and its Restricted Subsidiaries as of
their respective dates and for the covered periods in conformity with GAAP
(except for the absence of certain footnotes and other informational disclosures
customarily omitted from interim financial statements).

2. The undersigned has reviewed and is familiar with the terms of the Agreement
and has made, or has caused to be made under his/her supervision, a detailed
review of the transactions and condition (financial or otherwise) of the
Borrower and the Restricted Subsidiaries during the accounting period covered by
such financial statements.

 

Form of Compliance Certificate

 

C-1



--------------------------------------------------------------------------------

3. A review of the activities of the Borrower and the Restricted Subsidiaries
during such fiscal period has been made under the supervision of the undersigned
with a view to determining whether during such fiscal period the Loan Parties
performed and observed all their Obligations under the Loan Documents, and

[select one:]

[to the best knowledge of the undersigned, as of the date hereof, no Default or
Event of Default has occurred and is continuing.]

—or—

[to the best knowledge of the undersigned, the following covenants or conditions
have not been performed or observed and the following is a list of each such
Default or Event of Default and its nature and status:]

4. The financial covenant analyses and information set forth on Schedule 1
attached hereto are true and accurate on and as of the date of this Certificate.

5. The additional amount designated by the Borrower for inclusion in the
Available Excluded Contribution Amount as of the financial statement date for
which this Certificate is delivered is $[●], and the total amount available for
inclusion in the Available Excluded Contribution Amount is $[●].

6. In the event of any conflict between the terms of this Certificate and the
Agreement, the Agreement shall control, and Schedule 1 and any other attachments
to this executed Certificate shall be revised as necessary to conform in all
respects to the requirements of the Agreement in effect as of the delivery of
this executed Certificate.

IN WITNESS WHEREOF, the undersigned has executed this Certificate as of
            ,         .

 

MGM GROWTH PROPERTIES OPERATING PARTNERSHIP LP By:  

 

Name:  

 

Title:  

 

 

Form of Compliance Certificate

 

C-2



--------------------------------------------------------------------------------

For the Fiscal Quarter/Fiscal Year ended             ,          (“Statement
Date”)

SCHEDULE 1

to the Compliance Certificate

($ in 000’s)

 

I.    Section 8.11(a) Senior Secured Net Debt to Adjusted Total Assets Ratio   
   A.    Net Funded Senior Secured Indebtedness as of the Statement Date1:    $
                   B.    EBITDA of the Borrower Group for the most recently
ended period of four consecutive Fiscal Quarters ending on the Statement Date:
   $                    C.    EBITDA of the Borrower Group for the most recently
ended period of four consecutive Fiscal Quarters ending on the Statement Date
attributable to Unconsolidated Affiliates:    $                    D.    Without
duplication of amounts included in I.B., the aggregate amount of any recurring
or ordinary course cash dividends or other recurring or ordinary cash
distributions received by the Borrower Group from Unconsolidated Affiliates,
Unrestricted Subsidiaries or from cost method investments2:    $                
   E.    Borrower Group EBITDA (I.B – I.C + I. D):    $                    F.   
100% of the book value (determined in accordance with GAAP but determined
without giving effect to any depreciation) of any such Development Property or
Redevelopment Property (or former Development Property or Redevelopment
Property) owned or leased under an Eligible Ground Lease by the Borrower Group
as of the Statement Date; provided that financial results for one complete
Fiscal Quarter following completion or opening are not yet available:    $
                   G.    100% of the book value (determined in accordance with
GAAP) of any undeveloped land owned or leased under an Eligible Ground Lease by
the Borrower Group as of the Statement Date:    $                    H.    The
amount (but not less than zero) equal to all unrestricted cash and Cash
Equivalents on hand of the Borrower Group as of the   

 

1  Net Funded Total Indebtedness (see II.A.) that is then secured by Liens on
the Collateral as of such date (other than any such Net Funded Total
Indebtedness that is expressly subordinated in right of payment to the
Obligations pursuant to a written agreement).

2 

For the avoidance of doubt, dividend or cash distribution shall be deemed
recurring or ordinary course to the extent such distribution was not intended to
be a special dividend or distribution.

 

Form of Compliance Certificate

 

C-3



--------------------------------------------------------------------------------

      Statement Date that is not netted against Indebtedness in the
determination of Net Funded Total Indebtedness or Net Funded Senior Secured
Indebtedness, as applicable:    $                    I.    The amount (but not
less than zero) equal to all earnest money deposits associated with potential
acquisitions by the Borrower Group as of the Statement Date that are not netted
against Indebtedness in the determination of Net Funded Total Indebtedness or
Net Funded Senior Secured Indebtedness, as applicable:    $                   
J.    The book value (determined in accordance with GAAP) (but determined
without giving effect to any depreciation or amortization) of all other
Investments (for the avoidance of doubt, other than Income Properties,
Development Properties, Redevelopment Properties and unimproved land) held by
the Borrower Group as of such date (exclusive of goodwill and other intangible
assets):    $                    K.    Adjusted Total Assets as of the Statement
Date (I.E. divided by 8.25% + I.F. + I.G. + I.H. + I.I. + I.J.)3:    $
                   L.    Senior Secured Net Debt to Adjusted Total Assets Ratio
(Ratio of I.A to I.K):          :              Maximum Senior Secured Net Debt
to Adjusted Total Assets Ratio under Section 8.11(a) of the Agreement:     
0.40:1.00    II.    Section 8.11(b) Total Net Debt to Adjusted Total Assets
Ratio       A.    Net Funded Total Indebtedness as of the Statement Date4:    $
                   B.    Adjusted Total Assets as of the Statement Date (see
I.K):    $                    C.    Total Net Debt to Adjusted Total Assets
Ratio (Ratio of II.A to II.B):          :              Maximum Total Net Debt to
Adjusted Total Assets Ratio under Section 8.11(b) of the Agreement5:     
0.60:1.00   

 

3  Provided that the portion of Adjusted Total Assets attributable to any single
Income Property shall not exceed 40.0% of Adjusted Total Assets and the portion
of Adjusted Total Assets attributable to any single Redevelopment Property,
Development Property or undeveloped land, shall not exceed 30.0% of Adjusted
Total Assets.

4  The amount of Unrestricted Cash included in the Net Funded Total Indebtedness
shall not exceed $100,000,000.

5  During a Significant Acquisition Period, such ratio shall be increased to
0.65 to 1.00.

 

Form of Compliance Certificate

 

C-4



--------------------------------------------------------------------------------

III.   

Section 8.11(c) Interest Coverage Ratio

      A.    Borrower Group EBITDA for the most recently ended period of four
consecutive Fiscal Quarters ending on the Statement Date (see I.E) :    $
                   B.    Interest Charges of the Borrower Group for the most
recently ended period of four consecutive Fiscal Quarters ending on the
Statement Date and excluding Interest Charges related to any amortization of
deferred financing costs and original issue discount:    $                    C.
   Interest Coverage Ratio (Ratio of III.A to III.B):          :             
Minimum Interest Coverage Ratio under Section 8.11(c) of the Agreement:     
2.00:1.00    IV.    Total Net Leverage Ratio       A.    Net Funded Total
Indebtedness as of the Statement Date: (see II.A):    $                    B.   
Borrower Group EBITDA for the most recently ended period of four consecutive
Fiscal Quarters ending on the Statement Date (see I.E):    $                   
C.    Total Net Leverage Ratio (Ratio of IV.A to IV.B):          :       

 

Form of Compliance Certificate

 

C-5



--------------------------------------------------------------------------------

EXHIBIT D-1

ADMINISTRATIVE QUESTIONNAIRE – (US DOLLAR ONLY)

CONFIDENTIAL

 

1.  Information as of date (enter date):

 

 

2.  Borrower or Deal Name: MGM Growth Properties Operating Partnership LP

 

 

3.  Legal Name of Lender of Record for Signature Page:

Markit Entity Identifier (MEI) #:

Fund Manager Name (if applicable):

Legal Address from Tax Document of Lender of Record:

Country:

Address:

City:                State/Province:                 Postal Code:

 

 

4.  Domestic Funding Address:    5.  Eurodollar Funding Address (if different
than #4): Street Address:    Street Address: Suite/ Mail Code:    Suite/ Mail
Code: City:                    State:    City:                    State: Postal
Code:                    Country:    Postal Code:                    Country:

 

 

6.  Credit Contact Information:

Syndicate level information (which may contain material non-public information
about the Borrower and its related parties or their respective securities will
be made available to the Credit Contact(s). The Credit Contacts identified must
be able to receive such information in accordance with his/her institution’s
compliance procedures and applicable laws, including Federal and State
securities laws.

 

Primary Credit Contact:    Secondary Credit Contact: First Name:    First Name:
Middle Name:    Middle Name: Last Name:    Last Name: Title:    Title: Street
Address:    Street Address: Suite/Mail Code:    Suite/Mail Code: City:    City:
State:    State: Postal Code:    Postal Code: Country:    Country: Office
Telephone #:    Office Telephone #: Office Facsimile #:    Office Facsimile #:
Work E-Mail Address:    Work E-Mail Address: SyndTrak E-Mail Address:   
SyndTrak E-Mail Address:

Additional SyndTrak User Access:

Enter E-Mail Addresses of any respective contact who should have access to
SyndTrak below.

SyndTrak E-Mail Addresses:

 

LOGO [g178144ex10_13pg280.jpg]

 

1



--------------------------------------------------------------------------------

ADMINISTRATIVE QUESTIONNAIRE – (US DOLLAR ONLY)

CONFIDENTIAL

 

 

Primary Operations Contact:   Secondary Operations Contact:   First:    MI:  
Last:     First:   MI:   Last:   Title:       Title:       Street Address:      
Street Address:   Suite/ Mail Code:       Suite/ Mail Code:   City:    State:  
    City:   State:     Postal Code:   Country:     Postal Code:   Country:  
Telephone:      Facsimile:     Telephone:     Facsimile:   E-Mail Address:      
E-Mail Address:       SyndTrak E-Mail Address:   SyndTrak E-Mail Address:

Does Secondary Operations Contact need copy of notices?   YES   ¨   NO   ¨

 

Letter of Credit Contact:   Draft Documentation Contact or Legal Counsel: First:
   MI:   Last:     First:   MI:   Last:   Title:          Title:       Street
Address:          Street Address:       Suite/ Mail Code:          Suite/ Mail
Code:       City:    State:       City:   State:     Postal Code:      Country:
    Postal Code:     Country:   Telephone:      Facsimile:     Telephone:    
Facsimile:   E-Mail Address:   E-Mail Address:      

7.  Lender’s Fed Wire Payment Instructions:

Pay to:

Bank Name:

ABA #:

City:                State:

Account #:

Account Name:

Attention:

 

 

8.  Lender’s Standby Letter of Credit, Commercial Letter of Credit, and Bankers’
Acceptance Fed Wire Payment Instructions (if applicable):

Pay to:

Bank Name:

ABA #:

City:                State:

Account #:

Account Name:

Attention:

Use Lender’s Fed Wire Payment Instructions in Section #7 above?   YES   ¨   NO  
¨

 

 

 

LOGO [g178144ex10_13pg280.jpg]

 

2



--------------------------------------------------------------------------------

ADMINISTRATIVE QUESTIONNAIRE – (US DOLLAR ONLY)

CONFIDENTIAL

 

 

9.  Lender’s Organizational Structure and Tax Status

Please refer to the enclosed withholding tax instructions below and then
complete this section accordingly:

Lender Taxpayer Identification Number (TIN):           -                    
              

Tax Withholding Form Delivered to Bank of America (check applicable one):

W-9 ¨   W-8BEN ¨   W-8BEN-E ¨   W-8ECI ¨   W-8EXP ¨   W-8IMY ¨

Tax Contact:

First:                 MI:                 Last:

Title:

Street Address:

Suite/ Mail Code:

City:                 State:

Postal Code:                 Country:

Telephone:                 Facsimile:

E-Mail Address:

SyndTrak E-Mail Address:

NON–U.S. LENDER INSTITUTIONS

1. Corporations:

If your institution is incorporated outside of the United States for U.S.
federal income tax purposes, and is the beneficial owner of the interest and
other income it receives, you must complete one of the following three tax
forms, as applicable to your institution: a.) Form W-8BEN (Certificate of
Foreign Status of Beneficial Owner) or Form W-8BEN-E, b.) Form W-8ECI (Income
Effectively Connected to a U.S. Trade or Business), or c.) Form W-8EXP
(Certificate of Foreign Government or Governmental Agency).

A U.S. taxpayer identification number is required for any institution submitting
a Form W-8 ECI. It is also required on Form W-8BEN or Form W-8BEN-E for certain
institutions claiming the benefits of a tax treaty with the U.S. Please refer to
the instructions when completing the form applicable to your institution. In
addition, please be advised that U.S. tax regulations do not permit the
acceptance of faxed forms. An original tax form must be submitted.

2. Flow-Through Entities

If your institution is organized outside the U.S., and is classified for U.S.
federal income tax purposes as either a Partnership, Trust, Qualified or
Non-Qualified Intermediary, or other non-U.S. flow-through entity, an original
Form W-8IMY (Certificate of Foreign Intermediary, Foreign Flow-Through Entity,
or Certain U.S. branches for United States Tax Withholding) must be completed by
the intermediary together with a withholding statement. Flow-through entities
other than Qualified Intermediaries are required to include tax forms for each
of the underlying beneficial owners.

Please refer to the instructions when completing this form. In addition, please
be advised that U.S. tax regulations do not permit the acceptance of faxed
forms. Original tax form(s) must be submitted.

U.S. LENDER INSTITUTIONS:

If your institution is incorporated or organized within the United States, you
must complete and return Form W-9 (Request for Taxpayer Identification Number
and Certification). Please be advised that we require an original form W-9.

 

LOGO [g178144ex10_13pg280.jpg]

 

3



--------------------------------------------------------------------------------

ADMINISTRATIVE QUESTIONNAIRE – (US DOLLAR ONLY)

CONFIDENTIAL

 

 

Pursuant to the language contained in the tax section of the Credit Agreement,
the applicable tax form for your institution must be completed and returned on
or prior to the date on which your institution becomes a lender under this
Credit Agreement. Failure to provide the proper tax form when requested will
subject your institution to U.S. tax withholding.

* Additional guidance and instructions as to where to submit this documentation
can be found at this link:

 

LOGO [g178144ex10_13pg283.jpg]

 

 

10.  Bank of America’s Payment Instructions:

 

Pay to:    Bank of America, N.A.    ABA # 026009593    New York, NY    Account
#: 001292000883    Attn: Corporate Credit Services    Ref: MGM Growth Properties
Operating Partnership LP

 

LOGO [g178144ex10_13pg280.jpg]

 

283



--------------------------------------------------------------------------------

EXHIBIT D-2

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each]1 Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each]2 Assignee identified in item 2 below ([the][each, an]
“Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]3 hereunder are several and not joint.]4
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (the “Credit Agreement”), receipt
of a copy of which is hereby acknowledged by the Assignee. The Standard Terms
and Conditions set forth in Annex 1 attached hereto are hereby agreed to and
incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below (including, without limitation,
the Letters of Credit included in such facilities) and (ii) to the extent
permitted to be assigned under applicable law, all claims, suits, causes of
action and any other right of [the Assignor (in its capacity as a Lender)][the
respective Assignors (in their respective capacities as Lenders)] against any
Person, whether known or unknown, arising under or in connection with the Credit
Agreement, any other documents or instruments delivered pursuant thereto or the
loan transactions governed thereby or in any way based on or related to any of
the foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause (i)
above (the rights and obligations sold and assigned by [the][any] Assignor to
[the][any] Assignee pursuant to clauses (i) and (ii) above being referred to
herein collectively as [the][an] “Assigned Interest”). Each such sale and
assignment is without recourse to [the][any] Assignor and, except as expressly

 

1  For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.

2  For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.

3  Select as appropriate.

4  Include bracketed language if there are either multiple Assignors or multiple
Assignees.

 

Form of Assignment and Assumption

 

D-2-1



--------------------------------------------------------------------------------

provided in this Assignment and Assumption, without representation or warranty
by [the][any] Assignor.

 

1.   Assignor[s]:   

 

   2.   Assignee[s]:   

 

       

 

     [for each Assignee, indicate [Affiliate][Approved Fund] of [identify
Lender]] 3.   Borrower: MGM Growth Properties Operating Partnership LP, a
Delaware limited partnership 4.   Administrative Agent: Bank of America, N.A.,
as the administrative agent under the Credit Agreement 5.   Credit Agreement:
Credit Agreement, dated as of April 25, 2016 among the Borrower, the Lenders
from time to time party thereto, and Bank of America, N.A., as Administrative
Agent and an L/C Issuer. 6.   Assigned Interest:   

 

Assignor[s]5

   Assignee[s]6    Facility
Assigned7    Aggregate
Amount of
Commitment/
Loans for all
Lenders 8      Amount of
Commitment/
Loans
Assigned    Percentage
Assigned of
Commitment/
Loans9     CUSIP
Number          $                                      %             $
                                     %             $                        
             %   

 

[7. Trade Date:                                         ]10

 

5  List each Assignor, as appropriate.

6  List each Assignee, as appropriate.

7  Fill in the appropriate terminology for the Classes of Commitment/Loans under
the Credit Agreement that are being assigned under this Assignment (e.g.
“Closing Date Revolving Commitment,” “Term B Commitment,” etc.).

8  Amounts in this column and in the column immediately to the right to be
adjusted by the counterparties to take into account any payments or prepayments
made between the Trade Date and the Effective Date.

9  Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

10  To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

 

Form of Assignment and Assumption

 

D-2-2



--------------------------------------------------------------------------------

Effective Date:                     , 20     [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR [NAME OF ASSIGNOR] By:  

 

  Title: ASSIGNEE [NAME OF ASSIGNEE] By:  

 

  Title:

[Consented to and Accepted:

 

BANK OF AMERICA, N.A., as Administrative Agent By:  

 

  Title: Consented to: MGM GROWTH PROPERTIES OPERATING PARTNERSHIP LP By:  

 

  Title:]11

 

11  Include consents (including, without limitation, consent of any L/C Issuer)
only as required by Section 11.06 of the Credit Agreement.

 

Form of Assignment and Assumption

 

D-2-3



--------------------------------------------------------------------------------

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION

MGM Growth Properties Operating Partnership LP

Credit Agreement

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1 Assignor. [The][Each] Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of [the][[the relevant] Assigned Interest, (ii)
[the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim and (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Borrower, any of its Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document or (iv) the performance or
observance by the Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document.

1.2 Assignee. [The][Each] Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under Section 11.06(b)(i), (iii)
and (v) of the Credit Agreement (subject to such consents, if any, as may be
required under Section 11.06(b)(iii) of the Credit Agreement), (iii) from and
after the Effective Date, it shall be bound by the provisions of the Credit
Agreement as a Lender thereunder and, to the extent of [the][the relevant]
Assigned Interest, shall have the obligations of a Lender thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by [the][such] Assigned Interest and either it, or the Person
exercising discretion in making its decision to acquire [the][such] Assigned
Interest, is experienced in acquiring assets of such type, (v) it has received a
copy of the Credit Agreement, and has received or has been accorded the
opportunity to receive copies of the most recent financial statements delivered
pursuant to Section 7.01(a) and (b) thereof, as applicable, and such other
documents and information as it deems appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase [the][such] Assigned Interest, (vi) it has, independently and without
reliance upon the Administrative Agent or any other Lender and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase [the][such] Assigned Interest, and (vii) attached hereto is any
documentation required to be delivered by it pursuant to the terms of the Credit
Agreement, duly completed and executed by [the][such] Assignee; and (b) agrees
that (i) it will, independently and without reliance upon the Administrative
Agent, [the][any] Assignor or any other Lender, and based on such documents

 

Form of Assignment and Assumption

 

D-2-4



--------------------------------------------------------------------------------

and information as it shall deem appropriate at the time, continue to make its
own credit decisions in taking or not taking action under the Loan Documents,
and (ii) it will perform in accordance with their terms all of the obligations
which by the terms of the Loan Documents are required to be performed by it as a
Lender.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignor for amounts which have accrued to but excluding the Effective Date and
to [the][the relevant] Assignee for amounts which have accrued from and after
the Effective Date.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption and any claims,
controversy, dispute or cause of action (whether in contract or tort or
otherwise) based upon, arising out of or relating to this Assignment and
Assumption and the transactions contemplated hereby shall each be governed by,
and construed in accordance with, the law of the State of New York.

 

Form of Assignment and Assumption

 

D-2-5



--------------------------------------------------------------------------------

EXHIBIT E-1

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of April 25, 2016 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among MGM Growth Properties Operating Partnership LP, a Delaware
limited partnership (the “Borrower”), the Lenders from time to time party
thereto, and Bank of America, N.A., as Administrative Agent and an L/C Issuer.

Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code and (iv)
it is not a controlled foreign corporation related to the Borrower as described
in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN-E (or W-8BEN, as
applicable). By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:  

 

Name:   Title:  

Date:             , 20[    ]

 

U.S. Tax Compliance Certificate

 

E-1



--------------------------------------------------------------------------------

EXHIBIT E-2

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of April 25, 2016 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among MGM Growth Properties Operating Partnership LP, a Delaware
limited partnership (the “Borrower”), the Lenders from time to time party
thereto, and Bank of America, N.A., as Administrative Agent and an L/C Issuer.

Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii)
it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN-E (or W-8BEN, as applicable). By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender in writing, and (2) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT] By:  

 

Name:   Title:  

Date:             , 20[    ]

 

U.S. Tax Compliance Certificate

 

E-2



--------------------------------------------------------------------------------

EXHIBIT E-3

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of April 25, 2016 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among MGM Growth Properties Operating Partnership LP, a Delaware
limited partnership (the “Borrower”), the Lenders from time to time party
thereto, and Bank of America, N.A., as Administrative Agent and an L/C Issuer.

Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN-E (or
W-8BEN, as applicable) or (ii) an IRS Form W-8IMY accompanied by an IRS Form
W-8BEN-E (or W-8BEN, as applicable) from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT] By:  

 

Name:   Title:  

Date:             , 20[    ]

 

U.S. Tax Compliance Certificate

 

E-3



--------------------------------------------------------------------------------

EXHIBIT E-4

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is hereby made to the Credit Agreement dated as of April 25, 2016 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among MGM Growth Properties Operating Partnership LP, a Delaware
limited partnership (the “Borrower”), the Lenders from time to time party
thereto, and Bank of America, N.A., as Administrative Agent and an L/C Issuer.

Pursuant to the provisions of Section 3.01(e) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN-E (or W-8BEN, as applicable) or (ii) an IRS Form W-8IMY accompanied
by an IRS Form W-8BEN-E (or W-8BEN, as applicable) from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform the Borrower and the Administrative Agent, and (2) the undersigned
shall have at all times furnished the Borrower and the Administrative Agent with
a properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:  

 

Name:   Title:  

 

U.S. Tax Compliance Certificate

 

E-4



--------------------------------------------------------------------------------

Date:             , 20[    ]

 

U.S. Tax Compliance Certificate

 

E-5



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF ASSUMPTION AGREEMENT

THIS ASSUMPTION AGREEMENT (“Assumption”) is executed as of             ,
        , by                     , a                      (“New Borrower”), and
MGM Growth Properties Operating Partnership LP, a Delaware limited partnership
(the “Original Borrower”),1 and delivered to the Administrative Agent pursuant
to the Credit Agreement, dated as of April 25, 2016 (either as originally
executed, or as it may from time to time be supplemented, modified, amended,
restated or extended, the “Credit Agreement”), among the Original Borrower,2
each lender from time to time party thereto, and Bank of America, N.A., as
Administrative Agent and an L/C Issuer. This Assumption is subject to the Credit
Agreement including, without limitation, Section 2.19 thereof. Terms used but
not defined in this Assumption shall have the meanings defined for those terms
in the Credit Agreement.

By this Assumption, the Original Borrower designates New Borrower as an
additional joint and several direct “Borrower” pursuant to Section 2.19 of the
Credit Agreement.

The New Borrower, as contemplated by Section 2.19 of the Credit Agreement,
hereby assumes, on a joint and several basis with the Original Borrower and each
additional “Borrower” that has previously, or may from time to time hereafter,
join the Credit Agreement as a “Borrower”[, except as set forth in Exhibit A
hereto (but without limiting New Borrower’s obligations as a Guarantor of the
Obligations)]3, (i) each and every one of the covenants, promises, agreements,
terms, obligations (including the obligations of the “Borrower” under the Notes
and under the Credit Agreement), duties and liabilities of the “Borrower” under
the Credit Agreement and the other Loan Documents applicable to the “Borrower”
and (ii) all liability of the “Borrower” related to each representation,
warranty, covenant or obligation (including the obligation to repay the
Obligations) made by the “Borrower” in the Credit Agreement and each other Loan
Document, in each case effective immediately upon the Closing Date. Without
limiting the generality of the foregoing, the New Borrower hereby expressly,
jointly and severally with the Original Borrower and each additional “Borrower”
that has previously, or may from time to time hereafter, join the Credit
Agreement as a “Borrower” [, except as set forth in Exhibit A hereto (but
without limiting New Borrower’s obligations as a Guarantor of the
Obligations)]4, (x) assumes, and agrees to perform and observe and be bound by,
each and every one of the covenants, promises, agreements, terms, obligations,
duties and liabilities (including the obligation to repay the Obligations) of
the “Borrower” under the Credit Agreement and each other Loan Document
applicable to the “Borrower” and (y) accepts and assumes all liability of the
“Borrower” related to each representation, warranty, covenant or obligation made
by the “Borrower” in the Credit Agreement and each other Loan Document.
Immediately upon completion of the assumption pursuant to Section 2.19 of the
Credit Agreement, and without the

 

1  Add each additional Borrower that has previously joined the Agreement.

2  Add each additional Borrower that has previously joined the Agreement.

3  Delete if the Obligations of the New Borrower will not be limited.

4 

Delete if the Obligations of the New Borrower will not be limited.

 

Form of Assumption Agreement

 

F-1



--------------------------------------------------------------------------------

need for any further action, the New Borrower shall be bound as the “Borrower”
under the Credit Agreement and all references to the “Borrower” shall be deemed
to include the New Borrower.

Each of the parties hereto acknowledges and agrees that (i) nothing in this
Assumption shall release, relieve or reduce the Obligations of any existing
Borrower under the Credit Agreement or the other Loan Documents, each of whom
shall remain bound as a “Borrower” thereunder, and (ii) the Credit Agreement and
the other Loan Documents shall remain in full force and effect and are hereby
ratified and confirmed and this Assumption shall not be considered a
novation. The execution, delivery and performance of this Assumption shall not
constitute a waiver of any provision of, or operate as a waiver of any right,
power or remedy of, the Administrative Agent or any Lender under any Loan
Document.

It is a condition precedent to this Assumption that it be accompanied or
preceded by the following:

1. Term A Notes, substantially in the form of Exhibit B-1 to the Credit
Agreement, executed by New Borrower, as appropriate

2. Term B Notes, substantially in the form of Exhibit B-2 to the Credit
Agreement, executed by New Borrower, as appropriate;

3. Revolving Notes, substantially in the form of Exhibit B-3 to the Credit
Agreement, executed by New Borrower, as appropriate;5

4. A certificate of good standing of New Borrower in the jurisdiction of its
incorporation or organization;

5. A certified resolution of the board of directors or other governing body of
New Borrower authorizing the execution and delivery of this Assumption and the
Notes referred to above;

6. A written consent to this Assumption executed by each Guarantor;

7. Appropriate written legal opinions similar to the opinions with respect to
the New Borrower and this Assumption covering matters similar to those covered
in the opinions delivered on the Closing Date; and

8. Such other information, certificates or legal opinions as the Administrative
Agent or the Required Lenders may reasonably request.

Original Borrower and New Borrower represent and warrant, jointly and severally,
that (a) New Borrower is a Guarantor; and (b) all statements and representations
contained in this Assumption and the accompanying documents are true as of the
date this Assumption is executed.

 

 

5  Add each additional Class of Notes then outstanding.

 

Form of Assumption Agreement

 

F-2



--------------------------------------------------------------------------------

This Assumption shall become effective if and when countersigned by the
Administrative Agent, whereupon New Borrower shall become a Borrower. This
Assumption and any claims, controversy, dispute or cause of action (whether in
contract or tort or otherwise) based upon, arising out of or relating to this
Assumption and the transactions contemplated hereby shall each be governed by,
and construed in accordance with, the law of the State of New York.

The provisions set forth in the Credit Agreement related to Expenses, Indemnity,
Counterparts, Severability, Submission to Jurisdiction, Waiver of Venue, Service
of Process and Waiver of Jury Trial shall apply to, and are hereby incorporated
by reference in, this Assumption as if fully set forth herein.

IN WITNESS WHEREOF the undersigned have caused this Assumption to be duly
executed as of the date first written above.

 

[New Borrower] By:  

 

Name:  

 

Title:  

 

Consented to and Acknowledged:

 

MGM Growth Properties Operating Partnership LP By:  

 

Name:   Title:   [Each Other Borrower] By:  

 

Name:   Title:  

 

Form of Assumption Agreement

 

F-3



--------------------------------------------------------------------------------

Accepted:

 

BANK OF AMERICA, N.A., as

Administrative Agent

By:  

 

Title:   [Each Revolving Lender] By:  

 

Name:   Title:  

 

Form of Assumption Agreement

 

F-4



--------------------------------------------------------------------------------

[Exhibit A

Limited Obligations of New Borrower]6

 

6  Include only if applicable.

 

Form of Assumption Agreement

 

F-5



--------------------------------------------------------------------------------

EXHIBIT G

FORM OF JOINT BORROWER PROVISIONS

Reference is made to that certain Credit Agreement dated as of April 25, 2016
(as amended, extended, renewed, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among MGM Growth Properties Operating Partnership
LP, a Delaware limited partnership (the “Original Borrower”), each lender from
time to time party thereto (collectively, the “Lenders” and individually, a
“Lender”), and Bank of America, N.A., as Administrative Agent and an L/C Issuer.
These Joint Borrower Provisions are attached to and made a part of the Credit
Agreement as Exhibit G thereto. Capitalized terms used but not defined herein
are used with the meanings set forth for those terms in the Credit Agreement.
The Original Borrower and each Person that becomes an additional “Borrower”
after the Closing Date in accordance with Section 2.19 of the Credit Agreement
(each of the Original Borrower and each such Person, individually, a “Borrower”
and collectively, the “Borrowers”) each agree that:

1. Requests for Credit Extensions. Requests for Credit Extensions may be made by
one or more Borrowers, and the Administrative Agent and the Lenders are
authorized to honor and rely upon any such request or any instructions received
from any Responsible Officer of any such Borrower. It is expressly agreed and
understood by each Borrower that the Administrative Agent, the L/C Issuers and
the Lenders shall have no responsibility to inquire into the apportionment,
allocation or disposition of any Loans or Letters of Credit made to any
Borrower. Except as otherwise provided in the Assumption Agreement executed by
an additional Borrower upon its becoming a “Borrower” pursuant to Section 2.19
after the Closing Date, the Obligations incurred by the Borrowers are the joint
and several obligation of each of them, notwithstanding the crediting of any
Loan or Letter of Credit to the account of a particular Borrower.

2. Implementation. For the purpose of implementing the joint borrower provisions
of the Loan Documents, each of the Borrowers hereby irrevocably appoints the
others as its agent and attorney-in-fact for all purposes of the Loan Documents,
including without limitation the giving and receiving of notices and other
communications, the making of Requests for Credit Extensions, the execution and
delivery of certificates, the receiving and allocating of disbursements from the
Administrative Agent and the Lenders and the issuance of Letters of Credit by
the L/C Issuers.

3. Acknowledgment and Indemnity Regarding Joint Handling. It is understood and
agreed that the handling of this credit facility on a joint borrowing basis as
set forth in the Credit Agreement is solely as an accommodation to the Borrowers
and at the request of the Borrowers, and that the Administrative Agent, the L/C
Issuers and the Lenders shall incur no liability to the Borrowers or any other
Person as a result thereof. To induce the Administrative Agent, the L/C Issuers
and the Lenders to do so, and in consideration thereof, the Borrowers hereby
agree to indemnify the Administrative Agent, each L/C Issuer and each Lender and
hold them harmless from and against any and all liabilities, expenses, losses,
damages and/or claims of damage or injury asserted against them by the Borrowers
or by any other Person arising from or incurred by reason of the joint handling
of the financing arrangements provided in the Credit Agreement, reliance by the
Administrative Agent, the L/C Issuers and the Lenders on any requests or

 

Form of Joint Borrower Provisions

 

G-1



--------------------------------------------------------------------------------

instructions from the Borrowers, or any other similar action taken by the
Administrative Agent, any L/C Issuer or any Lender under the Loan Documents.

4. Representation and Warranty. Each Borrower represents and warrants to the
Administrative Agent, the L/C Issuers and the Lenders that the request for joint
handling of the Obligations is made because the Borrowers are engaged in an
integrated operation that requires financing on a basis permitting the
availability of credit from time to time to the Borrowers as required for the
continued successful operation of each of them and their integrated
operations. Each Borrower expects to derive benefit, directly or indirectly,
from such availability because the successful operation of the Borrowers and the
Guarantors is dependent on the continued successful performance of the functions
of the integrated group.

Each Borrower represents and warrants to the Administrative Agent, each L/C
Issuer and each Lender that (i) it has established adequate means of obtaining,
on a continuing basis, financial and other information pertaining to the
business, operations and condition (financial and otherwise) of each Borrower,
its Subsidiaries and its Property, and (ii) it now is and hereafter will be
completely familiar with the business, operations and condition (financial and
otherwise) of such Persons and their Property. Each Borrower hereby waives and
relinquishes any duty on the part of the Administrative Agent, any L/C Issuer or
any Lender to disclose to it any matter, fact or thing relating to the business,
operations or condition (financial or otherwise) of Borrowers, their
Subsidiaries or their Property, whether now or hereafter known by the
Administrative Agent, any L/C Issuer or any Lender during the term of the Credit
Agreement.

5. Waivers and Consents. Each Borrower consents and agrees that the
Administrative Agent, the L/C Issuers and the Lenders may, at any time and from
time to time, without notice or demand to any of them, and without affecting the
enforceability or security hereof or of any other Loan Document:

(a) supplement, modify, amend, extend, renew, accelerate, or otherwise change
the time for payment or the terms of the Obligations or any part thereof,
including any increase or decrease of the rate(s) of interest thereon;

(b) supplement, modify, amend or waive, or enter into or give any agreement,
approval or consent with respect to, the Obligations or any part thereof or any
of the Loan Documents or any additional security or guaranties, or any
condition, covenant, default, remedy, right, representation or term thereof or
thereunder;

(c) accept new or additional instruments, documents or agreements in exchange
for or relative to any of the Loan Documents or the Obligations or any part
thereof;

(d) accept partial payments on the Obligations;

(e) receive and hold additional security or guaranties for the Obligations or
any part thereof;

(f) release, reconvey, terminate, waive, abandon, subordinate, exchange,
substitute, transfer and enforce any security or guaranties, and apply any
security and

 

Form of Joint Borrower Provisions

 

G-2



--------------------------------------------------------------------------------

direct the order or manner of sale thereof as the Administrative Agent, the L/C
Issuers and the Lenders in their sole and absolute discretion may determine;

(g) release any Borrower, any Party, any guarantor or any other Person from any
personal liability with respect to the Obligations or any part thereof;

(h) settle, release on terms satisfactory to the Administrative Agent, the L/C
Issuers and the Lenders or by operation of applicable Laws or otherwise
liquidate or enforce any Obligations and any security or guaranty in any manner,
consent to the transfer of any security and bid and purchase at any sale; and

(i) consent to the merger, change or any other restructuring or termination of
the corporate or other existence of any Person, and correspondingly restructure
the Obligations, and any such merger, change, restructuring or termination shall
not affect the liability of any Person under any Loan Document to which the
Borrowers are a party or the enforceability hereof or thereof with respect to
all or any part of the Obligations;

provided that nothing contained herein shall permit the Administrative Agent to
amend the terms of any Loan Document without the written consent of all of the
Parties thereto (except as otherwise provided therein).

Upon the occurrence of and during the continuance of any Event of Default, the
Administrative Agent, the L/C Issuers and the Lenders may enforce the Credit
Agreement and the other Loan Documents independently as to each Borrower and
independently of any other remedy or security the Administrative Agent, any L/C
Issuer or any Lender at any time may have or hold in connection with the
Obligations, and it shall not be necessary for them to marshal assets in favor
of any Borrower or any other Person or to proceed upon or against and/or exhaust
any other security or remedy before proceeding to enforce any Loan Document or
these Joint Borrower Provisions. Each Borrower expressly waives any right to
require the Administrative Agent, any L/C Issuer or any Lender to marshal assets
in favor of any Borrower or any other Person or to proceed against any Person or
any collateral provided thereby, and agrees that the Administrative Agent, the
L/C Issuers and the Lenders may proceed against each Borrower, any other Person
and/or the collateral in such order as they determine in their sole and absolute
discretion. The Administrative Agent (with the consent or at the direction of
the Required Lenders) may file a separate action or actions against each
Borrower, whether action is brought or prosecuted with respect to any other
security or against any other Person, or whether any other Person is joined in
any such action or actions. Each Borrower agrees that the Administrative Agent,
the L/C Issuers and the Lenders may deal with any Borrower or any other Person
in connection with the Obligations or otherwise, or alter any contracts or
agreements now or hereafter existing between any of them (in each case, with the
consent of the Parties to such contracts or agreements), in any manner
whatsoever, all without in any way altering or affecting the security of the
Loan Documents. Each Borrower expressly waives the benefit of any statute(s) of
limitations affecting its liability under the Loan Documents or the enforcement
of the Obligations created therein. The Administrative Agent’s, the L/C Issuers’
and the Lenders’ rights hereunder and under the other Loan Documents shall be
reinstated and revived, and the enforceability of the Credit Agreement and the
other Loan Documents shall continue, with respect to any amount at any time paid
on account of the Obligations which thereafter shall be required to be restored
or

 

Form of Joint Borrower Provisions

 

G-3



--------------------------------------------------------------------------------

returned by them upon the bankruptcy, insolvency or reorganization of any
Borrower, all as though such amount had not been paid. Each Borrower expressly
waives any and all defenses now or hereafter arising or asserted by reason of
(a) any incapacity, lack of authority or disability or other defense of any
other Person with respect to the Obligations, (b) the unenforceability or
invalidity of the Obligations or of any security or guaranty for the Obligations
or the lack of perfection or continuing perfection or failure of priority of any
security for the Obligations, (c) the cessation for any cause whatsoever of the
liability of any Borrower (other than the satisfaction of the Termination
Conditions and the payment in full of all Secured Obligations (as defined in the
Security Agreement) arising under any Secured Hedge Agreement or Secured Cash
Management Agreement), (d) any failure of the Administrative Agent, any L/C
Issuer or any Lender to marshal assets in favor of any Borrower or any other
Person, (e) any failure of the Administrative Agent, any L/C Issuer or any
Lender to give notice of sale or other disposition to any Borrower or any other
Person or any defect in any notice that may be given in connection with any sale
or disposition, (f) any failure of the Administrative Agent, any L/C Issuer or
any Lender to comply with applicable Laws in connection with the sale or other
disposition of any collateral or other security for any Obligation, including
without limitation any failure of the Administrative Agent, any L/C Issuer or
any Lender to conduct a commercially reasonable sale or other disposition of any
collateral or other security for any Obligation, (g) any act or omission of the
Administrative Agent, any L/C Issuer or any Lender or other Persons that
directly or indirectly results in or aids the discharge or release of any
Borrower, any guarantor or any other Person or the Obligations or any other
security or guaranty therefor by operation of Law or otherwise, (h) any Law
which provides that the Obligation of a surety or guarantor must neither be
larger in amount nor in other respects more burdensome than that of the
principal or which reduces a surety’s or guarantor’s Obligation in proportion to
the principal Obligation, (i) any failure of the Administrative Agent, any L/C
Issuer or any Lender to file or enforce a claim in any bankruptcy or other
proceeding with respect to any Person, (j) the election by the Administrative
Agent, any L/C Issuer or any Lender, in any bankruptcy proceeding of any Person,
of the application or non-application of Section 1111(b)(2) of the United States
Bankruptcy Code, (k) any extension of credit or the grant of any Lien under
Section 364 of the United States Bankruptcy Code, (1) any use of cash collateral
under Section 363 of the United States Bankruptcy Code, (m) any agreement or
stipulation with respect to the provision of adequate protection in any
bankruptcy proceeding of any Person, (n) the avoidance of any Lien in favor of
the Administrative Agent, any L/C Issuer or any Lender for any reason, (o) any
bankruptcy, insolvency, reorganization, arrangement, readjustment of debt,
liquidation or dissolution proceeding commenced by or against any Person,
including any discharge of, or bar or stay against collecting, all or any of the
Obligations (or any interest thereon) in or as a result of any such proceeding,
(p) Administrative Agent’s or any other Secured Party’s errors or omissions in
the administration of the Obligations, except behavior that amounts to gross
negligence, willful misconduct or bad faith, (q) to the fullest extent permitted
by law, any principles or provisions of law, statutory or otherwise, that are or
might be in conflict with the terms of these Joint Borrower Provisions, or (r)
any other act or thing or omission, or delay to do any other act or thing, which
may or might in any manner or to any extent vary the risk of a Borrower as an
obligor in respect of the Obligations. Each Borrower expressly waives all
setoffs and counterclaims and all presentments, demands for payment or
performance, notices of nonpayment or nonperformance, protests, notices of
protest, notices of dishonor and all other notices or demands of any kind or
nature whatsoever with respect to the Obligations (except any

 

Form of Joint Borrower Provisions

 

G-4



--------------------------------------------------------------------------------

of the same which are expressly provided for in the Loan Documents), and all
notices of acceptance of the Credit Agreement or of the existence, creation or
incurring of new or additional Obligations.

6. Waiver of Rights of Subrogation. Notwithstanding anything to the contrary
elsewhere contained herein or in any other Loan Document to which any Borrower
is a party, the Borrowers hereby waive with respect to each other and their
respective successors and assigns (including any surety) and any other Person
any and all rights at Law or in equity, to subrogation, to reimbursement, to
exoneration, to contribution, to indemnity, to setoff or to any other rights
that could accrue to a surety against a principal, to a guarantor against a
maker or obligor, to an accommodation party against the party accommodated, or
to a holder or transferee against a maker and which any Borrower may have or
hereafter acquire against each other or any other Person in connection with or
as a result of their execution, delivery and/or performance of the Credit
Agreement, these Joint Borrower Provisions or any other Loan Document to which
any of them is a party. The Borrowers agree that they shall not have or assert
any such rights against one another or their respective successors and assigns
or any other Person (including any surety), either directly or as an attempted
setoff to any action commenced against any Borrower by any Borrower (as
Borrowers or in any other capacity) or any other Person. The Borrowers hereby
acknowledge and agree that this waiver is intended to benefit the Administrative
Agent, the L/C Issuers and the Lenders and shall not limit or otherwise affect
the Borrowers’ liabilities hereunder or under any other Loan Document to which
any of them is a party, or the enforceability hereof or thereof.

7. Understandings with Respect to Waivers and Consents. The Borrowers each
warrant and agree that each of the waivers and consents set forth herein are
made with full knowledge of their significance and consequences, with the
understanding that events giving rise to any defense waived may diminish,
destroy or otherwise adversely affect rights which they otherwise may have
against each other, the Administrative Agent, the L/C Issuers, the Lenders or
others, or against collateral, and that, under the circumstances, the waivers
and consents herein given are reasonable and not contrary to public policy or
Law. If any of the waivers or consents herein are determined to be contrary to
any applicable Law or public policy, such waivers and consents shall be
effective to the maximum extent permitted by Law.

 

Form of Joint Borrower Provisions

 

G-5